XO8ZOR DONIZININ AZARBAYCAN SEKTORUNDA BAHAR
YATAGININ Va QUM-DONIZ YATAGININ DAXiL OLDUGU
BLOKUN K@SFIYYATI, BORPASI, ISLONMAS! VO
HASILATIN PAY BOLGUSU HAQQINDA

AZORBAYCAN RESPUBLIKASI DOVLOT NEFT SIRKOTI,

BAHAR ENERCi LIMITED
We)

ARDNS~nin ORTAQ NEFT SIRKOTI
ARASINDA SAZIS

BAKI 2009

AGREEMENT ON THE EXPLORATION,
REHABILITATION, DEVELOPMENT AND PRODUCTION
SHARING FOR THE BLOCK INCLUDING THE BAHAR
FIELD AND GUM-DENIZ FIELD IN THE AZERBAIJAN
SECTOR OF THE CASPIAN SEA
BETWEEN
THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN,

BAHAR ENERGY LIMITED
AND

SOCAR OIL AFFILIATE

BAKU 2009
MUND@RICAT

MADD@LAR Sah.
MADDO 1
iS TIRAK PAYI 13
MADDA 2
HUQUQLARIN VERILMaSi V2 SAZiS N SHAT DAIRASI 14

2.1 Mistasna hiiquq verilmasi
2.2 Podratcinin masraflarin avazinin édanilmasi hUququndan istisna

MADD= 3
TOROFLORIN TOMINATLARI, UMUMi HUQUQLAR! Vo OHDALIKLORI 15

3.1 ARDNS-nin taminatlari

3.2 ARDNS-nin imumi Ghdaliklari

3.2 Podratsi taraflarin taminatlan va haguglart

3.4 Podratc! taraflarin Umumi dhdaliklari

3.5 ONS-nun Istirak payinin maliyyalasdirilmasina dair xtisusi middea

MADDo 4
KONTRAKT SAHasi 23
MADDo@ 5
BORPA Vo HASILAT PROQRAMI 2
MADD9 6
is LONMA V8 HASILAT DOVRU 28

6.1 Kontrakt barpa sahasi icin islanma va hasilat dévrii
6.2 Kontrakt kasfiyyat sahasi ticiin islanma va hasilat dévrii

MADD9 7
KONTRAKT Ka FIYYAT SAHASINDA KAS FIYYAT I$ LORINA DAIR
PODRATCININ OHD@LIKLSRINI TONZIMLBYAN XUSUS/ $ SRTLOR 29
7.1 Kasfiyyat dévrii
7.2 Kasfiyyat islarinin minimum programi

C

~~

TABLE OF CONTENTS

ARTICLES

ARTICLE 1
PARTICIPATING INTERESTS

ARTICLE 2
GRANT OF RIGHTS AND SCOPE

2.1 Grant of Exclusive Right

2.2 Exception from Contractor’s Right to Cost Recovery

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS AND OBLIGATIONS OF THE
PARTIES

3.1 Warranties of SOCAR

3.2 General Obligations of SOCAR

3.3 Warranties and Rights of Contractor Parties

3.4 General Obligations of Contractor Parties

3.5 Special Provision for Carrying SOA’s Participating Interest

ARTICLE 4
CONTRACT AREA

ARTICLE 5
REHABILITATION AND PRODUCTION PROGRAMME,

ARTICLE 6

DEVELOPMENT AND PRODUCTION PERIOD

6.1 Development and Production Period for the Contract Rehabilitation Area
6.2. Development and Production Period for the Contract Exploration Area

ARTICLE 7
SPECIAL PROVISION GOVERNING CONTRACTOR OBLIGATIONS FOR
EXPLORATION WORK IN THE CONTRACT EXPLORATION AREA

7.1 Exploration Period

7.2 Minimum Exploration Work Programme

PAGE

23

25

28
7.3 Slava kasfiyyat dévrti

7.4 Kast

7.5 islanma programi

7.6 Karbohidrogenlarin kommersiya hasilat: baslanmadi§ halda Sazisin
xatm olunmasi

MADDO 8

LAYIHANI IDARS EDAN RBHBAR KOMITA Va ILLIK

is PROQRAMLARI 40
8.1 Layihani idare edan Rahbar komita

8.2 Rahbar komitanin is qaydas!

8.3 illik is programlari va Budcalar

8.4 Qaza tedbirlari

MADD@ 9

OMALIYYAT § RKOTI, iS CIHEYATI VO PES @TOHSILI 48
9.1 Omaliyyat sirkati

9.2 Omaliyyat sirkatinin masuliyyat dairasi

9.3 Taskilat

9.4 Qararlar

9.5 is qaydast

9.6 amaliyyat sirkatinin statusu

9.7 Isgi heyati

9.8 Pega tahsili

MADD@ 10

HESABAT Va NEFT-QAZ OMALIYYATLARININ YOXLANMASI HUQUQU 35
10.1 Hesabat va sanadlar

10.2 Neft-qaz emaliyyatlarinin yoxlanmasi

MADD9 11
TORPAQDAN ISTIFADS 59
MADDo 12
OBYEKTLORDEN ISTIFADO 60

12.1 ARDNS-na maxsus obyektlar
12.2 ARDNS-nin yardim!
12.3 Podratginin obyekctlari

—Y

7.3 Additional Exploration Period

7.4 Discovery

7.5 Development Programme

7.6 Termination of the Agreement Caused by Failure to Commence Commercial
Production of Petroleum

ARTICLE 8

STEERING COMMITTEE FOR PROJECT MANAGEMENT AND ANNUAL
WORK PROGRAMMES 40
8.1 Steering Committee for Project Management

8.2 Steering Committee Procedure

8.3 Anaual Work Programmes and Budgets

8.4 Emergency Measures

ARTICLE 9

OPERATING COMPANY, PERSONNEL AND TRAINING 48
9.1 Operating Company

9.2 Responsibilities of Operating Company

9.3 Organisation

9.4 Decisions

9.5 Procedures

9.6 Status of Operating Company

9.7 Personnel

9.8 Training

ARTICLE 10

REPORTS AND ACCESS TO PETROLEUM OPERATIONS 55
10.1 Reports and Records

10.2 Access to Petroleum Operations

ARTICLE 11
USE OF LAND 59

ARTICLE 12

USE OF FACILITIES 60
12.1 SOCAR Facilities

12.2 SOCAR Assistance

12.3 Contractor Facilities
MADD@ 13

PODRATGININ NEFT-QAZ @M@LIYYATLARI MOSROFLORININ

ODANILMASI Va HASILATIN BOLUSDURULMasI 65

13.1 Umumi middealar

13.2 Neft-gaz ameliyyatlarinda Karbohidrogenlardan istifada edilmasi

13.3 Kontrakt barpa sahasi ila bagli Neft-qaz smaliyyatlari masraflarinin
avazinin ddanilmasi

13.4 Kontrakt kasfiyyat sahasi ila bagli Neft-gaz amaliyyatlart masraflarinin
avazinin édanilmasi

13.5 Milkiyyat hiiququnun verilmasi

13.6 Manfaat karbohidrogenlari

13.7 Manfaat karbohidrogenlari izarinda millkiyyat hiiququ

MADD@ 14
KOMPENSASIYA KARBOHIDROGENLARI 72
MADD@ 15
VERGI QOYULMASI 73

15.1 Umumi gaydalar

15.2 Manfeat vergisi

15.3 Manfaat vergisi ucotu va vergi bayannamalari

15.4 Xarici Subpodratgilara vergi qoyulmasi

15.5 Xarici subyektlara édanislarindan vergi tutulmasi

15.6 Omakdaslarin ve fiziki sexslarin vergiya calb olunmast
15.7 Vergilardan azad olma

15.8 Digar masalalar

15.9 Istirak payinin Gtiiriilmasindan Manfaat vergisi

15.10 Qiiwada qalma

MADD9 16
KARBOHIDROGENLORIN D8YaRININ MUSYYAN EDILMaSI W1
16.1 Umumi middaalar
16.2 Kontrakt kesfiyyat sahesindan gixarilan Xam neftin va Sarbast Tabii
gazin dayarinin misayyen edilmasi
16.3 Kontrakt barpa sahasindan ¢ixarilan Karbohidrogenlarinin dayarinin
miayyan edilmasi
16.4 Hacmlarin dlgiilmasi
S
}

ARTICLE 13

CONTRACTOR’S RECOVERY OF PETROLEUM COSTS AND

PRODUCTION SHARING 65

13.1 General Provisions

13.2 Use of Petroleum for Petroleum Operations

13.3 Cost Recovery for Petroleum Operations related to the Contract Rehabilitation.
Area

13.4 Cost Recovery for Petroleum Operations rclated to the Contract Exploration
Area

13.5 Transfer of Title

13.6 Profit Petroleum

13.7 Title to Profit Petroleum

ARTICLE 14
COMPENSATORY PETROLEUM 72
ARTICLE 15
TAXATION 73

15.1 General Provisions

15.2 Profit Tax

15.3 Profit Tax Accounting and Returns

15.4 Taxation of Foreign Sub-contractors

15.5 Taxation of Payments to Foreign Persons
15.6 Taxation of Employees and Physical Persons
15.7 Tax Exemptions

15.8 Other

15.9 Share Transfer Profit Tax

15.10 Survival

ARTICLE 16

VALUATION OF PETROLEUM 11

16.1 General Provisions

16.2 Value of Crude Oil and Non-associated Natural Gas lifted from the Contract
Exploration Area

16.3 Value of Petroleum lifted from the Contract Rehabilitation Area

16.4 Measurement

MADD9 17

OMLAKA SAHIBLIK Vo ONDAN ISTIFAD@, SMLAKIN LOGV EDILMaSi 119

17.1 Omlaka sahiblik va ondan istifada

17.2 amlakin lagv edilmasi, imumi sertlar

17.3 Kontrakt kasfiyyat sahasi hesabina Lagvetma islari fondunun
yaradilmast

17.4 Kontrakt barpa sahasi hesabina Lagvetma islari fondunun yaradilmas!

17.5 Fondlarin lagvi ila alaqadar Taraflarin miinasibotlari

17.6 Avadanligin icarasi

MADDd 18

Tasli QAZ 128
18.1 Tabii samt qazi

18.2 Sarbast tabii qaz

18.3 Tabii gazin masalda yandiriimasi va havaya buraxilmasi

MADD9 19
S@RBOST DONARLI VALYUTA 131
MADD@ 20
MUHASIBAT UCOTUNUN APARILMAS! QAYDASI 133
MADD@ 21
IDXAL Va IXRAC 134

21.1 idxal va ixrac hiiquqlart

21.2 Karbohidrogenlarin ixraci

21.3 Goémrilk qaydalar

21.4 Xarici ticaratin aparilmasi qaydalari
21.5 ARDNS-nin kémayi

MADD9 22

HASILATIN SORBNCAMA KECMas! 139
22.1 Karbohidrogenter tizarinda millkiyyat hiququ

22.2 Artig va askik tedariik

22.3 ARDNS-ya Xam nefti satin almaq imkaninin verilmasi

22,4 ARDNS itclin Xam neftin marketinginin hayata kecirilmasi

22,5 Maksimum samerali strat

ARTICLE 17

OWNERSHIP, USE AND ABANDONMENT OF ASSETS

17.1 Ownership and Use

17.2 Abandonment, General Terms.

17.3 Formation of Abandonment Fund for the Contract Exploration Area
17.4 Formation of Abandonment Fund for the Contract Rehabilitation Area
17.5 Parties Relationship with respect to Abandonment of Assets

17.6 Lease of Equipment

ARTICLE 18

NATURAL GAS

18.1 Associated Natural Gas

18.2 Non-associated Natural Gas

18.3 Flaring or Venting of Natural Gas

ARTICLE 19
FOREIGN EXCHANGE

ARTICLE 20
ACCOUNTING METHOD

ARTICLE 2]
IMPORT AND EXPORT

21.1 Import and Export Rights
21.2 Petroleum Export

21.3 Custome Laws

21.4 Foreign Trade Regulations
21.5 SOCAR Assistance

ARTICLE 22

DISPOSAL OF PRODUCTION

22.1 Title to Petroleum

22.2 Overlift and Underlift

22.3 SOCAR Option to Purchase Crude Oil
22.4 Marketing of Crude Oil for SOCAR
22.5 Maximum Efficient Rate

119

128

131

133

134

139
MADD» 23

SIGORTA, M@SULIYYAT V8 MASULIYYATIN ODSNM—ASi

T@MiNATLARI 144

23.1 Sigorta

23.2 Vurulan zarar dictin masuliyyat

23.3 Isci heyatin masuliyyetdan azad edilmasi

23.4 Quvvayaminma tarixinedsk masuliyyatden azad etma

23.5ARDNS-nin imtina edilmis sahalar va amaliyyatlar iizra masuliyyatdan
azad etmasi

23.6 Birga va fardi masuliyyat

23.7 Dolay itkilar

MADD9 24

FORS-MAJOR HALLARI 154
24.1 Fors-major hallari

24.2 Miiddatlarin uzadilmasi

24.3 Hasilat baslandiqdan sonra Fons-major haliari

MADDod 25

ETIBARLILIQ, HUQUQ V9 OHDALIKLORIN BAS QASINA

VERILMasi Va TOMINATLAR 157
25.1 Etibarliliq

25.2 Hiiquq va dhdaliklarin basqasina verilmasi

25.3 Hiiqug va Shdaliklarin verilmasindan vergi tutulmamasi

25.4 Hiiqug va éhdaliklarin verilmasinin sartlari

25.5 9sas ana sirkatlarin taminatlari, ARDNS-nin taminatt

25.6 HOkumat taminati

MADD9 26

TeTBIQ EDILS BILAN QANUN, IQTISAD/ SABITLOSM3 Va ARBITRAJ 163
26.1 Tatbiq edila bilan hiiquq

26.2 iqtisadi sabitlasma

26.3 Arbitraj

MADD®9 27
BILDIRIS$ LOR 166

—)

ARTICLE 23
INSURANCE, LIABILITIES AND INDEMNITIES

23.1 Insurance

23.2 Liability for Damages

23.3 Indemnity for Personnel

23.4 Indemnity Prior to Effective Date

23.5 Indemnity for Surrendered Areas and SOCAR Operations
23.6 Joint and Several liability

23.7 Consequential Losses

ARTICLE 24
FORCE MAJEURE

24.1 Force Majeure

24.2 Extension of Time

24.3 Post-Production Force Majeure

ARTICLE 25
VALIDITY, ASSIGNMENT AND GUARANTEES,

25.1 Validity

25.2 Assignment

25.3 No Tax on Assignment

25.4 Conditions on Assignment

25.5 Ultimate Parent Company Guarantees, SOCAR Guarantee
25.6 Government Guarantee

ARTICLE 26
APPLICABLE LAW, ECONOMIC STABILIZATION AND ARBITRATION
26.1 Applicable Law

26.2 Economic Stabilisation

26.3 Arbitration

ARTICLE 27
NOTICES

144

154

157

163

166
MADD® 28

SAZIS N QUVVAYOMINMA TARIXI

28.1 QUvvayaminms tarixi

28.2 Qliweayaminma tarixinadak Neft-qaz amaliyyatiart

MADD® 29

OTRAF MUHITIN MUHAFIZaSi Va TAHLUKASIZLIK
29.1 Otraf mishitin mihafizasi standartlant

29.2 amaliyyatlarin aparilmas!

29.3 Qeza veziyyatlari

29.4 Qanunlara tabelik

29.5 Otraf muhitin mihafizasi strategiyast

29.6 Otraf midhita ziyan vurulmasi

MADDa 30

MaxFiLik

30.1 Umumi middaalar

30.2 Malumat miibadilasi

30.3 Sirkatin faaliyyati haqqinda malumat verilmasi

MADD9 31
BONUS ODANIS LARI VE AKRHESABI ODANIS IDR

31.1 Bonus édanislari
31.2 Akrhesabi édanislar
31.3 Digar masalalar

MADD9 32

sazis iN QUVVASINO XITAM VERILMaSi
32.1 KOkldi pozuntu

32.2 ARDNS-nin Sazisa xitam vermasi

168

170

175

179

182

32.3 Podratcinin Saziga xitam vermasi/Kontrakt sahesindan imtina etmasi

32.4 Digar hiiquai miidafia vasitalari
32.5 Kontrakt sahasinin bir hissasindan imtina

MADD9 33
DIGAR MASBLOLOR

—

ARTICLE 28

EFFECTIVE DATE

28.1 Effective Date

28.2 Pre-Effective Date Petroleum Operations

ARTICLE 29

ENVIRONMENTAL PROTECTION AND SAFETY
29.1 Environmental Standards

29.2 Conduct of Operations

29.3 Emergencies

29.4 Compliance

29.5 Environmental Protection Strategy

29.6 Environmental Damage

ARTICLE 30
CONFIDENTIALITY
30.1 General Provisions
30.2 Trading of Data

30.3 Corporate Disclosure

ARTICLE 31

BONUS PAYMENTS AND ACREAGE FEES
31.1 Bonus Payments

31.2 Acreage Fees

31.3 Miscellaneous

ARTICLE 32

TERMINATION

32.1 Material Breach

32.2 Termination by SOCAR

32.3 Termination/Relinquishment by Contractor
32.4 Other Remedies

32.5 Partial Relinquishment

ARTICLE 33
MISCELLANEOUS

168

170

175

179

182

189
SLAVOLOR

SLAVe 1
TORIFLOR

SLAVe 2
KONTRAKT SAH@Si V8 XARITA

SLAVE 3

MUHASIBAT UGOTUNUN APARILMAS! QAYDASI
1, Umumi miiddeaalar

2. Masreflar va xarclar

3. Materiallar va avadanliq

4, Mihasibat hesabatlari

SLAVo 4
PODRATGI TOROFIN BSAS ANA $ RKOTININ TOMINATININ
NUMUNasI

SLAVA S
AZARBAYCAN RESPUBLIKAS| HOKUMATININ TOMINATI
Vo OHDOLIKLARI

OLAVa 6
ARBITRAJ QAYDASI

OLAVO 7

XAM NEFTIN Va TaBii QAZIN HOCMLORININ OLCULMasi va
KEYFIYY@TININ MUSYYON EDILMaSi QAYDASI

1.1 Umumi

1.2 Xam neft hacmlarinin dlctilmasi

1.3 Xam neft hacmlarinin dlcilmasi muddatlari

1.4 Tabii qaz hacmlarinin élgulmasi

1.5 Karbohidrogenlarin hacmlarinin 6l¢uilmasi gaydalari

SLAVS 8
LAYIH® STANDARTLARI Vo TEXNIKI $ RTLOR

a)

(15)

(19)

(37)

(39)

(48)

(52)

(56)

APPENDICES

APPENDIX 1
DEFINITIONS a)

APPENDIX 2

CONTRACT AREA AND MAP (15)
APPENDIX 3

ACCOUNTING PROCEDURE (9)

1. General Provisions

2. Charges and Expenditures
3. Material and Equipment
4. Accounting Reports

APPENDIX 4
FORM OF CONTRACTOR PARTY’S ULTIMATE PARENT
COMPANY GUARANTEE (7)

APPENDIX 5
GUARANTEE AND UNDERTAKING OF THE GOVERNMENT OF THE
AZERBAIJAN REPUBLIC (39)

APPENDIX 6
ARBITRATION PROCEDURE (48)

APPENDIX 7

CRUDE OIL AND NATURAL GAS MEASUREMENT AND EVALUATION
PROCEDURE (52)
1.1 General

1.2 Crude Oil Measurement

1.3 Timing of Crude Oil Measurement

1.4 Natural Gas Measurement

1.5 Petroleum Measurement Procedures

APPENDIX 8
DESIGN STANDARDS AND SPECIFICATIONS (56)

SLAVa 9
KOSFIYYAT ISLORI PROORAMI

DLAVE 10
OTRAF MUHITIN MOHAFIZASININ STANDARTLARI Va PRAKTIKAS!

ARDNS-In ORTAQ NEFT SIRKATININ YARADILMASINA DAIR QOSMA

(58)

(63)

(72)

APPENDIX 9
EXPLORATION WORK PROGRAMME

APPENDIX 10
ENVIRONMENTAL STANDARDS AND PRACTICES

ADDENDUM RELATING TO THE FORMATION OF SOCAR OIL
AFFILIATE

(58)

(61)

(72)
X9ZOR DONIZININ AZORBAYCAN SEKTORUNDA BAHAR
YATAGININ Va QUM-DONIZ YATAGININ DAXIL OLDUGU
BLOKUN (burada va bundan sonra “Blok“ adlanacaq)
KOSFIYYATI, BORPASI, ISLONMaSI Vo
HASILATIN PAY BOLGUSU HAQQINDA SAZzIS

BU SAZIS milvafig geydiyyat senadlari ile tasdiq edildiyi kimi har
biri qeyda alindtgr dlkalarin qanunvericiliyina asasan huquaqi
goxs statusuna malik olan

bir tarafdan, Hékumat  taskilati kimi ©AZORBAYCAN
RESPUBLIKASI DOVLOT NEFT SIRKOTI (“ARDNS “) va

digar tarafdan, Dubay, Bod, Cebel Ali azad_ arazisinds
qeydiyyata alinmis BAHAR ENERCi LIMITED sirkati (“BAHAR
ENERCI’); va

bittinlukla ARDNS-ya maxsus olacaq va onun tarafindan
yaradilacaq ARDNS-nin ORTAQ NEFT SIRKOTI (“ONS “)

(ARDNS , BAHAR ENERCI va ONS bundan sonra birlikda “Taraflar”,
ayri-ayriliqda isa “Taraf” adlandirilacaq)

arasinda teartib edilmis va 2009~cu il dekabrin 22-da
Azarbaycan Respublikasinin Baki saharinda baglanmisdir,

NOZORA ALARAQ Kl,

Azarbaycan Respublikasinin Konstitusiyasina, Azarbaycan
Respublikasinin Dévlat mistagilliyi haqqinda 1991-ci il 18
oktyabr — tarixli Konstitusiya Aktina va  Azarbaycan
Respublikasininin Yerin taki haqqinda 13 fevral 1998-ci il tarixli
Qanuna uygun olaraq Azarbaycan Respublikasinda quruda va su
altinda yerin takinda tabii halda olan bitin Karbohidrogen
ehtiyatlart uzerinda mlilkiyyat hiaguqu Azarbaycan

AGREEMENT ON THE EXPLORATION, REHABILITATION,
DEVELOPMENT AND PRODUCTION SHARING FOR THE
BLOCK INCLUDING THE BAHAR FIELD AND GUM-DENIZ
FIELD IN THE AZERBAIJAN SECTOR OF THE CASPIAN
SEA (hereinafter referred to as “Block”)

THIS AGREEMENT, made and entered into in Baku, Republic of
Azerbaijan, this_22" day of December, 2009 by and between:

THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBALJAN (“SOCAR”) Government body on the one hand; and

BAHAR ENERGY LIMITED (“BAHAR ENERGY”) a company
incorporated in Jebel Ali Free Zone, Dubai, UAE; and

SOCAR OIL AFFILIATE ("SOA") a company to be fully owned
and formed by SOCAR, on the other hand,

(SOCAR, BAHAR ENERGY and SOA are collectively referred to
herein as the “Parties” and individually referred to as a “Party”.)

all the Parties being legal persons in accordance with the legislation
of the countries of their registration as confirmed by appropriate
documentation thereof,

WITNESSETH:

WHEREAS, in accordance with the Constitution of the Republic of
Azerbaijan, and the Constitutional Act of State Independence of the
Republic of Azerbaijan, dated 18 October 1991, and the Law on
Subsoil of the Republic of Azerbaijan, dated 13 February 1998,
ownership of all Petroleum existing in its natural state in underground
or subsurface strata in the Republic of Azerbaijan is vested in the
Republic of Azerbaijan, and based upon the below referenced

10
Respublikasina maxsusdur va asagida sadalanacaq sanksiyalara
asasen bu Karbohidrogenlari idarsetma va onlara nazaret
salahiyyatlari ARDNS-na heavala edilmisdir; va

Azarbaycan Respublikasi Dévlat Neft Sikeatinin yaradilmasi
haqqinda Azarbaycan Respublikas: Prezidentinin 1992-ci il 13
sentyabr tarixli 200 n6émreali Farmanina va Azerbaycan

Respublikasi Déviat Neft Sirketinin strukturunun
takmillasdirilmasi haqqinda Azarbaycan Respublikasi
Prezidentinin 2003-cui' il] 24 yanvar tarixli 844 némrali
Farmanina, va yuxarida deilan Azarbaycan Respublikasi
Prezidentinin 2003-ci' il 24 yanvar tarixli 844 némreli

Farmanina edilmis alava va dayisiklar haqqinda Azarbaycan
Respublikasi Prezidentinin 2005-ci il 22 dekabr tarixli 340
némrali Farmanina, va hamin sirketin Nizamnamasina uygun
olarag, ARDNS hasil edilmis bitin Karbohidrogenlara
miinasibatda = sahibliyi hayata kecirir va Azarbaycan
Respublikasinda bitin Karbohidrogen ehtiyatlarinin kasfiyyati
va istismari sahasinda bitin salahiyyatlar ARDNS-na hevala
edilmisdir, habela “Xazar danizin Azarbaycan sektorunda Bahar
yataginin va Qum-Daniz yataginin daxil oldugu blokun
kasfiyyati, barpasi, islanmasi va hasilatin pay bélgiisti: haqqinda“
Azarbaycan Respubl ikasi Prezidentinin 25 noyabr 2009-cu il
tarixli 607 sayli Sarancamina uygun olaraq ARDNS-ya Sazisin
hazirlanmasi va Azarbaycan Respublikasi adindan imzalanmasi,
hamcinin taraf miiqabili gisminda onun giiweadea oldugu middat
arzinda Azerbaycan Respublikasinin manafelarini tamsil etmak
salahiyyati verilmisdir; va

ARDNS Blokunun miilkiyyatcisi va ameliyyatgis! kimi Kontrakt
sahasindas mileyyen islear aparmis va hal-hazirda Taraflar
Kontrakt sahasinda va onun takinda tabii halda olan
Karbohidrogenlarin kasfiyyatina, eleca da sonraki islanmasina
va hasilatina elace da barpasina kémak etmak arzusundadir; va

~N

authorisations the authority to control and manage said Petroleum has
been vested in SOCAR; and

WHEREAS, pursuant to Presidential Edict No 200 concerning the
creation of the State Oil Company of the Republic of Azerbaijan
dated 13 September 1992, and Presidential Edict No 844 concerning
restructuring of the State Oil Company of the Republic of Azerbaijan
dated 24 January 2003, and Presidential Edict No 340 dated 22
December 2005 concerning the amendments and changes to the afore-
mentioned Presidential Edict No 844 dated 24 January 2003, and its
Charter, SOCAR owns all Petroleum produced and is vested with the
authority to carry out the exploration and development of all
Petroleum in the Republic of Azerbaijan, and pursuant to Presidential
Decree No 607 “On the Exploration, Rehabilitation, Development and
Production Sharing of the Block Including the Bahar Field and Gum-
Deniz Field in the Azerbaijan Sector of the Caspian Sea” dated 25" of
November, 2009, SOCAR is authorised to prepare and execute the
Agreement on behalf of the Republic of Azerbaijan, and represent
interests of the Republic of Azerbaijan as the Party to the Agreement
throughout the entire term thereof; and

WHEREAS, SOCAR being the owner and operator of the Block has
carried out certain work in the Contract Area and now the Parties
wish to promote the exploration for, and subsequent development and
production as well as rehabilitation of Petroleum existing in its
natural state in, on or under the Contract Area exploration and
development of the Contract Area in order to increase production of
Petroleum existing in its natural state in, on or under the Contract
Area; and

ll
ARDNS va BAHAR ENERCI arasinda 18 dekabr 2009-cu il
tarixinds Xezar danizin Azarbaycan sektorunda Bahar yataginin
va Qum-Daniz yataginin daxil oldugu blokun_ kasfiyyati,
barpasi, iskanmasi ve hasilatin pay bolgtisti haqqinda Sazisin
asas kommersiya prinsiplari va middaalarina dair Migavila
razilasdiritmis va imzalamis va hemin prinsiplar va miiddaalar
bu Sazisin asasini taskil edir; va

Podratgi texniki biliklera va tacriibaya, inzibatgiliq va idaraetma
dizra ekspert biliklarina va Kontrakt sahasinda Karbohidrogen
ehtiyatlarinin samerali islanmasi va hasilati ticgin maliyys
ehtiyatlarina malikdir va bu maqsedla ARDNS ila migavila
minasibstlari qurmagiarzulayir;

BUNUNLA T@SDIQ EDILIR Ki, yuxarida sarh edilaniarin va

asagida_ géstarilmis garsiliqh Shdealiklarin migabil suratda
yerina yetirilmasi tgiin Tareflar asagidakilar barada raziliga

galmislar:
——)

WHEREAS, SOCAR and BAHAR ENERGY have agreed and
entered into the Agreement on the Basic Commercial Principles and
Provisions of Exploration, Rehabilitation, Development and
Production Sharing Agreement for the Block including the Bahar
Field and Gum-Deniz Field in the Azerbaijan Sector of the Caspian
Sea dated 18 December, 2009, and such principles and provisions
have constituted the framework of this Agreement, and

WHEREAS, Contractor has the technical knowledge and experience,
the administrative and managerial expertise, and financial resources
to efficiently develop and produce the Petroleum resources of the
Contract Area, and desires to contract with SOCAR for that purpose.

NOW THEREFORE, for and in consideration of the premises and
mutual covenants hereinafter set forth, the Parties agree as follows:
1.2

MADDo 1

iSTIRAK PAY!

Her Podratgi tereflarin bu Sazis uzra hiqualar va
Ohdaliklari bu Sazisin imzalanma tarixi Gcln istirak
payinin asagida gdstarilmis miivafiq faizlarinda (“istirak
paylari”) tasbit edilir:

PODRATCI TOROFLOR PAY FAIZLORI
ONS 20,0%
BAHAR ENERCI 80,0%

Taraflar = razidirlar ki, Qivvayaminma _ tarixindan
baslayaraq  onlarin Istirak payinin§ mivafiq faizlari
Kontrakt sahasi barasinda, bir tarafden, Podratg! taraflarin
va ya onlarin Ortaq sirketlarinin har hans: biri ila, digar
terafden, her hansi Hékumat organi va ya ARDNS
arasinda her hans! avwalki sazislardan va ya
migavilalardan irali gala bilan bitin hiiquq va Ghdaliklari
avez edir. Taraflar hamcinin raziliga galmislar ki,
imzalanma tarixinden baslayaraq bu Sazis ARDNS ila
Podratci taraflar arasinda Kontrakt sahasina dair vahid va
tam razilagmadir.

11

1.2

ARTICLE 1

PARTICIPATING INTERESTS

The rights and obligations under this Agreement of each of the
Contractor Parties shall be held in the following respective
percentage participating interests (the “Participating Interests”)
as of the Execution Date:

CONTRACTOR PARTIES PERCENTAGE
SOA 20.0%
BAHAR ENERGY 80.0%

The Parties agree that from the Effective Date the respective
percentage Participating Interest shares replace any rights and
obligations which may exist regarding the Contract Area by
virtue of any prior agreement or contract between any of the
Contractor Parties or their Affiliates on the one hand, and any
Governmental Authority or SOCAR on the other hand. The
Parties agree that, from the Execution Date, this Agreement
constitutes the sole and complete understanding between
SOCAR and the Contractor Parties regarding the Contract
Area.

13
21

2.2

MADD® 2

HUQUQLARIN VERILMaSI V9 SAZISIN SHATA DAIRASI

Mistasna hiiquq verilmasi

ARDNS Podratciya bu Sazisin sartlarina uygun olaraq ve
onun giiweada oldugu middat arzinda Kontrakt sahasinin
hidudlari daxilinda va hamin saha ila bagh Neft-qaz
amealiyyatlar! aparmaq Uciin vahid va miistasna hiquq
verir. Burada xiisusi géstarilan hiqualar istisna olmaqla,
bu Sazigs yerin taki ila bagl, habela har hans: basqa tabii
ehtiyatlar ila bagli Neft-qaz amaliyyatlarindan savay! har
hanst basqa fealiyyat névi ila masgul olmaq icin
hiiqualar nezerda tutmur.

Podratcginin masreaflarin avazinin é6danilmasi hququndan
istisna

Bu Saz isin ba sqa hissalarinda xiisusi nazerda tutulmus
diger hallar istisna olmaqla, Kontrakt sahasinda
kommersiya hasilati basa ¢atdiqdan sonra Neft-qaz
amaliyyatlar! naticasinda alda edilan hasilatin hacmi bu
Sazisin qivvada oldugu miiddatlar, o cimladan 6-c1
maddada nazerda tutulan bitin uzadilmis mtiddatlar
sona catdiqda Podratginin dsast masraflarin va Imaliyyat
masraflarinin tam édanilmasi tciin kifayat etmirsa, bu
Sazisin sartlarina uygun  olaraq Podrat¢: avazi
ddanilmamis masroflarinin édanilmasi va ya
kompensasiya olunmasi hiiququna malik deyildir.

’
ay

21

2.2

ARTICLE 2

GRANT OF RIGHTS AND SCOPE

Grant of Exclusive Right

SOCAR hereby grants to Contractor the sole and exclusive
tight to conduct Petroleum Operations within and with respect
to the Contract Area in accordance with the terms of this
Agreement and during the term hereof. Except for the rights
expressly provided for herein, this Agreement shall not include
tights for any activity other than Petroleum Operations with
respect to surface areas or to any other natural resources.

Exception from Contractor’s Right to Cost Recovery

Except as expressly provided elsewhere herein, in the event
production resulting from Petroleum Operations, upon
completion of commercial production from the Contract Area
at the end of the terms of this Agreement, inclusive of all
extensions provided in Article 6 is insufficient for full recovery
of Contractor's Capital Costs and Operating Costs as provided
hereunder, then Contractor shall not be entitled to any
reimbursement or compensation for any of its costs not
recovered.
3.1

3.2

MADDo 3

T@ROFLORIN TOMINATLARI,
OMUMi HUQUQLARI Ve OHDALIKLaRI

ARDNS-nin taminatlari

ARDNS bildirr va taminat verir ki:

(a)

(b)

0, 6z Nizamnameasinin sertlarina uygun olaraq
lazimi qaydada taskil edilmisdir va mévcudlugu
qanunidir; va

0, bu Sazisi baglamaq va icra etm ak, bu Saz isin
sartlarina asasan Podratgiya hiiqualar va manafelar
vermak va bu Sazis Uzra 6z éhdaliklarini yerina
yetirmak diciin Azarbaycan Respublikasinin
qanunvericiliyinda nazerda  tutulmus _ biitiin
salahiyyatlara malikdir.

ARDNS-nin timumi Shdaliklari

(a)

Neft-qaz amoliyyatiarinin hayata kegirilmasi gun
Podratcinin sorgusuna  asasan, ARDNS 62
salahiyyotlarinin tam hacmi daxilinda Hokumat
organlari qarsisinda Podratginin asagidakilart almas!
tgin ona kémak etmek magsadila qanun
Gercivesinda bitin mimkin saylari gésterir:

(i) H6ékumat organlarinin bitin zaruri icazalarini,
o ciimladan, lakin bununila mahdudlasmadan,

Neft-qaz amaliyyatlarinin§ samarali hayata
kecirilmasi iigiin lazimi gémriik sanadlarini,
vizalari, yasayls vasiqalarini, rabita
vasitalarindan istifada = imkanini, torpaq

sahalarindan istifada etmak cin lisenziyalani,

3.1

3.2

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS
AND OBLIGATIONS OF THE PARTIES

Warranties of SOCAR

SOCAR represents and warrants that:

(a)

(b)

it is duly organised and validly existing in accordance
with the terms of its Charter; and

it has full authority under the laws of the Republic of
Azerbaijan to execute and perform this Agreement, to
grant the rights and interests to Contractor as provided
under this Agreement and to fulfil its obligations under
this Agreement.

General Obligations of SOCAR

@)

Upon the request of Contractor for the implementation of
Petroleum Operations, SOCAR within the full limits of
its authority shall use its best lawful endeavours with
respect to Governmental Authorities to assist Contractor
to obtain the following:

(i) any necessary Governmental Authority approvals,
including but not limited to customs clearances,
visas, residence permits, access to communication
facilities, licenses to enter land, import and export
licenses, the opening of bank accounts, the
acquisition of office space and employee
accommodation, as may be necessary for efficient

15
(b)

()

idxal va ixrac | isenziyalarint, bank hesablari
acilmasini, ofislarin va isgilar igiin manzillarin
alda edilmasini; habela

(ii) Kontrakt sahasina aid olan va ARDNS-nin
ixtiyarinda va ya nezareti altinda olmayan
buttin geoloji, geofiziki, geokimyavi va texniki
malumatlari (o ciimladan quyulara dair va
digar malumatlari).

Neft-qaz ameatliyyatlarinin samorali hayata
kecirilmasi Gcgin zaruri olduqda ARDNS 62
salahiyyatlarinin tam hacmi daxilinda bitin basqa
mivafiq masalalarda qanun carcivasinda Podratciya
kémayi tamin etmak uciin bitin muimkin saylari
gOostarir.

Podratg: yuxarida sadalananlarin verilmasi ila
alaqedar ARDNS-nin cakdiyi bitin qanunauygun
aglabatan faktik miistagim masreaflari édayir, bu
sartla ki, bunlar miivafiq sanadlarla tasdiq edilmis
olsun.

(b)

implementation of Petroleum Operations; and

(ii) all geological, geophysical, geochemical and
technical data (including well data and any other
information) of relevance to the Contract Area not
in SOCAR's possession or under its control.

SOCAR within the full limits of its authority shall also
use its best lawful endeavours to assist Contractor in all
other relevant matters as may be necessary for the
efficient implementation of Petroleum Operations.

Contractor shall reimburse SOCAR for any lawful
reasonable actual direct costs incurred with respect to the
provision of the foregoing, provided such costs are
supported by appropriate documentary evidence.

16
(d)

Podratginin sorgusuna asasan ARDNS éziinda va ya
6z Ortaq sirketlarinda va ya dziniin/onlarin
nazarati altinda olan va Kontrakt sahasina aid olan
bitin geoloji, geofiziki, geokimyavi va texniki
malumati va informasiyani, o cumladan quyulara
dair malumati, Podratgiya taqdim edir. Podratgi bu
mealumatin va ya_ informasiyanin toplanmasi,
gaydaya salinmasi va Podratclya ¢atdirilmasi
gedisinda ARDNS-nin bu Sazisin hayata kecirildiyi
dévrda cakdiyi faktik mistaqim masreaflari odayir;
ARDNS Podratgiya manfestsizlik va zararsizlik
prinsipina asaslanan hesab taqdim edir. ARDNS
tarafindan taqdim edilan hesablarda tasbit edilan va
Podratg! tarafindan Gdanilan bu 3.2 (d) va hamcinin
3.2 (©) maddalarinda nazerda tutulan masroaflar
Omealiyyat masraflari hesab edilir va vezi Sdanilan
masraflara aid edilir. gar ARDNS-nin taqdim etdiyi
hesabda har hans! madda Podratginin néqteyi-
nazarinca, géstarilan talabi tamin etmirsa, Podrat¢!
bunu ARDNS-na bildirir, bundan sonra Podratginin
irali sirdiyii etirazlari birlikda nizama salmaq ucuin
ARDNS ila Podratg: bitin lazimi tadbirlari gériirlar.
Bu dhdaliyin yerino yetirilmesi ila alaqedar olaraq
ARDNS har hanst bela malumatin va ya
informasiyanin diizgiinliyuina va ya tamligina he¢
bir taminat vermir.

_;

(d)

Upon request of Contractor, SOCAR shall provide to
Contractor all geological, geophysical, geochemical and
technical data and information in the possession or
control of SOCAR or its Affiliates of relevance to the
Contract Area including all kinds of well data.
Contractor shall pay the actual direct costs incurred by
SOCAR in the implementation of this Agreement in
gathering together, handling and delivering any such data
or information to Contractor, which costs will be
invoiced to Contractor by SOCAR on the basis that
SOCAR is to suffer no loss and obtain no gain. Cost
envisaged in this Article 3.2 (d) as well in Article
3.2 (c) invoiced by SOCAR and paid by Contractor
shall be considered as Operating Costs and shall be
Cost Recoverable. If Contractor does not accept that
any items as invoiced by SOCAR satisfy this
requirement, Contractor shall notify SOCAR of any such
objections and SOCAR and Contractor shall take all
necessary steps to mutually resolve all objections raised
by Contractor. SOCAR makes no warranties as to the
accuracy or completeness of any such data or
information in connection with the performance of such
obligation.
3.3 Podrate: taraflarin taminatlar va hiiquatart

{a)

(b)

Her bir Podratg: teraf bildirir ki, 0, Gz tasis
sanadlarinin sartlarina uygun olaraq lazimi qaydada
teskil edilmisdir va mévcudiugu qanunidir ve
hékumat icazolarinin al inmasi sarti ila bu Sazisin
middaalarna miivafiq suratda Neft-qaz
amaliyyatlarinin aparilmasindan étri Azerbaycan
Respublikasinda ve basqa yerlerda lazimi filiallarin
va nimayondoaliklarini yaratmaq va saxlamaq gin
vekil edilmisiar.

Har bir Podratc: taraf, onun Ortaq_ sirkatlari,
Podratenin Subpodratcilart habela Omaliyyat sirkati
bununla vakil edilmislar ki, bu Sazisin qiiwada
oldugu bitin dévr ugin Azarbaycan
Respublikasinda filiallarini, daimi idaralarini, daimi
ndmayendaliklarini, isgiizar faaliyyatin ve taserriifat
faaliyyatinin digar formalarini tasis etsinlar ki,
bunlar Neft-qaz amaliyyatlari tigtin lazm olan har
hans! amlakin satin alinmasi, icaraya gottrilmasi ve
ya aida edilmasi da daxil olmagia, Neft-qaz
amaliyyatlarint hayata kecgirmak va ya bunlarda
istirak etmak Uc¢tin zaruri ola bilar, bir sartla ki, bela
idaralar vo tasarriifat strukturlari Azarbaycan
Respublikasinin qanunvericiliyinda nazarda
tutulmus rasmiyyatiaray 2 is qaydasina zidd
olmasin.

3.4 Podratci taraflarin dmumi éhdaliklari

(a)

3.5 bandinin middaalarina amal etmak sartila,
Podratci taraflar bu Sazisda qoyulmus  sartlara
uygun olaraq Kontrakt sahasinda
Karbohidrogenlarin kasfiyyati, qiymatlandirilmasi va
islanmasi tciin lazim olan pul vasaitini ta’min

edirlar.

3.3. Warranties and Rights of Contractor Parties

{a)

()

Each Contractor Party represents that it is duly organised
and validly existing in accordance with the terms of its
foundation documents and is authorised, subject to
governmental authorisations, to establish and maintain
such branches and offices in the Republic of Azerbaijan
and elsewhere as may be necessary to conduct Petroleum
Operations in accordance with the terms and conditions
of this Agreement.

Each Contractor Party, its Affiliates, Contractor's Sub-
contractors and the Operating Company are hereby
authorised throughout the term of this Agreement to
establish such branches, permanent establishments,
permanent representation and other forms of business in
the Republic of Azerbaijan as may be necessary or
appropriate to qualify to do business in the Republic of
Azerbaijan and to conduct or participate in Petroleum
Operations, including the purchase, lease or acquisition
of any property required for Petroleum Operations,
provided such establishments and other forms of
businesses comply with the formalities and procedures of
the laws of the Republic of Azeérbaijan in respect
thereof.

3.4 General Obligations of Contractor Parties

(a)

Subject to Article 3.5, the Contractor Parties shall
provide the necessary funds to explore, appraise,
evaluate and develop the Petroleum resources within the
Contract Area in accordance with the terms and
conditions set forth in this Agreement.

18
(b)

Bu Sazisin sartlarina géra, Podratc: beynalxalq neft-
gaz  seanayesinda hamiligla  qabul olunmus
prinsiplara uygun olaraq can -basla, tahliikasiz v a
samarali suratda Neft-qaz amaliyyatlari aparmagi
Ohdasina gétiriir. Texnoloji obyektlar va avadanliq
ugiin layiha standartlan va texniki sertlar Layiha
standartlarinda gésarilmis mitiddaalara uygun
galmalidir, Sgar Podratc: tarafin va ya onun Osas
ana sirkatinin her hansi  faaliyyati, yaxud
faaliyyatsizliyi Podratg: teraf va ya onun Osas ana
sirkati barasinda tetbiq edilan yurisdiksiyanin
qanunlarina asasan_ onlarin  cazalandirilmasina
gatirib cixara bilarse, Podrat¢i teraflardan heg biri
bela faaliyyata va ya f aaliyyatsizliya macbur ed ila
bilmaz.

3.5 ONS-un istirak payinin maliyyalasdirilmasina dair xususi

miiddaa

fa)

Digar Podratc! taraflar 6z Istirak paylarina mivafiq
olaraq ONS$-un payina Neft-qaz amialiyyatiari
masraflarinin yz (100) faizini asagidaki qaydada
maliyyalasdirmayi Ohdalarina gétirirlar:

(@) ~~ Qiivwvayaminma tarixindan etibaran 2008-ci
ilin Karbohidrogenlar hasilatinin an azi iki (2)
dafa yiiksak hadda gatacaq olan Taqvim rubu
miiddatinin basa catmasinadak Kontrakt berpa

sahasinda Neft-qaz amaliyyatlar: ila bagli
gakilmis bitin masraf va xarclari
(‘Maliyyalasdirma 1“); habela

(ii) Kontrakt  kasfiyyat sahesinda Neft-qaz

ameliyyatian’ ila bagli KIMP-in va odlava
kasfiyyat dévrii iigiin nezerds tutulmus islarin
yerina yetirilmasi ila alaqadar Qiivwayaminma
tarixindan Kontrakt kasfiyyat sahasindan
Kommersiya hasilatinin baslanma tarixinadak

t
a

3.5

©)

Contractor shall conduct Petroleum Operations in
accordance with the terms of this Agreement in a
diligent, safe and efficient manner and in accordance
with generally accepted principles of the international
Petroleum industry. As regards design standards and
specifications for facilities and equipment the Design
Standards shall apply. No Contractor Party shall be
required to act or refrain from acting if to do so would
make such Contractor Party or its Ultimate Parent
Company liable to penalisation under the laws of any
jurisdiction applicable to such Contractor Party or its
Ultimate Parent Company notwithstanding anything to
the contrary in this Agreement.

Special_ Provision for Carrying SOA’s Participating
Interest

(a) The Other Contractor Parties shall have the obligation to

carry, in proportion to their Participating Interests, one
hundred (100) percent of SOA’s Petroleum Costs
attributable to SOA’s Participating Interest as follows:

@ ~~ For Petroleum Operations in the Contract
Rehabilitation Area: from the Effective Date and
until the end of the Calendar Quarter during which
the Petroleum production from the Contract
Rehabilitation Area shall exceed at least two (2)
times the volume of the 2008 Petroleum
Production (“Carry 1”).

Gi) For Petroleum Operations in the Contract
Exploration Area incurred in connection with the
performance of the MEWP and the work defined
for the Additional Exploration Period (if
Contractor proceeds thereto): from the Effective
Date and until the Commencement Date of

19
(b)

(c)

cakilmis bitin masraf va xarclari

(‘Maliyyalasdirme 2“).

Maliyyalasdirma 1-in avezi ONS
tareaflara:

Digar Podratc

(i) bu Sazisin 13.3 bandina nazarda tutulmus
mexanizma uygun olarag, Kontrakt berpa

sahasindan c¢ixarilan Masraflarin § avazinin
6danilmasi icin ayrilmis Karbohidrogenlarin
bir hissasi ila;

(ii), Maliyyalasdirma 1-in avezinin 6danilmasi Ggun
3.5(b)(i) bandinds miayyan olunmus Kontrakt
bearpa sahasindan Karbohidrogenlar maqdarina
miilkiyyat hiiququ Catdirilma mantaqasinds
Diger Podratc: tareflara verilir, Yuxarida
géstarilan Karbohidrogenlar miqdarinin dayari
16.3 bandinin middaalarina asasan miiayyan

edilir;
(iii) Yuxaridaki 3.5(b)(i) bandi ila ziddiyyata
girmadan, ONS-un  Maliyyalasdirma = 1-in

édanilmamis balansinin (“Odanilmamis balans
1") avazini 6z Manfaat karbohidrogenlari pay
hesabina va ya digar qaydada tamamila va ya
qisman édayir. Odanilmamis balans 1 dedikda,
3.5(b)(i) bandina asasan Karbohidrogenlarla
kompensasiya olunmus miivafiq mablagler
gixilmaqla, 3.5(a)(i) bandina asasan ONS-nin
Istirak payinin maliyyalasdirilmasi uciin Digar
Podratg! taraflarin S6dadiyi mablag nazearda

tutulur.
Kontrakt — kasfiyyat = sahasindan Kommersiya
hasilatinin baslanma tarixindan etibaran

Maliyyalasdirma 2-nin avazi Digar Podrat¢ taraflara
asag daki qaydada édanilir:
l

—=)

(b)

(c)

Commercial Production from the
Exploration Area (Carry 2).

Contract

SOA shall have the obligation to reimburse to the Other
Contractor Parties Carry |:

(i) out of the Petroleum produced from the Contract
Rehabilitation Area which is allocated to SOA for
Cost Recovery in accordance with the mechanism
set out in to Article 13.3 of this Agreement;

(ii) Transfer of title to the Other Contractor Parties of
volumes of Petroleum from the Contract
Rehabilitation Area to reimburse Carry 1, as
defined in Article 3.5(b)(i), shall be made at the
Delivery Point. The value of the said volumes of
Petroleum shall be calculated in accordance with
the provisions of Article 16.3;

(iii) Notwithstanding Article 3.5(b)(i) above to the
contrary, SOA shall reimburse all or a part of the
unrecovered balance of Carry 1 (“Unrecovered
Balance 1”) out of its share of Profit Petroleum or
otherwise. The Unrecovered Balance 1 means all
funds advanced by the Other Contractor Parties to
carry SOA’s Participating Interest under Article
3.5(a)(i), less the amounts compensated out of
Petroleum under Article 3.5(b)(i).

From the Commencement Date of Commercial
Production from the Contract Exploration Area, Carry 2
shall be reimbursed to the Other Contractor Parties as

20

+
(d)

(e)

(i) Bu Sazisin 13.4 bandina asasan  yalniz
Masraflarin avazinin 6danilmasi tigiin ONS-un
Istirak Payina ayrilmis Masreaflarin édanilmasi
tigin Karbohidrogenlar hacminindan édanilir.

(ii) Kommersiya hasilatinin baslanma tarixindan
etibaran LIBOR iistagal illik iki (2) faiz daracasi
hesablanir va  Taqvim  ritbi  asasinda
Maliyyalasdirma 2-nin édenilmamis balansina
(‘Odanilmamis balans 2") alava edilir.

(iii) Maliyyalasdirma 2-in avazinin ddanilmasi icin

3.5(ci)  bandinda = miayyan ~—olunmus
Karbohidrogenlar maqdarina mulkiyyat
hiququ = Catdiriima mantagasinda Digar

Podratg! tereflara verilir. Yuxarida gésterilan
Karbohidrogenlar = miqdarinin§ dayari 16.2
bandinin middaalarina asasan milayyan edilir.

(iv) Yuxaridakt 3.5(c)(i) ~bandi ila  ziddiyyate
girmaden, ONS-un Maliyyalasdirma 2-nin
édanilmsmis balansinin avezini 6z Manfaat
karbohidregenlari pay! hesabina ve ya digar
qaydada tamamila va ya qisman avansla
6dameak hiiququ vardir.

Maliyyalasdirma i-nin va Maliyyalesdirma 2-nin va
Odanilmamis balans 2-ya alava olunmus faizlarin
avazinin 6danilmasi Uzra yuxarida géstarilan
miiddaalar Maliyyalasdirma 1 va Maliyyatesdirma 2
(va Odanilmamis balans 2~ya alava olunmus faizlar)
tam édanilenadak qiivwwadsa qalmaqda davam edir.

ONS éztinin istirak payinin bir hissasini va ya
hamisim) har hans: Uciincii terafa va ya basqa

—y

@

follows:

G) Only out of the Petroleum allocated for cost
recovery pursuant to Article 13.4 of this Agreement
and attributable to SOA’s Participating Interest.

Gi) From the Commencement Date of Commercial
Production, an annual interest rate equal to LIBOR
plus two (2) percent shall be applied to unrecovered
balance of Carry 2 on a Calendar Quarter basis
(“Unrecovered Balance 2”).

(ii) Transfer of title to the Other Contractor Parties of
volumes of Petroleum to reimburse Carry 2, as
defined in Article 3.5(c)(i), shall be made at the
Delivery Point. The value of the said volumes of
Petroleum shall be calculated in accordance with
the provisions of Article 16.2.

(iv) Notwithstanding Article 3.5(c)(i) above to the
contrary, SOA shall have the right to reimburse in
advance all or a part of the Unrecovered Balance
2 out of its share of Profit Petroleum or
otherwise.

The foregoing provisions related to reimbursement of
Carry 1 and Carry 2 plus interest accrued to the
Unrecovered Balance 2 shall be valid until Carry 1 and
Carry 2 (plus interest accrued to the Unrecovered Balance
2) shall have been reimbursed in full.

If SOA assigns all or a part of its Participating Interest to
any Third Party or Contractor Party, the obligations of the

21

®

(g)

Podratg: tarafa verdikda, Digar Podratci taraflarin bu
Sazisin 3.5(a) bandinds géstarilan dhdaliklari istirak
payinin Uciinci: tarafa verildiyi hissasina mivafiq
mablagda azalir. ONS va/yaxud ONS-un hiiqug
varisi istirak payinin basqasina verildiyi ganadek
Odanilmamis balans 1 va Odanilmamis balans 2
mablagiarinin istirak payina  miivafiq hissasini
miivafiq olaraq Digsr Podratc: taraflara nagd
vasaitlarla tam hacmda kompensasiya etmaya
borcludur, va bela ddome giizogt edilmis tarixdo
hayata kegirilmolidir. ONS-un va/yaxud ONS-un
hiquq varisinin yuxarida géstarilen Shdaliyi qabul
etmasi istirak payinin§ basqasina_ verilmasinin
macburi sartidir.

ONS-un bu Sazisdaki Istirak payin: artirmas: Digar
Podratgi tereaflarin 3.5(a) bandina uygun olaraq
ONS-un istirak payin maliyyalasdirmak barasindaki
ohdaliklarini heg bir vachla artira bilmaz.

Diger podratet taraflardan har hansi biri 6z Istirak
payini bitévliikla va ya har hansi bir hissada Ucuincdl
tarafa va ya Podratet tarafa guzast etdiyi halda bela
Podratg) tarafin bu Sazisin 3.5(a) bandi ila nazarda
tutulan Shdaliklari verildiyi istirak payinin hissasina
proporsional sekilda azalir. Bela Podratgi tarefin
huquqi varisi 3.5(a) bendi ila nazarde tutulan
Shdaliklarin icrasina géra ona verilmis [stirak payinin
hissasins proporsional sakilda cavabdeh olacaq. Bela
Uciinci tarafinin va ya Podratgi terafi ila yuxanda
géstarilan dhdaliklarin qabul etmasi istirak payinin
basqasina verilmasinin macburi sartidir.

t+)

ic)

(g)

Other Contractor Parties provided for in Article 3.5(a) of
this Agreement shall be reduced in proportion to the
Participating Interest assigned to such Third Party or
Contractor Party. SOA and/or SOA’s assignee shall be
liable to reimburse in full and in cash to the Other
Contractor Parties a portion of the Unrecovered Balance 1
and Unrecovered Balance 2 corresponding to the
Participating Interest assigned, with such
reimbursement to occur at the date of the assignment.
The acceptance by SOA and/or SOA’s assignee of the
said obligation for reimbursement shall be a binding
provision of such assignment.

in no event shall an increase by SOA of its Participating
Interest under this Agreement increase the obligation of
the Other Contractor Parties to catry SOA’s Participating
Interest in accordance with Article 3.5(a}.

If one of the Other Contractor Parties assigns all or a
part of its Participating Interest to a Third party or
Contractor Party, the obligations of such Contractor
Party under Article 3.5(a) of this Agreement shall be
reduced in proportion to the Participating Interest
assigned. The assignee of such Contractor Party shall
remain liable for obligations set out in Article 3.5(a)
in proportion to the Participating Interest assigned.
The acceptance by such Third Party or Contractor
Party of the said obligations shall be a binding
provision of such assignment.

22
MADD@9 4

KONTRAKT SAH@Si

Bu Sazisin maqsadlari baximindan Kontrakt sahasi serti olaraq
Kontrakt barpa sahasi va Kontrakt kasfiyyat sahasine bélunir.

(b)

(a) Kontrakt barpa sahasi dedikda, bu Sazisa 2-ci dlaveda
verilmis cografi koordinatlar perimetri daxilinda galan,
Bahar 1 va Qum-Deniz yataqlarin) ahata edan va
ARDNS-nin balansinda olan sahalar, habela hamin
perimetr hiidudlarinda yeralt: lay va horizontlardir va
Qiiweyaminma tarixinadak ARDNS-nin kasf  etdiyi
Karbohidrogen ehtiyatlar!. va/yaxud ARDNS-nin hal
hazirda muayyan olunmus ve hasilat aparilmis har iki-
yuxar! va asaQ! hissalarda hasilati aparilan va ya hasilati
aparilmayan yeralt: hasilat sahalarindaki Karbohidrogen
ehtiyatlart basa disuitr (Sazisin qiiwada olma miiddati
arzinds sethdan qazma texnologiyalan Ucin minasib
olan istanilan va butan darinliklarada
takmillasdirillasmalar aparila biler ).

Oger Neft-Qaz amaliyyatilary zamani yeni yataq kesf
olunarsa va bu yatagin geoloji strukturunun — tifigi
sarhaddinin Kontrakt barpa sahasi hiidudlarindan kanara
gixmas! mieyyanlasdirilarsa, Podratg: taraf, Podratciya
alava sahanin Kontrakt berpa sahasina salinmasina dair
icazanin verilmasi Uc¢iin ARDNS-ya miraciat etmak
hiiququ vardir va bu taqdirda, ARDNS alava sahalarin
Podratgiya verilmak hiiququ olacaqdir (lakin dhdalik
deyil) va bela alava sahaler taqdim edildiyi halda bu
Sazisinin bir hissasi olacaqdir.

Kontrakt kasfiyyat sahasi dedikde, bu Sazisa 2-ci Slavada

—

ARTICLE 4
CONTRACT AREA

For purposes of this Agreement the Contract Area shall be
provisionally divided into the Contract Rehabilitation Area and the
Contract Exploration Area.

(a)

(b)

The Contract Rehabilitation Area means the area inside the
perimeter constituted by the geographical co-ordinates set
forth in Appendix 2 to this Agreement, which includes the
Bahar 1 and Gum-Deniz fields, being on SOCAR’s book;
and includes all subsurface reservoirs and horizons within
such perimeter, Petroleum resources discovered by SOCAR
and/or Petroleum resources being produced or not being
produced both above and below the currently identified and
produced zones in the subsurface (from the surface to any
and all depths accessible to drilling technology as may be
developed at any time during the term of the Agreement) by
SOCAR at the Effective Date.

If a new reservoir has been encountered in the course of
Petroleum Operations indicating that the boundaries of a
geological structure of such reservoir extends horizontally to
areas outside of the Contract Rehabilitation Area,
Contractor has the right to apply to SOCAR for a grant of
the additional areas to the Contractor for inclusion in the
Contract Rehabilitation Area, and in this case SOCAR shall
be entitled (but not obligated) to grant the additional areas
to Contractor and if granted such additional areas shall
become subject to this Agreement.

‘The Contract Exploration Area includes the Bakhar 2 and

23
verilmis xaritada géstarilmis tasvira va konturlara géra
Bahar 2 strukturu ahata eden saha (Sazisinin qiivada
oldugu va uzadilacagi btttin muddat orzinda har vaxt
islanila bilan sathdan tutmus qazmanin texniki cahatdan
mimkiin olan bitin darinliklarinadak) basa disiilir.

at,

means the area (from the surface to any and all depths
accessible to drilling technology as may be developed at
any time during the terms of Agreement and as may be
extended) as described and delineated on the map
attached hereto as Appendix 2 to this Agreement.
MADD=9 5

BORPA Vo HASILAT PROQRAMI

Quvwayaminma tarixindan sonra doxsan (90) gtindan gec
olmayaraq Podratg Bahar 1 va Qum-Daniz yataqlarinin barpasi
va hasilati planinin layihasini (“Barpa va hasilat programt")
hazirlayr va ARDNS-nin tasdiqina taqdim edir; bu planda
Podratginin Barpa va hasilat proqraminin ARDNS terafinden
tasdiqindan tig (3) il kegdikdan sonra doxsan (90) ardicil giin
arzinda Kontrakt barpa sahasindan Karbohidrogenlar hasilatinin
2008-ci_ lin Karbohidrogenlar hasilatinin§ orta  sutkaliq
saviyyasini on azi bir tam onda bes (1,5) defa dtan orta sutkalig
saviyyasina Gatmaq ohdaliyi nazarda tutulmalidir. Bu zaman
Podratginin§ K6kli pozuntusu olaraq bu éhdalik yerina
yetirilmadikda, ARDNS bu Sazisin 32.1(b) bandina uygun olaraq
Kontrakt barpa sahasina miinasibatda bu Sazisin qiivwesina
xitam vermak hiiququna malikdir va Qiiwayaminmea tarixindan
etibaran Kontrakt barpa sahasina dair Podratcinin cakdiyi va bu
Sazisin xitam tarixinadak avazi 6danilmamis bitin masraflarin
Ovezi 6danilmir.

Barpa va hasilat programinin alindig: tarixdan sonra altmis (60)
giin arzinda ARDNS onu tasdiq va ya redd etmalidir. Barpa va
hasilat proqrami alindiqdan sonra altmig (60) glin arzinda
ARDNS yazili sakilda Podratcidan bu Programa har hans
dayisikliklarin edilmasini talab etmirsa, Barpa va hasilat
program: ARDNS tarefinden tasdiq olunmus  sakyilir, ARDNS
Barpa va hasilat proqramina dayisikliklar edilmasinit alab
edarsa, Podratg! va ARDNS yenidan baxilmis Barpa va hasilat
programini mizakira edaceklar. Bela mizakira baslandiqdan
sonra altmis (60) giin arzinda Barpa va hasilat program! ARDNS
terafindan tasdiq olunmazsa, Podratg: sonraki qirx (40) gin
arzinda Barpa va hasilat proqraminin sartlari Uzra qarar qabul

ARTICLE 5

REHABILITATION AND PRODUCTION PROGRAMME

At least ninety (90) days from the Effective Date, Contractor shall
prepare and submit to SOCAR for its approval the draft
rehabilitation and production plan for the Bahar 1 and Gum-Deniz
field (the “Rehabilitation and Production Programme”) which shall
specify Contractor’s obligation to achieve not later than the expiry
of three (3) years from the date of SOCAR’s approval of the
Rehabilitation and Production Programme an average daily rate of
Petroleum production from the Contract Rehabilitation Area during
ninety (90) consecutive days to be one point five (1.5) times the
average daily rate of the 2008 Petroleum Production. In this regard,
if Contractor fails to perform such obligation which shall be deemed
to be a Material Breach, SOCAR shall have the right to terminate
this Agreement in relation to the Contract Rehabilitation Area
pursuant to Article 32.1(b) of this Agreement, and any unrecovered
costs incurred by Contractor with respect to the Contract
Rehabilitation Area from the Effective Date to the date of
termination of this Agreement shall not be Cost Recoverable.

SOCAR shall approve or disapprove the Rehabilitation and
Production Programme within sixty (60) days after receipt thereof.
Unless SOCAR requests in writing to Contractor any changes to the
Rehabilitation and Production Programme within sixty (60) days of
receipt thereof, the Rehabilitation and Production Programme shall
be deemed approved by SOCAR. If SOCAR requests changes to the
Rehabilitation and Production Programme, Contractor and SOCAR
shall discuss a revised Rehabilitation and Production Programme. In
the event that the Rehabilitation and Production Programme has not
been approved by SOCAR within sixty (60) days of the
commencement of such discussion, Contractor may within a further

25
etmak iiciin Arbitraj qaydasina uygun olarag, ARDNS tarafindan
Barpa va hasilat programinin tasdiq etmasindan imtina
etmasinin asasl olub-olmsmasi masealasi uciin arbitraja
miuraciat eda bilar. Oger arbitrlar terafindan, tasdiq etmanin
ARDNS terafindan imtina edilmasi asassiz olmasi misyyan
edilarsa va yaxud Barpa va hasilat proqraminin ARDNS
terefindan tasdiq edilacayi teqdirda, Podratgi hamin Barpa va
hasilat_ programina uygun olaraq, emealiyyatiarina baslamaq
hiiququna malik olacaqdir. Barpa va hasilat programs tasdiq
olunanadak (ve ya arbitraj qarari qabul olunanadak) Podratg!
beynalxalq neft-qaz sanayesinda hamiliqla gabul olunmus
tacriibaya uygun olaraq Neft Qaz ameliyyatlar! apara bilar.

Oger arbitrlar, podratc: tarafindan taqdim olunmus Berpa ve
hasilat_ programinin ARDN§ tearafindan tasdiq edilmamasinin
asasl! oldugu haqda qarar qabul edarlarsa, ARDNS tarefindan
talab olunan dayisikliklarin Berpa va hasilat proqramina yazili
sakilda (i) qabul olunmasinin tasdiq etmak va Barpa ve hasilat
programina edilan hamin dizalislara uygun olaraq, va yaxud
digar halda ARDNS-nin Berpa ve hasilat programinin tasdiq
etmasindan sonra, Podratci amaliyyatlara baslamaq hiiququna
malik olacaqdir, qabul edarak ki, arbitrlarin qararindan énca
Podratcidan, Barpa ve hasilat programina edilan bi ciir
dayisikliklara minasibatda farqlilik taskil edan Podratcinin
barpa va hasilat programinin maddelerina uygun olaraq cakilan
xerclarin avezinin dédenilmasi ARDNS-nin tesdiq edib-
etmameasindan (ii) va yaxud arbitrlarin qerarindan sonra altmis
(60) gtin arzinda bu Sazisa xitam vermeyindan asill olacaqdir.

Fors-major hallari istisna olmagla, Podratci Barpa va hasilat
programint ARDNS-ya teqdim etmazsa va ya Kdklii pozuntu
kimi baxilarag, bu Maddada géstarilan miiddat va hacmlarda,
Barpa va hasilat proqramina uygun olaraq Xam neft in ortaq
sutkalig saviyyasina nail olmazsa, ARDNS bu Sazisin 32.1(b)
bandina uygun olaraq Kontrakt barpa sahasina minasibatda bu
Sazisin qiiwesina xitam vermak hiiququna malikdir va
Quvwayaminmea tarixindan etibaran Podratcinin Kontrakt barpa

—_

forty (40) days commence arbitration under the Arbitration
Procedure on the question as to whether or not SOCAR's approval of
the Rehabilitation and Production Programme has _ been
unreasonably withheld. If the decision of the arbitrators is that
approval was withheld by SOCAR unreasonably, Contractor shall be
entitled to commence operations in accordance with the
Rehabilitation and Production Programme in all respects as if the
Rehabilitation and Production Programme had been approved by
SOCAR. Until the Rehabilitation and Production Programme is
approved (or decided by arbitration), Contractor may conduct
Petroleum Operations in accordance with good practice in the
international Petroleum industry.

If the arbitrators' decision is that SOCAR reasonably withheld
approval of the Rehabilitation and Production Programme submitted
by Contractor, the Contractor shall have the right in writing either (i)
to accept the changes to the Rehabilitation and Production
Programme requested by SOCAR and to commence operations in
accordance with such amended Rehabilitation and Production
Programme in all respects as if the Rehabilitation and Production
Programme had been approved by SOCAR, provided that recovery
of costs incurred by Contractor before the date of the arbitrators’
decision with respect to elements of Contractor’s Rehabilitation and
Production Programme differing from such amended Rehabilitation
and Production Programme shall depend on SOCAR’s approval, or
(ii) to terminate this Agreement within sixty (60) days after the date
of the decision of the arbitrators.

In the event other than Force Majeure Contractor does not submit to
SOCAR the Rehabilitation and Production Programme or does not
achieve the average daily rate of Crude Oil production pursuant to
the Rehabilitation and Production Programme in the said time and
amount as defined in this Article, which shall be deemed to be a
Material Breach, SOCAR shall have the right to terminate this
Agreement in relation to the Contract Rehabilitation Area pursuant

26
sahasina dair cakdiyi va bu Sazisin xitam tarixinadak avazi
édanilmamis biitiin masraflarin dvezi 6denilmir.

Podratg! tarafindan Neft-qaz amaliyyatlant illik is programlari va
Biidcalarin yerina yetirilmasi vasitasila hayata kecirilir; hamin
proqram va Bidcadlarin tasdiqi Barpa va hasilat proqraminin
jazimi deracada yenilasdirilmasi kimi baxilir.

Podratg!, Teraflerin razilasdirdiqlar: iilik is proqrami va Badcaye

miivafiq olaraq Kontrakt berpa sahasinda bu cir kasfiyyat
faaliyyatini alava olarag hayata kecira bilar.

a

to Article 32.1(b) of this Agreement, and any unrecovered costs
incurred by Contractor with respect to the Contract Rehabilitation
Area from the Effective Date to the date of termination of this
Agreement shall not be Cost Recoverable.

Implementation of Petroleum Operations by Contractor shall be
through Annual Work Programmes and Budgets the approval of
which shal] be deemed to amend the Rehabilitation and Production
Programme to the extent necessary.

Contractor may additionally undertake such exploration
activities in the Contract Rehabilitation Area as the Parties may
agree pursuant to an appropriate Annual Work Programme and
Budget.

27

MADD9 6

iSLONMO@ Va HASILAT DOVRU

6.1 Kontrakt barpa sahasi ticiin islanma va hasilat dévri

6.

Kontrakt barpa sahasi icin islanma va hasilat dévrii Barpa
ve hasilat proqraminin ARDNS tarafinden tasdiqi tarixindan
baslayir va bu tarixdan iyirmi bes (25) il arzinda davam edir.
ARDNS tearefindan tasdiq olunarsa, iyirmi beg (25) illik
mtiddat basa catdiqdan sonra Kontrakt barpa sahasi icin
islanma va hasilat dévrii alava bes (5) il uzadila bilar.

Kontrakt kasfiyyat sahasi Uciin Islanma va hasilat dévrd

Kontrakt kasfiyyat sahasi dgiin Islanma va hasilat dévrii
ARDNS terafindan islanma proqraminin tasdiqi tarixindan
baslayir va bu tarixdan etibaran iyirmi bes (25) il davam
edir. ARDNS tarafindan tasdiq olunarsa, iyirmi bes (25) illik
miiddat basa catdiqdan sonra Kontrakt kasfiyyat sahasi
iiciin Islenme ve hasilat dévrii alave bes (5) if uzadila bilar.

—]

61

6.2

ARTICLE 6

DEVELOPMENT AND PRODUCTION PERIOD

Development _and_ Production Period for the Contract
Rehabilitation Area

The Development and Production Period for the Contract
Rehabilitation Area shall begin from the date of SOCAR’s
approval of the Rehabilitation and Production Programme and
shall continue for twenty-five (25) years from such date. After
the period of twenty-five (25) years the Development and
Production Period for the Contract Rehabilitation Area may be
extended by additional five (5) years subject to SOCAR’s
approval.

Development_and_Production Period _for_the Contract
Exploration Area

The Development and Production Period for the Contract
Exploration Area shall begin from the date of SOCAR’s
approval of the Develoment Programme and shall continue for
twenty-five (25) years from such date. After the period of
twenty-five (25) years the Development and Production Period
for the Contract Exploration Area may be extended by
additional five (5) years subject to SOCAR’s approval.

28
MADD9 7

KONTRAKT KOSFIYYAT SAHOSIND® KSSFIYYAT ISLARIND DAIR
PODRATGININ OHDA@LIKLORINI TONZIMLOYON

7.1

7.2

XUSUSI SORTLOR

Kasfiyyat dévrii

Kasfiyyat dévrindin middati Qiiweyaminma tarixindan
etibaran tig (3) ildir.

Kasfiyyat islarinin minimum programi

fa) 5-ci

maddenin soartleri ite ziddiyyata girmaden,

Podrat¢! Kasfiyyat dévrii arzinda Kasfiyyat iislarinin
minimum programini (“KIMP*), o climladan asad idakr
islari yerina yetirmalidir:

(0)

(ii)

Tahlikesiz va ekoloji cahatdan tamiz qazmani
temin etmak magsodila Kontrakt kasfiyyat
sahasinin minimum = altmis (60) kvadrat
kilometrik sahasinds wugdlicili seysmik
kasfiyyat aparmali, bela seysmik kasfiyyatin
géstaricilarini tahlil va tafsir etmali, Kontrakt
kasfiyyat sahasinda gazma islarinin apariImasi
gézlanilan sahalarin mihandis-geoloji
tadqigatini aparmalidir;

Podratci, kasfiyyat quyusunun qazilmasi va
tamamlanmasi prosesinds kern niimunalarinin
secilmasi da  daxil olmaqla  aparilacaq
analizlarin tsullarini va siyahisini elaca da bela
amaliyyatlar zra Podratct tarefindan ARDNS-
ye teqdim edilacak mealumatlarin néviini,

ARTICLE 7

SPECIAL PROVISION GOVERNING CONTRACTOR
OBLIGATIONS FOR EXPLORATION WORK
IN THE CONTRACT EXPLORATION AREA

7.1 Exploration Period

The Exploration Period shall be three (3) years from the
Effective Date.

72 Minimum Exploration Work Programme

co)

During the Exploration Period, notwithstanding any
provision of Article 5 to the contrary, Contractor shall
carry out the Minimum Exploration Work Programme
(“MEWP”) including the following work:

@

Gi)

Shoot, process and interpret a minimum of sixty
(60) square kilometers of three-dimensional
seismic in the Contract Exploration Area and
carry out site survey in the Contract Exploration
Area planned for drilling operations to ensure a
safe and environmentally sound basis for drilling;

Drill in the Contract Exploration Area at least one
(1) exploration well which depth and other
parameters as well as methods and list of
analyses, including core samplings, in the process
of drilling and completion of the exploration well;
also, types, volumes, and deadlines for provision

29

of
(b)

©

(d)

hacmini va middatlarini tasvir edan Kasfiyyat
islari programinda darinliyi va  digar
parametriari géstarilan bir (1)  kasfiyyat
quyusunu gaziyir.

Kasfiyyat dévrii arzinda seysmik kasfiyyat, har bir
kasfiyyat quyusunun gazilmasi va digar islar
tamamlandiqca Podrat¢i yuxaridaki 7.2(a) bandinda
nazarda tutulan islar barada ARDNS-na tam
informasiya, cari hesabat va yekun hesabati taqdim
etmalidir.

Yuxaridak 7.2(a) bandinda nazerda tutulan islarin
néviari, metodlari va hacmi, habela kasfiyyat
quyularinin qazilmasi va manimsanilmesi
prosesinda kern niimunalarinin secilmasi da daxil
olmaqla tedgiqat islerinin metodlari va siyahist,
habela sadalanan islar barada Podratginin ARDNS-ya
taqdim edaceyi informasiyanin hecmi, navi va
middatlari Kasfiyyat islari proqraminda tasvir edilir;

Kasfiyyat dévri arzinda Podratcinin§ yuxaridaki
7.2(a) bandinds géstarilen va KIMP-la nazarda
tutulmus islarin hamusini va ya bir hissasini yerina
yetirmamasi Podratcinin bu Sazig uzra 6z
Ohdaliklarini Kékli suratda pozmasi hesab edilir.
Belo halda ARDNS 32.1 bandina asasen Kontrakt
kasfiyyat sahasina miinasibatda bu Sazisi qiivwaden
6z milahizasina gére salmaq hiiququna malikdir va
Podratg: Qiiwayaminma  tarixindan baslayaraq
gakdiyi, lakin Sazisin qiivvasina xitam verildiyi tarixe
avazi édanilmamis bitin masraflar Ovazi Sdanilasi
masroflara daxil edilmir. Bu 7.2(d) bandina uygun
olaraq bu Sazisin quvvasina ARDNS-nin xitam
vermasi bu 7.2(d) baendi uzra Podratginin KOkld
suratda pozuntusuna géra ARDNS-nin Podratciya

4

of information on such work by Contractor to
SOCAR shall be described in the Exploration
Work Program.

(b) During the Exploration Period, Contractor shall provide

(°c)

@

SOCAR with all information on operations specified in
Article 7.2(a), both routine and final, after completion
of seismic, drilling of exploration wells and ali other
work.

Types, methods, and scope of work, as defined in
Article 7.2(a); methods and list of analyses, including
core samplings, in the process of drilling and
completion of the exploration wells; also, types,
volumes, and deadlines for provision of information on
such work by Contractor to SOCAR shall be described
in Exploration Work Programme.

Contractor's failure to perform all or a portion of its
obligations under the MEWP set out in Article 7,2(a),
during the Exploration Period shall constitute a
Material Breach by Contractor of its obligations. In this
case, SOCAR shall have the right at its sole discretion
to terminate this Agreement with respect to the Contract
Exploration Area pursuant to Article 32.1, and any
costs incurred by Contractor in relation to the Contract
Exploration Area from the Effective Date which have
not been recovered by the date of termination of this
Agreement by SOCAR shall not be Cost Recoverable.
Termination of this Agreement by SOCAR pursuant to
this Article 7.2(d) shall be SOCAR’s sole remedy

30
(e)

gars! yegana huqugi midafia vasitasidir. Bela
xitamverma istar ARDNS-nin, istarsa da Podratcinin
xitamvermadan awel meydana cixa bilan iddialarina
he¢ bir zarar daymadan hayata kecirilir.

Har hans! gazma  qurgusunun, avadanhigin,
infrastrukturun olmamasi va/yaxud alcatmazligi,
habela Azarbaycan Respublikasinda _ faaliyyat
gésteran neft-qaz operatorlarinin is programlarinin
yerina = yetirilmasi ila infrastruktur — talablarini
alaqalandirmak zaruratindan irali galan har hansi
digar vaziyyatin mévcud olmasi Podratctya KIMP-la
nazarda tutimus islari Kasfiyyat dévriinda va ya
Slave kasfiyyat dévriinds yerina yetirilacak har hansi
islari modifikasiya etmaya va dayisdirmaya, yaxud
onlarin middatini uzatmaga asas vermir; fakin, bu
gartla ki, Kagfiyyat dévrii gazima qurgusunun
qurasdirilmasi, modernizasiyasi va yenilasdirilmasi
ila alagadar olaraq Tareflarin raziliga galdiyi
muddatea uzadila bilar.

7.2(a) bandinds nazarda tutulmus KIMP dzra
ohdaliklarin Kasfiyyat dévriinda va ya 7.3 bendinds
nazarda tutulmus alava islarin Olava_ kasfiyyat
dévriinda yerina yetirilmamasina yegana sabab
Fors—major hallarinin bag vermasi ola bilar.

7.3 Slava Kasfiyyat dévrii

(a)

Oger Podratgi 7.2(a) bandinda nazarda tutulan KIMP
uzra kasfiyyat istarini Kasfiyyat dévriinda tam va
vaxtinda yerinea yetirirsa, Podratgi Kasfiyyat dévriiniin
basa catmasina an azi doxsan (90) giin qalmis
ARDNS-ya alava kasfiyyat iglari aparmaq niyyatinda
oldugunu yazih sakilde bildirir va bu alava kasfiyyat
islarinin névierini, hacmiarini va siyahisint taqdim
edarak onlarin vacibliyini asasfandirir.

—~

(9)

against Contractor for Material Breach under this
Article 7.2(d). Such termination shall be without
prejudice to any claims either SOCAR or Contractor
may have which arose prior to such termination.

Lack and/or unavailability of any rigs, facilities,
infrastructure, etc., and any other circumstances caused
by the need to co-ordinate infrastructural requirements
with the work programmes of Petroleum operators in
the Republic of Azerbaijan shall not constitute a basis
for Contractor to modify and change any work set out in
the MEWP to perform during the Exploration Period or
the Additional Exploration Period or for their
extension, provided, however, the Exploration Period
may be extended for a period agreed by the Parties as
necessary for the construction, upgrade and
refurbishment of a drilling rig.

The sole excuse for the failure to carry out operations
under the MEWP during the Exploration Period set out
in Article 7.2(a), or the additional work, as set out in
Article 7.3 during the Additional Exploration Period,
may be the occurrence of Force Majeure circumstances.

7.3 Additional Exploration Period

(a)

Subject to complete and timely fulfilment by Contractor
of the exploration work under the MEWP as set out in
Article 7.2(a) to be performed during the Exploration
Period, Contractor may, at least ninety (90) days prior to
the end of the Exploration Period, notify SOCAR in
writing of its desire to carry out additional exploration
work and provide a list of types and scope of work and
justification of such additional exploration work,

31
(b)

7.4 Kasf

Bu bildirisda Podratcinin Slava kesfiyyat doévri
arzinda alava kasfiyyat islari aparmasi tigin ARDNS-
nin yazili sakilda raziliq vermesi xahis olunur va
ARDNS Podratcinin yazilt sorgusunu aldiqdan sonra
doxsan (90) giin arzinda raz olub-olmadig ini yazili
sakilda bildirir va Kasfiyyat dévrti ARDNS-nan bu cir
raztlq alinanadak avtomatik olaraq uzadtlir (bela
raziliq vermakdan asassiz imtina edilmamelidir),
Podratginin§ ixtiyary var ki,  Kasfiyyat dévrii
qurtardiqdan, yaxud ARDNS-nin razlhtgi alindiqdan
sonra, bu hadisalardan hansinin daha gec bas
vermasindan asili olarag, bir (1) ildan cox olmayan
Slava kasfiyyat dévrina baslasin. Slava kasfiyyat
dévri arzinda Podratg: an azi bir (1) quyusu
gazmalidir.

Podratcinin Slava kasfiyyat dévrit arzinda Fors-major
hallart ila bagl olmayan sabablar Gziinden alave
kasfiyyat iglarini (va ya bir hissasini) yerina
yetirmamasi Podratcinin bu Sazis izre 6hdaliklerinin
K6klu pozuntusu kimi qiymotlandirilir. Bela halda
ARDNS bu Sazisin 32.1 bandina asasan Kontrakt
kasfiyyat sahasina minasibeatda bu Sazisin giivvasina
xitam vermak hitququna malikdir va Podratcinin
Quvvayeminma tarixindan baslayaraq Kasfiyyat
dévrii va Slava kasfiyyat dévrii arzinda cakdiyi, lakin
avezi éodanilmamis har hans measreflar vazi
6danilasi masraflara daxil edilmir. Bu 7.3 bandina
asasan bu Sazisin giiweasina ARDNS-nin xitam
vermasi bu 7.3 bandi iizra Podratcinin KOklu
pozuntusuna géra ARDNS-nin Podratglya qarsi
yegana hiiquaqi miidafia vasitasidir. Bela xitamverma
ister ARDNS-nin, istarsa da Podrat¢inin
xitamvermadan aval meydana ¢cixa bilan iddialarina
heg bir zarar daymadan hayata kecirilir.

4

74

()

Such notice shall request SOCAR's written approval of
the performance by Contractor of the proposed additional
exploration work during the Additional Exploration
Perjod and SOCAR shall notify in writing of its approval
or disapproval (such approval not to be unreasonably
withheld) within ninety (90) days of receipt of such
written request from Contractor and the Exploration
Period shall automatically be extended until such
approval has been given by SOCAR. Contractor shall
have the right to proceed to the Additional Exploration
Period which period shall be no longer than one (1) year
from the end of the Exploration Period or receipt of
SOCAR's approval whichever is later. During the
Additional Exploration Period Contractor shall drill at
least one (1) well.

Contractor’s failure to perform the additional exploration
work (or any portion thereof) to be performed during the
Additional Exploration Period other than as a result of
Force Majeure shall constitute a Material Breach by
Contractor of its obligations under this Agreement. In this
ease, SOCAR shall have the right to terminate this
Agreement in relation to the Contract Exploration Area
pursuant to Article 32.1 hereof, and any unrecovered
costs incurred by Contractor from the Effective Date
during the Exploration Period and the Additional
Exploration Period shall not be Cost Recoverable.
Termination of this Agreement by SOCAR pursuant to
this Article 7.3(b) shall be SOCAR's sole remedy against
Contractor for Material Breach under this Article 7.3(b).
Such termination shall be without prejudice to any claims
either SOCAR or Contractor may have which arose prior
to such termination.

Discovery

32
Kasfiyyat dévrii qurtaranadak va ya Podratcinin dlava
kasfiyyat dévriina kegdiyi halda, Slava kasfiyyat dévrii
qurtaranadak, Podratc) Kasf va onun kommersiya
baximindan deayeri barada ARDNS-ya_ yazili bildiris
gondarib hamin Kasfa dair bitin mivafiq malumatiarin
xiilasasini, o ciimladan, lakin bununla mahdudlasmadan,
asagidaki malumatlardan alinda olanlari: Kasfin yerini,
geoloji xaritalari va tafsirlari, seysmik va basqa geofiziki
malumatlari, habela qazma islari aparildigi halda qazma
haqqinda hesabatlari, karotaj diaqramlarini, siixurun
sinaq nimunelarini, laylarin litoloji xaritalarini va tasvirini,
laysinayicinin laylardan gétirdiiyi sinaq niimunelarini,
quyularin qazilib basa ¢atdirilmasina dair hesabatlari,
hasilat sinaqlarina dair malumatiars, o climladan cixariimis.
fliidlarin miqdarina, tazyigin galdirilmasi va salinmasi
metodlari ila quyularin tadgiqina dair mealumatlari va
tazyiq analizlarini, neftin, qazin va suyun sinaq
niimunalarinin analizlarini, habela beynalxalq neft-qaz
sanayesinda timumilikla qabul edilmis talablera uygun
galan digar géstaricilari taqdim edir (“Kasf va onun
kommersiya dayari haqqinda bildiris").

Oger Podratg! Kasfiyyat dévriiniin sonuna gadar Kasf va
onun kommersiya dayari haqqinda bildiris taqdim etmirsa
va ya, vaziyyatdan asili olarag, Podratci Slava kasfiyyat
dévrii qurtaranadak Podratc: dlava kasfiyyat dévriina
kecirsa, onda Kontrakt kasfiyyat sahasina miinasibatda bu
Saziga xitam verilir va Podratcinin har hanst avazi
édanilmamis masraflari 8vezi Gdanilasi masraflara daxil
edilmir.

Oger mévcud§ yatagm/yataglarin va/yaxud  Kasfin
giymatiendirilmasi movcud yatag in/yataqlarin va ya Kesfin
tabii sarhadlari Kontrakt kasfiyyat sahasindan kenara
¢ixir, hamin alava sahalari Podratgiya vermak ARDNS-nin
hiququdur, lakin vazifasi deyildir, va bu sahealarin verildiyi
halda bu Sazisin qiiwasi bu sahalara samil edilir.

—

Before the end of the Exploration Period or if Contractor enters
the Additional Exploration Period then before the end of the
Additional Exploration Period, Contractor shall notify SOCAR
in writing of a Discovery and its commerciality, summarising
relevant information relating to said Discovery, including but
not limited to the following, to the extent same are available:
location plan, geological maps and interpretations, seismic and
other geophysical data; and in the event of drilling operations -
drilling reports, well logs, core samplings, lithologic maps and
description of formations, drill-stem tests, completion reports,
production tests including quantities of fluids produced, build-
up/draw-down tests and pressure analyses, and analyses of oil,
gas and water samples and other information consistent with
generally accepted international Petroleum industry practice
(“Notice of Discovery and its Commerciality”).

In the event Contractor does not submit a Notice of Discovery
and its Commerciality before the end of the Exploration Period
or if Contractor proceeds to the Additional Exploration Period,
before the end of the Additional Exploration Period, as the case
may be, this Agreement in relation to the Contract Exploration
Area shall terminate and any unrecovered costs incurred by
Contractor shall not be Cost Recoverable.

In the event the appraisal of existing pool/pools and/or a
Discovery indicates that the natural boundary of the existing
pool/pools and/or a Discovery extends to areas outside the
Contract Exploration Area SOCAR shall be entitled (but not
obligated) to grant the additional areas to Contractor and if
granted such additional areas shall become subject to this

33
05

islanma program

(a)

(b)

Oger Podratc: Kesf va onun kommersiya dayari
haqqinda bildirisi ARDNS-ya géndarirsa, onda bu
cur Kasf va onun kommersiya dayeri haqqinda
bildirisdan sonra alt: (6) aydan gec olmayaraq
Podratg! islanma programini tasdiq olunmaq ticiin
ARDNS-ya teqdim edir, bu gartla ki, orada
Podratginin taqdim etdiyi islanma programinin
ARDNS tarafindan yazili sakilda tasdiqindan sonra
qirx sakkiz (48) aydan gec  olmayaraq
Karbohidrogenlerin kommersiya hasilatina
baslamas! 6hdaliyi nazerda tutulsun. ARDNS
islanma programinin tasdigindan asassiz imtina
eda bilmaz.

Ogar Podrat¢: yuxarida olunan alti (6) ayliq miiddat
arzinda islianma programini taqdim etmirsa onda
ARDNS-nin yuxarida géstarilmis alti (6) ayliq
miiddatin basa ¢catmasindan sonra otuz (30) giin
miiddatinda Podratciya yazili bildiris gondarmakla
Kontrakt kasfiyyat sahasina miinasibatda bu Sazisa
xitam vermak hiiququ vardir va Podratg! tarafindan
gakilan, lakin avazi S6danilmamis xarclar dvazi
ddanilasi masraflara daxil edilmir.

Sarbast tabii qaz kasf olundugu halda, yuxarida,
4.6(a) bandinda geyd olunan alti (6) ayliq miiddat,
Sarbast tabii qaz icin satis bazarlarinin tapilmasi
magsadila marketing tadqiqatlarinin aparilmasi va
maraqli tarafler ila (potensial alicilar, hékumat
organlari va subpodratcilar daxil olmaqla, lakin
onlarla mahdudlasmadan) kasf edilan Serbast
tabii qaz yataginin islanmeasi va hasilati icin
lazim olan masolalari daxil edan  sazislarin
baglanmasi magsadila alava dérd (4) illik miiddata

|

15

Agreement.

Development Programme

(a)

(b)

In the event Contractor submits to SOCAR a Notice of
Discovery and its Commerciality, Contractor shall no
later than six (6) months after the date of such Notice of
Discovery and its Commerciality submit for SOCAR
approval the Development Programme for such
Discovery, provided that the Development Programme
shall include Contractor’s commitments to start
commercial production of Petroleum from the Contract
Exploration Area no later than forty eight (48) months
from the date of SOCAR’s written approval of
Contractor’s Development Programme. SOCAR shall
not unreasonably withhold its approval of the
Development Programme.

In the event Contractor does not submit the Development
Programme within the six (6) months period referred to
above, SOCAR shall have the right to terminate this
Agreement in relation to the Contract Exploration Area
by giving written notice to Contractor within thirty (30)
days following expiry of the said six (6) month period,
and any unrecovered costs incurred by Contractor shall
not be Cost Recoverable.

In the event of Non-associated Natural Gas Discovery,
the six (6) months period provided for in Article 7.5 (a)
above shall be extended for an additional period of four
(4) years necessary to conduct any necessary marketing
studies to pursue markets for Non-associated Natural
Gas sales and enter into agreements with all the
concerned parties (including without limitation,
potential buyers, authorities and sub-contractors)
covering the elements necessary for the development

34
()

uzadilacaq.

Bu cir sazislar hamin Kasf edilan yatagin
islanmasinin hayata kecirilmasi tigiin beynalxalq
Neft-qaz sanayesinda imumi gqabul olunmus
sertlara asaslanacaqlar va bela sartlar islanmenin
iqtisadi va kommersiya néqteyi-nazerindan
Taraflar icin maqbul olmasini tamin edirlar.
Podratg: ARDNS_ ila birlikda bela Kasfin
islanmasina aid olan va Uciincii teraflar ugin
magbul sayilan sazis barasinda tezlikla raziliga
galmak va Ucincii taraflaria Sarbast tabii qazin
xarica satisina va boru kamarlarina dair lazimi
uzunmiddatli sazislar baglamaq icin miimkiin
olan bitin aglabatan saylari géstarir. Podratgr
Sarbast tabii gaz gin ham Azarbaycan
Respublikasinda, ham da ondan kenarda satis
bazarlari axtarir.

Tarafler etiraf edirler ki, marketing tedgigatian va
hamginin Sarbast tabii qazin ixrac edilmasi va
satilmasi va neft kamarlari ila bagli uzun miiddetli
miigavilalarin baglanmas: barada danisiqlarin
aparilmas! ARDNS va Podratg! tarafindan birlikda
hayata kecirilacak. Bela tadqigatlarin naticalari va
Sarbast tabii gaz Kasfinin sanaye islanmasinin
razilasdirilmis — sartlari islanma — programinin
layihasinin hazirlanmasi zaman Podratgi
tarafindan nazardan kecirilacak. Yuxarida geyd
olunan éhdaliklarin yerina yetirilmasinda gecikma
bas verdiyi halda, Taraflar qeyd olunan miiddatin
dérd (4) illik miiddatina uzadilmast barada
razilga gala bilarlar.

islanma program: fhamiligla gabul olunmus
beynalxalq Neft-qaz sanayesi standartlarina
miivafiq suratda Kontrakt kesfiyyat sahasinda
Karbohidrogenlarin samarali va stiratla islanmasina

—{

©)

and production of the Non-associated Natural Gas
Discovery.

Such agreements shall be based on terms and conditions
which reflect those generally accepted in the
international Petroleum industry for the development of
such Discovery and which render such development
economically and commercially acceptable in the view
of the Parties. Contractor together with SOCAR shall
use full and reasonable endeavors to rapidly conclude
agreements acceptable to the Parties to develop such
Discovery and with Third Parties to enter into the
necessary long term Non-associated Natural Gas export
sales and pipeline contracts. Contractor shall pursue
markets for Non-associated Natural Gas both within and
outside the Republic of Azerbaijan.

The Parties acknowledge that marketing studies, as well
as negotiations for long term Non-associated Natural
Gas export sales and pipeline contracts, shall be
conducted jointly by SOCAR and Contractor. The
results of such studies and agreed terms of commercial
development of Non-associated Natural Gas Discovery
shall be considered by Contractor while drafting the
Development Program. In the event of delay in
completion of obligations referred to above, the Parties
may agree to extend the said period of four (4) years.

The Development Programme shall be a long range plan
for the efficient and prompt development and production
of Petroleum from the Contract Exploration Area in
accordance with generally accepted international

35
vo
gostearilaniarla

hasilatina dair uzunmiiddatli
mahdudlasmayaraq,

plandir va
asagidaki

insirlari ehtiva edir:

(i)

(ii)

(ii)

(iv)

(v)

(vi)

quyularin bitiin néviarinin yeri, qazilmasi va
tamamlanmasi Uzre takliflari; habela

hasilat_ va onun saxlanmasi iigiin madan
obyektlari, Karbohidrogenlarin hasilati,
saxlanmasi va dasinmasi zamani lazim olan
naqletma va dasima vasitalari dzra_ takliflari;
habela

21.1(a) bandine mivafig olarag infrastruktura
lazim olan sarmayalar va Azarbaycandaki
materiallar, mahsullar va xidmatlardan istifada
olunmas! iizra taklifleri; habela

miivafiq sarmayalarin va masraflarin smeta
dayari ila barabar, ayri-ayri quyular tciin
alinmis proqnozlar asasinda bitin Kontrakt
kasfiyyat sahasi dzra, har bir kollektor iizra
lay mayelarinin hasilat hacmlerinin
proqnozunu; habela

atraf mihita, insanlarin§ sahhetina va
amoliyyatlarin tahlikasizliyina
qiymatlandirilmasini, atraf
cirklanmasinin, gaza_hallarinin§ qgarsisinin
alinmasi dzra_ tedbirlar planint va hamin
hadisalarin har hans naticalarinin aradan
galdirilmast tadbirlarini; habela

islanma proqraminin har marhalasinin basa
catmasi ugin middatlarin
qiymatlandirilmasini.

islanma programini aldiqdan sonra otuz (30) giin

—‘

@

Petroleum industry standards and shall include but not
be limited to the following:

@

(ii)

(ii)

(iv)

wy)

(vi)

proposals relating to the spacing, drilling and
completion of all types of wells; and

proposals relating to the production and storage
installations, and transportation and delivery
facilities required for the production, storage and
transportation of Petroleum; and

proposals relating to necessary infrastructure
investments and use of Azerbaijan materials,
products and services in accordance with Article
21.1(a); and

production forecasts for formation fluids for the
entire Contract Exploration Area by reservoir
derived from individual well forecasts and
estimates of the investments and expenses
involved; and

an environmental impact and health and safety
assessment and a _ plan for preventing
environmental pollution and any environmental
accident, and for steps to clean-up any pollution
related to such accident; and

estimates of the time required to complete the
phases of the Development Programme.

Within thirty (30) days of receipt of the Development

36
(e)

arzinda ARDNS Podrat¢idan onun asanliqla alda
edacayi va ARDNS-ya istiasmar programini
giymatlandirmak gin hagigaten lazim ola bilacak
alava malumatilar talab eda bilar.

(i) ARDNS islanma  programinda har hans
dayisiklik edilmasi barada Podratglya sorgu
verdiyi halda, Podratc: taleab  olunan
dayisikliklar barada ARDNS-nin yazili bildirisini
aldiqdan sonra Taraflar otuz (30) gin
middatinda sorgunu mizakira etmak maqsadi
ila gérusirlar. Islanma programina Tareflarin
raziligi asasinda edilmis har hansi dayisiklik
islanma programina olave edilir, va bela
dayisilmis islanma programt ARDNS. sirkati
tarefindan tasdiq olunmus sayilir.

(ii) Taraflar ARDNS  tarafindan taklif edilan
dayisikliklar uzra  mivafiq mizakiralarin
basladigi tarixdan etibaran altmis (60) giin
arzinda va ya Taraflarin gargiliqh yazth raziltgt
ila miiayyan edilmis alava miiddat arzinda, he¢
bir razilgs alda etmaya bilmadiyi halda, har
hans! Taraf névbati qirx (40) giin arzinda
ARDNS isianma proqramini tasdiq etmakdan
imtina etmasinin mantiqli olub-olmamasini
arasdirmaq magqsadi ila Arbitraj qaydasina
uygun olaraq arbitraj yoxlamasina baslaya
bilar.

ager arbitrlar qarar versa ki, ARDNS islanma
programinin tesdiqindan vsassiz sebablera
gore imtina etmisdir, Podratcginin islanma
Program: ARDNS terafindan tasdiq olunmus
program hesab edarak hartarafli amealiyyatlara
baslamaq ixtiyari var. Oger Podratc: arbitrlar
garar verdikdan sonra bir (1) il arzinda miivafig
illik is proqramina ve Bidceya miivafiq olaraq

4,

Programme SOCAR may request Contractor to provide
such further information as is readily available to
Contractor and as SOCAR may reasonably need to
evaluate the Development Programme.

(e) (i __ In the event that SOCAR requests any changes to

the Development Programme then the Parties shall
meet within thirty (30) days of receipt by
Contractor of SOCARs written notification of
requested changes and shall discuss such request.
Any agreed revision to the Development
Programme shall be incorporated into the
Development Programme, and such revised
Development Programme shall be deemed
approved by SOCAR.

(ii) In the event that the Parties do not agree on
changes requested by SOCAR within sixty (60)
days of the commencement of such discussion, or
any extended period mutually agreed by the Parties
in written, either Party may within a further forty
(40) days commence arbitration under the
Arbitration Procedure on the question as to whether
or not SOCAR's approval of the Development
Programme has been unreasonably withheld.

If the decision of the arbitrators is that approval
was withheld by SOCAR unreasonably, Contractor
shall be entitled to commence operations in
accordance with the Development Programme in
all respects as if the Development Programme had
been approved by SOCAR. If Contractor fails to
commence operations within one (1) year of the

37
(f)

(g)

ameliyyatiara  baslamirsa, ARDNS, yuxarida
géstarilan bir (1) illik miiddat basa cgatdiqdan
sonra altmis (60) giin arzinda Podratgiya yazil
bildiris = génderarak Kontrakt — sahasina
miinasibatda Sazisin qiiwasina xitam vermak
hiiququna malikdir va Podratct tarafindan
gekilan, lakin avezi dédenilmamis masreflar
Ovazi Gdanilasi masraflara daxil edilmir.

Oger arbitriarin gararina gora ARDNS Podratg)
tarafindan taqdim edilmis Islanma programinin
tasdiqindan asasli sabablar iziindan imtina
etmisdirsa, onda Podratcinin ixtiyart var ki,
yaxud yazili sakilda (i) Islanma program ila
bagli ARDNS talab etdiyi dayisikliklari qabul
etsin va bela dayisilmis islanme programa
mivafiq olarag, hamin program ARDNS
tarafindan tasdiq olunmus program hesab
edarak, hartarafli amaliyyatlara baslasin, ve
bela = dayisilmig —islanma_ =~ proqramindan
Podratginin islanma proqraminda olan farqli
elementiarla bagli Podrat¢i tarafindan ¢akilan
xarclarin avazi ddanilmasi © ARDNS-nin
tasdiqindan asili olacaq va ya (ii) bu arbitrlarin
garan cixarildigi tarixdan altmis (60) giin
arzinda Kontrakt kasfiyyat sahasina
miinasibatda Sazisin giiwasina xitam vera
bilar va Podratc: cgakdiyi har hansi avezi

édanilmamis  masraflar dvazi  ddanilasi
masreaflara daxil edilmir.
Podratci Neft-qaz amaliyyatlarin'_illik —_ is

programlarinin va Biidcalarin icrasi vasitasila aparir
va bunlarin tasdiq edilmasi Islanma programina
zaruri daraceda yenidan baxilmasi sayilir.

Podratc! istanilan vaxt islanma proqraminda
dayisikliklar edilmasina dair Rahbar komiteya

i

0)

(g)

date of the arbitrators' decision in accordance with
corresponding Annual Work Program and Budget
SOCAR shall have the right to terminate this
Agreement in relation to the Contract Area by
giving Contractor notice in writing within sixty
(60) days after expiry of the said period of one (1)
year and any unrecovered costs incurred by
Contractor shall not be Cost Recoverable.

If the arbitrators! decision is that SOCAR
reasonably withheld approval of the Development
Programme submitted by Contractor, the
Contractor shall have the right in writing either (i)
to accept the changes to the Development
Programme requested by SOCAR and to
commence operations in accordance with such
amended Development Programme in all respects
as if the Development Programme had been
approved by SOCAR, provided that recovery of
costs incurred by Contractor before the date of the
arbitrators’ decision with respect to elements of
Contractor’s Development Programme differing
from such amended Development Programme shall
depend on SOCAR’s approval, or (ii) to terminate
this Agreement with respect to the Contract
Exploration Area within sixty (60) days after the
date of the decision of the arbitrators and any
unrecovered costs incurred by Contractor up to
such date shall not be Cost Recoverable.

Implementation of Petroleum Operations by Contractor
shall be through Annual Work Programmes and Budgets,
the approval of which shall be deemed to amend the
Development Programme to the extent necessary.

Contractor may at any time submit to the Steering
Committee proposals to revise the Development

38
7.6

takliflar vera bilar (0 ciimladan névbati Kasflar
olduqda va Podratci hamin Kasflarin islanmasi
haqqinda qarar qabul etdikda; bu, islanma va
hasilat d6vriiniin uzadilmasi iigiin asas ola bilmaz).
Verilan takliflar beynalxalq neft-qaz sanayesi
standartlarina miivafiq olaraq Karbohidrogenlarin
samerali va optimal istismar edilmasi va hasilati
prinsiplarina uygun galmali va Rahbar komita
tarafindan tasdiq edilmalidir, bela tasdiqdan
asassiz imtina edilmamalidir.

Karbohidrogenlarin_kommersiya_hasilati_baslanmadig!
hal azisin xetm olunmasi

Oger islanma programinin ARDNS tarafindan tasdigindan
sonra qirx sakkiz (48) ay arzinda Podratci islanma
proqramina uygun olaraq Karbohidrogenlarin kommersiya
hasilati baslanmirsa, onda digar razilasmalar olmadiqda
ARDNS-nin ixtiyart var ki, yazili bildiris géndarmakla
Kontrakt kasfiyyat sahasina miinasibatda bu Sazisin
qiiweasina xitam versin, va Podratginin bu_bildirisin
verildiyi tarixedak Kontrakt kasfiyyat sahasine dair cakdiyi
masreaflar dvazi Sdanilasi masraflara daxil edilmir.

—

Programme, including the event of further Discoveries
and Contractor’s decision to develop such Discoveries
which shall not constitute a basis for Contractor to
extend the Development and Production Period. These
proposals shall be consistent with the principles of
efficient and optimum development and production of
Petroleum in accordance with international Petroleum
industry standards and shall be subject to the approval of
the Steering Committee, such approval not to be
unreasonably withheld.

Termination of the Agreement Caused by Failure _to
Commence Commercial Production of Petroleum

If within forty eight (48) months from the date of approval by
SOCAR of the Development Programme the commercial
production of Petroleum pursuant to the Development
Programme has not been commenced by Contractor, then
unless otherwise agreed, SOCAR shall be entitled by giving
written notice to terminate this Agreement in relation to the
Contract Exploration Area, and any unrecovered costs incurred
by Contractor with respect to the Contract Exploration Area to
the date of such notice shall not be Cost Recoverable.

39
8.1

8.2

MADDod 8

LAYIHANI IDARO EDN ROHBOR KOMITe Va ILLIK is

PROQRAMLARI

Layihani idara edan Rahbar komita

Kontrakt barpa sahasi cin islanma va hasilat dévrii
baslanandan sonra otuz (30) giindan gec olmayaraq
ARDNS va Podratg! Rahbar komita yaradirlar.

Rahbar komitanin funksiyalari, bunlarla mahdudlagmadan,
asag idakilardan ibaratdir:

(a)
(b)

()

(d)

(e)

f)

Neft-qaz amaliyyatlarina nazarat;

Podratginin {ilik is programiarma va Bidcalerina
baxilmasi, onlarin dayisdirilmasi va tasdiqi;

Mihasibat ugotunun aparilmas! qaydasina uygun

olaraqg = masreflarin va xaerclarin ugotunun
aparilmasina nezarat;
lazimlihallarda | Rahber komitanin  yardimgi

komitalarinin taskili va onlarin isina nazarat;
kadrlar hazirligi proqramlarina baxilmasi, onlarin
dayisdirilmasi va tasdiqi ;

faGvetme  islari
dayarina

17.2(g) bendina uygun olaraq
planina val agvetma amaliyyatlarinin
baxilmasi va bunlarin tasdiqi.

Rahbor komitanin is qaydasi

=)

ARTICLE 8

STEERING COMMITTEE FOR PROJECT MANAGEMENT

8.1

8.2

AND ANNUAL WORK PROGRAMMES

Steering Committee for Project Management

SOCAR and Contractor shall, not later than thirty (30) days
from the commencement of the Development and Production
Period for the Contract Rehabilitation Area establish the
Steering Committee.

The functions of the Steering Committee shall include but not

be limited to:

(a) overseeing Petroleum Operations;

(b) examining, revising and approving Contractor’s Annual
Work Programmes and Budgets;

(c) supervising the accounting of costs and expenses in
accordance with the Accounting Procedure;

(d) _ in case of necessity establishing sub-committees of the
Steering Committee and reviewing the work of such sub-
committees;

(e) reviewing, revising and approving training programmes;

(f) reviewing and approving the abandonment plan and cost

of abandonment operations pursuant to Article 17.2(g).

Steering Committee Procedure

40
Asagida géstarilan gaydalar Rahbar komitanin isi va onun
iclaslarina tatbiq olunur:

(a)

(b)

Rahbar komita ARDNS-nin va Podratcinin barabar
sayda niimayandalarindan ibarat olacag. Baslangic
marhalasinda Rahbar komitanin t arkibina ARDNS-
nin iki (2) nimayandasi va Podratcginin iki (2)
numayandasi (har Podratci tarafdan b ir (1) nafar)
tayin edilacakdir. Eyni adam ham ARDNS-nin, ham
da ONS-nin nimayendasi ola bilmaz. istanilan vaxt
Podratg: taraflarin say: artdiqda va ya azaldiqda
ARDNS-nin va Podratcinin Rahbar komitaya tayin
etdiyi niimayandalarin sayi, seraitdan as tl olaraq,
artirilib va ya azaldilib Podra tg: taraflarin say 1 ila
barabarlasdirilir, bu  sartlak i, ARDNS-nin va
Podratginin tayin etdiklari niimayandalarin say: he¢
vaxt iki (2) nafardan az olmasin. ARDNS-nin va
Podratcinin ixtiyarivar ki, 6z niimayandealarina
avezci tayin etsinlar; avazcilar tayin edilmis
niimayandalarin yerina iclaslarda istirak etmak
hiiququna malikdir va Rahbar komitanin hamin
iclaslarinda tam salahiyyatli niimayendalar sayilir.
ARDNS va Podrat¢! 6z niimayandalarinin va onlarin
avezcilarinin adlarini Kontrakt barpa sahasi gin
islanma va hasilat dévrii baslanandan sonra iyirmi
(20) giin arzinda bir-birina bildirirlar. ARDNS va
Podratc: goéstarilan niimayandalari va onlarin
avazcilarini digar Tarafa miivafiq suratda yazili
bildiris verdikdan sonra dayisdira bilarlar.

Rahbar komitanin hallina verilmis har hansi masala
Uzra istar ARDNS-nin, istarsa da Podratginin bir (1)
sasi olacag. Bu magsadia ham ARDNS, ham da
Podratgi bir-birina yazil bildiris géndarib onlarin
adindan sas vermaya ayrica_ vakil edilmis
niimayandanin (istasalar onun avazcisinin) ad-

4

The following rules shall apply with respect to the Steering
Committee and meetings thereof:

(a)

)

The Steering Committee shall be comprised of an equal
number of members from SOCAR and Contractor.
Initially the Steering Committee shall consist of two (2)
representatives appointed by SOCAR and two (2)
representatives appointed by Contractor (one (1)
representative from each Contractor Party). A person
cannot represent both SOCAR and SOA. If at any time
the number of Contractor Parties increases or decreases
the number of representatives to be appointed by each of
SOCAR and Contractor shall be increased or reduced, as
the case may be, to equal the number of Contractor
Parties, provided, however, that the number of
representatives to be appointed from each of SOCAR
and Contractor shall never be less than two (2). SOCAR
and Contractor shall each be entitled to appoint an
alternate for each of their representatives, who shall be
entitled to attend in place of the designated
representatives, such alternate to be considered a
representative for all purposes at such Steering
Committee meetings. SOCAR and Contractor shall each
advise the other of the names of its representatives and
their alternates within twenty (20) days following
commencement of the Development and Production
Period for the Contract Rehabilitation Area. Such
representatives and their alternates may be replaced by
SOCAR and Contractor, respectively, upon written
notice to the other.

SOCAR and Contractor shall each have one (1) vote to
cast on any matter submitted for approval by the
Steering Committee. For this purpose, each of SOCAR.
and Contractor shall give written notice to the other
specifying the identity of the individual representative
(and, if desired, his alternate), who shall be authorised to

41
«)

(d)

(e)

familiyasini géstaracak. Tayin edilmis bu saxsler
saraitdan asi olaraq ARDNS-nin va ya Podratcinin
miivafiq yazil bildirisi taqdim edilmakla vaxtasiri
dayisdirila bilar. Yalniz tayin edilmis salahiyyatli
numayandalarin (yaxud onlar olmadiqda
avazcilarinin) saslari kima aid olmasindan asili
olaraq ARDNS-nin va ya Podratginin rasmi sasi kimi
hesaba alinir, har hansi basqa nimayanda
tarafindan verilmis va ya verildiyi giiman edilan he¢
bir basqa sas hesaba alinmir.

Kasfiyyat dévrii va\yaxud Slava kasfiyyat dévriinda
va islanma proqgraminin tasdiqi tarixinadak Rahbar
komita Kontrakt kasfiyyat sahasina dair har hansi
gerar qabul etmir.

Rahber komitanin sadrini ARDNS déziindin Rehbar
komitaya tayin etdiyi niimayandalar sirasindan tayin
edir va o, Rahbar komitanin iclaslarini aparir.

Rahbar komitanin katibini Podratg: éziiniin Rahbar
komitaya tayin etdiyi nimayandaler sirasindan tayin
edir va onun funksiyasina asag dakilar daxildir:

(i) har iclasdan awel ARDNS ila Podratgi arasinda
razilasdirilan giindaliyi tartib etmak; va

(ii) har iclasdan sonra ARDNS-nin va Podratginin
Rahber komitanin iclaslarinda sas vermaya
vakil edilmis  nimayandalari arasinda
razilasdirilmis protokolu. tartib etmak va
yaymaq.

8.2 (b) bandini nazara alarag, Rahbar komitanin

at]

©

(@)

©

cast such yote on its behalf. Such designated individuals
may be changed from time to time upon written notice
by SOCAR or Contractor, as the case may be. No vote
cast or purported to be cast by any representative other
than said designated individuals (or, in the absence of
either, his designated alternate) shall be considered as
the official vote of either SOCAR or Contractor, as the
case may be.

With respect to the Contract Exploration Area, the
Steering Committee shall not take any decisions during
the Exploration Period and/or the Additional Exploration
Period and until the date of approval of the Development
Programme.

The chairman of the Steering Committee shall be
appointed by SOCAR from one of its appointed
representatives to the Steering Committee and shall
preside over meetings of the Steering Committee.

The secretary to the Steering Committee shall be
appointed by Contractor from one of its appointed
representatives to the Steering Committee and shall be
responsible for:

(i) _ the production of an agenda before each meeting,
such agenda to be agreed between SOCAR and
Contractor; and

(ii) the production and circulation of minutes
following each meeting, which minutes shall be
agreed between the representatives of SOCAR and
Contractor who are the representatives authorised
to cast the votes in the Steering Committee.

Subject to Article 8.2(b) decisions of the Steering

42
(0)

(g)

(h)

garart ham ARDNS , ham da Podratc¢! onun lehina sas
verdikda qabul olunur.

Ham ARDNS-nin, ham da _ Podratcinin 6z
maslahatgilarini va ekspertlarini Rahbar komitanin
iclaslarina gondarmak hiiququ var. iclaslarda istirak
edan maslahatcilar va ekspertlar icin cakilan
xerclar, Rahbar komitanin buna raziliq verdiyi hallar
istisna olmaqia, Odanilan masreflara aid edilmir.

ARDNS-nin va Podratginin nimayandalarinin Gmumi
sayinin dérdda ig (3/4) hissasinin, o ciimladan
ARDNS-nin va Podratcinin miivafigq olaraq sasverma
ticiin tayin ve vakil etdiklari iki (2) sexsin (va ya
onlarin avazcilarinin) istiraki Rahbar komita ucgiin
yetarsay hesab edilir.

Rahber komita Taqvim ilinda iki (2) dafadan az
olmayaraq toplanir. Basqa razilasma olmadiqda,
iclaslar Bakida kecirilacak. Ham ARDNS-nin, ham da
Podratginin§ razilig@1 olduqda, Rehbar komitanin
gerarlart faktiki iclas kegirilmadan qabul edila bilar,
bu sartla ki, telekonfrans va ya videokonfransin
gedisinda 8.2(g)b andinin miiddeaalarina asasan
miayyanlasdirilmis zaruri yetarsaya riayat edilsin;
iclas maktublar, fakslar va ya telekslar mibadilasi
yolu ila kecirildikda isa hamin maktublarin, fakslarin
va telekslarin suratlari bitin Taraflara géndarilmis
olsun. Sonra qgerarlar darhal yazili sakilda qeyda
alinir va ARDNS-nin va Podratginin miivafig olarag
ARDNS va Podrat¢i avazina sas vermayea vakil edilmis
nimayandalari tarafindan tasdiq edilir. Févqalada
hadisalar istisna olmaqla, Taraflardan har birinin
gerarlarin qabul olunmas: prosesinda istirak etmak
imkanint tamin etmak magqsadila, iclasin ayani,
telekonfrans, meaktub, faks va ya digar yolla
kecirilmasindan asili olmayaraq, biitiin Taraflar an
azi on bes (15) giin qabaqcadan har bir iclas barada

+

@

(g)

(h)

Committee shall require the affirmative vote of both
SOCAR and Contractor.

SOCAR and Contractor shall each be entitled to send
advisers and experts to meetings of the Steering
Committee. Unless the Steering Committee agrees, the
cost of such advisors and experts in attending the
meetings shall not be Cost Recoverable.

A quorum of the Steering Committee shall consist of at
least three quarters G/4) of the representatives from each
of SOCAR and Contractor, including the two (2)
individuals who have been designated by SOCAR and
Contractor, respectively, as authorised to cast votes (or
their alternates).

The Steering Committee will meet at least two (2) times
in a Calendar Year. Meetings shall be held in Baku,
unless otherwise agreed. In the event that SOCAR and
Contractor agree, the Steering Committee can take
decisions without holding an actual meeting; provided
that in the event of a teleconference or video conference
the quorum requirements set forth in Article 8.2(g) have
been complied with and in the event of a meeting via
exchange of letters, faxes, or telexes, such letters, faxes
and telexes are copied to all Parties. Such decisions shall
be recorded in writing promptly thereafter and signed by
the representatives of SOCAR and Contractor who are
authorised to cast the respective votes of SOCAR and
Contractor. Except in an emergency, all Parties shall be
given not less than fifteen (15) days advance notice of
each meeting, regardless of whether the meeting is in
person, by teleconference, by letter, by fax, or otherwise,
so that each Party may have the opportunity to contribute
to the decision-making process.

43
(i)

bildiris almabiciriar.

ARDNS va Podratc: on bes (15) giin awel bir-birina
yazilt bildiris géndarmakla, Rahbar komitanin alava
iclaslarini cagirmaq hiiququna malikdir.

8.3 illik is programlari va Budcalar

(a)

8.2 (b) bandini nazara alaraq, Rehbar komitanin
taskil edildiyi tarixdan an coxu otuz (30) giin
kecganadak va bundan sonra névbati Taqvim ilinin
baslanmasina an azi ig (3) ay qalmis, Podratci
hamin Taqvim ili gin taklif etdiyi Neft-qaz
amaliyyatlarint nazarda tutan vahid illik is programt
va ona miivafiq Biidcani hazirlayir va Rehber
komitanin tasdiqina verir, yaxud hazirlanib tasdiga
verilmasini tamin edir. Bela vahid illik is program va
Bidca Kontrakt barpa sahasina aid olan hamcinin
Kontrakt kasfiyyat sahasina alagali olan Neft-qaz
amoliyyatlarini daxil etmalidir (tatbiq olunan). illik is
program: va Bidca taqdim edildikdan sonra otuz
(30) giin arzinda bu sanadiara, onlara taklif olunan
dayisikliklara baxmaq, habela illik is programini va
Budcanin son variantini, Kontrakt kasfiyyat sahasina
dair 8.2 (b) bandini nazara alarag, tasdiq etmak
magsadila Rahbar komitanin iclasi ¢agirilir. ARDNS
va Podrat¢i raziliga galmislar ki, isin gedisi zamant
va miusayyan hallarla alaqadar alda olunan
informasiya illik is programinda va Biidcada
diizalislar edilmasina asas ola bilar; belalikle,
Podratci illik is programinda va Biidcada diizalis
edilmasini Rahbar komitaya istanilan vaxt taklif eda
bilar. Bu 8.3 bandinda va 8.4 bandinda nazerda
tutulmus middaalar istisna olmaqla, miivafig illik is
programindan va Biidcadan xeyli daracada kenara
gixan her hans! ameliyyatiarn’ Rahber komitanin
raziligint almadan hayata kecirmaya Podratginin
ixtiyar! yoxdur. illik ig proqraminin va Biidcanin

7

@

SOCAR and Contractor shall each have the right to call
additional meetings of the Steering Committee upon
fifteen (15) days prior written notice to each other.

8.3 Annual Work Programmes and Budgets

(a)

Subject to Article 8.2(b) not more than thirty (30) days
following the formation of the Steering Committee and
thereafter at least three (3) months before the beginning
of each Calendar Year, Contractor shall prepare and
submit, or cause to be prepared and submitted, to the
Steering Committee for approval a single Annual Work
Programme together with the related Budget in respect of
the Petroleum Operations Contractor proposes to be
carried out in such Calendar Year. Such single Annual
Work Programme and Budget shall include the Petroleum
Operations related both to the Contract Rehabilitation
Area and Contract Exploration Area (when applicable).
The Steering Committee shall meet within thirty (30)
days of receipt of the Annual Work Programme and
Budget to consider same and any revisions thereto and to
approve the Annual Work Programme and the Budget in
its final form subject to the Article 8.2 (b) with respect to
the Contract Exploration Area. It is agreed by SOCAR
and Contractor that knowledge acquired as the work
proceeds or from certain events may justify changes to
the details of the Annual Work Programme and Budget;
thus Contractor may at any time propose to.the Steering
Committee an amendment to the Annual Work
Programme and Budget. Except as provided in this
Article 8.3 and in Article 8.4, Contractor shall not
conduct any operations which deviate materially from the
applicable Annual Work Programme and Budget without
the prior consent of the Steering Committee. If necessary
to carry out an Annual Work Programme and Budget,
Contractor is authorised to make expenditures during the

44
(b)

yerina yetirilmasi zearuridirsa, gqabul  edilmis
Biidcanin mablagindan on (10) faiz artiq olan
mablagda masraflara Rehbar komita  raziligini
bildirdiyi hallar istisna olmagqla, nazera alaraq ki,
bela = masrafiarin asash va zaruri ojduqiar
g6éstarilirsa Rahbar komita raziligin verilmasindan
assasiz sakilda imtina eda bilmaz, Podratcinin
miivafig Taqvim ili erzinda gabul edilmis Bidcanin
mablaginden on (10) faiz artiq olmayan mablagde
masreflarin cakilmasina ixtiyar! olacaq. Bu Sazisin
diger miiddealarina miivafiq olaraqg Podratci Neft-
gaz ameliyyatiarini illik is proqrami  tasdiq
olunduqdan sonra ona uygun sakilda apamalidir. Bu
Sazisin qalan miiddaalarina uygun olaraq Podratcs
Illik is program tasdiq edildikdan sonra Neft-qaz
ameliyyatlarini bu programa miivafig suratda aparir.

Rahbar komitanin tasdiq edildiyi tarixdan sonra
altmis (60) giin arzinda Rahbar komita birinci illik is
programint va Biidcani, har névbati illik is
proqramlarinin va Biidcanin aid oldugu Taqvim ilinin
birinci giintinadak hamin programlart va biidcalari
tasdiq etmayibsa, Podratcinin ixtiyart var (lakin
borclu deyildir) ki, illik is proqrami va Bidca Rahbar
komita tarafindan tasdiq edilanadak va ya illik is
program! va Biidca ila bagl har hansi mibahisa
Arbitraj qaydalarinda nazerda tutuldugu kimi,
arbitraj yolu ila hall edilanadak éziiniin taklif etdiyi
illik ig proqramina va Biidcaya tam va ya qisman
amal etmakla Neft-qaz amaliyyatlari aparsin.

Rahbar komita illik is programini va Bidcani
razilasdiran kimi va ya arbitrlarin qarari elan olunan
kimi Podratgi qabul edilmis razilasmaya va ya garara
uygun olaraq cari va/yaxud névbati illik is
programini va mivafiq Biidcani (saraita géra) tashih

_A

(b)

relevant Calendar Year that are not in excess of ten (10)
percent of the Budget approved, unless such
expenditures exceeding ten (10) percent are approved
by the Steering Committee which approval shall not be
withheld where the expenditures have been demonstrated
to be reasonable and necessary. In accordance with the
other provisions of this Agreement, after approval of
an Annual Work Program, Contractor shall conduct
the Petroleum Operations in accordance therewith.

In the event the Annual Work Programme and Budget
has not been approved by the Steering Committee in the
case of the first Annual Work Programme and Budget
within sixty (60) days following the formation of the
Steering Committee and in the case of each subsequent
Annual Work Programme and Budget by the first day of
the Calendar Year to which it relates, Contractor shall be
entitled (but not obligated) to carry out Petroleum
Operations in accordance with some or all of its
proposed Annual Work Programme and Budget until
such time as the Annual Work Programme and Budget is
agreed by the Steering Committee or any dispute relating
to the Annual Work Programme and Budget has been
resolved by reference to arbitration in accordance with
the Arbitration Procedure.

As soon as agreement on an Annual Work Programme
and Budget is reached by the Steering Committee or the
decision of the arbitrators is rendered, Contractor shall
amend the then current and/or next following Annual
Work Programme and Budget, as appropriate, to conform

45
8.4

edir, bu sartla ki, Podratgi gérdiyii islari lagv
etmaya macbur deyil, baslanmis islari zaruri hesab
etdiyi hacmda axira ¢atdira bilsin, taklif edilan illik
ig programi va Budca iizra Neft-qaz ameliyyatlari
aparilarkan Podratginin cakdiyi bitin masreaflar
Neft-qaz amaliyyatlari iigiin Masraflar sayilsin va bu
Sazisda_ nazarda tutulmus miiddaalara miivafiq
suratda Odanilmali olsun. Yuxarida deyilanlara
baxmayaraq, illik is proqraminin§ har hans
hissasinin yerina yetirilmasi gedisinda Podratginin
cakdiyi va Rahbar komitanin bu illik is proqramina
va Biidcaya baxilan_ iclasinin — protokolunda
géstarilmis, lakin Rahbar komita tarafindan tasdiq
edilmamis va sonra arbitrajin garari ila ARDNS-nin
xeyrina sayilmig masrefler Podratcgiya Masroflarin
édanilmasi mexanizmi iizra__ kompensasiya
edilmayacak; b iitin digar hallarda isa Podratci
asagidaki maddalear iizra 6z Masreflarinin
édanilmasi hiququna malikdir:

(i) Podratginin davam edan  6hdeliklari, o
cimladan arbitraj prosesi baslananadak
baglanmis miigavilalari; va

(ii) Podratginin kollektoru, avadanligi va maden
obyektlarini qorumag iigiin zaruri saydig) islar;
va

(ii) Podratginin atraf mithitin, saglamligin va
tahlikasizliyin mihafizasini tamin etmak ticiin
zaruri saydig1 islar.

Qaza tadbirlari

Bu Sazisin har hansi miiddaasina zidd olsa bela Podratgi
badbaxt hadisa bas verdikda va ya digar qaza vaziyyeti
yarandiqda (va ya gaza vaziyyati gézlanildikda) insanlarin
hayatinin, saglamliginin, atraf miihitin va miilkiyyatin

4

8.4

with such agreement or decision; provided that
Contractor shall not be obligated to undo work already
performed, may complete any work in progress to the
extent Contractor deems necessary and that all costs
incurred by Contractor in performing Petroleum
Operations under its proposed Annual Work Programme
and Budget shall be deemed to be Petroleum Costs
subject to Cost Recovery under this Agreement. The
foregoing notwithstanding, Contractor shall not be
entitled to Cost Recovery of any costs incurred under any
portions of the proposed Annual Work Programme as
identified in the written minutes of the Steering
Committee meeting at which the proposed Annual Work
Programme was considered and which were not
approved by the Steering Committee and for which the
arbitration award is issued in favour of SOCAR; except
that in all cases Contractor shall be entitled to Cost
Recovery of the following items:

Gi) ongoing commitments of Contractor, including
contracts entered into prior to the initiation of any
such arbitration; and

(ii) work Contractor considers necessary for the
protection of the reservoir and equipment and
facilities; and

(iii) work Contractor considers necessary for the
protection of the environment, health and safety.

Emergency Measures

Notwithstanding any provision of this Agreement to the
contrary, in the case of an accident or other emergency (or
anticipated emergency), Contractor shall take all measures
reasonably considered necessary by Contractor for the

46
mihafizasi idiciin -zeruriliyini aglabatan saydig: biitiin
tadbirlari géracak. Bela tadbirlarin gériilmasine cakilan
xarclar sanksiya verilmis alava xerclar kimi avtomatik
suratda hamin dévr clin qiiweda olan Budcaye daxil
edilir; bu cuir badbaxt hadisanin, qaza vaziyyatinin (va ya
gézlanilan  qaza_ veziyyatinin) Podratcinin § Qarazli
sahlankarhg1 noticosinds omeale galdiyi hallar istisna
olmaqla, bu xarclar Neft-qaz amaliyyatlari tigiin cakilmis
Masreflar kimi giymatlandirilir va avazi bu Sazisa asasan
Odanilmalidir.

a

protection of life, health, the environment and property. The
costs of taking such measures shall be included automatically
as an approved addition to the then current Budget and shall be
deemed to be Petroleum Costs subject to Cost Recovery under
this Agreement, unless such accident or other emergency (or
anticipated emergency) was the result of Contractor's Willful
Misconduct.

47
OF

MADD=9 9

__ @MALIYYAT SIRKATI
is¢i HEYETI Ve PES TOHSILi

Omaliyyat sirkati

(a)

(b)

«

imzalanma tarixindan sonra mimkiin gadear qisa
middatda Neft-qaz ameliyyatiarinin§ aparilmasi
magqsadila Podratc: amealiyyatc: kimi  faaliyyat
gostaran va biitiin Podratgi taraflara onlarin istirak
paylarina mitanasib olaraq maxsus olan Misterak
Omoliyyat sirkati (“Mistarak Omealiyyat  sirkati”)
yaradir. Podratgi taraflar Mistarak Omaliyyat sirkati
direktorlar surasinda istirak paylarina miitanasib
olaraq tamsil olunmalidirlar. Mistarak Omealiyyat
sirkatinda biitiin Podratc: taraflarin isi heyati tamsil
olunur va bu isgi heyati Omaliyyat  sirkatinin
rahbarliyi altinda vahid struktur kimi islayir.

Omaliyyat sirkati Azarbaycan Respublikasindan
kanarda tasis edila va ya yaradila bilar, lakin faaliyyat
géstarmak tigiin Azarbaycan Respublikasi
ganunvericiliyina mivafiq  suratda Azarbaycan
Respublikasinda qeyda alinmalidir.

ARDNS-nin awalcadan razilGina asasan Podratcinin
Qiweayeminma tarixindan sonra miimkiin gadar gisa
miiddat arzinda baglamali olduglar birga amaliyyat
sazisinda («Birga emaliyyat sazisi») milayyan
olunmus qaydada va hallarda yazili sakilda Smaliyyat
sirkati tayin edarak Miistarak Omaliyyat sirkatini avaz
etmak hiiququna malikdir, va, hamin avaz edan
Omoliyyat sirketi Podratg: taraflardan birinin Ortaq
sirkatidir. Podratg: avez edilan Birga Omeliyyat
sirkatinin vazifalarinin lazimi va mitasekkil qaydada

Ay

91

ARTICLE 9

OPERATING COMPANY, PERSONNEL
AND TRAINING

Operating Company

(a)

(b)

©)

As soon as practicable after the Execution Date
Contractor shall create the Operating Company owned by
all Contractor Parties in proportion to their Participating
Interests (“Joint Operating Company”) acting as operator
on behalf of the Contractor Parties to carry out Petroleum
Operations. The Contractor Parties shall be represented
on the board of directors of the Joint Operating Company
in proportion to their Participating Interests. The Joint
Operating Company shall employ personnel seconded
from all Contractor Parties, and such personnel shall
work as an integrated team under the management of the
Joint Operating Company.

The Operating Company may be incorporated or created
outside of the Republic of Azerbaijan but shall be
registered to do business in the Republic of Azerbaijan in
accordance with the Azerbaijan law.

Contractor, upon the prior agreement of SOCAR, shall
have the right in the manner and in the cases defined in
the joint operating agreement in which the Contractor
Parties must enter promptly after the Effective Date
(“Joint Operating Agreement”), to substitute the Joint
Operating Company by appointing in writing the
Operating Company, which is an Affiliate of one of the
Contractor Parties. Contractor shall ensure the proper and
orderly handover of responsibilities from an outgoing
Joint Operating Company to an entering Operating

48
avez edan dmaliyyat sirkatina kegmasini tamin
edirlar.

9.2 9maliyyat sirkatinin masuliyyat dairasi

‘9:5

9.4

(a)

(b)

Omoliyyat sirkati, Podratcinin adindan Neft-qaz

amoliyyatilarinin§ = giindalik = idara.— olunmasina,
alagalandirilmasina, hayata  kecirilmasina va
aparilmasina cavabdehdir, habela  Podratginin

tapsirig! ila vaxtasir! digar funksiyalari yerina yetira
bilar.

Podratginin verdiyi salahiyyatlar — car¢ivasinda
Omaliyyat sirkati illik is programlarini hayata
kecirmak digiin zaruri olan har hanst giindalik islara
dair subpodrat miigavilasi baglaya bilar.

Taskilat

Omaliyyat sirketi isci heyatinin mimkiin minimum say! ila
mahdudiasir vo Podratgi adindan Neft-gaz
amealiyyatlarinin giindalik aparilmasi dgiin zaruri olan
idaraetma, texniki miitaxassislar, amaliyyat, istismar va
inzibati heyatdan ibaratdir.

Qararlar

(a) Neft-qaz  ameliyyatlarinin aparilmasina aid olan

qgerarlari Podratci taraflar ézlarinin Birga amaliyyat
sazisinda razilasdirdiqlari sasverma mexanizmina
uygun olaraq Podratcinin idaraetma komitasinda
sasvermada istirak etmakla gabul edirlar, bu zaman
Taraflar razilasirlar ki, islanma va hasilat dévrii
arzinda Podratginin idaraetma komitasinin gararlari
sasverma aninda Sazis uzrea istirak payinin va Birga
amoliyyatlar sazisi Uzra istirak payinin birlikda
saksan (80) faizina malik Omaliyyat sirkatini idara
edan Tareflarin miisbat sasvermasi ila qabul olunur,

—)

Company.

9.2 Responsibilities of Operating Company

(a)

()

The responsibilities of the Operating Company shall be
the management, co-ordination, implementation and
conduct on behalf of Contractor of the day to day
Petroleum Operations, and such other functions, as may
be delegated to it from time to time by Contractor.

The Operating Company shall have, to the extent
authorised by Contractor, the right to subcontract any day
to day work required to implement any Annual Work
Programme.

9.3 Organisation

The Operating Company personnel shall be kept to the
minimum practicable size, and shall include management
personnel, technical professionals, operating and maintenance
personnel and administrative personnel required to carry out
the day to day Petroleum Operations on behalf of Contractor.

9.4 Decisions

(a)

Decisions regarding the conduct of Petroleum
Operations shall be made by the Contractor Parties
participating in voting at the Contractor management
committee in accordance with the voting mechanism
agreed among them in the Joint Operating Agreement
and the Parties agree that during the Development and
Production Period the decisions of the Contractor
management committee shall at the time of voting
require the affirmative vote of the Contractor Parties
owning collectively eighty (80) percent of the
Participating Interest -under the Agreement and

49
9.5

9.6

bu sartla ki, Podratci taraflar Podratg: taraflar yalniz
bu Sazisin 3.5 bendins esasen maliyyelasdirilecek
Digar podratgi taraflarin islarinin gérilmasina aid
masolalar izra gararlarin qabul edilmasi igiin xisusi
miiddaalar gabul etmolidir.

(b) ONS Podratg: traf kimi qararlarin qabul edildiyi bitin
marhalarda, ° ciimladan, lakin bununla
mahdudlasmadan,_ Birga = amaliyyat _sazisinda,
komitalarda va/va ya sub-komitalarda va Podratcinin
idaraetma komitasinda Digar podratg: taraflar kimi
istirak edir.

is qaydast

Omoliyyat sirketinin bu Sazisa uygun olaraq Neft-qaz
amaliyyatlarinin aparilmasindan Otri zaruri saydig!
qaydalardan va disullardan istifada etmak hiiququ var.

Omaliyyat sirkatinin statusu

Omaliyyat sirkati bu Sazigda Podratc taraflar icin
nazarda tutulmus bitin giizastlardan istifada etmak,
hiiquq va imtiyazlardan, yaxud talablardan imtina etmak,
édanislardan azad edilmak, kompensasiyalar almaq
hiququna~ = malikdir. Omeliyyat — sirkati Neft-qaz
ameliyyatlari aparilarken Podratg: taraflar adindan ona
Podratgi taraflarin sahib olduqlari va ya istifada etdiklari
amlakdan va ya avadanliqdan sarbast istifada etmak
hiiququ verila bilar va ya avadanliqlari almagi va onu
Neft-qaz amaliyyatlarda istifada etmayi hiiqualari verila
bilar. Omaliyyat sirkati Podrat¢: taraflarin telimatiarini va
ya géstarislarini yerina yetirarak yalniz bu Sazis tzra
amoliyyatcr kimi  faaliyyat géstarir; hasil edilan
Karbohidrogenlarin hear hansi payina’ sahib olmaq
hdququna malik deyildir va manfaatsiz va itkisiz islayir.
Omaliyyat sirkatinin miihasibat ucgotu kitablarina va

eT

9.5

9.6

participating interest under the JOA, provided that the
Contractor Parties shall develop special provisions for
decisions to be taken on the matters regarding the
implementation of the work to be to be financed by
the Other Contractor Parties only under Article 3.5
of this Agreement.

(b) SOA as a Contractor Party shall participate at all
decision levels in the same way as the Other
Contractor Parties, including but not limited to Joint

Operating Agreement, committees and/or sub
committees and the Contractor management
committee.

Procedures

The Operating Company shall be free to adopt such policies,
practices and procedures as it deems necessary for the conduct
of Petroleum Operations in accordance with this Agreement.

Status of Operating Company

The Operating Company shall be entitled to all of the benefits,
waivers, indemnities and exemptions accorded to the
Contractor Parties under this Agreement. The Operating
Company shall have the right to freely use assets or equipment
owned or used by the Contractor Parties in conducting
Petroleum Operations on behalf of the Contractor Parties and to
purchase assets or equipment and to use them in conducting
Petroleum Operations. The Operating Company shall act only
as operator hereunder upon Contractor Parties’ instructions and
directions and shall not be entitled to any share of Petroleum
produced and shall neither make a profit nor incur a loss. The
Operating Company shall record all financial flows or other
transactions of the Contractor Parties as passing through to the
Contractor Parties in accordance with this Agreement as though
the Operating Company did not exist as a commercial entity,
and for all purposes the amount.of its Taxable Profit shall be

50
MP

hesablarina bitin maliyye varidatlari

va bu Sazisa

miivafiq olaraq Podratci taraflarin Ghdasina verilan basqa
amoaliyyatlar daxil edilir, bu zaman sanki Omeliyyat sirkati
kommersiya taskilatit kimi mévcud deyildir va bitin
maqsadlar digiin onun Vergi qoyulan manfeatinin hacmi
sifra (0) barabardir.

isci heyati
(a) Sazisin bu 9.7 hamcinin 9.1 va 9.3  bandlarinin

(b)

sartlari ila ziddiyyata girmadan, Podrat¢: ARDNS-nin
struktur bélmasi olan “Qum adasi“ Neft-Qaz
Grxarma idarasinin (NQGi) Qiweayeminme tarixinda
NQGi lagv edilmasi naticasinda isdan azad edilmis
isgi heyatini Mistarak amaliyyat sirkatinda isla
tamin etmayi 6hdasina gétirdir. Bu cir isla tamin
etma Azarbaycan Respublikasinin mévcud
qanunvericiliyina uyg un olaraq hayata kecirilmalidir.

Podratgi va onun Subpodratcilar, habela Amaliyyat
sirkati va onun Subpodratcilart 6z_ isgilarina
minasibatda Azarbaycan Respublikasinin mévcud
qanunvericiliyi ila isveran digiin nazerda tutulmus
bitin = hiiquqlara’=malikdirlar, 0  ciimladan
Podratginin, onun  Subpodratgilirinin, —habela
Omealiyyat sirkatinin va onun Subpodratcilarinin
fikrinca Neft-qaz ameliyyatlarinin aparilmasi d¢giin
zeruri olan adamlari isa gétirmak hiququna
malikdirlar.

Podratg¢i aglabatan va miimkiin hadlarda Omaliyyat
sirkatindan talab edir ki, Omaliyyat sirkati aglabatan
va miimkiin hadlarda Neft-qaz ameliyyatlarinin
aparilmasi ugin Azarbaycan Respublikas!
vatandaslarinin isa gétiriilmasina dstiinliik versin,
(bu dstiinliyiin amaliyyatlarin sameraliliyina uygun
galmasi sartila) bu seartla ki, hamin vatandaslar
Omoaliyyat sirkatinin talablarina cavab veran lazimi

—)

zero (0).

9.7 Personnel

(a)

(b)

(©)

Notwithstanding the provisions of this Article 9.7 and
Article 9.1 and 9.3 of the Agreement to the contrary,
Contractor shall ensure that the Joint Operating
Company will employ personnel of the “Gum Adasi” Oil
and Gas Production Division (OGPD), being a structural
unit of SOCAR, dismissed as the result of a
liquidation of the OGPD at the Effective Date. Such
employment shall be in accordance with the existing law
of the Republic of Azerbaijan.

Contractor and its Sub-contractors and the Operating
Company and its Sub-contractors, shall have all rights
granted by the existing law of the Republic of Azerbaijan
to the employer in relation to its employees including the
right to employ such personnel as in Contractor’s and its
Sub-contractors’ and the Operating Company’s and its
Sub-contractors’ respective opinions are required for the
purpose of carrying out Petroleum Operations.

Contractor shall, to the extent reasonably practical,
require the Operating Company to give preference, as far
as is consistent with efficient operations, to employing
citizens of the Republic of Azerbaijan in the performance
of Petroleum Operations, provided that such citizens
have the required knowledge, qualifications and
experience to meet the requirements of the Operating
Company. Such citizens shall be eligible for training in

pl
biliya, ixtisasa va tacriibaya malik olsunlar. Bu
vatandaslarin 9.8 bandina miivafiq olaraq peso
éyranmak hiiququ vardir. Azarbaycan Respublikasi
vatandaslarinin isa gdtiriilmasi barada Podrat¢i
asaQ dakilara razidir:

(i)

(ii)

(iii)

(iv)

Omaliyyat sirkati vaxtasirt olaraq ARDNS-na
Omaliyyat sirketi ucgin talab olunan
amakdaslarin pesa va vazifasi géstarilmakla
siyahisin) taqdim edir. Bundan __ alava,
Omealiyyat sirkatinin géstarisi ila
Subpodratgilar da vaxtasiri olaraq talab olunan
amakdaslarin pesa va vazifasi géstarilmakla
siyahisint ARDNS-na taqdim edirlar;

bu siyahint aldiqdan sonra otuz (30) giin
miiddatinda ARDNS$ 6ziiniin tévsiya etdiyi
namizedlarin siyahisint dmealiyyat sirkatina va
onun Subpodratcilarina taqdim edir;

ARDNS-nin siyahisinda géstarilmis namizadlar
Omoaliyyat girketinin va ya Subpodratgilarin
talablarina uygun galirsa, Omaliyyat sirkatina
va Subpodratgilarin _—tagkilatlarina isa
gétiriilarkan Azarbaycan  Respublikasinin
digar vetendasian ile miiqayisade onlara
dstiinlik verilir;

agar Omaliyyat sirketinds ve Subpodratgilarin
taskilatlarinda bos yerlar qalirsa, ARDNS bos
yerlar siyahisint aldiqdan sonra iki (2) hefta
miiddatinds Omoaliyyat sirketina va ya hemin
Subpodratgilara tévsiya etdiyi nam izadlarin
alava siyahisini verir va yalniz hala da bos
yerlar qalirsa, bu yerlar Smaliyyat sirketinin,
yaxud Subpodratgilarin 6z milahizasi ile
Azarbaycan Respublikas! vatandaslari

—4

accordance with Article 9.8. With respect to the
employment of citizens of the Republic of Azerbaijan,
Contractor agrees as follows:

@

qi)

(iii)

Gv)

the Operating Company shall provide SOCAR
from time to time with a list showing the numbers
and job specifications for citizens of the Republic
of Azerbaijan which it estimates that it may
require. In addition, the Operating Company shall
require its Sub-contractors to provide SOCAR
from time to time with a list showing the numbers
and job specifications for its employees that they
estimate they may require;

SOCAR shall, within thirty (30) days of receipt of
such list, provide the Operating Company and such
Sub-contractors with a list of candidates
recommended by SOCAR;

persons from the list provided by SOCAR shall
enjoy a priority consideration pertaining to any
other citizen of the Republic of Azerbaijan for
employment by the Operating Company and the
Sub-contractors if they meet the requirements of
the Operating Company or such Sub-contractors;

in the event that vacant positions remain in the
Operating Company or  Sub-contractors’
organisations, SOCAR shall within two (2) weeks
of receipt of yacant positions, provide the
Operating Company or such Sub-contractors an
additional list of candidates recommended by
SOCAR and if vacant positions still remain the
Operating Company or such Sub-contractors shall
be entitled to fill these vacant positions with such

52
(d)

hesabina doldurula bilar;

(vy) ager omaliyyat sirketinin va ya hamin
Subpodratcilarin mistagil secdiklari
namizadlar ARDNS-nin amakdaslaridirsa, bu
namizadlar isa ARDNS ila maslahatlasmadean
sonra gotirtilirlar;

(vi) Neft-qaz amealiyyatlarinin aparilmasi icin
statlarin Azarbaycan Respublikasi vatandaslart
ila komplektlasdirilmasina dair mimi tapsirig
asa ida géstarilir:

Azarbaycan Respublikasinin

vatandasiari
Qivvayeminma tarixindan
Mihandis-texniki iscilar an azi 70%
Fahla heyati an azi 90%
Qivwayeminma tarixindan
bes (5) il sonra
Mihandis-texniki iscilar an azi 90%
Fahla heyati an azi 95%

9.7.) bandinin miiddaalarina amal etmak sartile
Podratc, Omaliyyat sirkati va har  hansi
Subpodratcilar bu Sazisin qiiwada oldugu biitiin
miiddat arzinda Neft-qaz amealiyyatlarinin aparilmasi
ila alaqadar isa gétirdiklari bitin kadrlarin sayini
va secilma Gsulunu miayyanlasdirmakda azaddirlar.

C

— |

citizens of the Republic of Azerbaijan as the
Operating Company or such Sub-contractors
choose;

(v) in the event that the candidates selected
independently by the Operating Company and
such Sub-contractors include SOCAR employees,
then such persons shall be hired by the Operating
Company or such Sub-contractors after
consultation with SOCAR;

(vi) overall target manning levels of citizen employees

of the Republic of Azerbaijan pertaining to
Petroleum Operations shall be as follows:

Citizens of the

Republic of Azerbaijan
From the Effective Date
Professionals not less than 70%
Non-professionals not less than 90%
Five (5) years after
the Effective Date

not less than 90%
not less than 95%

Professionals
Non-professionals

(d) Subject to Article 9.7(c), Contractor, Operating

Company and any Subcontractors are hereby
authorized and shall be free, throughout the term of
this Agreement, to determine the number and
selection of all employees to be hired by them in
connection with the conduct of Petroleum Operations.

53
9.8

Podratcinin, Omeliyyat sirkatinin va har hanst
Subpodratcinin isa gétiirdiklari bitin Azarbaycan
Respublikasi vatandaslari isa yazill amak migavilasi
lizra gabul edilir, migqavilede is gininiin middati,
amak haqqinin mablagi, verilan gitzastlar, habela
bittin galan is sartlari miayyanlasdirilir. Isa qabul
olunmus kadrlar onlarla baglanmis yazili amak

migavilalarina  mivafiq  suratda Podratcinin,
Omaliyyat sirkatinin va ya Subpodrateilarin
millahizasi ila milayyanlasdirilan Neft-qaz

amoaliyyatiar’ ila bagli is yerlarina géndarilirlar.
Podratcinin, Omaliyyat sirkatinin va Subpodratgilarin
ixtiyar) var ki, kadrlarin ise gétirtilmasi va isden
¢ixarilmasi, isgizar keyfiyyatlarinin
giymatlandirilmasi sahasinda beynalxalq Neft-qaz
amaliyyatlarinda hamiligla qabul edilmis siyasat
yeritsinlar, an yiksak samaraliliyi va isgi heyatinin
isa maraq géstarmasini tamin etmak icin
Podratcinin, Omeliyyat sirkatinin va Subpodratelarin
tecriibasina va millahizalarina asasan daha yararli
olan maddi havaslandirma proqramlar va usullari
(istar xarici mUuteaxessisler, istarsa da Azarbaycan
Respublikas! vatandaslar! iiciin) tatbiq etsinlar.

Pesa tahsili

Podratc: Neft-qaz amoaliyyatlari ila bagli Azarbaycan
Respublikasi vatandaslarina-kadrlara pega dyradilmasini
(o ciimladan takrar pesa talimini) tamin edir. Podratginin
bu 9.8 bandi ila nazarda tutulan xarclarini Rahbar komita
mivafig illik ig program! va Bidca carcivasinda tasdiq edir
va bunlar Neft-qaz amaliyyatlari tcgin Masreaflara daxil
edilir; lakin, géstarilan xarclarin ilda iki yiiz min (200 000)
Dollara qadarinin Qvazi Sdanilmir. iki yz min (200 000)
Dollardan artig xarclar Neft-qaz amaliyyatiar! masraflarina
daxil edilir va dvazi Sdanilir.

=|

9.8

All citizens of the Republic of Azerbaijan hired by
Contractor, the Operating Company and any Sub-
contractors shall be hired pursuant to written
employment contracts which shall specify the hours of
work required of the employee, the compensation and
benefits to be paid or furnished by the employer and
all other terms of employment. Such employees may
be located wherever Contractor, the Operating
Company or Sub-contractors deem appropriate in
connection with the Petroleum Operations in
accordance with such written employment contracts
entered into with them. Contractor, the Operating
Company and Sub-contractors shall be free to
implement recruitment, dismissal, performance review
and incentive compensation programs and practices
(both with respect to foreign expatriate employees and
citizens of the Republic of Azerbaijan) that are
customary in international Petroleum operations and in
Contractor's, the Operating Company's and Sub-
contractor's experience and judgment are best able to
promote all efficient and motivated workforce.

Training

Contractor shall provide training (including retraining) for
personnel-citizens of the Republic of Azerbaijan with respect to
the Petroleum Operations. Expenditures by Contractor pursuant
to this Article 9.8 shall be approved as part of the relevant
Annual Work Programme and Budget and shall be included as
Petroleum Costs, however the aforesaid expenditures less than
two hundred thousand (200,000) Dollars in any year shall not
be Cost Recoverable. Expenditures in excess of two hundred
thousand (200,000) Dollars in any year shall be included as
Petroleum Costs and shall be Cost Recoverable.
MADD= 10

HESABAT Va NEFT-QAZ

OMOLIYYATLARININ YOXLANMAS! HUQUQU

10.1 Hesabat va sanadlar

Podratg1

Neft-qaz amatiyyatilarina dair sanedlari va

hesabatlart asagidaki qaydada tartib va taqdim edir:

{a)

(b)

Podratgr Kontrakt sahasinda Neft-qaz
amaliyyatiarinin aparilmas: gedisinda alda etdiyi,
Kontrakt sahasina aid olan biitiin geoloji va
geofiziki informasiyan: va malumatiari orijinalda va
ya keyfiyyatla kogirila ve ya surati cixartla bilacak
gekilda, yaxud yeri galdikca, lentlarda va ya digar
dasiyicilarda qeyda alir va bu cuir informasiyani va
malumatlar alda etdikdan sonra amali cahatden an
qisa middatlarda onlarin suratiarini, o citmladan
tafsirlarini, qazma jurnaliarini va quyularin karotaj
diagramlarim, habela — beynalxalq neft-qaz
sanayesinin hamiliqla qabul edilmis tecriibasi ile
nazarda tutulan, Podratginin aldig har hansi digar
informasiyan! ARDNS-ya verir.

Podratci neft~qaz sanayesinin
edilmis beynalxalq  tacriibasine uygun  olaraq
asagidaki moalumatiari daxil etmakla gazma
jurnallart. tartib edir ve quyularin § qazilmasi,
darinlasdirilmasi, tamponaji va ya lagvi haqqinda
qeydlar aparir:

hamiligla qabul

@) — quyunun qazildig1 horizontlar haqqinda;

(iil)  quyuya endirilan qoruyucu borular, qazma ve
nasos~kompressor borulari, quyu avadanlig1

—

ARTICLE 10

REPORTS AND ACCESS TO PETROLEUM
OPERATIONS

10.1 Reports and Records

Contractor shall keep and submit reports and records of
Petroleum Operations as follows:

@

(>)

Contractor shall record, in an original or reproducible
form of good quality and on tape or other media where
relevant, all geological and geophysical information and
data relating to the Contract Area obtained by Contractor
in the course of conducting Petroleum Operations
thereon and shall deliver a copy of all such information
and data, including the interpretation thereof and logs
and records of wells, and any other information obtained
by Contractor consistent with generally accepted
international Petroleum industry standards, to SOCAR as
soon as practicable after the same has come into the
possession of Contractor.

Contractor shall keep logs and records of the drilling,
deepening, plugging or abandonment of wells consistent
with generally accepted international Petroleum industry
practice and containing particulars of:

(the strata through which the well was drilled;

(ii) the casing, drill pipe, tubing and down-hole
equipment run in the well and modifications and

55
©)

(d)

va alatlar, habela onlarin yenilasdirilmasi ve
avazedicilari haqqinda;

(ii) askar edilmis Karbohidrogenlar, su va faydali
mineral ehtiyatlar: haqqinda;

Habele beynalxalq neft-qaz senayesinin hamiliqla
qebul edilmis tacritbasi ila nazerda tutulan digar
informasiyani.

Yuxaridaki 10.1(b) bandinda mivafiq suratda taleb
olunan informasiya ARDNS-ya konkret quyunun
gazilib basa catdirilmastndan sonra doxsan (90) gin
miiddatindsa quyularin gazilib basa catdirilmasina
dair hesabatlar saklinda taqdim edilir;

Zarurat olduqda, laboratoriya tadqiqati ve ya analizi
maqsadila Podratginin ixtiyar! var ki, Kontrakt
sahasindan gétiriilmils petroloji nimunaleri (o
cuimladean siixur va slam nimunelarini) va ya
Karbohidrogen niimunalarini, habela quyuda askar
edilmis formasiyalarin va ya suyun  xarakterik
numunalarini va lent, yaxud digar dasiyicilar
uzarinds olan seysmik malumati Azarbaycan
Respublikasindan aparsin. ARDNS-nin  miivafiq
sorgusu ila Podratg: Azarbaycan Respublikasindan
gixarmagq istediyi materiallarin suratini va ya bu
materiallarin ekvivalent nimunalarini ARONS-ya
taqdim edacakdir.

Podratg¢i ARDNS-ya asagidaki hesabatlari taqdim
edir:

(i) daxil olduqca qazma islari haqqinda giindalik
hesabatlari! va meadan-geofiziki tadgiqatlar
haqqinda haftalik hesabatlart;

(ii) har Taqvim riibti basa gatdiqdan sonra on bes

—)

(d)

(e)

alterations thereof;

(iii) Petroleum, water and valuable mineral resources
encountered;

and any other information consistent with generally
accepted international Petroleum industry standards.

The information required by Article 10.1(b) above shall
be submitted to SOCAR in the form of well completion
reports within ninety (90) days from completion of the
well in question.

Contractor may if necessary remove from the Republic
of Azerbaijan, for the purpose of laboratory examination
or analysis, petrological specimens (including cores and
cuttings) or samples of Petroleum found in the Contract
Area and characteristic samples of the strata or water
encountered in a well and seismic data on tape or other
media. Upon request, Contractor will provide SOCAR
with copies or equivalent samples and specimens of the
materials which the Contractor proposes to remove from
the Republic of Azerbaijan.

Contractor shall supply to SOCAR:

(i) daily reports on drilling operations and weekly
reports on field geophysical surveys as soon as
they are available;

(ii) within fifteen (15) days after the end of each

56
(15) gin arzinda awalki Taqvim ribiinda
aparilmis Neft-qaz amealiyyatlarinin gedisi
haqqinda asaQidakilardan ibarat hesabati:

(1) aparilmis = Neft-qaz = amaliyyatlarinin
tasviri va alda edilmis faktik informasiya,
o  climladan — biitiinlikda Kontrakt
sahasindan va ayrica har bir quyudan
Karbohidrogenlar hasilatinin hacmi; va

(2) Podratginin ameliyyatlar apardigt
sahanin tasviri; va

(3) bitin quyularin yerini va digar Neft-qaz
amaliyyatlarinin = aparildigi ~— sahalari
gésterean xorite;

(ii) har Taqvim ili qurtardiqdan sonra ic (3) ay
arzinda yuxaridaki (ii) bendinda gésterilmis
masoalolari awalki = Taqvim ili ugin
umumilasdiran illik hesabati;

(iv) Neft-qaz emaliyyatiarinin asas elementlarinin
goriliib basa catdirilmasi haqqinda ve ya
gézlanilmaz hadisalar haqqinda hesabatlari,
habela Rahbar komitanin sorgusu ile digar
hesabatlart. Ustalik, Podratg¢!
Karbohidrogenlarin kasfindan savayib uttin
digar kasflar, masalan, geyri-karbohidrogen
tabii ehtiyatlarinin kagflari barasinda ARDNS-
ya malumat vermaya borcludur.

10.1(e)(i) bandina uygun olaraq ARDNS-ya taqdim
edilmali olan gundalik va heftalik cari hesabatlar
tartib edildiyi dilda, 10.1 bandina uygun olaraq
ARDNS-na teqdim edilmali olan biitiin galan
hesabatlar va sanadiar ingilis va Azarbaycan
dillarinda taqdim edilir.

—§

Calendar Quarter, a report on the progress of
Petroleum Operations during the preceding
Calendar Quarter covering:

(1) description of the Petroleum Operations
carried out and the factual information
obtained including Petroleum production
data from the Contract Area overall and on a
well by well basis; and

(2) a description of the area in which Contractor
has operated; and

(3) a map indicating the location of all wells
and other Petroleum Operations;

(iii) within three (3) months of the end of each
Calendar Year, an annual report summarising the
matters specified in paragraph (ii) above for the
preceding Calendar Year;

(iv) reports on completion of major elements of
Petroleum Operations or unforeseen events and
other reports requested by the Steering Committee.
Additionally Contractor will inform SOCAR of all
discoveries other than of Petroleum, such as
discoveries of non-Petroleum natural resources.

The daily and weekly reports required to be submitted to
SOCAR pursuant to Article 10.1(e)(i) shall be submitted
in the original language of the reports and all other
reports and records required to be submitted to SOCAR
pursuant to this Article 10.1 shall be submitted to
SOCAR in the English and Azeri languages.
10.2 Neft-gaz omaliyyatlarinin yoxlanmasi

Yoxlama aparilmasina an azi Ug (3) giin qalmis yazili
sakilda bildirmak sartila, ARDNS-nin lazimi qaydada
salahiyyat verilmis niimayandalarinin ixtiyart var ki, Neft-
qaz emaliyyatlarina aid isleri, obyektlari, avadanlig: va
materiallari asaslandiniimig midntezemlikls va aglabatan
vaxtda yoxlasinlar, lakin bela yoxlama Neft-qaz
amoliyyatlarinin aparilmasina asassiz mane olmamali va ya
bunlar: langitmamalidir.

a)

10.2 Access to Petroleum Operations

Duly authorised representatives of SOCAR may on not less
than three (3) days notice in writing inspect at justified intervals
and at reasonable times work, facilities, equipment and
materials relating to the Petroleum Operations, provided that
such inspection shall not unreasonably interfere with or delay
the conduct of Petroleum Operations.

58
MADDo 11

TORPAQ Va DA@NiZDIBI SAHOLARIN ISTIFADASI

Bu Sazisin 32.2 bendinin middeaalarina amal edilmasi sartila
ARDNS bu Sazisin qiwada oldugu bUtin miiddat arzinda Neft-
gaz amoliyyatlarinin aparilmast tigi zaruri olan ve onun qanuni
istifadesinda olan torpaq sahelarini va nazarati altinda olan
danizdibi sahalari pulsuz istifada gin Podratginin sarancamina
verir (bu sartla ki, Podratginin hamin istifadasi ARDNS-nin
bunlardan istifad a etmasi iiciin asassiz manealar téretmasin,
habela bu sartla ki, Podratcinin bela istifadasi naticasinda
ARDNS har hansi xarclar cakarsa, Podratch ARDNS~ya birbasa va
ya dolay: yolla he¢ bir manfaat qazandirmadan hamin xarclari
édasin), ve ARDNS 6z salahiyyatlarinin tam hecmi daxilinda
ganun cercivasinda mumkiin olan bitin saylari géstarir ki,
Podratg! Neft-qaz amaliyyatlar’ aparmaq meaqsedila zaruri
hallarda Dévlatin miilkiyyatinda olan va ARDNS-nin qanuni
istifadasinda olan torpaqlara aid olmayan biitiin basqa torpaq
sahalarini va danizdibi sahalari, o cumladan diger islarla yanasi,
quruda ve danizds boru kamoarlerinin, kabellarin va avadanhigin
ingasi, cekilmasi, istismart va onlara texniki xidmat uc¢in
sahalari pulsuz istifadaden dtri alda eda bilsin. Podratg: Neft-
qaz amaliyyatlarinin aparilmasi gin zaruri olan yertisti, yeralti,
danizisti ve deanizalt! obyektlari/vasitalari ingsa va istismar
etmak hiiququna malikdir. Torpaq sahalarinin ayrilmasi (o
ciimladsn, basqa hallarla yanasi 11-ci maddays asasen ARDNS
tarafindan Podratciya terpaqlarin § ayrilmasi hallari) va
Podratginin hamin sahalarda tikdiyi obyektlarin yerlasdirilmasi,
bu Sazisda mieyyanlasdirilmis basga sertlar istisna olmaqla,
torpaqdan istifada sahasinda mahdudiyyatlara dair Azarbaycan
Respubllikas! qanunvericiliyine mivafiq suratda aparilir,

4

a

ARTICLE 11
USE OF LAND AND SEA BEDS

Subject to Article 32.2 of this Agreement, SOCAR shall make
available to Contractor, at no cost to Contractor, the use of any
land which SOCAR utilises legally and sea beds under its control as
necessary to carry out Petroleum Operations throughout the term
of the Agreement, (provided such use by Contractor does not
interfere unreasonably with SOCAR's use thereof and further
provided that if such use by Contractor results in expense for
SOCAR, Contractor shall reimburse SOCAR for such expense,
without creating any profit directly or indirectly for SOCAR),
and SOCAR shall within the full limits of its authority use its best
lawful endeavors to make available, at no cost to Contractor, all
other land owned by the State and located beyond the land which
SOCAR utilises legally and sea beds necessary to carry out
Petroleum Operations including, but not limited to, the
construction, laying, operating and maintaining, both onshore and
offshore, of pipelines, cables and equipment. Contractor shall
have the right to construct and maintain, above and below any
such lands and sea beds, the facilities necessary to carry out
Petroleum Operations. Land allocation (including inter alia such
land allocation as transferred by SOCAR to Contractor under this
Article 11) and location of facilities constructed by Contractor on
such land shall be in accordance with Azerbaijan legislation
regarding land use restrictions, except as may be modified by this
Agreement.

39
MADD9d 12

OBYEKTLORDAN ISTIFADO

12.1 ARDNS~2a maxsus obyektlar

Podratgiya va Omaliyyat sirketina Bahar 1 va Qum-Daniz
yataglarinda Neft va qaz amaliyyatlarinda va onlarin
aparilmas! maqsadila ARDNS-nin va NQGi-nin onun lagv
edilmasindan 6nca istifada etdiyi asasli fondlardan (o
ciimledan, lakin bunlarla | mahdudlasmadan,  istehsal
avadanligi, avtonagliyyat, quyular , nasoslar , saxlanma
obyektlari, alatlar, generatorlar, kompressorlar, boru
kamarlari, ofis binalan, anbarlar, binalar, qurgular, tikinti
meydangalari, yollar, infrastruktur, radiocihazlar, nasos-
kompressor borularit, mallar, materiallar, obyektlar,
avadanliq va sosial tayinat obyektlarindan) pulsuz istifada
etmak hiiququ verilir, bu sartla ki, ARDNS bu asasli
fondlara mulkiyyat hiququnu goruyub saxlayir, habela bu
sertia ki, yuxarida sadalanan asash fondlar ARDNS
tarafindan 6z daxili amaliyyatlarinda istifada olunmur.

Podratci, onun rayina géra Neft-qaz amaliyyatiarin hayata
kecirilmasi cin lazim  olduqda, Bahar 2-da
Qiiweayaminma tarixinad movcud olan qabaqlayici quyulari
pulsuz istifada etmak hiiququnda olacaq.

Podratgi ARDNS-nin miistaqim va ya dolay: sahibliyinds va
ya nezarati altinda olan har hansi obyektlari, o cimladan,
lakin bununla mahdudlasmadan, infrastrukturu, gamilari,
qazma_ = qurgularini, =~ naqliyyat-vasitalerini,  tachizat
bazalarini, anbarlari va liman tikililarini asasl tamir,
rekonstruksiya etdikda va ya modernizasiya etdikda,
ARDNS Neft-qaz amaliyyatlarinin yerina yetirilmasi Ggun
hamin obyektlarden lazimi daracada istifada olunmasinda
Podratciya ustinliik hiququ verilmasini tamin edir.

—)

ARTICLE 12

USE OF FACILITIES

12.1 SOCAR Facilities

Contractor and the Operating Company shall be granted the
exclusive right to use for Petroleum Operations, without charge
by SOCAR, the capital assets (including but not limited to
production equipment, vehicles, wells, pumps, storage
facilities, tools, generators, compressors, pipelines, offices,
warehouses, buildings, rigs, yards, roads, infrastructure, radios,
tubular goods, supplies, materials, facilities) used by SOCAR
and OGPD before its liquidation in and for the purposes of
carrying out Petroleum Operations in the Bahar 1 and Gum-
Deniz field, provided that SOCAR shall retain the right of
ownership to such capital assets and on the condition that the
said capital assets shall not be used by SOCAR in their internal
operations.

Contractor shall have the right to use, at no cost to Contractor,
pre-drilled wells in the Bahar 2 at the Effective Date if deemed
by Contractor to be necessary for the conduct of Petroleum
Operations.

In the event that Contractor materially refurbishes, upgrades or
improves any facilities that are under SOCAR’s direct or
indirect ownership or control, including inter alia
infrastructure, vessels, drilling rigs, means of transportation,
supply bases, warehouses and port facilitites, then SOCAR
shall ensure that Contractor has prior right to use such facilities
as may be necessary for the purpose of carrying out Petroleum
Operations.

60

12.2

Podratci va ARDNS imzalanma tarixindan sonra ve
Qiwayaminmea tarixina qadar mimkiin olan an qisa
miiddat arzinda lagv edilmadan 6nca NQCi-nin
balansinda olan va/ya Kontrakt sahasi hidudlarinda olan
va imzalanma tarixinadak Blokunda Neft Qaz amoliyyatlari
aparilmas! magsadila ARDNS va NQCI tarafinden istifada
edilan, NQCi-nin Podratcrya verdiyi bUttin asasli fondlarin
inventarizasiyas! aparir va bundan sonra Tareafler bela
asasli fondlarin darhal lazimi qgaydada Omaliyyat sirkatinin
istifadasina verilmasini tamin edirlar.

ARDNS-nin yardimi

(a) ARDNS Hdkumat organiarr va Uciinci terefler
qarsisinda 6z salahiyyatlarinin tam hacmi daxilinda
qanun gergivesinds mimkin olan bitin saylari
gésterir ki, Karbohidrogenlar pay icin Azarbaycan
Respublikasinda bitin zaruri naqletma, hazirlama
va dagima vasitalarindan, habels infrastrukturdan
istifada icin Podratgiya hamin obyektlarin ve
strukturun har hans digar real istifadacisina
kommersiya asasinda verilan va ya  onunia
razilasdirilan sartlardan az serfali olmayan gartlaria
imkan yaradilsin;

{b) ARDNS Hékumet organlan va Ucinci teraflar
garsisinda 6z salahiyyatlarinin tam hecmi daxilinda
qanun carcivasinda miimkin olan bitin saylari
gostarir ki, Azarbaycan Respublikasinin
hiidudiarindan kanardaki = miivafiq —hakimiyyat
organlarindan va yurisdiksiyalardan va Pedratginin
Neft-qaz omeliyyatlars icin aglabatan dareceda
zeruri saydig! va/va yaxud géstarilen hakimiyyet
organlarinin va yurisdiksiyalarin taleab eda bilaceyi
hiqualarn, imtiyazlari, salahiyyatlari, icazalari ve
basqa_ razilasmalar! almaqda Podratgiya kémak
etsin, lakin ARDNS adlan gekilen hiqualarin,

4

12.2

As soon as possible after the Execution Date and before the
Effective Date, Contractor and SOCAR shall inventory all
capital assets to be transferred by the OGPD to Contractor
being on the books of OGPD before its liquidation and/or
within the Contract Area, and used by SOCAR and OGPD in
and for the purposes of carrying out Petroleum Operations in
the Block until the Execution Date, and the Parties shall make
an immediate orderly transition from use of capital assets by
OGPD to use of capital assets by the Operating Company.

SOCAR Assistance

{a) SOCAR shal! within the full limits of its authority use its
best lawful endeavours with respect to Governmental
Authorities and Third Parties to provide Contractor
access for its share of Petroleum to all necessary
transportation, treatment and export facilities and
infrastructure in the Republic of Azerbaijan on terms no
less favourable to Contractor than those granted to, or
agreed with, any other bona fide arm's length user of
such facilities and infrastructure.

(b} SOCAR shall within the full limits of its authority use all
lawful reasonable endeavours, with respect to
Governmental Authorities and Third Parties, to assist
Contractor in obtaining such rights, privileges,
authorisations, approvals and other agreements from
authorities and jurisdictions, outside the territory of the
Republic of Azerbaijan as Contractor shall reasonably
deem necessary for Petroleum Operations and/or as may
be required by such authorities and jurisdictions, but
shall not be responsible if such rights, privileges,
authorisations and approvals are not obtained. Such
agreements may include, but need not be limited to, such

61
(©)

imtiyazlarin, salahiyyatlarin va icazalarin alinmadigi
taqdirda masuliyyat dasimir. Bela razilasmalar
sirasina digar masoalalarla yanasi, ixrac boru
kamearinin gakilmasi icin sahalar ayrilmasi, istismar
hiiquglarinin verilmasi, Kontrakt sahasinda hasil
edilmis va saxlanmis Karbohidrogenlarin,
Azarbaycan Respublikasina géndarilan va ya onun
arazisindan aparilan materiallarin, avadanligin va
digar maddi-texniki tachizat predmetlarinin
yuklanib yola salinmasina, anbara vurulmasina va ya
bosaldilib yiklanmasina dair icazalar va ohdaliklar,
habela déviat, yerli va digar vergilarden, dasima
tariflarindan, yerina yetirilan Neft-qaz amaliyyatlar
ugiin basqa yurisdiksiyalarda géstarilmis digar
tariflardan va alavalardan azadedilma maselalari
daxildir.

ARDNS Hékumat organlari ve Uciinci teraflar
garsisinda 6z salahiyyatlarinin tam hacmi daxilinda
qanun garcivasinda muimkiin olan bittin saylari
gosteracak, istirak payina, nezarat va idara etmak va
ya faaliyyati istiqamatiandirmak hiiququna malik
oldugu 6z Ortaq sirkatlari, birga muassisalari va ya
taskilatlar! barasinda isa taminat yaradacaq ki,
Podratg! Azarbaycan Respublikasinda basqa
obyektlarla yanagi, sahil qurgulari, zavodlar, daniz
infrastrukturu obyektlari, techizat bazalari va
gamilar, anbarlar, mallar, xidmatlar va nagliyyat
vasitalarindan istifada etsin, bu sartla ki, géstarilan
obyektler, bazalar va La. uzra Ucgincii tarafler
garsisinda_ = awalcadan = gétiirilmiis — Shdaliklar
olmasin va Podratginin bunlardan istifadasi ARDNS-
nin va/va yaxud Ucinci teraftarin médvcud
amoaliyyatiarmina manecilik tératmasin. Burada
“nazarat’ sahmdarlarin Gmumi yigincaglarinda sas
hiigugu veran sohmierin alli (50) faizindan coxuna
sahiblik, yaxud sahmdarlarin imumi yigmncaginda
va ya sirkatin, milassisanin, ya da taskilatin icra va

—§

(©)

matters as export pipeline rights of way and operation
tights, permits and undertakings with respect to the
transhipment, storage or staging of Petroleum produced
and saved from the Contract Area, materials, equipment
and other supplies destined to or from the territory of the
Republic of Azerbaijan, and exemptions from national,
local and other taxes, transit fees, and other fees and
charges on Petroleum Operations being conducted in
such other jurisdictions.

SOCAR shall within the full limits of its authority use
all reasonable lawful endeavours with respect to
Governmental Authorities and Third Parties, and shall
be obligated with respect to its Affiliates, joint ventures
or enterprises in which it has an interest and the right to
control, manage or direct the action of such companies,
ventures or enterprises, to ensure that Contractor has
access to inter alia construction and fabrication
facilities, offshore infrastructures, supply bases and
vessels, warehousing, goods, services and means of
transportation in the Republic of Azerbaijan provided
that those items are not subject to prior obligations to
Third Parties and that Contractor's use thereof does not
interfere with the existing operations of SOCAR and/or
any Third Party. As used herein, "control" shall mean
the ownership of more than fifty (50) percent of the
shares authorised to vote at a general meeting of
shareholders, or the ability to pass or procure the
passing of a decision (whether by casting of votes or
otherwise) at a general meeting of shareholders, or at
any meeting of the executive or management body, of

62
ya rehbar organinin her hanst iclasinda qararlar
gabul etmek va ya qabul olunmasin: tamin etmak
(sasverma yolu ila va ya basqa cir) imkan
demakdir. Bela istifads asagidakilar barasinda temin
edilir:

(i) Ugined tearaflarin obyektlari va xidmeatlari
barasinda bu obyektlarin va xidmatlarin har
hans! digar real istifadacisi ila kommersiya
asasinda razilasdirilmts sartlardan Podratg
icin az sarfalf olmayan sartlarla;

(i) | ARDNS-nin va ARDNS-nin istirak payina,
nazarat, idara etmak va ya__faaliyyati
istiqamatlandirmak htiququna malik oldugu
Ortaq sirketlarin, birge milassisalarin ve ya
miassisalarin  obyektlari va  xidmotlari
barasinda (bela obyektlarin va xidmatlarin
keyfiyyatina va samaraliliyina uygun daracalar
tizra; bu darecalar ARDNS-da va/va yaxud
hamin Ortaq sirkatlards, birga mUuassisalarda
va ya miassisalarda tatbiq edilan daracalara
baraber olmalidir), elaca da Podratc dciin
ARDNS-nasva/va=syaxud) = hemin = Ortaq
sirkatlara, birga muassisalara va ya taskilatlara
verilan va ya onlarla razilasdirilan sartlarden
az sarfali olmayan sertlar barasinds.

12.3 Podratcinin obyektlari

Podratc: Neft-qaz omaliyyatian ile alaqadar nazarat va
ya istismar etdiyi bitin obyektlara (“Podratginin
obyektlari*) texniki xidmat va onlarin tamiri ugin
cavabdehdir. Podratginin — obyektlarindan = Ugiincii
teraflarin istifada etmasi migabilinda verilan haqq Neft-
qaz amaliyyatlar' Hesabina daxil olur. ARDNS Podratc¢inin
obyektlarinda olan izafi hasifat giiciindan istifada etmak
ha@ququna malikdir, bu sartla ki, hamin istifada Neft-qaz

the company, venture or enterprise. Such access shall
be:

(i) with respect to facilities and services of Third
Parties, on terms which are no less favourable to
Contractor than those granted or agreed with any
other bona fide arm's length user of such facilities
and services; and

(ii) with respect to facilities and services of SOCAR
and such Affiliates, joint ventures or enterprises in
which SOCAR has an interest and the right to
control, manage or direct the action thereof, at
rates commensurate with the quality and efficiency
of such facilities and services, which rates shall be
the same as are available to SOCAR and/or such
Affiliates, joint ventures or enterprises and as
tegard other terms no less favourable to Contractor
than those granted to or agreed with SOCAR
and/or such Affiliates, joint ventures or

enterprises.

12.3. Contractor Facilities

Contractor shall be responsible for the maintenance and repair
of all facilities controlled and operated by Contractor in
connection with the Petroleum Operations ("Contractor
Facilities"). Fees from Third Parties’ access to Contractor
Facilities shall be credited to the Petroleum Operations
Account. SOCAR shall have the right to use excess capacity in
Contractor Facilities provided such use does not interfere with
or adversely affect Petroleum Operations. Third Parties may

63
amealiyyatiarinin apariimasina mane olmasin va manfi
tasir géstermasin. Ucincil taraflar izafi istehsal
giictinden Podratg) ila razilasdirtimis sartlerla istifada
eda bilarler. Sifir balans: alda edilanadak Podratginin
obyektlarindan bu ciir istifada edilmasinda tistiinlik
awalca Podratciya, sonra Uclincii taraflara va nahayot,
ARDNS-~a_ verilir. ARDNS Podratginin obyektlarindan
garsiligh suratda razilasdirilan va Neft-qaz emoliyyatlart
Hesabina daxil edilan haqqi 6damakla istifada edir. Sifir
balansi alda edildikdan sonra Podratginin obyektlarindan
awealca Podratci, sonra ARDNS, axirda Uciincii taraflar
istifada edir. Sifir balansi alda edildikdan sonra ARDNS
Podratginin obyektlarindan pulsuz istifada edir, amma
miivaqqati olaraq Podratc: har hans: Obyektdan istifada
etmirsa va bu Obyekti yalniz ARDNS istismar edirsa, bela
Obyektin planli-cari tamiri qarsiliqi razilagma_ uzre
hayata kecirilir. Bu sanadda zidd miiddaalarin olmasint
nazere almadan, Podratcinin ixtiyari var ki, kéhnalmis ve
ya faydali is ehtiyati tikanmig avadanligi va obyektiari
satsin. Podratc: bela avadanligi va obyektlari (17.5(a)
bandi mitddaalarinin sami! edildiyi asas fondlar istisna
olmagla} satmag niyyati barasinda ARDNS-a malumat
verir. Ogar otuz (30) giin arzinda ARDNS bu avadanliq va
obyektlari 6z balansina géturmursa, Podratginin onlart
taklif edilan an sarfali giymata satmaq ixtiyarn vardir va
satis xarclari Omaliyyat masreflarine aid edilir. Bu cir
satislardan alda edilan vasaitlar Sifir balansi alda
edilanadak Neft-qaz amoliyyatlart hesabina daxil edilir,
Sifir balans! isa alda edildikdan sonra ARDNS$-nin
hesabina aid edilir.. Bu sanadda har hansi zidd
miiddaalarin olmasina baxmayaraq, ARDNS$ Kontrakt
Sahasindan hasil edilan Karbohidrogenlarin
dasinmasinda Podratcinin obyektlarindan _istifada
etmakda onlarin (bu Sazis Uzra Karbohidrogen hasilati
gétirmak  hitquaqlarindaki tanasib saxlanilmaqla)
Podrate: ila eyni hiiguga malikdir.

—Y

use such excess capacity on terms agreed with Contractor. Prior
to Zero Balance the priority of such use of Contractor Facilities
shall be first Contractor, second Third Parties, and finally
SOCAR. SOCAR shall pay a mutually agreed fee for such use
to be credited to the Petroleum Operations Account. After Zero
Balance the priority shall be first Contractor, second SOCAR
and finally Third Parties. SOCAR's use after Zero Balance shall
be free of charge, except that maintenance of Contractor
Facilities, for the time being not used by Contractor and being
utilised exclusively by SOCAR, shall be on terms to be
mutually agreed. Notwithstanding anything to the contrary in
this Agreement, Contractor shall have the right to dispose of
equipment and facilities which are either obsolete or are
nearing the end of their useful economic life. Contractor shall
notify SOCAR of its intention to dispose of any such
equipment and facilities (except in the case of fixed assets to
which the provisions of Article 17.5(a) shall apply). Unless
SOCAR elects, within thirty (30) days to assume responsibility
for and take delivery thereof, Contractor shall be free to
dispose of any such equipment and facilities at the best price
obtainable. Funds from such sales prior to Zero Balance will
be credited to the Petroleum Operations Account and after Zero
Balance will be credited to SOCAR’s account. Notwithstanding
any provision herein to the contrary, SOCAR and Contractor
shall have equal priority to capacity in Contractor Facilities to
transport Petroleum produced from the Contract Area in
proportion to their rights to take Petroleum under this
Agreement.

64
MADDo 13

PODRATCGININ NEFT-QAZ OMALIYYATLARI MOSROFLORININ

ODONILMas! Va HASILATIN BOLUSDURULMasi

13.1 Umumi middaatar

13.2

Podratcinin masraflarinin avazinin Sdanilmasi va Manfaat
Karbohidrogenlarinin bdéliisdiirtiimasi ayrica  olaraq
Kontrakt barpa sahasinda apanilan va onunla bag olan
Neft-qaz omeliyyatian uzra va Kontrakt kasfiyyat
sahasinds aparilan va onunla bagl olan Neft-qaz
amoliyyatlar) iizra aparilir. Yuxarida deyilanlarla baglt,
Umumi hasilat hacmi, Karbohidrogenlar, Xam neft va ya
Sarbast tabii qaza her hanst istinad Umumi hasilat hacmi,
Karbohidrogenlar, Xam neft va Sarbast tabii qazin
Kontrakt berpa sahasi va ya Kontrakt kasfiyyat sahesinda
gixarian hissasini nezarda tutur. Habela, Neft-qaz
amaliyyatiar! mesraflari, Omaliyyat masreflari va sash
masreflara her hansi istinad Neft-gaz amoatiyyatlars
masraflarinin, Omeliyyat measreflarinin va  dsash
mesreflarin mivafiq olaraq Kontrakt berpa sahasi va ya
Kontrat kasfiyyat sahasinda aparilan va onlarla alaqadar
Neft-qaz amealiyyatlari ila bagli cakilan hissasini nazerda
tutur,

Neft-qaz amaliyyatlarinda Karbohidrogenlardan istifada
edilmasi

Podratgi Kontrakt sahasinda gixarilan Karbohidrgenlarden
beynalxalq neft sanayesinda hamiliqla qabul edilmis
tacribaya uygun olaraq Neft-qaz ameliyyatlarinda, o
ciimladan, lakin bununla mehdudlagmadan, Kontrakt
sahasinin hiidudlan daxilinda Karbohidrogen yataqlarinda
lay tezyigini saxlamaq magqsedi ila laya yenidan
Karbohidrogenlar vurulmasi ctin pulsuz istifada etmak
hiiququna malikdir. Podratc: Neft-qaz amealiyyatlarinin

_s)

ARTICLE 13

CONTRACTOR'S RECOVERY OF PETROLEUM COSTS

13.1

13.2

AND PRODUCTION SHARING

General Provisions

Contractor's Cost Recovery and Profit Petroleum share shall be
made separately for Petroleum Operations performed in and
telated to the Contract Rehabilitation Area and for Petroleum
Operations performed in and related to the Contract Exploration
Area. In this regard, any reference to Total Production,
Petroleum, Crude Oil or Non-associated Natural Gas means
such portion of Total Production, Petroleum, Crude Oil or Non-
associated Natural Gas lifted from the Contract Rehabilitation
Area or from the Contract Exploration Area respectively. Any
reference to Petroleum Costs, Operating Costs and Capital
Costs means such Petroleum Costs, Operating Costs and Capital
Costs which have been incurred in connection with the
Petroleum Operations performed in and related to the Contract
Rehabilitation Area or the Contract Exploration Area
respectively.

Use of Petroleum for Petrolewm Operations

Contractor shall have the right to use free of charge Petroleum
produced from the Contract Area for Petroleum Operations in
accordance with generally accepted international Petroleum
industry practice, including but not limited to reinjection to
preserve the pressure of Petroleum reservoirs in the Contract
Area. Contractor shall endeavour to minimise use of Petroleum
for Petroleum Operations. For planning purposes Contractor
shall provide in the Annual Work Programme an estimate of

65
istehsal ehtiyaclart GcUn Karbohidrogenlardan minimum
hacmda istifada etmaya falisacaqdir. Planlar tertib
edilarkan Podratgi lik is proqraminda Neft-qaz
amoliyyatlarinin optimal gqaydada heayata_ kecirilmasi
zaman isledilmasi nazarda tutulan Karbohidrogenlarin
smeta hacmini géstarir. Yuxarida deyilanlara zidd
olmadan, agar illik ig programinin hayata kecirilmasi
gedisinds Podratci smetada razilasdirilmis hacmi on (10)
faiz va ya daha ¢ox artirmaq istayirsa, 0, dayisdirilmis
smeta Uzra 6z takliflarini baxiImaq va tasdiq olunmaq
UgdGn Rahbar komitaya tagdim edir.

Kontrakt _barpa sahasi ila bagli Neft-qaz amealiyyatlar

13.3

the amount of Petroleum it anticipates will be used for the
optimum implementation of Petroleum Operations. Without
prejudice to the said above, if during the implementation of the
Annual Work Programme Contractor estimates that it will use
more than ten (10) percent over and above the amount
estimated, Contractor shall submit its proposals for the revised
estimate to the Steering Committee for its review and approval.

Cost_Recovery for Petroleum Operations related to the

masraflarinin avazinin Gdanilmasi

(a) Podratg! Kontrakt b arpa sah asi ila bagl Neft-qaz
amoliyyatlar’ Masreflarinin agagidaki qaydada
avazini almaq hiiququna malikdir:

@) — birinci_ névbada Umumi hasilat hecmindan
bitin Omealiyyat masraflarinin avazi Sdanilir ;

(ii) sonra Podratginin Omaliyyat masroflarinin
avazi é6danilmasi Ucn lazim olan Xam neft va
Sarbast tabii gaz ¢ixildiqdan sonra Umumi
hasilat hacminda galan Xam neftin alli (50)
faizindan va Sarbast tabii gqazin alli (50)
faizindan cox olmayan hacmindan biitiin

Osashi masraflerin avazi sddonilir (“dsasli
masraflarin Odanilmasi ugin
Karbohidrogenlar').

(b) 13.3{a) bandina asasan avazi ddanilmali olan

masreflarin ucgotu Mihasibat ucgotunun aparilmast
qaydasina uygun olaraq hayata kecirilir.

(c) Masraflarin Svazinin Odanilmasinin hesablanmasi
Taqvim riibdi asasinda aparilir.

=

Contract Rehabilitation Area

(a) Contractor shall be entitled to the recovery of its
Petroleum Costs related to the Contract Rehabilitation
Area as follows:

G) all Operating Costs shall first be recovered from
Total Production;

(ii) all Capital Costs shall then be recovered from a
maximum of fifty (50) percent of Crude Oil and
fifty (50) percent of Non-associated Natural Gas
remaining out of Total Production after deduction
of Crude Oil and Non-associated Natural Gas
required to recover Contractor's Operating Costs
("Capital Cost Recovery Petroleum").

(b) Accounting of costs to be recovered in accordance with
Article 13.3(a) shall be in a manner consistent with the
Accounting Procedure.

{c) Cost Recovery shall be calculated on a Calendar Quarter
basis.

66
(d)

(e)

)

(i) Har Taqvim ribi sona c¢atdiqdan sonra
Maliyyalasdirma masraflari har hans! avazi
ddanilmamis Osasli masraflara tatbiq olunur;

(i) har Taqvim ribii Gzra Osasli masraflara dair
Maliyyalasdirma masraflari har Taqvim riibi
qurtardiqdan sonra bu tarixda  avazi
édanilmamis Osasli masreaflarin saldosu ila
toplanir va naticada Osash masraflar kimi avazi
ddanilir;

Yuxarida deyilanlardan asilt olmayarag, ardicil
doxsan (90) giin arzinda Kontrakt barpa sahasindan
Karbohidrogenlarin giindalik ~—hasilatinin ~—orta
saviyyasi 2008-ci ilin Karbohidrogenlar hasilatinin
giindalik orta saviyyasini bir tam onda begs (1,5)
dafadan az olmayaraq 6tdiyii Taqvim riibiindan
sonra galen Teqvim rbd baslananadsk her hans!
avazi édanilmamis Osasl masreflara
Maliyyalasdirma masreaflari alava olunmur.

Podratcinin Neft-qaz amealiyyatlarina cekdiyi va
9vazi Sdanilmali olan, jakin awalki Taqvim riibinda
avezi ddanilmamis kumulyativ masraflari sonraki
Taqvim riblarinds kecirmak hiiququ daim tamin
edilir.

Oger har hansi Taqvim riibiinda cakilan va ya bu
Taqvim ribiina kecirilan avezi dsdanilmamis
kumulyativ Osasli masraflarin mablagi géstearilan
Taqvim riibi dovrinda masreflarin Svazinin
édanilmasi meagqsediari tctin ayrilmis  Osasli
masreflarin 6danilmasi tctin Karbohidrogenlarinin
dayarindan az olursa, 9sasli masraflarin avazinin
ddanilmasi Uciin olan va istifada edilmamis
Karbohidrogenlar alava Manfaat karbohidrogenleri
kimi baxilir.

A

=)

(d)

(©)

(9)

(g)

(i) At the end of each Calendar Quarter, Finance Costs
shall be applied to any unrecovered Capital Costs;

(ii) Finance Costs in respect of unrecovered Capital
Costs for each Calendar Quarter shall, at the end of
each Calendar Quarter, be aggregated with the
unrecovered balance of Capital Costs at that date and
thereafter be recovered as Capital Costs.

Notwithstanding the foregoing, Finance Costs shall not be
applied to any unrecovered Capital Costs before the
Calendar Quarter following such Calendar Quarter in
which the average level of daily rate of Petroleum
produced from the Contract Rehabilitation Area within
ninety (90) consecutive days is at least one point five
(1.5) times the average level of daily rate of the 2008
Petroleum Production.

Contractor shall have the continuing right to carry over to
subsequent Calendar Quarters accumulated Petroleum
Costs which are Cost Recoverable but which have not
been recovered in previous Calendar Quarters,

To the extent that the unrecovered accumulated Capital
Costs incurred or carried forward in any Calendar
Quarter are less than the value of the Capital Cost
Recovery Petroleum available for Cost Recovery
purposes during such Calendar Quarter, then the unused
Capital Cost Recovery Petroleum shall be treated as
additional Profit Petroleum.

67
13.4 Kontrakt kasfiyyat sahasi ila bagl Neft-qaz amaliyyatian

masroaflarinin avazinin édanilmasi

(a)

(b)

(c)

(d)

Podratci Kontrakt kesfiyyat sahasi ila bagli Neft-qaz
ameliyyatlar! Masreflarinin asagidaki gaydada
avazini almag hiiququna malikdir:

(i) birinci névbada Umumi hasilat hacmindan
biitiin Omaliyyat masreflarinin avazi Gdanilir ;

(ii) sonra Podratginin Omaliyyat masreflarinin
6danilmasi ticun lazim olan Xam _ neft vo
Sarbast tabii gaz hacmlari ¢rxidiqdan sonra
Umumi hasilat hacminda galan Xam neftin alli
(50) faizinden va Serbast tebii qazin alli (50)
faizindan cox olmayan hacmindan ilda iyirmi
(20) faiz daraca ila amortizasiyast ila biitin

Qsasll masraflarin avazi Gdanilir (‘Osash
masraflerin édanilmasi ugin
Karbohidrogenlar*).

13.4(a) bandina asasan Ovazi édanilmali olan

masraflarin ucotu Mihasibat ucgotunun aparilmas!
qaydasina uygun olaraq hayata kecirilir.

Masraflarin Ovazinin ddanilmasinin hesablanmasi
Taqvim riibii asasinda aparihr.

Har Tagvim ritbii sona ¢atdiqdan sonra:

(i) Har Taqvim riibindn sonunda Maliyya masreflari
har hans! avezi Gdanilmamis dsasli masraflara
va/va ya Omaliyyat masraflara, o cumladan har
hans! avwalki Taqvim ribiinden kecirilmis va
bela cari Taqvim ruibii arzinda, har hansi avazi
édanilmamis dsaslt masraflara va/va ya
Omaliyyat masraflara tatbiq edilir;

—y

13.4 Cost Recovery for Petroleum Operations related to the
Contract Exploration Area

(a)

(b)

(©)

(@)

Contractor shall be entitled to the recovery of its
Petroleum Costs related to the Contract Exploration Area
as follows:

(i) all Operating Costs shall first be recovered from
Total Production;

(ii) all Capital Costs shall then be recovered from a
maximum of fifty (50) percent of Crude Oil and
fifty (50) percent of Non-associated Natural Gas
remaining out of Total Production after deduction
of Crude Oil and Non-associated Natural Gas
required to recover Contractor's Operating Costs
("Capital Cost Recovery Petroleum").

Accounting of costs to be recovered in accordance with
Article 13.4(a) shall be in a manner consistent with the
Accounting Procedure.

Cost Recovery shall be calculated on a Calendar Quarter
basis.

At the end of each Calendar Quarter:

G) At the end of each Calendar Quarter, Finance Costs
shall be applied to any unrecovered Capital Costs
and/or Operating Costs, including any unrecovered
Capital Costs and Operating Costs carried forward
from any previous Calendar Quarter, which have not
been recovered in such current Calendar Quarter;

68
(g)

(i) har Taqvim ribt izra Omeliyyat masreflarina
dair Maliyyalasdirma masraflari bu tarixda
avazi Odanilmamis Omaliyyat masraflarinin
saldosu ila toplanir va naticada Omeliyyat
masreflari kimi avazi Gdanilir;

(iii) har Taqvim ribii izra Osash measraflara dair
Maliyyalasdirma masreflari bu tarixda avazi
édanilmamis Osasli masraflarin saldosu_ ila
toplanir va naticada Ssash masraflar kimi avazi
odanilir.

Yuxarida deyilaniardan asili olmayaraq, Kommersiya
hasilatinin baslanma tarixinadak har hans! avazi
édanilmamis Neft-qaz emeliyyatlary mesreflarina
Maliyyalasdirma masreflari alava olunmur.

Podratcinin Neft-qaz amealiyyatlarina cakdiyi va
Ovazi ddanilmeali olan, lakin awalki Taqvim ribiinda
avazi ddanilmamis kumulyativ masreaflari sonraki
Taqvim rublarinda kecirmak hiququ daim tamin
edilir.

Oger har hansi Taqvim rubiinda cakilan va ya bu
Taqvim ribiina kecirilan avazi ddenilmamis
kumulyativ dsasli masraflarin mablagi géstarilan

Taqvim riba dovriinda moasreflarin§ aveazinin
édanilmasi meaqsadiari icin ayrilmis  dsasli
masroaflarin édanisi Karbohidrogenlarinin

dayarindan az olursa, sash masreaflarin avazinin
édanilmasindan 6trii verilan va istifada edilmamis
Karbohidrogenlar alava Manfaat karbohidrogenlari
kimi baxilir.

13.5 Milkiyyat hiququnun verilmasi

Podratginin Masraflarinin avazinin ddanilmasi Catdiriima

©

@

(g)

(ii) Finance Costs in respect of unrecovered Operating
Costs for each Calendar Quarter shall be aggregated.
with the unrecovered balance of Operating Costs at
that date and thereafter be recovered as Operating
Costs;

(iii) Finance Costs in respect of unrecovered Capital
Costs for each Calendar Quarter shall be aggregated
with the unrecovered balance of Capital Costs at the
date and thereafter be recovered as Capital Costs.

Notwithstanding the foregoing, Finance Costs shall not
be applied to any unrecovered Petroleum Costs before
the Commencement Date of Commercial Production.

Contractor shall have the continuing right to carry over
to subsequent Calendar Quarters accumulated Petroleum.
Costs which are Cost Recoverable but which have not
been recovered in previous Calendar Quarters.

To the extent that the unrecovered accumulated Capital
Costs incurred or carried forward in any Calendar Quarter
are less than the value of the Capital Cost Recovery
Petroleum available for Cost Recovery purposes during
such Calendar Quarter, then the unused Capital Cost
Recovery Petroleum shall be treated as additional Profit
Petroleum.

13.5 Transfer of Title

Cost Recovery by Contractor shall be achieved by transferring

69

13.6

mantegasinda ARDNS terafindan ona Xam neftin va
Sarbast tabii qazin hacmleri tigiin miilkiyyat haququnun
verilmasi yolu ila tamin edilir; onlarin dayari 13.3 va 13.4
bandlarina miivafiq sakilde édanilmali olan Neft-qaz
amaliyyatlar’ Masreflarina ekvivalentdir (ekvivalentlik 16.2
ve 16.3 bandlarinda géstarilan qaydaya uygun olaraq
miayyanlasdirilir).

Manfasat Karbohidrogenlari

Omeliyyat masraflarinin ddanilmasi t¢in lazim olan Xam
neft va Sarbast tebii Qaz hacmleri, habela dsasli
masraflarin édanilmasi uciin Karbohidrogenlarin
(yuxaridaki miivafig olarag 13.3 bandinda Kontrakt barpa
sahasi ticgiin va 13.4 bandinda Kontrakt kasfiyyat sahasi
Ugin nezarda tutuldugu kimi) toplanmig = dsasll
masreaflarin avazinin ddanilmasi digiin istifada olunan
hissesi cixildiqdan sonra miivafiq olaraq Kontrakt berpa
sahasindan va Kontrakt kesfiyyat sahasindan Umumi
hasilat hacminin saldosu (“Manfaat Karbohidrogenlari“)
Taqvim riibG asasinda hesablanir va ARDNS ila Podratc!
arasinda asagidaki diistur va “R“ amsalt mexanizmine
asasan bdlisdiiriilir.

Qiweyaminme tarixindan baslayaraq Taqvim rbd (n+1)
uciin R-amsali qiymati Taqvim rubiiniin (n) axirinda ayrica
olaraq Kontrakt barpa sahasinda aparilan va onunla bagli
Neft-qaz amoliyyatlar’ tgin va Kontrakt kasfiyyat
sahasinda aparilan va onunla bagli Neft-qaz amaliyyatlari
Uctin asagida céstarilan qaydada miiyyanlasdirilir:

R(n+1) = Z(CCRn + FCn + PPL
2(CCSn)
Burada:
CCRn n Taqvim ribiinde Podratcinin avazi ddanilmis

—— f

13.6

from SOCAR to Contractor title at the Delivery Point to
quantities of Crude Oil and Non-associated Natural Gas of
equivalent value (as determined pursuant to Articles 16.2 and
16.3) to the Petroleum Costs to be recovered in accordance with
Articles 13.3 and 13.4,

Profit Petroleum

The balance of Total Production from the Contract
Rehabilitation Area and the Contract Exploration Area
respectively, remaining after deducting the quantities of Crude
Oil and Non-associated Natural Gas necessary to enable
recovery of Operating Costs and the portion of Capital Costs
Recovery Petroleum used to recover accumulated Capital Costs
for the Contract Rehabilitation Area (as provided in Article
13.3), and for the Contract Exploration Area, (as provided in
Article 13.4 above) ("Profit Petroleum"), shall be calculated on
a Calendar Quarter basis and shall be shared between SOCAR
and Contractor according to the R Factor model below.

Beginning at the Effective Date the value of the R Factor in
respect of Calendar Quarter (n+1) shall be determined at the
end of Calendar Quarter (n) separately for Petroleum
Operations performed in and related to the Contract
Rehabilitation Area and for Petroleum Operations performed in
and related to the Contract Exploration Area in accordance
with the procedure below:

R@+l) = ¥(CCRn +FCn + PPLn)
X(CCSn)
‘Where:

CCRn means Contractor's Capital Costs recovered in the ath

70

R amsalinin interval!

Osashi masreaflari;

FCn n Taqvim ribiinda Podratginin avazi édanilmis
Maliyyalasdirma masreftari;

PPLn n Taqvim ribuinds alinmis Manfeat
karbohidrogenlarinda Podratginin payinin dayari;

ccSn on Taqvim riibiinda Podratginin cakdiyi Osaslr
masraflar;

n mivafiq Taqvim riibiiniin sira némrasi.

>» (n) Taqvim riibiinadak va (n) Taqvim riibii da daxil

olmaqla = isarasindan sagda yerlasen haddlarin
kumulyativ adadi cami.
(n+1) Taqvim risbiinda ARDNS ila Podratc: arasinda
Manfast karbohidrogenlarinin faiz bélgiistii R-amsali
qiymatind uygun olaraq Manfaat karbohidrogenlari
bélgiisiiniin asag idaki Cadvali asasinda milayyan edilir.

Manfeat karbohidrogenteri bélusdiirilmasi Cadvali

ARDNS-in pay! (%) Podratginin pay: (9%)

0.00 <R<1.25 40.0 60.0
1.25 <Rs 2.00 50.0 50.0
2.00 <R<2.75 70.0 30.0
2.75 <R< 3.00 80.0 20.0
3.00 <R 90.0 10,0

13.7 Manfaat karbohidrogenlari Gzarinds mdlkiyyat hiiququ

Manfaat karbohidrogenlarinds Podratginin payi iizarinda
miilkiyyat hiququ Podratgya Xam Neft va Serbast tabii
qaz saktinda Catdirilma mantaqasindea kecir.

—<——/

/

Calendar Quarter;

FCn means Contractor's Finance Costs recovered in the nth
Calendar Quarter;

PPLn means the value of Contractor's share of Profit
Petroleum lifted in the ath Calendar Quarter;

CCSn — means Contractor's Capital Costs incurred in the mth
Calendar Quarter;

n means the index number of the relevant Calendar
Quarter;

= means the cumulative arithmetic sum of the items to
the right of the 2 symbol up to and including Calendar
Quarter (n).

The R Factor shall be applied to the Profit Petroleum Sharing
Table below to find the percentage split between SOCAR and.
Contractor of Profit Petroleum in Calendar Quarter (n+1).

Profit Petroleum Sharing Table

R Factor Band SOCAR Share (%) Contractor Share(%)
0.00 <R<1.25 40.0 60.0
1.25 <R< 2.00 30.0 30.0
2.00 <R<2.75 70.0 30.0
2.75 <R< 3.00 80.0 20.0
3.00<R 90.0 10.0
13.7 Title to Profit Petroleum

Title to Contractor's share of Profit Petroleum shall be out of
Crude Oil and Non-associated Natural Gas and shall be
transferred to Contractor at the Delivery Point.

71
MADD» 14

KOMPENSASIYA KARBOHIDROGENL@RI

Podratci tamannasiz olaraq

(a)  QUvvayeminma tarixindan etibaran tig (3) il arzinds
Kontrakt barpa sahasindan hasil olunmus Umimi
hasilatin bes (5) faizlik hacmini mivafig Taqvim ritbunda
ARDNS-ya 6tirmek 6hdoliyi dasiyir; va

(b) Qtiwayaminma tarixinden etibaran dérduncii (4) ildan
baslayaraq Kontrakt barpa sahasindan hasil olunmus
Umimi hasilatin on (10) faizlik hacmini mivafiq Taqvim
ribdinda ARDNS-ya étiirmak ohdaliyi dasiyir,

yliz yetmis min (170 000) ton Xam neft va alt: yiz otuz milyon
{630 000 000) kub. m. Sarbest Tabii gaz (“Kompensasiya
Karbohidrogenlari”) hacmini ¢atdirana qadar.

Catdirilma mantaqasindan sonra, Kompensasiya
Karbohidrogenlarinin dasinmasi ila alaqali olan har hansi bir
xarclar, Omealiyyat mesraflarins daxil edilir.

7

ARTICLE 14
COMPENSATORY PETROLEUM

Contractor shall have the obligation:

(2) within three (3) years following the Effective Date to deliver at

no charge io SOCAR five (5) percent of Total Production of

Petroleum produced from the Contract Rehabilitation Area in
the relative Calendar Quarter; and

(b) commencing from fourth (4) year following the Effective Date
to deliver at no charge to SOCAR ten (10) percent of Total
Production of Petroleum produced from the Contract
Rehabilitation Area in the relative Calendar Quarter,

until the amount so delivered is the equivalent of one hundred seventy
{170 000) tons of Crude Oil and six hundred thirty million
(630.000 000) cubic meters of Non-associated Natural Gas
("Compensatory Petroleum").

Any costs associated with transportation of Compensatory Petroleum
beyond the Delivery Point shall be considered as Operating Costs.

72

15-ci MADD

VERGI QOYULMASI

15.1 Umumi qaydalar

(a)

(b)

()

Bu Sazis fizra her bir Podratg: tarafin Ghdaliklarinin
sarti beladir ki, Manfaot vergisina dair, bu 15-ci
maddada géstarilan éhdalik istisna edilmakia,
Podrate taraflar Karbohidrogen faaliyyati ila alagadar
meydana ¢ixan va ya ona bilavasita, yaxud dolayis:
ila aid olan har hansi xarakterli he¢ bir Vergiya calb
olunmurlar.

Bununla tasdiq edilir ki, Ikiqat vergiqoymanin aradan
galdirilmasi hagqinda mugavilaler Vergilar uzre
glzastlarin tatbiq edilmasini tamin edir.

Bu 15-ci maddanin maqsadlari baximindan asag ida
gésterilan terminlarin manasi beladir:

(i)  “Dovilat biideasi” - Vergilarin  yigilmasi
maqsoadi ila Azarbaycan Respublikasinin tatbiq
olunan qanununa asasan Hdékumat organi
tarafindan yaradila bilan Respublika va yerli
biidcalarin, yaxud diger bela biidcalarin cami
demakdir.

(ii) “dsas fondlar’a - Podratg: tarafin vergi
balansinda adatan “asas” va ya “qeyri-asas”
fondlar basligi altinda nazarda tutulan, her
birinin Gmumi deyeri miiayyen edilmis son
haddan artiq olan va nezardea tutulan istifada
miuddati bir (1) ili 6tan bitin fondlar daxildir.

—|

ARTICLE 15
TAXATION

15.1 General Provisions

(a)

()

©)

it is a condition to the obligations of each Contractor
Party under this Agreement that, except for the Profit Tax
obligation described in this Article 15, the Contractor
Parties shall not be subject to any Taxes of any nature
whatsoever arising from or related, directly or indirectly,
to Hydrocarbon Activities.

It is hereby acknowledged that Double Tax Treaties shall
have effect to give relief from Taxes.

For the purposes of this Article 15 the following
expressions shall have the meanings ascribed to them
below:

(@ = "State Budget" means consolidated Republican
and local budgets or such other budgets as may be
created by Governmental Authority pursuant to the
applicable law of the Republic of Azerbaijan for
the purposes of collection of Taxes.

(ii) "Fixed Assets" shall include all assets which it is
usual to include in the Contractor Party's tax
balance sheet under the heading of fixed or
intangible asset, the total value of each of which
exceeds a limit and has an anticipated useful life
of more than one (1) year. This limit for the

73
citi)

(iv)

(wy

Bu Sazisin bag@landigi Taqvim iti digtin hamin
muayyan edilmis son hadd bes min (5000)
Dollardir. Har sonraki Tagvim ili agin, hamin
muayyen edilmis son hadd avvalki Taqvim
ilinin misyyen edilmis haddina dord (4) faiz
alava olunmagla arturilir.

"Karbohidrogen —faaliyyati” ~ bu  Sazis
carcivasinda Podratg: terafin bilavasita va ya
Omotiyyat sirkati vasitasila apardigi Neft-qaz
amaliyyatiarinin Azerbaycan Respublikasinin
hiidudilart daxilinda va ya onun hiidudlarindan
kanarda hayata kecirilmasindan asill
olmayaraq bitiin faaliyyat névlari demakdir.
Har Podratci taref yuxarida muiayyan edilan
Karbohidrogen faaliyyati uzra ayrica
mihasibat ucotunu ve hesabatlarini aparir.

“Vergi organ I” ~ Az arbaycan Respublikasinin
Vergilar Nazirliyi va ya  Azarbaycan
Respublikasinin Vergilar Nazirliyinin§ tayin
etdiyi har hansi varisi demakdir.

"Saxtakarliq’ - Podrat¢i terafin Vergilari
édamakdan yayinmag niyyeti ila Vergilara dair
malumatlar’ gizlatmak va ya taqdim
edilmasinin garsisint almaq ve onlarin
toplanmasi ila bagli gasdan, qabagcadan
disinulmis va sturlu etinasizliq faktlari ila
ifada edilan va tekrar yol verilmis har hans!
asassiz_ feaaliyyati va ya _ faaliyyatsizliyi
demakdir.

(vi) “Manfaat vergisi daracasi” - bu Sazis imzalan

vaxt Azarbaycan Respublikasinda  tatbiq
olunan va bu Sazig qiivvada oldugu bittin
miiddat arzinda dayismadan tatbiq edilacak
iyirmi iki faiz (22%) Manfaat vergisi daracasi

—/

(iii)

av)

(v)

(vi)

Calendar Year in which this Agreement is
executed shall be five thousand (5,000) Dollars.
For each subsequent Calendar Year, the limit shall
be increased by four (4) percent straight line basis
respectively.

"Hydrocarbon Activities" means all Petroleum
Operations carried out in connection with this
Agreement by Contractor Party, directly or
through the Operating Company, whether such
activities are performed in the Republic of
Azerbaijan or elsewhere. Each Contractor Party
shall maintain separate books and accounts for the
above Hydrocarbon Activities.

"Tax Authority" means the Ministry of Taxes of
the Republic of Azerbaijan or any successor
thereto appointed by the Ministry of Taxes of the
Republic of Azerbaijan.

"Fraud" means any illegitimate and repeated
action or omission of the Contractor Party
expressed in deliberate, intended and premeditated
cases of failures for the purpose of evasion from
Taxes by means of concealing information on
Taxes or prevention of submission or collection
thereof.

"Profit Tax Rate" is a rate of twenty two (22)
percent which is the applied Profit Tax Rate
existing in Republic of Azerbaijan on the day of
execution of this Agreement and which shall
remain fixed for the entire term of this Agreement.

4

demakdir.

15.2 Manfast Vergisi

(a)

{b)

{o)

Har bir Podratc: taraf bu Sazis imzalanan vaxt
Azarbaycan Respublikasinda &mumiyyatla tetbiq
olunan va qlivvads olan qanunvericiliya mivafiq
olarag, hemginin bu Sazisin middaalarindan irali
galan doyisikliklori hazara almaqla, 6z
Karbohidrogen  faaliyyatina gdéra Manfsat vergisi
Ugin ayrica masuliyyat dastyir. Azerbaycan
Respublikasinin daxili qanunvericiliyi ila bu Sazisin
muddaalari arasinda har hans! ziddiyat yarandiqda,
Sazisin miiddaalar! tistin tutulur. Har bir Podratci
teraf 6ziintin Azarbaycan Respublikasinda
Karbohidrogen faaliyyatina aid olmayan tasearriifat
faaliyyatina géra Azarbaycan Respublikasinda tatbiq
edilan qanunlara va normativ aktlara uygun sakilda
Manfaat vergisi 6damak Ugiin masuliyyat dagryir.

Bununla konkret olaraq qeyd edilir ki, bu 15-ci
maddanin middaalar fardi gaydada her bir Podrat¢t
tarafa aid edilir va har bir Podratci tarafin Manfaat
vergisi Gzra fardi masuliyyatini tanzimleyir. Manfaat
vergisi 15.1()(iii) bandinds gésterilan ayrica
mihasibat ugot va hesabatlarinda Satislardan daxil
olan galir, Digar galirlarda va = cmilmalar
maddalerinda yazildigi sakilda hamin Potratgi tarafin
ayrica payina asaslanir.

ARDNS har Taqvim ili Ucgiin har Podratci taraf
adindan Dévlat Bidcasina Dollarla Manfaat Vergisini,
o ciimladsn gabaqcadan hesablanmis Manfaat
Vergisini va onlara aid olan, hamin Manfaat
Vergisinin va ya qabaqcadan hesablanmis Manfaest
Vergisinin vaxtinda ddanilmamasi naticasinds
qoyulan faizlari va carimalari (Podratg tarafin lazimi
bayannamani vaxtinda  hazirlamaq — igtidarinda

—

15.2 Profit Tax

(a)

()

©

Each Contractor Party shall be severally liable for Profit
Tax in respect of its Hydrocarbon Activities in
accordance with the legislation which is generally
applicable and existing in the Republic of Azerbaijan on
the day of execution of this Agreement and as amended
by the provisions of this Agreement. In the event of any
conflict between the provisions of such internal
legislation of the Republic of Azerbaijan and those of
this Agreement, the provisions of this Agreement shall
govern. Each Contractor Party shall be liable for
payment of the Profit Tax in connection with its business
activities in the Republic of Azerbaijan that are not
related to Hydrocarbon Activities, under the applicable
laws and normative acts of the Republic of Azerbaijan.

It is specifically acknowledged that the provisions of this
Article 15 shall apply individually to each Contractor
Party and regulate individual liability of every Contractor
Party for the Profit Tax. Profit Tax shall be based on
such Contractor Party’s separate share of the items of
Sales Income, Other Income and in accordance with
provisions related to deductions, as written in separate
books and accounts as provided in Article 15.1(c)(iii).

SOCAR shall in respect of each Calendar Year pay out of
its funds on behalf and in the name of each of the
Contractor Party such Contractor Party’s Profit Tax to the
State Budget in Dollars including estimated Profit Tax,
and any interest, fines or penalties with respect thereto
which is attributable to the failure to pay any such Profit
Tax or estimated Profit Tax when it is due (except
interest resulting from a Contractor Party's failure to

75

{d)

olmamast naticasinda qoyulan faizlar istisna
edilmakla) 6z vasaitlarindan édeyir. Bununla ARDNS
Podratc! taraflara zamanet verir ki, har Podratc
tarafin Manfaat Vergisini, o ciimladan, yuxarida
géstarildiyi kimi, ona aid faizlari va carimalari Dévlat
Budeasina bu Sazis uzra ARDNS-na ¢atacaq
Karbohidrogenlarin satisindan aida edilan varidatdan
birinci névbada  édayacakdir. ARDNS  15.3(f)
bandinda nazerda tutuldugu kimi, bela édanis ucin
Vergi orqaninin mivafiq Podratg: tarafa rasmi
qabzlar vermasini tamin edir. Podrat¢: teraflardan
har hansi birinin sorgusu alindiqdan sonra on (10)
gin arzinda hamin Podratg: tarafa ARDNS§-nin
awealki climlada adi cakilan ohdaliklarina uygun
olaraqg Ddvlst Biidcasins vasaitin hegiqeten
kecirildiyini tesdiglayan sanad (Podratci tereflarin
hamisi Ugiin magqbul formada) taqdim edir. ARDNS-
nin galirlarina va ya manfastina aid ARDNS-nin
gelirlarina va ya manfaatina aid ARDNS 15.2(c)
bandine uygun olaraq Podratgi taraflardan har
birinin avazina va onlarin adindan édamis oldugu
Manfaat Vergisini hesaba almamalidir. ARDNS,
Manfaat Vergisindan qaytarilan mablagleri (har hansi
Podratci tarafin Sdadiyi Manfastdan Vergi va
carimalerdan gaytarilan mablaglar istisna edilmakla)
har Podratg! tarafin adindan va onun avazina almaq
va 6ziinda saxlamaq ixtiyarina malikdir; ARDNS
qaytarilan bu mablaglari almagi haqqinda miivafiq
Podratgi teraflara tasdiqedici sanad verir.

i) Yazili bildiris az: otuz (30) giin qabaqcandan
verildikda her Podratg: terafin istanilen vaxt
ixtiyart var ki, har hans Taqvim ilinda ARDNS-
nin Manfaat karbohidrogentari payindan va
alda elunan vasaitdean hamin Podratci tarafin
Manfaat vergisina dair ARDNS-nin
6hdaliklarinin neca  yerina —_yetirilmasini
Podratci tarafin secdiyi beynalxalq nifuza

—/

@

prepare a required return by the due date therefor).
SOCAR hereby guarantees to Contractor Parties that
payment of each Contractor Party’s Profit Tax to the State
Budget including any interest, fines or penalties as
aforesaid, shalt have first priority upon the proceeds of
sale of Petroleum to which SOCAR is entitled under this
Agreement. SOCAR shall cause the Tax Authority to
issue to each Contractor Party official receipts as
provided for in Article 15.3(f). Upon request of any
Contractor Party, SOCAR shall provide to such
Contractor Party within ten (10) days of such request a
document (in a form acceptable to all Contractor Parties)
confirming actual transfer of funds to the State Budget in
satisfaction of SOCAR's obligation as described in the
preceding sentence. For purposes of computing the
liability, if any, of SOCAR for Taxes assessed on
SOCAR's income or profits, SOCAR shail not be entitled
to credit against its tax liability the Profit Tax paid by
SOCAR on behalf and in the name of each of the
Contractor Parties pursuant to this Article 15.2(c).
SOCAR shall be entitled to receive and retain any Profit
Tax refunds (other than refunds of Profit Tax and penalty
sanctions paid by a Contractor Party) on behalf and in the
name of each of the Contractor Parties and shall provide
to the appropriate Contractor Parties a statement showing
that any such refund has been received.

@ ~~ On not less than thirty (30) days prior written
notice each Contractor Party shall have the right at
any time to have the performance by SOCAR of
obligations on payment by SOCAR of that
Contractor Party's Profit Tax liability from finds
generated by SOCAR’s Share of Profit Petroleum
for any Calendar Year audited by a firm of
internationally recognized independent accountants

76
(i)

malik miustaqil auditorlara taftis etdirsin.
Podratci taref bu auditin xarclarini cakir va bu
xarclar Ovazi ddanilasi masreaflar sayilmir. Bela
bir audit 15.3(d) maddasinin miuddaalarina
uygun olaraq son va gati sakilda milayyan
olunan Tagvim ilina samil oluna bilmaz. Bu cir
audit ela kecirilmalidir ki, ARONS-nin isina
asassiz angal tératmasin. ARDNS auditora
mimkiin olan dearacada serait yaradir ki,
auditor ARDNS-nin Manfaat Karbohidrogenlari
Payindan alinan vasaitden, har hans! Taqvim ili
ugiin Podratc: tarafin Manfaat vergisinin
tamamila Gdanildiyini tasdiq etmakdan étrii
fazim ola bilacak bitin malumatiart alda eda
bilsin.

Xtsusi geyd edilir ki, 13.6 bandinda géstarilan
Manfsat karbohidrogenlarin bolisdiirilmasi
ela muiayyan edilir ki, Podratcinin Manfaat
vergisi ARDNS-nin Manfaat
karbohidrogenlarin payina daxil edilsin -
15.2(c) bandina uygun olaraq ARDNS
Podratcinin Manfaet vergisini Doviat
bidcasina bu paydan édamalidir. Buna géra
15.2(c) bandina miivafiq olaraq ARDNS-nin
Podratc! adindan Manfsat vergisini 6damasini
ARDNS va Vergi organi bu verginin Podratc¢i
tarafindan dédanildiyi kimi qeabul edir va
Podratcinin onun, 15.2(a) va 15.2(b)
bandlarina mivafiq olaraq Karbohidrogen
faaliyyatindan Manfeaat vergisini Gdamak
vazifasindan tamamila yerina yetirilmis va
azad edilmis hesab olunurlar. Podratginin
Manfaat vergisi 6damak Ohdaliyina
baxmayaraq Podratci 15.2(d)(iii) bandinin
mUuddaalarina uygun olaraq Manfaat vergisi
édanislarini hayata kecirmak haqqinda qerar
gabul etdiyi hallar istisna olmaqla, Vergi

Gi)

selected by the Contractor Party. Contractor Party
shall bear the costs of such audit and such cost
shall not be Cost Recoverable. Such audit may not
relate to a Calendar Year, which has been finally,
and conclusively determined in accordance with
the procedure set out in Article 15.3(d). Such audit
shall be conducted in such a fashion that it does not
cause unreasonable inconvenience to SOCAR.
SOCAR shall accord to the auditor reasonable
access to such evidence as the auditor may require
to satisfy the auditor as to full payment of
Contractor Party's Profit Tax for any Calendar
Year from funds generated by SOCAR's Share of
Profit Petroleum.

It is specifically acknowledged that Profit
Petroleum sharing as set out in Article 13.6 shall
be so determined to include Contractor Party’s
Profit Tax in SOCAR's share of Profit Petroleum
from which SOCAR must pay such Contractor
Profit Tax to the State Budget as provided in
Article 15.2 (c). Therefore, the payment of the
Profit Tax by SOCAR on behalf and in the name
of the Contractor Party under Article 15.2(c) shall
be treated by SOCAR and the Tax Authority as
having been paid by the Contractor and as a
complete satisfaction and release of the
Contractor's obligation to pay Profit Tax related to
its Hydrocarbon Activities as set forth in Articles
15.2(a) and 15.2(b). Notwithstanding Contractor’s
obligation to pay Profit Tax, the Tax Authority
shall look solely to SOCAR for the payment of the
Contractor’s Profit Tax, unless Contractor elects to
make any Profit Tax payments according to the
provisions of Article 15.2(d)(iii).

77

dil)

organ! Podratcinin Manfast —vergisinin
6danilmasi masalasinin yalniz ARDNS-la hall
edir.

Buna baxmayarag, agar ARDNS 15.2 (c)
bandinda géstarildiyi kimi, Podratgi tareflarin
adindan Manfaet vergisnin ddanislarinin
vaxtinda Déviat blidcesina ddamaye qadir
deyilsa, ehtimal olunan Manfaat vergisi daxil
olmaqla va ya mitvaqgati qadir olmursa, onda
har bir Podratg! tarafin hiiququ var ki, Manfaet
vergisini o ciimladan qabaqcadan hesablanmis
Manfeat vergisini, onunla bagli  faizlari,
muamilalari va ya carimaleri takbagina
bilavasita Dévlat biidcasina Gdamak qararina
galsin. Bu halda, Podratc: terafin Manfeot
karbohidrogenlarini qaldirmaq Uciin galacak
salahiyyati artir va ARDNS-nin pay nazerda
tutulan Manfaat Vergisi da daxil ofmagla,
Podratgi tarafindan édanilan Manfaat
vergisinin hacminda barabar olan hacmla
mivafiq sekilda azalir. ARDNS  tarafindan
Podratc! tarafin Monfaat Vergisinin, o
cimladen hesablanmis Manfast Vergisinin
édanilmamasi, 6denis Uciin nazearda tutulan
vaxtdan baslayaraq, otuz (30) giindan cox bir
miiddatds davam edarsa, Podratci taraf éziinis
nazarda tutulmus Manfaat Vergisi da daxil
olmagla, biitiin galecak Manfaat Vergisinin,
ehtimal olunan Manfaat Vergisi daxil olmaqla,
édanisi mukallafiyyatindan azad eda bilar va
bu Sazisin sartlarina asasan Taraflar arasindaki
ilkin iqtisadi balansin yenidan qurulmasi diciin
xisusi sazisi razilasdinir va sonra ARDNS vo
hamin Podratg: taraf 15.2(c) bandina uygun
olaraq Manfaet Vergisi Odenilmasi dzra
6hdaliklarin hamin Podratg! tarefa kecmasinin
gartiari barads Vergi orqanina melumat

a,

(iii) Nevertheless, if SOCAR fails to make timely

payments of the Profit Tax, including estimated
Profit Tax on behalf of the Contractor Parties to the
State Budget as provided for in Article 15.2(c) or
becomes so unable from time to time, each
Contractor Party shall have the right, to decide to
pay the Profit Tax, including estimated Profit Tax,
any interest, fines or penalties with respect thereto,
individually directly to the State Budget. In such
case, the Contractor Party’s future entitlement to
lift Profit Petroleum shall be increased, and
SOCAR’s entitlement shall be correspondingly
diminished, by a volume of equivalent value to
such amount of Profit Tax, including estimated.
Profit Tax, any interest, fines or penalties with
respect thereto, paid by the Contractor Party. In the
event that the non-payment by SOCAR of a
Contractor Party’s Profit Tax, including estimated
Profit Tax, continues for a period exceeding thirty
(30) days from the due date for payment, the
Contractor Party shall have the option of
discharging its liability for all future payments of
Profit Tax, including estimated Profit Tax, and
there shall be made a special agreement for the
reestablishment of the initial economic equilibrium
between the Parties, and, thereupon, SOCAR and
such Contractor Party shall notify the Tax
Authority of the terms of a transfer to such
Contractor Party of the liability to pay the Profit
Tax as provided for in Article 15.2(c).

78
{e)

i)

(g)

(h)

verirlar.

Taqvim ili tgiin Podratg: terafin Vergi qoyulan
manfaati va ya bu mablag manfidirss, Podratc
terafin Vergi qoyulan zerari beraberdir: ou Taqvim
ill arzinda Podratg tarafin Satisdan alda edilmis
Galirin, Digar Galirlarin va Manfaat vergisinin
Umumi Tashihinin cami minus Crxilmalar. “Vergi
qoyulan manfaat", “Vergi qoyulan = Zarar’,
“Satigslardan daxil olan galir’, “Digar galirlar‘,
“Manfaat vergisinin Umumi tashihi* va “Cixilmalar"
anlayislarinin =manasi — bu 15.2 bandinda
miayyenlasdirilmisdir.

Vergi Qoyulan Zarar sonraki Taqvim ilina kecirilir va
hamin Taqvim ilinda movcud Vergi Qoyulan Manfoat
hesabina édanilir va Vergi Qoyulan Zarar miivafiq
mablagda azaldilir. Hamin T aqvim i linda bu yofla
édanilmamis Vergi Qoyulan Zerarin har hansi qalig!
Vergi Qoyulan Manfaatin hesabina tamamila
édanilanedak mahdudiyyatsiz sonraki Taqvim
illarina kecirilir.

Kecirilmis Vergi Qoyulan Zorarin azaltdigi Vergi
Qoyulan Manfaatdan Manfaet Vergisi daracasi ila
Manfosat Vergisi tutulur.

Satislardan daxil olan galir Taqvim ili arzinda
Podratg! tarafin Karbohidrogen faaliyyatinin hayata
kecirildiyi zaman  gixarilan Karbohidrogenlarin
satigsindan alda edilmis gelirlarin hacmi demeakdir.
Bu Karbohidrogenlar mitibadila va ya  svop
amaliyyatlar! naticasinds alda ediimis
Karbohidrogenlarin Satigindan daxil olan galir
hamin Podratgi tarafin Taqvim ili erzinda mubadile
va ya dayisma yolu ila alda — edilan
Karbohidrogenlarin satigsindan g6tirdiiyti gelirin
hacmi demakdir. Bu 15.2(h) bandinin maqsadlari

—)

()

(e9)

(g)

(hy

Taxable Profit, or if such sum is negative Taxable Loss,
of a Contractor Party for a Calendar Year shall be equal
to the sum of the Sales Income, the Other Income
received by the Contractor Party during the Calendar
Year and Profit Tax Gross Up less Deductions. The
terms Taxable Profit, Taxable Loss, Sales Income, Other
Income, Profit Tax Gross Up and Deductions shall have
the meaning ascribed to them in this Article 15.2,

Taxable Losses shall be carried forward to the next
Calendar Year and set off against any available Taxable
Profit in that Calendar Year and Taxable Losses shall be
reduced accordingly. Any balance of Taxable Losses not
so set off in that Calendar Year shall be carried forward
without limitation to future Calendar Years until! fully set
off against Taxable Profit.

Taxable Profit as reduced by Taxable Losses brought
forward, shall be subject to Profit Tax at the Profit Tax
Rate.

Sales Income shalt be defined as the amount of income
derived during the Calendar Year by the Contractor Party
from sales of Petroleum produced in the conduct of
Hydrocarbon Activities. In the event such Petroleum is
exchanged or swapped, then Sales Income shall be
defined as the amount of income derived during the
Calendar Year by such Contractor Party from sales of the
Petroleum received in the exchange or swap. For
purposes of this Article 15.2(h), Sales Income shall be
determined by applying, in the case of arm's length sales
(as defined in Article 16.1(d)(v)), the actual price

719

(i)

baximindan Satislardan daxil olan galir asagidakilan
tatbig etmak yolu ila miayyanlesdirilir: kommersiya
cahatden miistagil satisda (16.1(d)(v) bandinda
miiayyan edildiyi kimi) hamin Podratci tarefin satdigi
mahsulun faktik qiymati; kommersiya cahatdan asil!
satisda isa kommersiya cehatdan bu cir asili satislar
Ugtin dayarin mdayyan edilmasinin 16.1 bandinda
géstarifan  prinsiplari tetbiq etmek yolu ile
miayyanlasdirilir.

Digar galirlar Karbohidrogen faaliyyatinin gedisinda
Podratg: tarafin alda etdiyi nagd vesaitlarin har
hans!) mablagi kimi mieayyan olunur, ve bu
mablagler 9.6 bandinda miiayyan olundugu kimi,
Omaliyyat sirkatinin alda etdiyi va Podratginin
hesabina aid edilmis bitin Digar galirlari, o
cimladan, akin bunlarla = mahdudlasdirilmadan
asag dakilari ahate edir:

(i) sigorta varidati;

(ii) valyuta amaliyyatlarinda ald edilan galirlar;

(ii) 17.5(@) va (b) bandlarinin miiddaalarina uygun
olaraq Lagvetma islari fondundan alinan
mablaglar;

(iv) 17.5(b) bandinin middaalarina uygun olarag
Lagvetma islari fondundaki izafi vasaitlarin
bélusdiirtilmasindan alda edilan mablaglar; va

(v)  faiz gealirlari; va

(vi) malgéndaraniardan, avadanliq istehsal
edaniardan va ya onlarin § agentlarindan

qusurlu materiallara va ya avadanliga gore
alinan mablaglar; va

1

realized by such Contractor Party, and, in the case of non
arm's length sales, the principles of valuation as set out
in Article 16.1 for such non arm's length sales.

Other Income shail be defined as any amounts of cash
teceived by a Contractor Party in the carrying on of
Hydrocarbon Activities and such amounts shall include
all Other Income received by the Operating Company
and allocated to the Contractor Party under Article 9.6,
including but not limited to the following:

(i) insurance proceeds;
(ii) realised exchange gains;
Gii) amounts received under Articles 17.5(a) and (b)

from the Abandonment Fund; and

(iv) amounts received under Article 17.5(b) for
distributions of excess funds in the Abandonment
Fund; and

(v) interest income; and
(vi) amounts received from suppliers, manufacturers or

their agents in connection with defective materials
and equipment; and

80
(ii)

(viii)

obyektlardan va ya intellektual miilkiyyatden
istifadaya gore, xidmat hagqqi kimi alinan,
materiallarin satisindan va ya carter haqqi
gaklinds alda edilan mablaglar; va

Swalcadan ARDNS tarofindan édanilan va
Podratciya gaytarilan va bu Pedratgi
tarafindan ARDNS-ya avazi dédanilmayacayi
taqdirda Manfaat vergisinin geri qaytarilmasi.
ARDNS 6z vergiqoyulan menfeaatini hesablayan
zaman Manfaat Vergisindan hamin mablagi
tutmaq selahiyyatina malikdir.

Bu sartla ki, Podratc Tarefin alda etdiyi asagidaki
mablaglar Digar Galirlera salinmasin:

a)

2)

GQ)

(4)

(5)

(6)

Karbohidrogenlar satigindan_ aida edilan
mablaglar; va

15.2(n) va (0) bandiarinda basqa cur nazarda
tutulanlar istisna edilmakla, sas fondlarin
satigindan alda edilan mablag ler;

kredit saklinda alinan mablaglar va ya Podratct
Tarafa verilan pul vasaitlari;

bu Sazisin sartlari altinda meydana cixan har
hans! bir Podratgi Tarafin hiiquq va
Ohdaliklarinin satisindan_ = alda_~—olunan
mablaglar;

Vergilarin qaytarilmasindan aida edilan
mablaglar (yuxarnda 15.2(i)(vi bandinda
géstarilaniar istisna olmaqla) va ya Podratgi
Tarafin  6z Ortaq = sirkatindan  aldigi
dividendlar;

Podratg! tarafin (va ya onun Ortaq sirkatinin)

—/

(vii) amounts received for the use of facilities or
intellectual property, compensation for services,
sales of materials or charter hire; and

(viii) refunds of Profit Tax originally paid by SOCAR,
and refunded to a Contractor Party, in the event
SOCAR is not compensated by such Contractor
Party. SOCAR shall be entitled to deduct such
amount of Profit Tax in computing its own taxable
profit.

Provided, however, Other Income shall not include the
following amounts received by a Contractor Party:

(1) amounts received from sales of Petroleum;

(2) except as otherwise provided in Article 15.2(n)
and (0) amounts received from sales of Fixed
Assets;

(3) amounts received as loans, or funds contributed, to
the Contractor Party;

{4) amounts received from sales of any of the
Contractor Party’s rights and obligations arising
under this Agreement;

(5) amounts received as refunds of Taxes (except as
provided in Article 15.2(i)(viii) above) or as
dividends received by a Contractor Party from an
Affiliate of such Contractor Party;

(6) amounts received in reimbursement of or

81

@

()

cakdiyi xarclaria bagli kompensasiya saklinda
va ya basqa sakilda alinmis mablaglar -
Podratgi tarafin Vergi qoyulan manfaati va ya
Vergi goyulan zarari hesablamaq maqsedlari
Ucgin Cixilmalar kimi baxdig1 bela xerclarin
mablaglerinden artiq mablaglar (bela halda
Podratg: taraf bu clr izafi mablaglara daha
hamin magsadlar Uciin Cixitmalar kimi baxmir
va 15.2(m) bandinda géstarilan saldo miivafiq
sakilda tashih edilmalidir);

(7) alda edilmis, Podratc: Tarafin tam
sarancaminda olmayan va hemin Podratg
Tarafin sarvatini artirmayan mablaglar;

(8) Owallar Manfest vergisi tutulmus galirlar.

Manfast vergisinin Umumi tashihi yuxaridaki 15.2(c)
bandina uygun olaraq ARDNS-nin hamin Podratg
tareaf adindan édadiyi Podratgi tarafin Taqvim ili
Uciin Manfaat vergisi éhdeliyinin Umumi mablagina
barabar mablag kimi miayyan edilir; bu cir Manfaat
vergisinin Ohdaliyi hamin Taqvim ili tigiin Podratg
tarafin Vergi qoyulan manfaatinin Manfast vergisi
daracasina vurmagla miiayyan edilan mablaga
barabardir. Bu 15.2(j) bandi ARDNS-nin Podratci
taraf adindan édamali oldugu vergini hesablamaq
ugutin istifada olunur. Sgar ARDNS bela Manfeat
vergisini Gdamirsa va bela Manfaat vergisini ARDNS-
nin avazina Podratg) taraf ddayirsa, Manfaat
Vergisinin Umumi Tashihi sifira (0) barabar olur.

Taqvim ili arzinda Podratgi tarafin Vergi qoyulan
manfasatinin va ya Vergi qoyulan zerarinin mablagini
muayyan etmak maqsadlari baximindan Cixilmalara
Karbohidrogen faaliyyati ila alaqadar olarag Podratct
tarafin gakdiyi praktikaya mivafiq olaraq 6danislarin
tastiq eden sanadlari mévcud olan biitiin xarclar

—y

6)

®

otherwise in connection with expenditures
incurred by a Contractor Party (or an Affiliate
thereof) in excess of the amounts of such
expenditures that have been treated as Deductions
by the Contractor Party for purposes of computing
Taxable Profit or Taxable Loss (in which case the
amounts of any such excess shall not thereafter be
treated as Deductions by the Contractor Party for
such purposes and corresponding adjustments
shall be made to the balance in Article 15,2(m));

(7) amounts received which are not freely at the
disposal of and do not increase the wealth of the
Contractor Party;

(8) income which was before subject to Profit Tax.

Profit Tax Gross Up shall be defined as an amount equal
to the total amount of a Contractor Party's Profit Tax
liability for a Calendar Year which is payable on behalf
of the Contractor Party by SOCAR pursuant to Article
15.2(c) above; such Profit Tax liability is equal to the
value of the Profit Tax Rate multiplied by Contractor
Party's Taxable Profit for such Calendar Year. This
Article 15.2(j) shall be used to calculate the tax SOCAR
should pay on behalf of the Contractor Party. If SOCAR
fails to pay such Profit Tax and the Contractor Party pays
such Profit Tax instead of SOCAR, then Profit Tax
Gross Up shall equal to zero (0).

For purposes of determining the amount of the Taxable
Profit or Taxable Loss of a Contractor Party for a
Calendar Year, Deductions shall include all costs
documentary supported and incurred by the Contractor
Party in accordance with the practice in connection with
the conduct of Hydrocarbon Activities and such amount

82
daxildir va bu mablaglara Omaliyyat  sirkatinin
Azerbaycan Respublikasinda va onun hiidudlarindan
kanarda cakdiyi va 9.6 bandina asasan Podratg¢i
terafin hesabina yazilmis Cixilmalari daxil edir (va o
cimladan, — lJakin bunlarla  mahdudtasmadan
asagidaki xerclar daxildir:

(i) Podratc! Tarafin amakdaslarina va onlarin
ailalarina manzil, yemak verilmasi, kommunal
xidmotlar gdsterilmasi, usaqlarinin — tahsil
almalart ila bagli b&ttin xarclarin, habela
yasadiqlari élkedan galmalari va  geriya
qayitmalarn) ucgiin ¢akilan yol xerclarinin
édanilmasi ila birlikda bitin amakdaslara
hesablanmis amak haglarinin, maaslarin tam
mablaglari va digar mablaglar; va

(ii) Azarbaycan Respublikasinda dévlat  sosial
sigortasina cakilan butiin xerclar, o cimladen,
jakin bunlarla masdudlasdirilmadan taqaiid
fonduna, sosial sigorta fonduna, tibbi sigorta
fonduna ayirmalar va amakdaslar ticiin biitiin
digar sosial édanislar; va

Gil) Kontrakt sahasi ila bagli barpa, kasfiyyat va
giymatlandirms —islarina = cakilan —_— bitin
masroflar; va

(iv) Kontrakt sahasi ila bagl quyularin qazilmasi
ila bag li bitin masraflar (beynalxalq Neft-qaz
sonayesinin hamiliqla qabul edilmis Gsullarina
uygun olaraq adaten utilizasiya edilan her
hans! avadanliq va ya asas fond vahidine
gakilmis masreaflar istisna olunmaqla); va

(vy) Satis va marketing mantagasinadak Neft-

gazin naqledilmasi va realizasi tgiin cakilan
bitin masreflar, o ciimladen, lakin bununla

—7

shall include all Deductions incurred by the Operating
Company and allocated to the Contractor Party under
Article 9.6, whether incurred in the Republic of
Azerbaijan or elsewhere, including but not limited to the
following:

@) the full amount of gross wages, salaries, and other
amounts charged and paid to all employees of the
Contractor Party together with all costs incurred in
connection with the provision of accommodation,
food, public utilities, children’s education, and
travel to and from home country for employee and
family; and

Gi) all costs of state social insurance of the Republic
of Azerbaijan, including, but not limited to
contributions to the pension fund, social insurance
fund, employment fund and medical insurance
fund and all the other social payments for the
employees; and

Gii) all rehabilitation, exploration and appraisal costs
related to the Contract Area; and

(iv) all costs associated with drilling wells (excluding
the costs of any item of equipment or capital asset
which is usually salvaged in accordance with
practices generally accepted and recognized in the
international Petroleum industry); and

(v) all costs of transportation of Petroleum to the
Point of Sale and of marketing, including without
limitation pipeline tariffs, commissions and

83
(vi)

(vii)

(viii)

(ix)

&)

(xi)

(xii)

mahdudlagsmadan_ boru- kamari _ tariflari,
komisyon va broker haqlari; va
cari icara ili Ucn icara migqavilalari izra

bitin édanislar; va
sigorta tizra biitiin xarclar; va

iscilarin pega hazirligina cakilan bitin xarclar;
va

Kontrakt sahasi ile bagli har bir Podratgi
tarefin ofislarinin va ya tasarrifat foaliyyati
géstardiyi digar yerlarin faaliyyati ila bagi
gakilan bitin xarclar, o ciimladan idara
xarclari, tadqigatlara va elmi arasdirmalara
cakilan xarclar va Gmumi inzibati xarclar; va

Osas fondlar olmayan har hansi avadanliq va
ya amlak vahidina cekilan xerclar; va

Karbohidrogen Faaliyyatinin hayata kecirilmasi
naticasinda amala galmis har hansi borca va
bu borclarin har hans takrar
maliyyalasdirilmasina géra ddeanilan faizlarin,
haqlarin va alavalarin bitin mablaglari; bu
sartla ki, asagidakilar istisna edilsin: (1) Ortaq
sirkatin borcu olduqda bu ciir v aziyyatlarda
mistaqil teraflarin razilasdira bilaceklari faiz
daracasindan artiq faizlear va (2) borcun
gaytariImasinin gecikdirilmasi uziindan
édanilmali olan faizlar ; va

Podratg: tarafin Ortaq sirkatlari tarafindan
Azarbaycan Respublikasinin hidudlarindan
kenarda géstarilan va ya ONS va onun Ortaq
sirkatlari tarafinden cakilean (Mihasibat
qaydalarin 2.14 maddasina miivafiq) va

(wi)

(wit)

(viii)

(ix)

&)

(xi)

(xii)

brokerages; and

all payments made under a lease agreement for the
current year of the lease; and

all insurance costs; and

all personnel training costs; and

all costs connected with the activities of the
offices or other places of business of each
Contractor Party including management, research
and development, and general administration
expenses related to the Contract Area; and

the cost of any item of equipment or asset which is
not a Fixed Asset; and

all amounts of interest, fees and charges paid in
respect of any debt incurred in carrying out the
Hydrocarbon Activities and any refinancing of
such debts, excluding (1) in the case of Affiliate
debt, interest in excess of a rate which would have
been agreed upon between independent parties in
similar circumstances, and (2) additional interest
which becomes payable because the debt is repaid
after its due date for repayment; and

an allocable portion covering costs of general
administrative support provided by a Contractor
Party’s Affiliates outside of the Republic of
Azerbaijan or by SOA and its Affiliates (in
accordance with section 2.14 of the Accounting

84
onlarin Karbohidrogen faaliyyatina dolayisi ila
fayda veran tmumi, inzibati xidmat dzra
xarclarinin odanilmasi dciin ayrilan hissa. Bu
xidmatlara inzibati, hiiquqi, maliyya, vergi va
kadr islari ila bagl vazifalari yerina yetiran
iscilara aid ofis xerclari, ekspertizalar tamin
edilmasi, yaxud konkret layihalara aid
edilmasi mimktin olmayan digar qeyri-texniki
vazifalar daxildir, Bu Sazisa gora Taqvim ilinda
hamin xarclarin her bir Podratgi teraf Ucin
ayrilan hissasi asagidaki disturla mUayyan
edilan hacma barabardir:

a=(b/c)d
Burada:

A = Taqvim linda Podratg! Taraf tigiin ayrilan
hissa;

B =Taqvim Ilinin axiri icin Podrat¢! Tarafin
Istirak payinin faizi;

C =Taqvim Minin axin Ggiin  Podratcr
Taraflarin istirak paylari faizlarinin cami;

D =Taqvim Ilinda Podratc: Taraflarin alava
amumi va inzibati xarclerinin cami;

Tagqvim ilinda Podrat¢: Taraflarin alava imumi
va inzibati xarclarinin cami asagidaki diisturla
muayyan edilan mablaga berabardir:

D=w+x+ytz

procedure) which results in an indirect benefit to
Hydrocarbon Activities. Such support will include
the services and related office costs of personnel
performing administrative, legal, treasury, tax and
employee relations, services, provision of
expertise and other non technical functions which
cannot be specifically attributed to particular
projects. The allocable portion of such costs with
respect to this Agrcement for each Contractor
Party for the Calendar Year shall be equal to the
amount determined using the following formula:

a=(b/c)d
where:

A = the allocable portion for a Contractor Party
for the Calendar Year;

b = the percentage Participating Interest of that
Contractor Party at the end of the Calendar
Year;

c = the sum of the percentage Participating
Interests of the Contractor Parties at the end
of the Calendar Year; and

d = the sum of the general and administrative
overhead of the Contractor Parties for the
Calendar Year.

The sum of the general and administrative
overhead of the Contractor Parties for the
Calendar Year shall be the amount determined
using the following formula:

d = wtxty+z

85

(xiii)

(xiv)

(xv)

Burada:

D =Taqvim ilinda Podratg tereflarin alava
timumi va inzibati xarclarinin cami;

W =Taqvimilinda Podratg: taraflarin Osash
masraflari on bes milyon (15.000.000)
Dollar gadar olsa, mablagin tig (3) faizi;

X =Taqvimilinda Podratgi teraflarin Osash
masroflari on bes milyon (15.000.000)
Dollardan otuz milyon (30.000.000)
Dollara qader olsa, mablag in iki (2) faizi;

Y =Toqvimi linda Podratg taraflarin dsash
masraflari otuz milyon (30.000.000)
Dollardan cox olsa mablag in bir (1) faizi;

Z =Teaavim  ilinda Podratgi  taraflarin
Omaliyyat masraflari mablaginin bir
yarim (1,5) faizi;

Lagvetma islari fonduna bittin édamalar;

talef edilmasi va ya zerar vurulmasi
naticasinda material va ya amlak_ itkilari;
Taqvim ili arzinda lagv edilan va ya imtina
olunan amlak, umidsiz borclar va itkilara géra
Ugiincii taraflara kompensasiya hesabina
édanislar;

bitin digar itkilar, o ciimladan valyuta
mibadilasindan dayan  itkilar va ya
Karbohidrogen faaliyyati ila bilavasita bagli

(xiii)

(xiv)

(xv)

where:

d = the sum of the general and administrative
overhead of the Contractor Parties for the
Calendar Year;

w = three (3) percent of the sum of the
Contractor Parties’ Capital Costs for the
Calendar Year, if any, up to fifteen million
(15,000,000) Dollars;

x = two (2) percent of the sum of the Contractor
Parties' Capital Costs for the Calendar Year
from fifteen million (15,000,000) Dollars to
thirty (30,000,000) million Dollars, if any;

y = one (1) percent of the sum of the Contractor
Parties’ Capital Costs for the Calendar Year
in excess of thirty million (30,000,000)
Dollars, if any; and

Z = one point five (1.5) percent of the sum of
the Contractor Parties' Operating Costs for
the Calendar Year; and

all payments into the Abandonment Fund; and

losses of materials or assets resulting from
destruction or damage, assets which are renounced
or abandoned during the Calendar Year, bad debts
and payments made to Third Parties as
compensation for damage; and

any other losses, including realised exchange
losses, or charges directly related to Hydrocarbon
Activities; and

olan riisumlar; rad

(xvi) Karbohidrogen faaliyyatini hayata kecirarkan
Pedratci tarafin cakdiyi bittin digar masraflar;

(xvii) 31.2 bandinda nazara alinan mablag br;

(xviii) Karbohidrogen faaliyyati ila alaqadar olaraq
torpaq saholarinin alinmasi va ya onlardan
istifada edilmasi tigtin cakilan bitin alaqadar
tasadiifi xarctar;

(xix) Podratg: tarafin Istirak pay! faizindan irali
galan éhdaliklar va onlarla bagl masraflarden
basqa Podratc: tarafin tzerina qoyulan va
yalniz bu Podratg: terefin miihasibat
kitablarina va hesablarina’ salinan  bitiin
6hdaliklar va onlarla bagh xerclar (va bu
zaman bela maliyya éhdaliklerinin ve onunla
bagli masraflarin aid oldugu Istirak payina
sahib olan Podratc: taraf eyni mablaga
Crxilmalari daxil etmak hiiququna malik deyil);

(xx) amortizasiya ayirmalarn) bu 15.2(l) bandinda
géstarilan asagidaki iisulla hesablanir:

(i) ~~ Amortizasiya ayirmalart asagidaki qaydada
hesablanir:

(aa) Asagidaki (bb) va
(cc) bandlarinda galiq  dayarinin
shatea edilan iyirmi bes (25)
9sas fondlar faizi

Tagvim ili Gcuin

(bb) 28.1 bandinda Taqvim ili icin
géstarilan Bonus Ikin dayarin on
édanislari (10) faizi

—?

i)

(xvi) all other expenditures which the Contractor Party
incurs in carrying out Hydrocarbon Activities; and

(xvii) amounts stipulated in Article 31.2;

(xviii)all incidental costs incurred for the acquisition or
occupation of land in connection with
Hydrocarbon Activities; and

(xix) all liabilities and related costs charged to the
Contractor Party which are in excess of such
Contractor Party's Participating Interest share of
such liabilities and related costs and which shall
only be entered in the books and accounts of such
Contractor Party (provided that in such case, a
Contractor Party holding the Participating Interest
associated with such financial liabilities and
related costs shall not be entitled to include
Deductions into the same amount);

(xx) amortization calculated as hereinafter provided in
Article 15.2(1).

(i) Amortisation Deductions shall be calculated as
follows:

(aa) Fixed Assets which
are not described in
(bb) or (cc) below

twenty (25) percent
per Calendar Year
balance basis

(bb) Bonus Payments ten (10) percent per
referred to in Article — Calendar Year
3L.1 straight line basis

87
qi)

(cc) inzibati binalar, Taqvim ili G¢gdin ilkin
anbarlar va bu cir dayarin iki tam onda
qurgular (“Binalar") bes (2,5) faizi

sas fondlara masreflar izra amortizasiya
mablagi Azarbaycanda alinan mallara lave
dayar vergisi (@DV) istisna olmaqla, Osas
fondlarin giymatina géra hesablanir. 15.2(k)
bandina asasan Cixilma kimi baxilan har hans
mablag 15.2(l) bandins esasan amortizasiya
edilmir.

15.2()()(aa) bandinda tesvir edilan Osas
fondlar izra Taqvim ili arzinda cakilan bitin
masraflar iyulun birinda (1~da) — cekilen
masraflar sayilir ki, bunun da naticasinda
xarclarin alli (50%) faizi avwalki Taqvim ilinden
kecirilan amortizasiya olunmamis mablaglarin
saldosuna alava edilir. Sonra dsas fondlarin
satigindan aida olunan har hansi mablagbr
hamin saldodan c¢ixilir ki, bu da tashih edilmis
saldo amela gatirir (‘Tashih edilmis saldo*) va
0, sonradan asagidaki qaydada amortizasiya
edilir:

Owalki Taqvim ilindan
kegirilmis saldo x

Ustagal Taqvim ili arzinda
Osas fondalar Uzra cakilen
Masreaflarin alli (50) faizi x

Cpalsin Taqvim ili arzinda

sas fondlarin satisindan

alinan faktiki varidatin tam

mablagi {x)

ws)

G@)

{ec) Office buildings, two point five (2.5)
warehouses and similar percent per Calendar
constructions Year straight line
("Buildings") basis

The amount of amortisation for expenditure on a
Fixed Asset shall be computed on the cost of the
Fixed Asset exclusive of VAT on goods purchased
in Republic of Azerbaijan. Any item which is
treated as Deduction under Article 15.2 (k) shall
not be amortised under Article 15.2(1).

All expenditures on Fixed Assets described in
Article 15.2 ()(i)(aa) incurred during the Calendar
Year shall be deemed to have been ineurred on
first (1st) July with the result that fifty (50)
percent of the expenditure shall be added to the
balance of the unamortised amounts brought
forward from the preceding Calendar Year. The
balance shall then be reduced by any amounts
received from the disposal of Fixed Assets to give
an adjusted balance ("Adjusted Balance") which
will then be amortised as follows:

Balance brought forward from
preceding Calendar Year x

Add fifty (50) percent of the
expenditure incurred on Fixed
Assets during Calendar Year x

Less the full amount of the
actual proceeds from sales of
Fixed Assets during Calendar Year (x)

ii)

(iv)

Tashih edilmis saldo x

Gixilsin amortizasiya gnoalmalart:
Tashih edilmis saldonun iyirmi
bes (25) faizi (e9)

Ustagal Taqvim ili arzinda

Osas fondlar lzra cakilan
masraflardan critmis alli

(50) faiz saldo x

Sonraki Taqvim ilina
kecirilan saldo x

Oger Azarbaycan Respublikasinda olan, bu
Sazisin maqsedlari u¢giin Karbohidrogen
fealiyyatinda istifada olunan dsas fondlar har
hans! Tagvim  ilinds  xaric  edilarsa (0
cumledan, lakin bununla mahdudlasmadan,
17-ci maddaye mivafig olaraq otirilersa),
onda:

(aa) agar Tashih Edilmig Saldo  tistagal
“Taqvim ili arzinda Osas fondiar uzra
cakilan mesraflardan cixilmig alli (50)
faiz saldo” misbatdirsa, onun tam
mablagina bu Taqvim ilinda Cixilma kimi
baxilir; yaxud

(ob) ager Tashih edilmis saldo  Ustagal
“Taqvim ili arzinda Osas fondlar iizre
gekilan masraflardan cixilmis alli (50)
faiz saldo“ manfidirsa, onun tam
mablagina bu Taqvim  ilinda Digar
gatirlar kimi baxilir.

Taqvim ili arzinda Binanin satilmasi, xaric va

—7

(iii)

(iv)

Adjusted Balance x

Less amortisation:
twenty five (25) percent
of the Adjusted Balance e9)

Add excluded fifty (50) percent
balance of expenditure incurred

on Fixed Assets during the

Calendar Year x

Balance to carry forward to
following Calendar Year x

If in any Calendar Year, all Fixed Assets in the
Republic of Azerbaijan used in Hydrocarbon
Activities for the purposes of this Agreement are
disposed of (including but not limited to a transfer
pursuant to Article 17) then:

{aa) if the Adjusted Balance plus the "excluded
fifty (50) percent balance of expenditure
incurred on Fixed Assets during the
Calendar Year" is positive, the full amount
shall be treated as a Deduction in that
Calendar Year, or

(bb) if the Adjusted Balance plus the
"excluded fifty (50) percent balance of
the expenditure incurred on Fixed Assets
during the Calendar Year" is negative,
the full amount shall be treated as Other
Income in that Calendar Year.

There shall be treated as Other Income or

89
(m)

ya tark edilmasi (“xaric edilma") naticasinda
Podratc¢i tarafin razilasdigi manfaatinin va ya
zerarlarinin cami Digar gelirlar va ya
Cralmalar hesab edilir va asagidaki qaydada
hesablanir:

Binalarin xaric edilmasindan
galan varidat (egar belasi varsa) x

Cixilsin binanin Tashih
edilmis dayari (x)

Binalarin xaric edilmasindan
manfaat/( zarar) x

Binanin Tashih edilmis dayari asagidaki
qaydada hesablanir:

Binanin ilkin dayari x

Ustagal asash takmillasdirmalarin
dayari x

Gixilsin yigilmis amortizasiya
Gralmalari (x)

Binanin Tashih edilmis dayari x

Podratgi tarafin Vergi qoyulan manfasatini va ya Vergi
goyulan zerarini hesablamaq maqsediari uc¢lin
hamin Podratci tarafin Karbohidrogen faaliyyati ila
alagedar olaraq§ cakdiyi bitin masraflar (o
cimladan, fakin bunlarla mahdudlasdirilmadan
Azarbaycan Respublikasinda va ya digar yerlarda
texniki isla bagl cakilan mistaqim, yaxud dolay
masraflar, habela Podratc: tarafin Azarbaycan
Respublikasindaki numayeandalik ofislarinin
masreflari) hamin tarixadak cakilan masraflar hesab

—

(m)

Deductions the amount of gains or losses
recognized by a Contractor Party during the
Calendar Year from the sale, disposition or
abandonment ("Disposition") of a Building
computed as follows:

Proceeds (if any) from Building

Disposition x
Less: Adjusted Basis of Building (x)
Gain/(Loss) on Building Disposition ae

The Adjusted Basis of such Building shall be
calculated as follows:

Original Cost of the Building x

Add cost of capitalised improvements x

Less accumulated amortization
Deductions (x)

Adjusted Basis of Buildings x

For purposes of computing a Contractor Party's Taxable
Profit or Taxable Loss, all costs incurred by the
Contractor Party in connection with Hydrocarbon
Activities (including but not limited to costs incurred
directly or indirectly in connection with technical work
in the Republic of Azerbaijan or elsewhere and costs
incurred by representative offices in the Republic of
Azerbaijan of the Contractor Party) shall be deemed to
have been incurred on such date. Notwithstanding the
foregoing, direct or indirect costs of conducting the

(0)

edilir. Yuxarida deyilanlara baxmayaraq bu Sazis
barasinda danisiqlara. va tibbi, madani va
xeyriyyacilik faaliyyatina cakilan mustagim va ya
dolayt masraflar hamin Podratgi terefin Vergi
goyulan manfasti va ya Vergi qoyulan zerari
hesablanarkan nezara alinmir.

Podratgi Taraf ézina maxsus har hansi dsas fondu
bu cir Ssas fondun galiq dayarindan asill olmayaraq
bazar giymatlari ila satmag va ya basqasina vermak
hiiququna malikdir.

Her hans: Podrate! teraf dziintin Sazisda [stiral
payint tamamila va ya gisman basqasina verdiyi
halda onun miivakkili Istirak pay! verifan Taqvim ili
Uctin Podratci tarafin Vergi goyujan zararinin agar
belasi varsa, hamin zerarin hamisini, va ya Istiralk
pay! qismean verildikda, Vergi qoyulan zararinin
proporsional hissasini hamin Taqvim ili tcuin
Cixilmalar kimi giymatlendirilmali oldug unu istirak
payint veran Podratc! terafin secmek ixtiyari var.

15.3 Manfaat Vergisi ucotu va Vergi Bayannamalari

{a)

har Podratci taref:

geydlari,
zararin

(i) Vergilarin ucotu jurnalin' va
hamcinin Vergi goyulan
hesablanmasini ancag Dollarla aparir.

Gi) Satislardan daxil olan galirlari, Digar galirlari
va Cixilmalart Qiivvayeminma — tarixindan
Azarbaycan Respublikasinda tatbiq edilan
kassa madaxillari va maxariclari metodu ila
aks etdirir.

(ii) ~maliyya hesabatlarini) va Manfaat vergisi
haqqinda bayannameleri ancaq Dollarla tartib

+

@)

©)

negotiation of this Agreement and in supporting medical,
cultural or charitable activities shall not be included in
computing the Contractor Party's Taxable Profit or
Taxable Loss.

A Contractor Party has the right to sell or transfer any
Fixed Assets which it owns at market prices without
tegard to book value of the Fixed Assets.

Should any Contractor Party assign all or any part of its
Participating Interest in the Agreement, the assigning
Contractor Patty shall have the option to elect to have the
assignee treated as Deductions for the Calendar Year in
which the assignment occurs all, or a proportional part if
only part is assigned, of the Taxable Loss, if any, of the
assignor Contractor Party for such Calendar Year.

15.3 Profit Tax Accounting and Returns

(@)

Each Contractor Party shall:

(i) maintain its tax books and records, and compute
its Taxable Loss, exclusively in Dollars.

(ii) recognize items of Sales Income, Other Income
and Deductions in accordance with the cash
receipts and disbursements basis applicable in the
Republic of Azerbaijan as of the Effective Date.

(iii) draw up its financial statements and Profit Tax
returns in Dollars and submit one set of accounts

91
(iv)

(vy)

(vi)

edir va vergi balansindan va menfeat va zarar
haqqinda hesabatdan ibarat Taqvim ili icin
mihasibat komplektini, habela Karbohidrogen
faaliyyatini oaks etdiran Manfaat  vergisi
meablaginin hesablanmas: uzra hesabati
taqdim edir.

Uyhar Taqvim ili clin 6z  maliyya
hesabatlarinin va Manfaat Vergisi haqqinda
bayannamelarinin Podratgi tarafin tayin etdiyi
va Azorbaycan Respublikasinin  taftislar
aparmaqdan otra mitvafiq icazalari
(lisenziyalar!) olan auditor tarafindan  taftis
olunmasini tamin edir.

har Taqvim ili icin vergi maliyya hesabatlarint
va Manfaat vergisi haqqinda bayannamealeri
auditorun miuvafiq arayisi ila birlikda sonraki
Taqvim ilinin on bes (15) martindan gec
olmayaraq Vergi orqanina taqdim  edir.
Manfeat —vergisi bayannamasinin ilkin
bayannama taqdim edildiyi halda, Podratgi,
cari ilin 30 iyun tarixinadak Manfeat vergisi
azra yekun bayannama teqdim  etmak
hiiququna malikdir.

Podratg! tarafin 6z milahizesina géra, Vergi
goyulan moanfaat alda edacayi birinci Taqvim
ilindan baslayaraq har Taqvim ribii tgiin Vergi
goyulan manfaatin gabaqcadan hesablanmis
mablagina asasan hamin Taqvim rijbiiniin,
elaca da hamin Taqvim ilinda avwalki Taqvim
rublarinin qabaqcadan hesablanmis Manfeat
vergisini édamak ic¢iin masuliyyat dagiyir.
Qabagcadan hesablanmis Manfest vergisi
15.2(c) yaxud 15.2(e) bandina uygun olmaqla,
Dévlat Bidcasina miivafiq Teqvim riba
qurtarandan sonra lyirmi bes (25) gtindan gec

a

Gv)

)

Wi)

for the Calendar Year consisting of a tax balance
sheet and profit and loss account, together with
one Profit Tax computation for the Calendar Year
reflecting its Hydrocarbon Activities.

have its tax financial statements and Profit Tax
return for each Calendar Year audited by an
auditor appointed by the Contractor Party and who
has relevant permits (licenses) to carry out such
audits in the Republic of Azerbaijan.

submit tax financial statements and Profit Tax
returns for each Calendar Year together with an
appropriate opinion from the auditor to the Tax
Authority no later than the fifteenth { 15th) March
of the following Calendar Year. In the case of
preliminary Profit Tax return filing, Contractor
shall have the right to file the final Profit Tax
return until June 30" of the current year.

beginning in the first Calendar Year in which it
estimates it will earn a Taxable Profit, be liable
based upon its estimate of its Taxable Profit for
estimated Profit Tax for such Calendar Quarter, as
well as for estimated Profit Tax for previous
Calendar Quarters in that Calendar Year.
Estimated Profit Tax shall be paid in accordance
with Article 15.2(c) or Article 15.2(e) to the State
Budget not later than within twenty five (25) days
following the end of the relevant Calendar
Quarter. Along with the payment, computations
prepared in accordance with the agreed form shall

92

(b)

olmayaraq édanitir.  Odancla _ birlikda
razilasdirilmig = forma = tizra~—shazirlanmis
hesablamalar Vergi orqanina taqdim edilir.
Taqvim rib uctin qabaqeadan qoyulan
Manfaat vergisi hesablanarken har Podratg:
taraf illik is proqramindan va sexsi rayinca,
har hans digar informasiyadan istifada ede
bilar.

Taqvim ili uctin Manfaat vergisina dair qati
bayannama taqdim edilandan sonra hamin Taqvim
ili arzinda Taqvim rubleri hesabina dédanilan
qabaqcadan hesablanmis Manfeat vergilari
mablagfari Manfaat vergisina dair qati bayannamada
hesablandigi kimi gati Manfaat vergisi mablagine
daxil edilir. Artiq 6danmis har hansi mablagi Déviat
bidcasi Podratct tarafa o, Manfaat vergisina dair
gati bayannamani taqdim edandan sonra qirx bes
(45) gin muddatinds qaytarir (ya da, Podratci tarafin
secimi ila hamin Taqvim riibii va ya névbati riibii
(Taqvim Riblari) dcgiin Manfsat vergisinin har bir
gabaqcadan édenmis mablagin avezini veracak).
dskik Odanmis har hanst mablag 15.2(c) va ya
15.2(e) bandina uygun suratda Manfaat vergisinin
qati bayannamasi taqdim edilandan sonra on (10)
gin miiddstinds ARDNS  tareafindan  Déovlat
bddcasinea ddanilir. Butin hallarda Taqvim ili tgtin
Manfsat vergisinin gati mablagi Manfaat vergisina
dair bayannamada hesablandigi mablagde, sonraki
Taqvim ilinin iyirmi bes (25) martindan gec
olmayaraq 6danilir.

llkin va qati hesablanmis Manfaat Verg isi (habela
artig 6denilmis mablagin qaytarilmasi)  tizra,
hamcinin ona har hansi faiziar, carima sanksiyalari
uzre bitin ddanislar asagidaki 15.3(d) bandinda
gésterildiyi kimi, Dollarla hayata kecirilir.

—

()

©)

be submitted to the Tax Authority. In calculating
the estimated Profit Tax for a Calendar Quarter,
each Contractor Party may utilize the Annual
Work Program along with any other information,
which it deems appropriate.

Upon filing the final Profit Tax return for a Calendar
Year, estimated Profit Tax paid with respect to the
Calendar Quarters during such Calendar Year shail be
credited against the final Profit Tax as calculated on the
final Profit Tax return. Any overpayment shall be
refunded by the State Budget within forty-five (45) days
following the date the Contractor Party's final Profit Tax
return is submitted (or, upon election of the Contractor
Party, shall be offset against any advance payment
amounts of the Profit Tax for such Calendar Quarter or
for the following one (Calendar Quarters)), Any
underpayment shall be paid by SOCAR to the State
Budget in accordance with Article 15.2(c) or Article
15.2(e) within ten (10) days following the date such final
Profit Tax return is submitted. In any event, the final
Profit Tax for a Calendar Year as calculated in the Profit
Tax retum shall be payable no later than twenty-fifth
(25th) March of the following Calendar Year.

All estimated and final payments {and refunds of
overpayments) of Profit Tax and any interest and penalty
sanctions thereon as described in Article 15.3(d) below
shall be made in Dollars.

93

(d)

@)

Gi)

(iii)

Taqvim ili ticgiin Manfast vergisina dair
bayannama taqdim edilmasi va Manfaat
vergisinin mivafiq sekilda Sdanilmasi hamin
Taqvim ili ii¢iin Manfeat vergisi haqqinda
bayannamsnin verildiyi tarixdan altmis (60) ay
kegandan sonra hamin Taqvim ili tciin
Manfaat vergisina dair bitin éhdaliklarin tam
va gati nizama salinmasi hesab edilir.

Vergi organi hor bir Podratgi tarafin her
Taqvim ili tgin Manfsat vergisina dair
bayannamelarini yoxlamaq  salahiyyatina
malikdir. Yoxlama qurtarandan sonra Vergi
organ taklif olunan har hans: dizalisi Podrate
teraf ila mizakira edir va lazim golarsa,
Manfaat vergisi carcivasinda alavea odanilasi
mablag haqqinda bildiris maktubu ve ya artiq
Odanilmis mablaglerin gaytariimas! haqqinda
bildiris meaktubu verir. Manfaat vergisinin
razilasdirilmigs qaydada her hansi artiq va ya
askik 6danilan mablegleri Podratci taraf
mivafiq bildiris matkbunu alandan sonra,
vaziyyatdan asil olarag, 15.2(c) va ya 15.2(d)
bandina uygun olaraq édanilir. Oger Podratc:
taraf va Vergi orqani Manfsat vergisinin askik
va ya artiq édanilmis mablagini, yaxud
bununla bagli har hans: mabiagleri razilasdira
bilmasalar, hamin masalanin tanzimlanmasi
26.3 bandina uygun olarag arbitraj qaydasi ila
hayata kecirilir.

Podrat¢) terefin Taqvim ili U¢iin gati
bayannamasinda géstarilan Manfaat vergisinin
askik va ya artiq ddanilmasi tam muayyan
olunandan sonra, veziyyatden asili olaraq,
15.2(c) bandina uygun olaraq ARDNS va ya
15.2(d) bandina uygun olaraq Podratc¢ taraf
askik va ya artiq Gdanilmis mablaga géra,

<I

@

Gi)

(iii)

The filing of the Profit Tax returns and payment of
Profit Tax thereunder for a Calendar Year shall be
deemed to be a fina] and conclusive settlement of
all Profit Tax liabilities for that Calendar Year
upon the date sixty (60) months from the date the
Profit Tax return for such Calendar Year was filed.

The Tax Authority shall have the authority to
conduct an audit of each Contractor Party's Profit
Tax return for each Calendar Year. Upon
completing such audit, the Tax Authority shall
discuss any proposed adjustments with the
Contractor Party and, where appropriate, issue a
notice of additional Profit Tax due or a notice of
refund. Any agreed underpayments or
overpayments of Profit Tax shall be paid following
receipt by the Contractor Party of the appropriate
notice in accordance with Article 15.2(c) or, as the
case may be, Article 15.2(d). If the Contractor
Party and the Tax Authority are unable to agree
upon the amount of Profit Tax underpaid or
overpaid, the issue shall be submitted to
arbitration applying the principles contained in
Article 26.3.

Upon a final determination that there has been
either an underpayment or overpayment of Profit
Tax on the Contractor Party's final Profit Tax
return for a Calendar Year, SOCAR as provided in
Article 15.2(c) or the Contractor Party as provided
in Article 15.2(d) shall pay to the State Budget
interest on the amount of the underpayment or

o4
(iv)

édanisdan bir giin awel ustiinliik taskil edan
LIBOR daracasi tstagal dord (4) faiz hesabi ila
Dovlat biidcasina faizlar Gdayir. Hamin faizlar
Manfaat vergisina dair qati bayannamanin
taqdim olundugu Taqvim ilinin iyirmi bes (25)
mart tarixindan baslayaraq Manfaet vergisinin
édanildiyi va ya  qaytarildigi tarixedak
hesablanir.

Yuxaridaki (iii) bandina uygun olarag édanilan
faizlardan alava olaraq Podratci tarafa
Vergilara aid yalniz asagida gésterilan carima
sanksiyalar! tatbiq edila bilar:

(aa) agar Podratgi teraf Manfaat Vergisina
dair bayannamani 15.3 bandinda
miayyan olunmus son miiddeta taqdim
etmirsa va ya gec taqdim edirsa, ondan
hamin Manfeet Vergisina dair
bayannama tizra ddayacayi Manfaat
Vergisi mablaginin yz on (110) faizi
hacminda carima alinir;

(bb) agar Taqvim ili tigiin Manfaat vergisina
dair qati bayannamada aks etdirilan
édanilmali Manfaat vergisinin meablagi
Podratg: tarefin sdurlu  suratda va
qasdan Aldatmasi naticasinda az

géstarilmisdirsa, bela azaldilmis
mablagin iki yiz (200%) faizi hacminda
carime alinir;

(cc) Hiiquqi sexs-Xarici Subpodratgiya edilan
Odamalarin vergiya calb olunmasina dair
Podratci taraf 15.4(a)(i) bendina mivafig
olaraq. carima va faizlara géra
masuliyyat dastyir;

|

(iv)

overpayment at the rate of LIBOR prevailing on
the day before payment plus four (4) percent. Such
interest shall be computed from twenty-fifth (25th)
March in the Calendar Year the final Profit Tax
retum was filed until the date the Profit Tax is
paid or refunded.

In addition to interest payable as computed under
(iii) above, a Contractor Party shall be subject to
only the following penalty sanctions with respect
of Taxes:

(aa) if a Contractor Party fails to file a final
Profit Tax return on dates defined in Article
15.3 or delays filing thereof, it shall be
liable for a penalty of one hundred and ten
(110) percent of the Profit Tax required to
be paid with such Profit Tax return;

(bb) if the amount of Profit Tax due as shown on
the final Profit Tax return for a Calendar
Year was understated due to deliberate and
wilful Fraud by the Contractor Party, it shall
be liable for a penalty of two hundred
(200%) percent of the amount of the
understatement;

(cc) a Contractor Party shall be liable for interest
and penalties in accordance with Article
15.4(a)G) in connection with taxation of its
payments to Corporate Foreign
Subcontractors;

95

(e)

ta)

(dd) Podratgt teref burada geyd edilan
carimalarin tatbigq edilmasina garsi gixis
eda bilar va lazim galdikda 26.3 bandina
miivafiq olaraq masala arbitraj
mahkamasina verila bilar.

(ee) Yoxlamanin Podratg: taraf, Omaliyyat
sirkati va ya Subpodratginin§ Xarici
subpodratgiya etdiyi ddanislardan
diizgiin meblagda Vergi tutmamasini
milayyenlasdirdiyi taqdirda, talab
oldugundan az va ya ¢ox ddanilmis bela
mablag tutulmasini hayata keciran teraf
Déviat Budcasina dédayir va ya Dévlat
Biidcasi tutulmani hayata keciran tarafa
bela oldugundan ¢ox va ya az ddanilan
mablagi son dafa milsyyanlasdirdikdan
sonra miivafiq maddalara asasan Gdayir.
Bu édanisla birga Gdanisin hayata
kecirdiyi giindan bir giin aval dérd (4)
faiz alava olunmaqia, LIBOR daracasi ila
faiz da édanilir. Bu faizler verginin,
yaxud verginin gaytarilmasinin ddanis

gin tayin olunan giiniindan asil édanis

giintinadak hesablanir.

Har bir Podratgi taraf 6z maliyya hesabatlarini va
Manfaat vergisi haqqinda beyannamealarini Vergi
orqanina taqdim  edir. Manfaat  vergisinin
qabaqcadan hesablanmis va gati ddanis mablagleri
Doévlat biidcasina har Podratg: tarafin adindan va
avazinda ARDNS trefindan ddenilir.

Vergi organi ddanisin hayata kecirilmasindan sonra
on (10) giin middatinda her bir Podratci tarafa
Manfaat vergisinin qabaqcadan hesablanmis va ya
gati mablaginin ddanildiyini tasdiq edan rasmi vergi

U
— 7

()

®

(dd) a Contractor Party shall be entitled to raise
objection to the application of penalties
referred to herein and if necessary any
dispute shall be settled by arbitration in
accordance with the principles of Article
26.3;

(ee) In the event that after audit it is determined
that a Contractor Party, the Operating
Company or a Subcontractor has failed to
withhold the correct amount of tax from
payments made to a Foreign Subcontractor,
the amount of such underpayment or
overpayment shall be paid by the
withholding party to the State Budget, or by
the State Budget to the withholding party
upon the final determination in accordance
with the applicable provisions. Along with
such payment, interest shall be payable at a
rate of LIBOR prevailing on the day before
payment plus four (4) percent. Such interest
shall be calculated from the date on which
the tax or refund should have been paid until
the date it is actually paid.

Each Contractor Party shall submit its financial
statements and Profit Tax returns to the Tax Authority.
Estimated and final Profit Tax payments shall be made to
the State Budget by SOCAR, for and on behalf of each
Contractor Party.

The Tax Authority will issue to each Contractor Party
official tax receipts evidencing the payment of estimated
or final Profit Tax within ten (10) days of any such
payment. Such tax receipts shall state the date and

gabzlari taqdim edir. Bu vergi qabzlarinda ddanisin
tarixi, mablagi, hans: valyuta ila édanildiyi va
Azarbaycan Respublikasinda maxsus olan diger
xususiyyatler géstarilir.

15.4 Xarici Subpodratcilara Vergi goyulmast

(a) Qanuni suratda yaradilmis va ya taskil edilmis
hiiquqi saxs olan Hiiquqi saxs-Xarici Subpodrate
CHiiqguqi = sexs-Xarici subpodratgi")  asagidaki
qaydalara uygun olarag vergiye calb olunur.

(i) Hesab- edilir = ki, = Hiquai gaxs-Xarict
Subpodratgilar Karbohidrogen  fealiyyati ile
alaqedar olaraq Azarbaycan Respublikasinda
gérilan ig va  xidmatiardan  aldiqlar!
Gdanislarin iyirmi bes (25) faizi hacminda
vergi qoyulan manfast alda edirlar vo
sonradan hamin manfeata iyirmi iki (22) faizi
daracasi ila vergi qoyulmalidir ki, bu vergi da
Umuman hamin édanislarin bes tam onda bes
(5.5) faizini taskil edir. Bela Gdanislari hayata
keciran har hans: saxs hemin édenislardan
bes tam onda bes (5.5) faiz daracasi fle
tutulacaq vergilari é6danma tarixindan sonra
otuz (30) gin middatinda Déviat budcasina
kegirir. Bu vergilar hamin Hiiquqi gexs—Xarici
Subpodratginin vergi masuliyyatini, habela
onun bayannama teqdim etmak ve bitin
Vergilari 6damak Shdaliklarini tamamila ahate
edir.

i

amount of such payment, the currency in which such
payment was made and any other particulars customary
in the Republic of Azerbaijan for such receipts.

15.4 Taxation of Foreign Sub-contractors

(@)

A Corporate Foreign Sub-contractor, being a
legitimately created or incorporated legal entity
(“Corporate Foreign Subcontractor”), shall be taxed
as follows:

{i} Corporate Foreign Subcontractors shall be deemed to
cam a taxable profit of twenty five (25) percent of
the payments received in respect of work and
services performed within the Republic of Azerbaijan
in connection with Hydrocarbon Activities and they
shall be further deemed to be subject to tax of this
deemed profit at the rate of twenty two (22) percent
resulting in a total tax obligation of five point five
(5.5) percent of such payments. Any person making
such payments shall withhold such tax from such
payments, at a rate of five point five (5.5) percent and
shall pay such withheld taxes to the State Budget
within thirty (30) days from the date of payment.
Such taxes withheld shall fully satisfy such Corporate
Foreign Subontractor's tax compliance, including
filing obligations and liability for all Taxes.

97
(ii) Podratc tarafa, Omeatiyyat sirkatina va ya digar

Subpodratgiya Azarbaycan Respublikasinin
hidudlart daxilinda Karbohidrogen faaliyyati
ila bagl mallar satan her bir Hiquqi sexs-
Xarici Subpodratei, Azarbaycan
Respublikasinin hidudlart daxilinda satilmis
mallarin faktiki sanadlasdirilmis dayarina aiava
olan, lakin  Azarbaycan  Respublikasinin
hiidudlart daxilinds islerin§ gérulmesi va
xidmatlarin gésterilmasi ila alaqadar olmayan
va tadariiklarin  sanadlasdirilmasi = Ggiin
yigimlart, broker haqlari, sanedlasdirma
haqlari, qiymatlandirma va ya digar oxsar
résumlart daxil edan mablagdan ("Slava
mablag") iyirmi iki (22) faiz deracasi ila vergi
édayir. HUquaqi saxs-Xarici subpodratciya
hamin ddanislari yerina yetiran har hans:
hiquqi sexs onun tarefindan Hluquaqi saxs—
Xarici subpodrat¢inin xeyrina hayata kecirilan
édanislardan Slava mablagk bagl (22) faiz
daraca ila vergi tutur va tutulmugs vergilari
Hiiquqi saxs-Xarici subpoedratciya Gdanislarin
yerina yetirildiyi taqvim ayinin sonundan
baslayaraq otuz (30) giin arzinda Déviat
biidcasina édayir, Bu 15-ci maddanin har
hans! diger muddaalarina baxmayaraq, Huquai
goxs-Xarici subpodrat¢: Slava mablag va ya
qabaqcadan va dédanis alindiqda _ satilan
mallarin dayari ile bagh saneadiari taqdim
etmadikda, bela Hiiquai gexs—Xarici
subpodrate! bela mallarin satisindan aida etdiyi
édonislarin tam hacmindan (xerclar
gnalmadan) bes tam onda bes (5,5) faiz
daraca ila vergi Gdamalidir.

(aa) Har bir Hiiquqi sexs-Xarici subpodrat¢!
her Taqvim ili t¢iin Karbohidrogen

—/

(i) Any Corporate Foreign Subcontractor which sells

goods to a Contractor Party, the Operating Company
or any other Subcontractor within the Republic of
Azerbaijan in connection with the Hydrocarbon
Activities and receives payment of an amount in
excess of the actual documented costs of the goods
sold within the Republic of Azerbaijan being extra
charges, fees for the producing of documents for
supplies, brokerage fees, documentation fees,
valuation or other similar payments (“Mark-up”),
which excess amount is not connected with work or
services provided within the Republic of Azerbaijan,
shail be subject to tax on the fuil amount of such
Mark-up paid to such Corporate Foreign
Subcontractor at a rate of twenty two (22) percent.
Any legal entity making such payments to the
Corporate Foreign Subcontractor shall withhold the
Tax at a rate of twenty two (22) percent from the
Mark-up included into the payments to such
Corporate Foreign Subcontractor and shall pay such
withheld taxes to the State Budget within thirty (30)
days from the end of the calendar month when the
payment to the Corporate Foreign Subcontractor was
made. Notwithstanding any other provisions of this
Article 15, where the Corporate Foreign
Subcontractor fails to produce documents related to
the Mark-up or the value of the goods sold before or
on receipt of the payment for such goods, such
Corporate Foreign Subcontractor shall be liable to tax
at a rate of five point five (5.5) percent upon full
amount of receivable from such sale (without
deducting the expenses).

(aa) Each Corporate Foreign Subcontractor shall be

responsible for filing each Calendar Year a

98
(bb)

(cc)

faaliyyati ila bagli alda edilan édanislar
daxil olmaqia, fakin bununla
mahdudlasmadan, Azearbaycan
Respublikasinda cari Taqvim ilinda alda
edilmis biitiin galir haqda malumat daxil
olmaqla Manfast —vergisina dair
bayannama va mallyya vergi
hesabatlarint taqdim etmek cin
masuliyyat dasiyir. Her bir  xarici
subpodrat¢! bununla berabar beynalxalq
saviyyada taninmis miistagi! mihasibat
iscilarindan ibarat taskilat terafinden
taqdim olunan = onun  Azearbaycan
Respublikasindaki fealiyyati ila bagi
meydana cixan masreflar va manfaat
barada tam va adalatli sekilda hesabat
verdiyi haqda ona taqdim etdiyi arayis
teqdim edir.

Har bir Hiiquqi saxs—Xarici subpodratg,
hamcinin tatbiq edilan qanunvericiliya
uygun olaraq, (galir vergisinin tutulmasi
hagqinda hesabatlar, ¢ixilmlar uzra
hesabatlar, gémrik sanadilasdirmalari
Ugiin é6danilan haglar Gzra hesabatlar va
sosial fondlara édanilen haqlarla bagli
bayannamalear daxil olmaqla, lakin
onlarla mahdudlasmadan) biitiin digar
Vergi bayannamelarini, hesabatlart va
maliyya hesabatlarini taqdim etmalidir.

Har hanst Hiiquqi gaxs-Xarici
subpodratginin yuxaridaki (aa) va yaxud
(bb) bandlarina uygun olaraq, har hansi
Vergi bayannamasini, hesabati va ya
maliyys hesabatini taqdim etmamasi
Vergi tutan Tarafa qarsi har hans faiz,
carima yaxud digar caza_ névlarinin

c

—/

Profit Tax return and tax reports (returns)
reporting all income earned in the Republic of
Azerbaijan during the Calendar Year, including
but no limited to the payments received in
connection with Hydrocarbon Activities. Each
Corporate Foreign Subcontractor shall include
with this return a statement provided by a firm
of internationally recognized independent
accountants of international standing that costs
and profits incurred in connection with its
activities in the Republic of Azerbaijan have
been fully and fairly reported.

(bb) Each Corporate Foreign Subcontractor shall also

file all other Tax returns, reports and financial
statements in accordance with the applicable
law (including, but not limited to personal
income Tax withholding reports, customs
documentation fee statements and social fund
contribution returns).

(cc) The failure of any Corporate Foreign

Subcontractor to file any Tax return, report or
financial statement pursuant to (aa) or (bb)
above shall not result in any interest, fines or
penalties against any Party withholding such
Taxes due.

99
b)

tatbig edilmasi ila naticalanmir,

(iii) Podratg: teraf va ya Omoaliyyat sirketi 6z

Subpodrateilarinin her hans! vergini
tutmadiqiar’ va ya ddamediklari u¢gtn,
géstarilen Subpodratgilarin Azarbaycan

Respublikasinin vergi qanuniarini har hanst
sakilda yerina yetirmadiklari Ucn heg bir
Ghdaliya malik deyil va ya he bir masuliyyat
dasimir;

Fiziki saxs olan subpodratc! 15.6 bandina miivatiq
olaraq Azarbaycanda galir Vergisina calb olunur.

Yuxarida géstarilanlara = baxmayaraq, _ikigat
vergigoymanin aradan  qaldirilmas: haqqinda
mdqavilaler onlarin miiddaalarinin aid edildiyi Xarici
subpodratcilara vergiler tzra glzastlarin tatbig
edilmasini tamin edir.

Bu Sazisda ziddiyyat taskil edan har hansi miiddsaya
baxmayaraq:

(i) 15.5(b) bandi bu Sazisin bitin sartlarina
tatbiq edilir.

(ii) Hiiquqi sexs-Xarici Subpodratgilara edilan
édanislar, bu 15.4 bandinda  nazerda
tutulanlardan basqa, he¢ bir Manfaat vergisi
va ya galir Vergisi dzarlerine qoyulmur va ya
tutulmur.

ii) har bir Subpodrate! Azarbaycan
Respublikasinin tatbiq edilan qanunlarina va
qaydalarina) mivafiq olarag, Azarbaycan
Respublikasi daxilinda Karbohidrogen
faaliyyati ila bag lt ofmayan tasarriifat faaliyyati

——~/

(>)

(©)

(iii) Contractor Party or the Operating Company shall
have no liability or responsibility for any Taxes
which their Subcontractors do not withhold or pay
or for any other failure of such Subcontractors to
comply with the laws of the Republic of
Azerbaijan.

A subcontractor being a physical person shall be subject
to the personal income Tax of Azerbaijan in accordance
with Article 15.6.

Notwithstanding the foregoing, Double Tax Treaties
shall provide for application upon relevant Foreign
Subcontractors of the Tax benefits provided thereby.

Notwithstanding any other provisions of this Agreement
to the contrary:

(Article 15.5(b) shall apply to all terms of this
Agreement.

(ii) Except as provided for by Article 15.4, no Profit
Tax or income tax or any other Tax shall be
imposed upon or withheld from payments made to
Corporate Foreign Subcontractors.

(iii) each Subcontractor shall be liable for payment and
reporting of Taxes in connection with its business
activities in the Republic of Azerbaijan that are not
related to Hydrocarbon Activities under the
applicable laws and regulations of the Republic of

100
ila alaqedar Vergilerin édsnilmasi ve
hesabatlarin taqdim olunmas: Ggiin masuliyyat
dasiyir.

Xarici Subyektlara Odanislardan Vergi Tutulmasi

‘a

b)

15.4(a) bandinds nazarda tutulanlar  istisna
edilmakla, Podrate¢! terefin Azerbaycan
Respublikasinin = hiidudlarindan  kanarda _ taskil

olunmus har hansi subyekta verdiyi ddanislara Vergi
goyulmur va ya onlardan Vergi tutulmur. Swalki
climlada sarh edilanlara baxmayaragq, Azorbaycan
Respublikasinin hamiliqla tatbiq edilan qanunlarina
va normativ aktlarina asasen asagidakilardan bes
tam onda bes (5,5) faiz daracasi ila Vergi tutula bilar
va bele vergitutma hamin huquqi sexsin vergi
Ohdaliklarinin, hesabat Ohdaliklarinin va bitin
Vergilara dair masuliyyatinin yerina yetirilmasini
tamin edir:

(i) Azarbaycan Respublikasinda olmadan va
hiidudlarindan kanarda yaradilmis bank va ya
digar maliyye tasisati tarafindan Neft-qaz
amaliyyatlari ila bagli Podratc! terafa verilmis
kredit Gizra Podrate tarafin édadiyi faizlardan;

(ii) Neft-qaz amaliyyatlarinda Azorbaycan
Respublikasinin vatandasi ofmayan miilliflarin
asarlarindan, ixtiralarindan va digar geyri-
maddi miilkiyyatlarindan istifada agin (lakin
bela nagriar, ixtiralar va  qeyri-maddi
milkiyyatls bagfi Neft-qaz amaliyyatlarinda
isitifada edildiyi mallara, avadanliqlara va
mahsullara gore yox) Podrat¢: tarafin ddadiyi
miollif haglarindan.

Yuxarida gésterilaniara baxmayaraq, har hans
Azarbaycan Respublikasi hiidudlarindan kanarda

——-)

Azerbaijan

15.5 Taxation of Payments to Foreign Entities

(a)

(b)

Except as provided by Article 15,4(a), no Taxes shall be
withheld or imposed on payments made by a Contractor
Party to any person organized outside the Republic of
Azerbaijan. Notwithstanding the preceding sentence, in
accordance with the generally acceptable laws and
normative acts of the Republic of Azerbaijan, Taxes may
be withheld at a rate of five point five (5.5) percent on
the following and such Tax shall satisfy Tax obligations,
reporting obligations and all liability of such legal entity
for the Taxes:

G) interest paid by a Contractor Party related to a loan
to the Contractor Party received in connection with
Petroleum Operations from a bank or other
financial institution without a presence in the
Republic of Azerbaijan;

(ii) royalties paid by a Contractor Party to authors who
are not citizens of the Republic of Azerbaijan for
the use of their publications, inventions or other
intangible property in Petroleum Operations (but
not for goods, equipment or products relating to
such publications, inventions or intangible property
used in Petroleum Operations).

Notwithstanding the foregoing, entities organized
outside the Republic of Azerbaijan shall be entitled to

101
(c)

taskil olunmus hiiquqi saxslara tatbiq edila bilan
Ikiqat vergiqoymanin aradan qaldirilmasi: haqqinda
miugavilalarin muddaalari ila va agar bela Migavila
méveud deyilss, 1 noyabr 1997-ci ilda yenidan
islanilan “idiT’ (OECD) Vergi Galiri va Kapital izra
Model Konvensiyasina mitivafiq migavils qivvade
olarsa, movciid ola bilan ustiinitiklarindan fayalana
bilar, Har bir halda, xarici seaxsa bela
ustinliklardan faydalanmasina serait yaratmaq
tigtin alave inzibati addim atmaga liizum yoxdur.

Har bir Podratg! tarefin filiallari beynalxalq Neft-qaz
senayesinin tacriibasina va 6z is ananalarina uygun
olaraq (va bela islara Vergi G6damakdan boyun
gacirmaga yonalan islar daxil edilmamalidir) na
manfaat/na zarar prinsipi asasinda mal tachizati,
islarin géruilmasi yaxud xidmatlarin géstarilmasi ila
masgul olur. Oger yuxarida adi cekilan sarta amal
olunarsa, bela filiallarin faaliyyatina Azerbaycan
Respublikasinda manfaat alda etmasi kimi baxilmir
va buna géra da onlardan hec bir Vergi
tutulmamalidir.

15.6 Omakdaslarin va fiziki saxslarin vergiya calb olunmas!

(a)

Buttin Vergi qoyulan rezidentlar har Podratgi tarefin,
Omaliyyat sirkatinin, onlarin Ortaq  sirketlarinin,
Xarici subpodratgilarinin amakdaslari, o cimladan
Xarici subpodratg! kimi faaliyyet géstaran_ fiziki
sexslar bilavasita Azarbaycan Respublikasindaki
amok faaliyyeti neticasinda gazandiqlari galirlardan
Azearbaycanda fiziki saxsin galir vergisini 6damaya
borcludurlar. Vergi qoyulan rezidentlar olmayan
amakdaslar isa Azarbaycanda fiziki gaxsin galir
vergisi 6demak iiciin masuliyyat dasimirlar. Bu 15.6
bandi baximindan va tatbig edila bilan har hanst
Ikiqat vergiqoymanin aradan qaldirilmasi haqqinda
miugavilaya amal olunmagla va ayri-se¢kiliya yol

wot

(c)

the provisions of an applicable Double Tax Treaty, or if
there is no such treaty, the benefits that would have
been available if a treaty equivalent to the OECD Model
Tax Convention on Income and Capital updated as of
November 1, 1997, were in force. In either event, no
further administrative action shall be necessary to
enable the foreign person to take advantage of such
benefits.

Affiliates offices of any Contractor Party, in accordance
with the established practice of the international
Petroleum industry and with their ordinary business
activities (and such activities shall not include activities
directed towards avoidance of Taxes), shall provide
goods, works or services on a no gain / no loss basis. [f
this above mentioned condition is fulfilled, no profit
shall be deemed to arise in the Republic of Azerbaijan,
and therefore no Taxes shall be imposed or withheld to
them.

15.6 Taxation of Employees and Physical Persons

(a)

All Tax Residents, employees of each Contractor Party,
the Operating Company, their Affiliates, Foreign Sub-
contractors, including any physical persons acting as
Foreign Sub-contractors, shall be liable to pay
Azerbaijan personal income Tax only on their income
earned as a direct result of their employment in the
Republic of Azerbaijan. Employees who are not Tax
Resident shall not be liable to pay Azerbaijan personal
income Tax. For purposes of this Article 15.6, and
subject to any applicable Double Tax Treaty and of a non
discriminatory nature, "Tax Resident" shall be defined as
any physical person who satisfies either of the following
requirements for a specific period:
vermadan “Vergi qoyulan rezident” konkret dévr
arzinda asagidaki sertlardan har hansi birina amal
edan har hans! fiziki saxs demakdir:

(i)

(ii)

Otuz (30) va ya daha cox ardicil gun arzinda
Azarbaycanda ezamiyyatda olan hear hansi
fiziki sexs bela halda hamin saxs otuz (30)
ardict] glindan cox ofan har hans! miiddat
arzinds Azarbaycanda  gdsterdiyi amak
faaliyyati naticasinda qazandig: sexsi galirdan
Azerbaycan galir Vergisi ddemak icin
masuliyyat dasryacaqdir. Har hansi Tagvim
ilinds Azarbaycan Respublikasinda otuz (30) va
ya daha cox ardicil giindan artiq middat
arzinda olmayan, lakin bu Taqvim  ilinda
timuman doxsan (90) giindan artiq va daha
¢gox milddetda Azarbaycan Respublikasinda
qalan fiziki sexs Azarbaycan Respublikasinda
oldugu = doxsaninci (90) gtindan sonra
Azarbaycan Respublikasinda bilavasita emak
faaliyyati naticasinds qazandigi  galirdan
Azarbaycan galir Vergisi Gdamak — uciin
masuliyyat dastyir;

Har hans: Taqvim ilinda asas is yeri kimi
faaliyyat géstarmak tigiin (agar bu cir faaliyyat
Azarbaycan Respublikasindan kanarda asas is
yerina nisbatan ikinci daracali deyilsa)
planlasditilan cadval tizra vaxtagin olaraq
Umuman doxsan (90) glndan cox Azarbaycan
Respublikasinda olan fiziki saxs, hameinin
vaxta cadvali tizra vaxtada olan saxslar. Bela
sexs Taqvim ili arzinda  Azerbaycan
Respublikasindaki bilavasita faaliyyati
neticasinds qazandig: bitin golirlardan o
cimladen bu sexs Vergi qoyulan Rezident
olanadak Azarbaycan Respublikasinda isladiyi
hamin doxsan (90) giin arzinda qazandigi

@)

Gi

any person who stays in the Republic of
Azerbaijan on a business trip for a period which
shall exceed thirty (30) consecutive days, provided
that such person shell be liable for Azerbaijan
personal income Tax only on his or her income
earned as a result of his or her employment in the
Republic of Azerbaijan for any period which shall
exceed thirty (30) consecutive days. A person
whose presence in the Republic of Azerbaijan
shall not exceed thirty (30) consecutive days in
any Calendar Year, but whose presence in the
Republic of Azerbaijan shall cumulatively exceed
ninety (90) days in such Calendar Year shall be
liable for Azerbaijan Personal income Tax only on
his or her taxable income earned after the ninetieth
(90th) day of the presence in the Republic of
Azerbaijan as a direct result of employment in the
Republic of Azerbaijan;

any person who is present in the Republic of
Azerbaijan on a routine basis for periods
cumulatively exceeding ninety (90) days in any
Calendar Year for regularly scheduled periodic
employment as his or her primary place of
employment (and which employment is not
incidental to the exercise of that primary
employment outside of the Republic of
Azerbaijan), including those persons being on
rotation in accordance with the schedule of
rotation. Such a person shall be liable for
Azerbaijan personal income Tax on all income
earned as a direct result of his or her employment
in the Republic of Azerbaijan during the Calendar

103
(6)

(©)

(d)

golirlardan Azarbaycan galir Vergisi 6damak
Uctin masuliyyat dagiyir.

Har Podratci taraf, Smaliyyat sirketi, onlarin Ortaq
sirkatlari, Subpodratglari, o climladan Xarici
subpodratc! kimi faaliyyat gésteran fiziki saxslar
Azarbaycan Respublikasinin Dévlat Sosial Sig orta
Fonduna hagg ddeayir va hamin haqlar (o cliimladan,
lakin bunlarla) mahdudlasdirilmadan, pensiya
fonduna, isa diizalme fonduna, sosial sigorta
fonduna, masgulluq fonduna va tibbi sigorta
fonduna haglar) ancaq Azarbaycan ReSpublikasinin
vatandaslari olan daimi amakdaslara aiddir.

Har bir Podratgi taraf, onun Ortaq = sirkatlari,
O@meliyyat sirkati va Subpodratcilar Azarbaycan
Respublikasinin vatandasi olan va bela Tarafla isi
kimi daimi eamak miinasibetlarina malik olmayan
fiziki saxslara Gdanilan ddanislardan Azarbaycan
Respublikasinda tetbiq edilan galir vergisini tutur.

Har har hans Podratg: tarafin, Omeliyyat sirkatinin,
Ortaq sirkatin, Subpodratcinin va ya Xarici
amakdasin yuxarida geyd edilenlara masuliyyat
dagimasindan avval, yaxud tutulan bela vergiler
haqqinda malumat verilmamasina géra, Hékumat
erqant bela Vergilarin her hans xarakterda
édanilmamasi va ya malumat verilmamasi Ugin har
hansi bela vergini, faizi, carimalari va ya
muamilalari tatbiq etmamisdan aval, 15.6(a), (b) va
(c) bandlarina asasan Azerbaycan Respublikasinda
tutulan bela Verginin daracasi, édanilma middati va
malumatverma qaydas: 15.8(c) bandina assasan
imzalanan Protokolla musyyan edilir.

5.7. Vergidan azad edilma

(b)

©)

@

Year, including income earned during the ninety
(90) days of employment in the Republic of
Azerbaijan before such person has become Tax
Resident.

Each Contractor Party, the Operating Company, their
Affiliates, Sub-contractors, including any physical
person acting as a Foreign Sub-contractor shall make
contributions to the State Social Insurance Fund of the
Republic of Azerbaijan and similar payments (including
but not limited to contributions to the pension funds, the
recruitment fund, the social insurance fund, the
employment fund and the medical fund) only with
respect to employees who are citizens of the Republic of
Azerbaijan.

Each Contractor Party, its Affiliates, the Operating
Company and Sub-contractors shall withhold from
payments to persons who are citizens of the Republic of
Azerbaijan and do not have permanent employment
relationships with such Party person income tax of the
Republic of Azerbaijan.

Before any Contractor Party, the Operating Company, an
Affiliate, a Sub-contractor or a Foreign Employee
becomes burdened with the liability for the above
mentioned, or in the case of failure to submit information
on any such Taxes withheld, before any Government
Authority imposes any such Tax, interest, penalty or fines
for any event of failure to pay a Tax or submit an
information, rate of such Tax to be withheld in the
Republic of Azerbaijan, period of payment and procedure
for the submission of information stipulated in Articles
15.6(a), (b) and (c) shall be determined by a Protocol to
be signed in accordance with Article 15.8(c).

15.7 Tax Exemptions

104
©)

d)

Har bir Podratg teraf, Smaliyyat sirkati va onun
Subpodratgilar! Karbohidrogen faaliyyatlari ila bagli
(sifir (0) vergi daraci ila) Slava Dayar Vergisindan
azaddir. Bu asagidakilara totbiq edilir:

(i) onlara tachiz edilan va ya onlarin tachiz
etdiklari mal, is va xidmatlar;

(ii) Karbohidrogenlar va bu Karbohidrogenlardan
emal olunan bitin mehsullarin ixraci

(ii) mal (titiin, arzaqdan va alkogollu i¢kilardan
savayl), ig va xidmetlarin alda edilmasi va
idxal.

Slava olaraq, Karbohidrogen Fealiyyatlari ila bag lt
har bir Podratci Tarafi va ya Omaliyyat $ irketini mal,
ig va xidmatlarla (birbaga va ya dolayisi ila) tachiz
edan har bir tachizatg: bu mal, is va xidmatlar géra
(siftr (0) faizi ile) Slava Dayar Vergisinden azad
hesab edir.

Yuxarida géstarilmig 15.7 (a) bandinin sartlarina
asasan mal, is va xidmatlarla tachiz olunan zaman
sifir (0) faiz daraca ila ila Slava Dayar Vergisini
6damali olan gexs, alinan mal, ig va xidmatlara géra
sifir (0) faiz daracasindan artiq qoyulan dlava Dayar
Vergisini 6dadiyi hallarda, hamin saxs mablagi geri
almag va ya onun terafindan édanilmali har hans:
basqa Verglarin (hamin saxs 6z amakdaslarina va ya
Subpodratcilarina Odanis zamani tutulan Vergilar da
daxil olmaqla) mablag bri ila qarsiliqh
avazlasdirmak salahiyyatina malikdir.

15.4 va 15.5 bandlarinin sartlari istisna olmaqla, har
bir Podrate: taraf va ya onun daimi niimayandaliklari

fo
ee)

(a)

(b)

(©)

(d)

Each Contractor Party, the Operating Company and their
Sub-contractors shall be exempt with credit (zero (0)
percent rate) from Value Added Tax in connection with
Hydrocarbon Activities. This will apply to the following:

goods, works and services supplied to or by it,

Gi) exports of Petroleum and all products processed or
refined from such Petroleum;

(iii) imports and acquisitions of goods (excluding
tobacco, foodstuff and alcohol), works and
services..

In addition, every supplier of goods, works and services
(directly or indirectly) to each Contractor Party or the
Operating Company in connection with Hydrocarbon
Activities shall treat those supplies for the Value Added
Tax purposes as being exempt with credit (zero (0)
percent rate).

Where in accordance with Article 15.7(a) above a person
should pay the Value Added Tax at a zero (0) percent
and is charged and pays input VAT at a rate more than
zero (0) percent on the supply to that person of goods,
works or services, that person shall be entitled to receive
a refund or offset against the amount of any other Taxes
payable by that person (including Taxes withheld by that
person on payments to its employees or Sub-contractors).

Except as provided by Article 15.4 and Article 15.5 no
Taxes shall be withheld or imposed on payments made

105
(e)

tarafindan Azarbaycan Respublikasindan kenarda
formalasan, hiiqugi sakilda yaradilan va ya taskil
olunan har hansi bir taskilata ddanilan mablagden
Vergi tutulmur va qoyutmur.

Bu Sazisin 15.7(a) bandinda nazarda tutuldugu kimi
Vergi organ’ va ya digar miivafiq vergi yaxud
gomruk organ) har Podratg: tarafa, Omatliyyat
sirketins ve onlarin Subpodrat¢ilarina har hansi
vergidan azadolunma va/yaxud 9DV-nin sifir faizi
(0%) rejimini tasdiq edon etibarli sshadatnamalari
Podratci tarafin, Omaliyyat  sirketinin, va ya
Subpodratcinin bu cir — sertifikat — verilmasi
haqqindaki sorgusundan sonra otuz (30) giin
miiddatinda taqdim edir.

15.8 Digar masafalar

(a)

(b)

Har bir Podratg taraf, onun Ortaq sirkotlari,
Bmaliyyat Sirleti va Subpodratcilar qeydiyyata géra
ruisumlar va ya har hansi Hékumat organi tarafinden
tayin olunan bu kimi haqlar édayirlar, bu sartla ki,
risumlar nominal olsun va onlar ayri-seckiliya yol
verilmadan tayin edilsin.

Omaliyyat sirkati 9-cu maddaya uygun olaraq
yaradildigi icin hamisa sifir (0) daracada Vergi
goyulan menfaata malikdir, bela Omeliyyat sirketi
Manfaat vergisi 6dayan hiiquqi sexs hesab edilmir
va belalikla Manfaat vergisi haqqinda bayannama,
hesabat ve maliyya hesabatlari taqdim etmakdan
azad edilir. Har bir Omaliyyat sirketi mivatiq
ganunvericiliya uygun olaraq biitiin basqa Vergilar
iizra (galir Vergisi haqqinda hesabatlar, gémrik
sanadlasdirmalari tgin rusumiarin qabzlari va sosial
taminat fondlarina 6danislar haqginda hesabatlar
daxil olmaqla, lakin onlarla mahdudlasmadan)

—

)

by each Contractor Party or its permanent establishments
to any entity incorporated, legally created or organised
outside the Republic of Azerbaijan.

The Tax Authority or other appropriate Tax or customs
body shall provide each Contractor Party, Operating
Company and their Sub-contractors with certificates
confirming the exemptions and/or VAT zero (0) percent
tate as provided in Article 15.7(a) of this Agreement
within thirty (30) days of the Contractor Party, Operating
Company, or their Sub-contractors requesting such
certificate.

15.8 Other

(a)

)

Every Contractor Party, its Affiliates, Operating
Company and Sub-contractors shall pay registration or
similar fees imposed by a Governmental Authority to
the extent they are nominal and of a non-discriminatory
nature.

Due to the establishment of the Operating Company in
accordance with Article 9, it always has its Taxable
Profit at the level of zero (0), such Operating Company
shall not be treated as a legal entity subject to the Profit
Tax and therefore shall be exempt from the submission
of Profit Tax returns, reports and financial statements.
In accordance with the applicable laws every Operating
Company shall remain liable for the submission of
returns, reports and statements on all other Taxes
(including, but not limited to personal income Tax
reports, customs documentation fee statements and

106
bayannama, hesabat va maliyya hesabatlarinin
teqdim edilmasi iigdin masuliyyat dasiyir.

(Cc) Qtiweyaminma tarixindan sonra Podrat¢ ila
danisiqiar aparmaq va bu Sazisin Vergiya dair
Uddeaalarint hayata kecirilmasi va sarh edilmasi
dictin lazim olan qaydalart muayyan edan Protokollari
imzalamaq ticiin Komissiya yaradilir. Bela Protokollar
bu Sazisin bitin sartlari ila uygun galir va bu Sazis
iizra vergi masalalarinin sarh edilmasinda Hékumat
organlart terefindan verilan va ya darc edilan har
hansi digar Sarancam va ya Talimatlara barabar
hesab edilir.

15.9 Istirak payinin 6tdrdulmasindan Manfast vergisi

Har hanst Podrat¢! tareafin Istirak payinin tamamile va ya
gisman Uciincii torafa va ya har hans: Podratc terafa
satilmasi, yaxud Daimi 6tirdlmasinden alinan Xalis
manfastdan asagidaki qaydada Vergi tutulur:

{a} Bu 15.9 bandin magsadlari baximindan asagidaki
terminlara bela manalar verilir:

(i) “Umum galir” 6z hégugiarinin basqasina veran
Podratg: tarafin bu Sazisa uygun olarag Istirak
Payinin har hanst bir hissasinin basqasina
verilmasi miqabilinda aldigt Umumi haqq
demakdir.

(i) ~“Qaliq dayar” bu Sazisa asasen her hansi
sarmayeanin amortizasiya edilmayan va dvezi
édanilan masraflara aid olmayan  balans

_-Y

reports on contributions to the social insurance fund).

(c) There shall be established a Commission for the purpose
of conducting negotiations with the Contractor upon the
Effective Date and signing Protocols for the
determination of the rules required for the
administration and interpretation of Tax related
provisions of this Agreement. Such Protocols shall
correspond to all provisions of this Agreement and shall
have the force equivalent to the force of any other
Decisions or Instructions being issued or published by
the Governmental Authorities in connection with
interpretation of the Tax related provisions of this
Agreement.

15.9 Share Transfer Profit Tax

Tax due on the Net Income received for a Sale or a Permanent
Assignment of all, or any portion, of any Contractor Party’s
Participating Interest to a Third Party or any Contractor Party
shall be payable according to the following:

(a) For the purposes of this Article 15.9, the following
expressions shall have the meaning assigned to them
herein below:

(i) “Gross Income” means the total consideration
received by an assigning Contractor Party for an
assignment of any portion of Participating Interest
under this Agreement.

Gi) “Written-Down-Value” means the un-amortised
balance of any investment (accumulated costs),
which, pursuant to this Agreement, is not subject

107
ii)

(iv)

(kumulyativ masraflar) demakdir.

“Satis va ya Daimi 6tiirma” asagidakilar istisna
olmaqla, Istirak payina milkiyyat hiququnun
tamamils va ya qisman verilmasi va ya
6tiirtilmasi demakdir:

(aa) bu Sazisla bagli géttirtilmiis kredit
naticasinda bas veran htiquq va
dhdaliklarin verilmasi; yaxud

(bb) manfaat alda olunmayan — layihalerda
Istirak — paylarinin mibadilasi; yaxud

(cc) islarin gortlmasini taskil edan
6hdaliklarin avazinda har hans! hiiqugq va
ohdaliklarin verilmasi; yaxud

(dd) hiiquq va Shdaliklarin har hansi macburi
verilmasi.

‘Xalis galir’ Umumi Galir va asagidakilardan
ibarat olan tutulmalarin (vergi ¢ixilmalarin)
mumi mablagi arasindaks farg demakdir:

(aa) Hiiquq ve dhdaliklarin étirtilmasinin
qiiweya mindiyi tarixa cakilmis
kumulyativ Neft-qaz amoliyyatiara
cekilan Masraflarinda Podratci tarafin
payt;

(bb) Hiquq va Ghdaliklarini basqasina veran
Podratgi tarafin hayata kecirdiyi va bu
Sazisa asasan Neft-qaz amaliyyatlari
Masreflarina aid olmayan sarmayalarin

—)

(iii)

)

to Cost Recovery.

“Sale or Permanent Assignment" shall mean any
transfer or assignment of the ownership rights of
all or a portion of a Participating Interest
excluding:

(aa) a transfer resulting from a loan made in
respect of this Agreement; or

(bb) any exchange of Participating Interests in
projects where no profit is generated; or

(ce) any transfer for which consideration
consists of a work obligation; or

(dd) any involuntary transfer.

“Net Income” means the difference between the
Gross Income and the total amount of established
deductions (tax withholdings), which shall consist
oft

(aa) Contractor Party’s share of the
accumulated Petroleum Operations Costs
incurred up to date on which the
assignment becomes effective;

(bb) Written-Down-Value of any investment
(accumulated costs) made by the
assigning Contractor Party, which is not
charged to the Petroleum Operations

108
(b)

(c)

(d)

(e)

(kumulyativ masraflar) Qaliq Dayari;

(cc) Huiquq va Ohdaliklarin bu cur verilmasi
zaman ila slaqadar cakilan masreaflar.

Hiigquq ve dohdaliklarin satisindan va ya Daimi
oturiilmasindsn alda olunan Xalis galira 15.1(c)(vi)
bandinda miiayyan olunan Manfaet vergisi daracasi
tatbiq edilir. Umumi Galir alda edilarkan hugugq va
Ohdaliklari veran Podrat¢ taraf Xalis Galiri hesablayir
va yuxarida gosterilan Manfaat vergisi daracasini ona
tatbiq edir.

15.9(a)(iii)(aa) bandinda dgéstarilan mablaglier
Omeliyyat sirkatinin qanuni feaaliyyat gdstaran
auditoru. tarefindan tasdiq edilir, 15.9(a)(iii)(bb)
bandinda gdstarilan mablegler isa masraflari cakan
Podratc: terefin va ya Podratci tarafin Ortaq
sirkatinin qanuni_ feaaliyyat gdstaran auditoru
terafindan edilir.

Huqug va ohdaliklari veran Podrat¢ taraf bu qayda
ila hesablanan Vergini Umumi Galir alindiqdan sonra
otuz (30) taqvim giiniindan gec_ olmayarag
Azarbaycan Respublikas! Doéviat biidcasina ddayir.
Umumi Goalirin hissa-hissa alindigi taqdirda
tutulacaq Umumi Vergi da hissa-hissa ddanilir.
Umumi Galirin hissalari tam Umumi  Goalir
munasibatda beraber bodliindiyu kimi, vergi da
tutulacaq) tmumi  Vergiya neazaran  bearabear
bélinmolidir.

Huquq va ohdaliklari veran Podratg¢: taraf hiiquq va
Ohdaliklarin verildiyi Taqvim ili Ggun Azarbaycan
Respublikas! qanunvericiliyi ila mUayyen edilmis
formada va miiddatds bayannams teqdim edir.

hy

(b)

(c)

(d)

(e)

Costs under this Agreement;

(cc) Costs incurred for such assignment.

Profit Tax Rate defined in Article 15.1(c)(vi) shall be
applied to the Net Income of Sale and Permanent
Assignment. Upon receipt of Gross Income, an
assigning Contractor Party shall compute the Net
Income, and shall apply to the Net Income the computed
Profit Tax Rate indicated above.

The amounts set forth in Article 15.9 (a)(i11)(aa) shall be
certified by the statutory auditor of the Operating
Company and the amounts set forth in Article
15.9(a)(iii)(bb) shall be certified by the statutory auditor
of the Contractor Party or Affiliate of a Contractor Party
which incurred the costs.

An assigning Contractor Party shall pay the Tax so
calculated to the State Budget of the Republic of
Azerbaijan no later that thirty (30) calendar days after
receipt of the Gross Income. In the event that Gross
Income is received in instalments the total tax due shall
be paid in instalments. Each such tax instalment shall
be the same proportion of the total tax due, as the
corresponding instalment of Gross Income is in relation
to total Gross Income.

An assigning Contractor Party shall for the Calendar
Year when it makes an assignment submit a report in
the form and during the period of time specified by the
legislation of the Republic of Azerbaijan.
15.10 Qiuvvada galma

Bu Sazisda zidd olan miiddoalara baxmayaraq, bu Saziso
xitam verildikdan sonra bu 15-ci maddanin middealari
har bir Podratc: tarafin Vergilar Gzra ohdaliklarina aid
bitin masalalar qati hall edilanadak quveds qalir.

15.10 Survival

Notwithstanding any other provisions of this Agreement to the
contrary, the provisions of this Article 15 shall survive the
termination of this Agreement until such time as all matters
pertaining to Contractor Parties' liabilities for Taxes are finally
and conclusively determined.

110
MADD@ 16

KARBOHIDROGENLARIN DOYORININ MUSYYON EDILMas!

16.1 Umumi middaalar

Masreaflarin avezinin édanilmasi, Moanfoat
karbohidrogenlarinin bélusdirtlmasi magseadleri
baximindan va bu Sazisin digar yerlarinda konkret
olaraq géstorildiyi kimi, mivafiq olaraq Kontrakt berpa
sahasindan va Kontrakt kasfiyyat sahasindan ¢rxarilan
Karbohidrogenlarin  dayarinin mtayyanlasdirilmasi
ayrica hayata kecirilir. Yuxarida deyilaniarla bagi
Karbohidrogenlara, Xam nefta va ya Sarbast Tabii gaza
har hans istinad Karbohidrogenlarin, Xam neftin va ya
Sarbast Tabii gazin miivafiq olaraq Kontrakt barpa
sahesinda va ya Kontrakt kasfiyyat sahasinda cixarilan
hissasini nazerda tutur.

16.2 Kontrakt kasfiyyat_sahasindan ¢ixarilan Xam_neftin va

Sarbast Tabii qazin dayarinin musayyan edilmasi

(a) 13.4 bandina uygun olaraq Masraflarin avazinin
6daniimasi va 13.6 bandina uygun olaraq Manfaat
karbohidrogenlarinin bdéliisdiiriilmasi ucin Xam
neftin dayari bu Sazisin digar maddalarinda konkret
olaraq géstarildiyi kimi, har hans: Taqvim ribinds
asagidaki gaydada miiayyan edilen xalis ixrac
dayaridir:

(i) Taqvim rib arzinda (Konsament  tarixina
miivafiq olaraq) her hans: Taraf Kontrakt
kasfiyyat sahasindan her ixrac marsrutu dzre
cixarilan Xam nefti (va ya Kontrakt kasfiyyat
sahasindan cixarilan Xam neft avazina mibadila
va ya neftin “svop” sazislari naticasindea alda
edilmis digar Xam nefti) Satis mantaqasinda

—

16.1

16.2

ARTICLE 16
VALUATION OF PETROLEUM
General Provisions

The valuation of Petroleum lifted from the Contract
Rehabilitation Area and the Contract Exploration Area,
respectively, for the purposes of Cost Recovery, sharing of
Profit Petroleum and as otherwise specifically provided in this
Agreement, shall be made separately. In this regard, any
reference to Petroleum, Crude Oil or Non-associated Natural
Gas means such Petroleum, Crude Oil or Non-associated
Natural Gas which have been lifted from the Contract
Rehabilitation Area or the Contract Exploration Area
respectively.

Value of Crude Oil and Non-associated Natural Gas lifted
from the Contract Exploration Area

(a) The valuation of Crude Oil for purposes of Cost
Recovery pursuant to Article 13.4, and sharing of Profit
Petroleum pursuant to Article 13.6 and as otherwise
specifically provided in this Agreement in any Calendar
Quarter shall be the net back value calculated as follows:

G) for each export route where there have been export
sales of Crude Oil from the Contract Exploration
Area (or such other Crude Oil obtained through
exchanges or swap agreements which is exchanged
or swapped for Crude Oil from the Contract
Exploration Area) by any Party in arm’s length
transactions during the Calendar Quarter (as per bill

lll
(ii)

kommersiya cahatdan mistaqil aqdiara asasan
satirsa, bu cir satislarin hamisinda tatbiq
olunan orta xtisusi satis giymati izra (komisyon
va broker haqqi ¢ixildiqdan sonra), Catdirilma
mantagasinda Xam neftin dayarini (“Xalis ixrac
dayari”) tayin etmak ucin Xam neftin Satis
mantaqasina naql olunmasina Taraflarin cakdiyi
xerclari, 0  ciimladan, — takin bunlarla
mahdudlasmayarag, boru kamari_ tariflarini,
tranzit  risumlarini, sigortalar, —_ naqliyyat
vasitalarinin gecikmalarini, garisdirma
naticasinda bas veran keyfiyyat va/ va ya
kamiyyat itkilari, naqletma itkilarini,
terminallardan istifada haqqini, tankerlarin icara
edilmasini va boru kamari ugiin vergilari nazara
almagla; bu sartla ki, bitin Taraflarin
kommersiya cahatden mistaqil aqdlar asasinda
satislarinin Gmumi hacmi Taqvim rib arzinda
bitin Tareaflarin satislarinin hamisinin imumi
hacminin otuz t¢ tam iigda bir (33 1/3)
faizindan ¢ox olsun; va ya

agar har ixrac marsrutu izra kommersiya
cahatdan miistagil ixrac satislarinin Gmumi
hacmi yuxaridaki 16.2(a)(i) bandinda géstarilmis
faizdan artiq deyildirsa - (A) kommersiya
cehatdan mistaqil aqdlar (yuxaridaki 16.2(a)(i)
bandina asasan miayyan edilmis aqdlar)
daxilinda satilmis Xam neftin orta xisusi
qiymati izra va (B) kommersiya cahatdan qeyri-
mistaqil aqdlar asasinda satilmis Xam neftin
Taqvim riibii arzinda “Platts Oylqram“ nasrinda
bu cir Xam neft cin géstarilan orta xisusi
giymat izra; lakin nasrda bu qiymat
géstarilmadikda Xam neftin Taraflar arasinda
razilasdirilmis dic (3) numuna névii dciin Taqvim
ribiinda “Platts Oylqram“da darc edilmis xiisusi
"FOB" qiymatlarinin orta kamiyyati gotirilir;

—

of lading date), the weighted average per unit price
realized in all such sales (after deducting
commissions and brokerages), at the Point of Sale,
adjusted for costs incurred by the Parties of
transporting the Crude Oil to the Point of Sale,
including but not limited to pipeline tariffs, transit
fees, insurances, demurrages, quality and/or quantity
losses by blending, terminal fees, tanker costs and
pipeline taxes to arrive at a value of the Crude Oil at
the Delivery Point ("Net Back Value"); provided that
the total volume of such arm's length sales made by
all Parties exceeds thirty-three and one-third (33 1/3)
percent of the total volume of all sales made by all
Parties during the Calendar Quarter; or

(ii) for each export route where the total volume of arm's
length export sales does not exceed the percentage of
sales referred to in Article 16.2(a)(i) above, the
weighted average per unit price of: (A) Crude Oil
sold in arm's length sales (determined as provided in
Article 16.2(a)(i) above) and (B) Crude Oil sold in
non-arm's length sales at the average price quoted for
such Crude Oil in Platt's Oilgram during the
Calendar Quarter, but if no such price is quoted then
the average of per unit F.O.B. price quotations for
three (3) representative crude oils to be agreed by the
Parties, as published in Platt's Oilgram in the
Calendar Quarter, adjusted for quality, grade,
quantity, costs of transporting the Crude Oil to the
Point of Sale as provided in (i) above, to arrive at a
Net Back Value of the Crude Oil. In the event that
(b)

yuxaridaki (i) bandinda géstarildiyi kimi, Xam
neftin Xalis ixrac deyarini tayin etmak tigiin Xam
heftin keyfiyyatini, néviind, hecmini, Satis
mantagasina neq! edilmasina cakilan xarclari
nazara almaqla. Ogar bu 16.2(a)(ii) bandina
asasen arayis cin zeruri oldugu dévrda “Platts
Oylqram“in nagrina son qoyulmusdursa va ya bu
nasrin derci on bes (15) — giinluya
dayandiritmisdirsa, lazimi raqamlar Neft-qaz
sanayesinda beynalxalq niifuzu olan miinasib
alternativ nagrdan gétirtildr. Oger Tareflar
Kommersiya hasilatinin baslanma tarixina qadar
Xam neftin tg (3) nimuns noévii barasinda
raziliga gala bilmasalar (va ya har hans:
alternativ nasrlar barasinda§ raziliga gala
bilmasolar), asagidaki 16.2(c) bandinin
miuddaalarina asasan gati qarari beynalxalq
nufuza malik olan ekspert qabul edir.

ii) agar Taqvim ribt arzinda ¢ixariian Xam neftin
ixrac satislart bir nega ixrac marsrutu ila hayata
kecirilarsa, hamin Taqvim rubii ugtin Xam Neftin
dayari biitdn ixrac marsrutlari Ucin Xalis ixrac
dayarinin orta xilsusi giymati kimi miayyan
edilmalidir.

Har hans: Taqvim riibtinda Masreaflarin avezinin
édanilmasi va Manfaat  karbohidrogenlarinin
béliisdirilmasi Uciin Sarbast Tabii qazin dayari
Pocratginin Sarbast tabii gaz! Satis mantaqasine
catdirmaq ugiin cekdiyi xerclar, o ciimledan boru
kemari tariflari, Nagqletma itkilari va boru kamari
uigin vergilar va i.a. cixilmaqla bu Sazisin digar
maddalarinda konkret olaraq géstarildiyi kimi, gaz
satisina. dair miqavila asasinda kommersiya
cehatden mistaqil satis zamani tatbiq edilan faktik
qiymate barabardir (“Xalis ixrac dayari").

—}

(>)

Platt's Oilgram ceases to be published or is not
published for fifteen (15) days in the period required
for its use in this Article 16.2(a)(ii) then the required
data shall be taken from an available alternative
publication internationally recognized by the
Petroleum industry. If the Parties cannot agree the
three (3) representative crude oils by the
Commencement Date of Commercial Production or
fail to agree on any alternative publication the matter
shall be referred for final decision to an
intemationally recognized expert in accordance with
the provisions of Article 16.2(c) below.

(iii) where export sales of Crude Oil during any Calendar
Quarter are conducted through several export routes,
the value of Crude Oil for such Calendar Quarter
shall be determined as weighted average of Net Back
Values for all export routs.

The value of Non-associated Natural Gas in any
Calendar Quarter for the purposes of Cost Recovery,
sharing of Profit Petroleum, and as otherwise specifically
provided in this Agreement shall be the actual arm's
length sale price realised under a gas sales agreement
less costs incurred by the Contractor Parties of
transporting such Non-associated Natural Gas to the
Point of Sale including but not limited to pipeline tariffs,
Transit Losses and pipeline taxes ("Net Back Value").

113
(}

Podratc) Sarbast Tabii gaz: qeyri-kommersiya
cahatdan miistaqi] eqdlarla satdigi hallarda, bela
Sarbast tabii qazin dayeri tstiinlik taskil eden
beynalxalg giymatqoyma prinsipleri asasinda va
bazar, név, keyfiyyat, hacm, dasinma, habela digar
miuvafiq amillar nazera alinmagla ARDNS ila Podratg!
arasinda razilasdirilmis giymatla mtayyen  edilir
(Xalis ixrac dayari*).

Bu 16 Maddenin meqsedleri tigtin, ARDNS-ya, ARDNS-
nin her hansi bir Ortaq girketino va yaxud her hansi
Hoékumet organina heyata kegirilen bitin Tabii semt qaz
kommersiya cahotden miisteqil eqdlar nazarde tutulur.

Mivafiq Taqvim rabu qurtardigdan sonra otuz (30)
gtindan gec olmayaraq bitin Taraflar Xam neftin
va/ve ya Sarbast tabii qazin nazardan kecirilan
Taqvim riibiinda kommersiya cahatden mistaqil
satislarinin hamist gin satis hacmlarini, tarixlarini,
giymatlarini va Satis manteqasini Smaliyyat sirkatina
bildirirlar va Omaliyyat sirkati yuxaridak! 16.2(a) va
16.2(b) bandlarinda géstarilmis miiddaalara amal
edilmesi magsadila Xam neftin va/va ya Sarbast tabii
qazin dayarinin miiayyan edildiyi haqqinda ARDNS-
na bildiris verir; hamin bildirisda kommersiya
cahatdan mitstegil olan biitiin agqdlear actin satis
hacmlari, tarixlari, giymatlari va Satis mantegasi
géstarilir. Ogar har hanst Taraf dmaliyyat sirkatinin
16.2(a) va 16.2(b) bandlarine asasan elan etdiyi
dayarla razilasmirsa va Xam neftin ve ya S arbast
tabii gazin dayarinin muayyan edilmasi haqqinda
ARDNS-~in Podratcidan maiumat aldigi tarixdan otuz
(30) gin keganadak ARDNS ila Podratgi Xam neftin
va/va ya Sarbast tabii gazin deyari barasinda
raziiga gala bilmirlarsa, bu deayeari Podratg: va
ARDNS tarafindan tayin  olunan, —beynalxalq
miqyasda taninmis ekspert miiayyan edir, lakin
oniar yuxarida géstarilan otuz (30) giin miiddat

—

(©)

Where Non-associated Natural Gas is sold by Contractor
in non-arm's length sales, such Non-associated Natural
Gas shall be valued at a price to be determined by
agreement between SOCAR and Contractor based on
pricing principles prevailing internationally, taking into
account market, grade, quality and quantity,
transportation and other relevant considerations ("Net
Back Value"),

For the purposes of this Article 16, all sales of Non-
associated Natural Gas to SOCAR, any Affiliate of
SOCAR or any Government Authority shall be deemed
an arm’s length transaction.

Within thirty (30) days after the end of the relevant
Calendar Quarter, alf Parties shall notify the Operating
Company of the volumes, dates, prices and Point of Sale
for all arm's length sales of Crude Oil and/or Non-
associated Natural Gas during such Calendar Quarter,
and the Operating Company shall notify SOCAR of
valuations of Crude Oil and/or Non-associated Natural
Gas for the purposes of Article 16.2(a) and Article
16.2(b) above, which notice shall specify volumes, dates,
prices, and Points of Sale for all arm's length sales. If
any Party does not accept any valuation notified by the
Operating Company pursuant to Article 16.2(a) or
Article 16.2(b) and SOCAR and Contractor cannot reach
agreement on the value of Crude Oil and/or Non-
associated Natural Gas within thirty (30) days of receipt
of notice by SOCAR of Contractor's valuation of Crude
Oil and/or Non-associated Natural Gas, such
determination shall be made by an internationally
recognised expert appointed by Contractor and SOCAR,
but if they fail to agree within thirty (30) days from the
end of the thirty (30) days referred to above on the
appointment of such expert, then such appointment shall
be made by the President of the Stockholm Chamber of
Commerce, Sweden on the application of SOCAR or

114
qurtardigi andan baslayaraq otuz (30) giin arzinda
ekspert tayin etmak haqqinda raziliq alda eda
bilmasaiar, ekspert Stokholm (isveg)  Ticarat
palatasinin Prezidenti terafindan ARDNS~nin va ya
Podratgnin arizesi ila miuracistinden sonra tayin
olunur. Tayin edilean ekspert Karbohidrogenlarin
satis! sahasinda beynalxalq nufuza malik olmalidir.
Ekspert bu Sazisin ingilisca motnindan istifada edir.
Tayin olunduqdan sonra otuz (30) giin arzinde
ekspert 6z garan haqqinda yazil) malumat verir ve
onun garar gati hesab olunur, ARDNS va Podratc!
ugun macburi sayilir.

Hesablasmalar vo Gdanislar aparmaq magqsadila cari
Taqvim ribii Uciin Xam neftin va ya séhbat Sarbast
tabil qazdan gedirsa, Sarbast tabii qazin Xalis ixrac
dayarini milayyan etmazdan aval miivaqgqati olaraq,
ya'ni hamin dévrda tatbiq edila bilan Xalis ixrac
dayari geti muayyanlasdirilana qadar Xam neftin
va/va ya Sarbast tabii qazin awalki Taqvim ribil
iigiin miayyen olunmus Xalis ixrac dayarindan
istifada edilir. Muvaqqeti hesablagmalarda va
édanislarda dizalislar etmak lazim galdikda, bela
didzalistar tatbiq oluna bilan bela Xalis ixrac dayari
miayyan edildikdan sonra otuz (30) giin orzinda
kecirilir.

Naqletma —itkilari. (Podratcinin = boru — kamari
sahiblarinden va ya operatorlarindan
kompensasiyasint aldigi itkilardan basqa) Umumi
hasilat hecmindan§ ¢iilir. Podratcinin Naqletma
itkilarindan sigortalanmaq uciin verdiyi sigorta
xarclari Ovazi édanilasi measraflar deyildir. Bela
itkilara gére verilan sigorta kompensasiyalarinin heg
biri Masraflarin avazinin édanilmasi hesabina daxil
edilmir. Podratg: 20.1 bandina uygun olarag Podrat¢i
naqletma —itkilarinin siGorta edilmasi = gun
cavabdehdir.

(dy

Contractor. Such expert shall be a person internationally
recognised as having expertise in the marketing of
Petroleum. The English language text of this Agreement
will be utilised by the expert. The expert shall in writing,
report his determination within thirty (30) days of his
appointment and his determination shall be final and
binding upon SOCAR and Contractor.

Pending the determination of the Net Back Value of
Crude Oil or as the case may be Non-associated Natural
Gas for a given Calendar Quarter, the Net Back Value of
Crude Oil and/or Non-associated Natural Gas determined
for the preceding Calendar Quarter shall be provisionally
applied to make calculation and payment until the
applicable Net Back Value for that period is finally
determined. Any adjustment to such provisional
calculation and payment, if necessary, will be made
within thirty (30) days after such applicable Net Back
Value is finally determined.

Transit Losses (other than losses for which Contractor
has been reimbursed from any insurances taken out by
Contractor and losses for which Contractor has been
reimbursed from pipeline owners or operators) shall be
deducted from Total Production. Insurance premiums
paid by Contractor for insurance taken out by Contractor
covering Transit Losses shall not be Cost Recoverable.
Any insurance reimbursements for such losses shall not
be credited to Cost Recovery. Contractor shall be
responsible for the insurance of Transit Losses, pursuant
to Article 23.1.
(d)

16.2(a) va (b) bandlerina asasen Xam neftin va/ve ya
Serbast T abii qazin t atbiq oluna bilan Xalis ixrac
dayari miayyen olunarkan asag dakilar tetbiq edilir:

(i) bu 16.2 bandinin “satislara® aid muddealart
ayrica bir satisa da eyni daracada aiddir va
miivafiq suratdea tefsir olunur; va

(ii) Satis mantegasinda Xam neft ve ya Sarbast
Tabii qazin Uzarinda miilkiyyet hitququnun
Tarafdan aliciya kegdiyi an satis ani hesab
olunur; va

(ii) “Satis mantegasi“ ela bir cografi néqta va ya
néqtelardir ki, satisin hans! sertlarla - "FOB,
CIF, Ci vo F” sartlari ile, yaxud beynalxalg neft
sanayesinda hamiliqla qabul edilmis har hanst
basqa sartlarla apariimasindan asill
olmayaraq, orada Xam neft va ya Serbest Tabii
qazin izerinda miilkiyyat htiququ saticidan
aliciya kecir. Mimkiin satis mantagalarinin
niimuneleri sirasina ixrac neft kamearinin son
mantagasindaki terminalin ¢ixtg flanetsinda
goyulmus buraxtlis = saygaci, — neftayirma
zavodundaki giris saygaci va ya tankerdski
giris flanetsi daxildir; va

(iv) “Nagletma — itkilari” dedikds,  Catdirilma
mantagasindan ixrac nagletma sistemlarinin
(hamcinin mivafiq hallarda, Qara daniz
rayonundan Xam neftin cixarilmasi uc¢iin, agar
séhbat Tabii qazdan gedirsa, Sarbast tabii
qazin Satis mantaqasina nag! olunmasi tgin
istifada edilan har hanst boru kamari daxil
olmaqia) son mantagasina Xam neftin va ya
Sarbast Tabii qazin vurulmasi gedisinda amala

—]

@)

In determining the applicable Net Back Value of Crude
Oil and/or Non-associated Natural Gas pursuant to
Articles 16.2(a) and (b) the following shall apply:

(i) provisions in this Article 16.2 dealing with "sales"
shall equally apply to a single sale and shall be
interpreted accordingly; and

Gi) the point in time at which title in Crude Oil and/or
Non-associated Natural Gas transfers at the Point
of Sale from a Party to the buyer shall be deemed
to be the time of sale; and

(ii) "Point of Sale" shall mean the geographical
location or locations where title to Crude Oi] or as
the case may be Non-associated Natural Gas
passes from a seller to a buyer, whether such sale
is F.O.B., C.LF., C. and F. or any other manner
generally recognised by the international
Petroleum industry. Examples of possible Points
of Sale include the sales meter at the outlet of the
terminal at the terminus of the export pipeline, the
inlet meter at a refinery, or the inlet flange to a
tanker; and

(iv) "Transit Losses" - shall mean losses incurred
during the pipeline transport of Crude Oil and
Non-associated Natural Gas from the Delivery
Point to the terminus of the export
transportation systems, (including, if applicable,
any pipeline utilized for transshipment of the
Crude Oil to exit the Black Sea area or in the
case of Non-associated Natural Gas to the Point
of Sale) in excess of the normal international

116
galan va boru kamarlarinda beynalxalq
tacriibada qabul  edilmis normal _ itki
hadlarindan, yeni sifir tam onda bir (0,1)
faizdan artig olan itkilar nazerda tutulur; va

(v)  “kommersiya cahatdan miistaqil satis“ - aqd
baGlamaq istayan mdstaqil alici va satici
arasinda Serbast dénarli valyuta migabilinda
beynalxalq bazarda Karbohidrogenlar satisi va
ya mubadilasi demakdir, ham da bu zaman
barter eqdierini nezerda tutan — satisiar,
hdkumatlararast satislar, habele beynalxalq
bazarda Karbohidrogenlar satisinda qilvvada
olan adi iqtisadi stimullarla deyil, tamamila va
ya qisman diger milahizelarle sartlandirilan
basqa aqdlar istisna edilir.

16.3 Kontrakt barpa sahasindan cixarilan Karbohidrogenlarinin

dayearinin milayyan edilmasi

13.3. banding uygun olaraq  Masreflerin§ avezinin
6danilmasi va 13.6 bandina uygun olaraq Moanfeat
karbohidrogenlarinin bolisdiiriilmasi Ugin
Karbohidrogenlarinin dayari bu Sazisin digar maddolarinda
konkret olaraq géstarildiyi kimi, har hans! Taqvim riibiinda
16.2 bandina oxsar olaraq muayyan edilir, nazara alarag
ki, 16.2 (a) (ii) bandinds istinad edilan Ug (3) ciir xam neft
QUwayaminme tarixina qadar razilasdirilacaqair.

16.4 Hacmlarin dlciiimasi

(a) Podratcinin istehsal etdiyi Karbohidrogenlarin hacmi
va keyfiyyati beynalxalq neft sanayesinin hamiliqla
gabul edilmis standartlarina uygun metodlar ve
cihazlar ila dl¢ilir va Olgma qaydasina uygun
olaraq Taraflarin nazarati altinda saxlanilir.

— |

pipeline loss allowance of one-tenth of one (0.1)
percent; and

(v) an “arm's length sale" is a sale or exchange of
Petroleum between a willing and non-affiliated
buyer and seller on the international market in
exchange for payment in Foreign Exchange,
excluding a sale involving barter, sales from
government to government and other transactions
motivated in whole or in part by considerations
other than the usual economic incentives involved
in Petroleum sales on the international market.

16.3. Value of Petroleum lifted from the Contract Rehabilitation

Area

The valuation of Petroleum for purposes of Cost Recovery
pursuant to Article 13.3, sharing of Profit Petroleum pursuant to
Article 13.6 and as otherwise specifically provided in this
Agreement in any Calendar Quarter shall be calculated in the
same manner as for Article 16.2. provided that the three (3)
representative crude oils referred to in Article 16.2(a)(ii) shall
be agreed by the Effective Date.

16.4 Measurement

(a) The volume and quality of Petroleum produced by
Contractor shall be measured by methods and appliances
im accordance with generally accepted international
Petroleum industry practice, and shall be monitored by
the Parties in accordance with the Measurement
Procedure.

117
(b)

()

(d)

Podratc: Olgma qaydasinin miiddaalarina uygun
olaraq Karbohidrogenlerin keyfiyyatini élgmek ve
keyfiyyatini miayyan etmak Uciin istifade olunan
cihazlari yoxladig! va kalibrladiyi haqda ARDNS-ya
yazth mealumat verir. ARDNS-nin yoxlamada vo
kalibrlamada mugahida aparmaq tctin 6z hesabina
va 6z riski ila 6z mitaxassislarini géndarmaya
ixtiyart vardir.

Olgma metodu va ya dlcma cin istifade edilan
cihazlar hasilatt artiq va ya askik gésterdikda, agar
basqa hal siibut olunmursa, bela hesab ed ilir k i,
dlgma cihazlarinin son dafa yoxlandigi vaxtdan
e’tibaran sahv mévcud olmusdur; bu halda sahva yol
verilan dévr iigdn orta dayar tizre zeruri dtizolislar
edilir va ya mivafiq middet arzinda mahsulun
lazimi hecminda natura saklinda ¢atdirilmasint
nizamlamag Uciin tadbirlar g6rildr.

Kontrakt sahesindan cixarilan va 13.2 bandinda
géstarildiyi kimi, Podratcinin § istifada etmadiyi
Karbohidrogenlar Catdirilma mantaqasinds dl¢iilir.

)

(c)

@

Contractor shall give prior written notice to SOCAR of
any testing and calibration by Contractor of the
appliances used in the measurement and determination of
quality of Petroleum pursuant to the Measurement
Procedure. SOCAR, at its cost and risk, shall be entitled
to have witnesses present at such testing and calibration.

Where the method of measurement, or the appliances
used therefor, have caused an overstatement or
understatement of production, the error shall be
presumed to have existed since the date of the last
calibration of the measurement devices, unless otherwise
proved, and an appropriate adjustment shall be made to
the average value for the period of the error, or by an
adjustment in deliveries in kind over an equivalent
period.

Petroleum produced from the Contract Area and not used.
by Contractor pursuant to Article 13.2 shall be measured
at the Delivery Point.
MADDo 17

@MLAKA SAHIBLIK V3 ONDAN ISTIFADA,
OMLAKIN LGV EDILMaSs!

7.1 Omiaka sahiblik va ondan istifada

Neft-qaz ameliyyatlari aparilmasi tigiin n ezarda tutulan
asas fondlarin va dasinar amlakin asagidaki kateqoriyalart
Uzarinda milkiyyat hiququ ARDNS-na asagidaki qaydada
kegir:

(a) Torpaq sahalarinin satin alinmasina qanunla icaze
verilaceyi taqdirda Podratg¢inin Azarbaycan
Respublikasinda Neft-qaz amaliyyatlar’ gin satin
aldigi torpaq sahalari alindig1 andan ARDNS$-nin
milkiyyati olur;

(b) Neft-gaz amaliyyatlarinda Podratcinin istifada etdiyi
asas fondlar va dasinar amlak - bunlarin doyari
Neft-qaz amaliyyatlari Uglin Masreflare aid edilir -
Uzarinds miilkiyyat hiiququ ARDNS-ya asagida
géstarifan tarixlar icarisinda an erken tarixda kecir:
() Sifir balansina nail olandan sonra galen Taqvim
rabiiniin sonunda va ya (ii) bu Saz isin q tiwasina
xitam verilandan sonra, Axirinci halda Podratginin
26.3(b) bandinda va 32-ci Maddada nazarce tutulan
higuqlar) mahdudlasdinlmadan, asas_ fondlar
tzerinda miilkiyyat hiququ bu Sazis Wzra ona aid
edilan masraflarin 6danilib- 6danilmamasindan asili
olmayaraq ARDNS-ya kecir. Sifir balansina nail
olunduqdan sonra milkiyyat hiququ ARDNS-ya
verilan asas fondlar ve dasinar amlak, yalniz igtisadi
resurs qalig1 mahdud olan amlak vahidlarindan
basqa, istismara yararli olmali va asinmasi nezere
alinmaqla, hami terafindan qabul edilmis beynalxalq

4

ARTICLE 17

OWNERSHIP, USE AND ABANDONMENT
OF ASSETS

17.1 Ownership and Use

Title to the following categories of fixed and moveable assets
for use in Petroleum Operations shall pass to SOCAR in
accordance with the following:

(a)

(b)

When legally permissible to purchase land, any land
purchased by Contractor for Petroleum Operations shall
become the property of SOCAR, as soon as it is
purchased.

Title to fixed and moveable assets employed by
Contractor in the performance of Petroleum Operations
and the cost of which is claimed as Petroleum Costs shall
be transferred to SOCAR upon the earlier to occur of (i)
the end of the Calendar Quarter following the
achievement of Zero Balance or (ii) the termination of
this Agreement. In this latter case, without prejudice to
Contractor's rights under Articles 26.3(b) and 32, title to
fixed assets will pass to SOCAR irrespective of whether
the costs thereof have been Cost Recovered. Except in
respect of items which have limited residual economic
life, fixed and moveable assets the title to which is
transferred to SOCAR following the achievement of
Zero Balance shall be in reasonable working order and
shall comply with generally accepted international
technical standards, subject to wear and tear.

me
()

(d)

(2)

texniki standartlara uygun galmalidir.

Podratginin ixtiyar! var ki, amlak Uzarinda mulkiyyat
hiququnun bu 17.1 bandina asasan ARDNS-na
kecib-kegmamasindan asi olmayaraq Neft-qaz
amaliyyatlarint aparmaq magsadi ila alinmis bitin
torpaq sahalarindan, asas fondlardan va dasinar
amlakdan heg bir alava xarc qoymadan bu Sazisa
uygun suratda va onun qlivveda olacagi blittin
muddat arzinda tam va mistesna htiquala istifada
etsin.

Har hansi asas fondun 32.5 bandina uygun suratda
qisman tohvilina dair razilasmaya asasan Podrat¢!
tahvil verilan sahedaki amlakdan imtina etdiyini,
ondan istifada etmak va ya onu_ Neft-qaz
amaliyyatlar! ila bagi har hanst basqa yera
kocurmak niyyetinda olmadigmi bildirir. 17.1(f)
bondinin middealarina amal edilmasi sartila ARDNS
bu bildirisin alindigi andan etibaran altmis (60) giin
arzinda hamin asas fondlar tizarinda milkiyyat
hiiguqunu, sahibliyi va nazarati 6z dhdasina
gotiirmayi gerara ala bilar.

Bu Sazisin qlvvads oldugu miiddet arzinda Neft-
qaz amoliyyatlarinin hayata kecirilmasi prosesinda
Podratcinin topladig: va hazirladigi: malumatin va
basqa_ informasiyanin birga sahibi ARDNS va
Podratgidir. Bu Sazisin qtivvasina xitam verildikdan
sonra hamin malumatin va informasiyanin hamisinin

tizarinda miilkiyyat hiiququ ARDNS-ya_ kegir.
Neticada her bir Podratci toraf  géstarilen
mea'lumatdan ve  informasiyadan Azarbaycan

Respublikasinda Karbohidrogenlarla bagl digar

faaliyyat névleri ila alagadar olaraq sonralar da

istifads etmak hiiququna malikdir. Bu Sazisin

qiiwede galacagi miiddat arzinda Podrat¢! bu

Sazisin 30.2 bandinda géstarilmis prinsiplara uygun
(

—

@

©)

Contractor is entitled, at no additional cost, to the full
and exclusive use and enjoyment of all land and fixed
and moveable assets acquired for the purpose of
Petroleum Operations throughout the term of this
Agreement irrespective of whether title to such asset has
passed to SOCAR in accordance with this Article 17.1.

With respect to any fixed asset Contractor shall, upon
agreement of partial relinquishment pursuant to Article
32.5, give notice of abandonment of such assets in the
area to be relinquished which Contractor does not intend
to use or relocate elsewhere in connection with
Petroleum Operations. Subject to Article 17.1(H,
SOCAR may, within sixty (60) days of receipt of such
notice, elect to assume ownership, possession and
custody of such fixed assets.

Data and other information collected and generated by
Contractor in the course of Petroleum Operations shall,
during the term of this Agreement, be jointly owned by
SOCAR and Contractor. Following the termination of
this Agreement ownership of all such data and
information shall revert to SOCAR. Thereafter, each
Contractor Party shall be entitled to continue to use such
data and information in relation to its other Petroleum
related activities in the Republic of Azerbaijan.
Contractor shall be entitled to trade such data and
information in accordance with the principles set out in
Article 30.2 of this Agreement during the term of this
Agreement.

120 ft

17.2

17.3

suratda hamin malumati va informasiyani mibadila
etmak hiiququna malikdir.

(f) — Iearaya goétiriilmis avadanliq uzerinda miillkiyyat
huququ, bu Sazisin 17.3 bandinda ayrica géstarilmis
hallar istisna olmaqla, bu Sazisin qiiwesine xitam
verildikdan sonra ARDNS-ya kecmir va Podrate: adi
cakilon avadanligi aparmaq hiququna malik olur.

(g) Bu 17 maddanin maqsadlari baximindan “asas
fondlar* Neft-qaz amaliyyatiarinin aparilmasi ugin
lazim olan va Kontrakt sahasinin hidudlarinda
yerlagan quyular, tullant: xetleri, boru kamerlari,
neft, qaz va suayirma qurgulari, neft nasos
stansiyalari, bosaltma terminallari, qaz kompressor
stansiyalar! va bu cur digar qurgular va obyektlar
demakdir.

Fondlarin lagv edilmasi, imumi sartlar

Kontrakt sahasindaki Neft-qaz ameliyyatlarinda
Podratcinin istismar etdiyi biittin asas fondlarin lagv
edilmasini maliyyalasdirmak magqsadila Tareaflar yaxsi
beynalxalg niifuza malik olan, ARDNS ila Podratgi arsinda
razilasdirilmig bankda miistarak hesab acirlar. Bu hesab
“Lagvetma islari fondu“ adlanacag, ham da Fond vasaitdan
maksimum fayda gotirtlmasini nazerda tutmaqla ARDNS
ila birlikda Omaliyyat sirkati tarafindan idara edilacekdir.
Magsedli hesabin strukturu ve Legvetma islari fondunun
vasaitinin idara edilmasinin sartlari ARDNS ila Podratg
arasinda razilasdirilir. Lajvetma islari fonduna qoyulmus
bitin pul vasaitinin avezi Omaliyyat masreaflari kimi
Odanilmalidir.0 Lagvetma islari fondu mivafiq olaraq
Kontrakt kasfiyyat sahasinda va Kontrakt barpa sahasinda
cakilmis bitin Osasl masraflarin on bes (15) faizindan
artiq ola bilmaz.

hesabina_Lagvetma

Kontrakt _kasfiyyat_sahasi islari

17.2

17.3

(63) Except as otherwise provided in Article 17.3 of this
Agreement, ownership of leased equipment shall not
transfer to SOCAR at the end of this Agreement, and
Contractor shall at such time be free to export such
equipment.

(g) For purposes of this Article 17, “fixed assets” means
structures and facilities essential to the conduct of
Petroleum Operations that are located within the
Contract Area, such as wells, flowlines, pipelines, oil,
gas and water separation facilities, oil pump stations,
loading terminals, gas compression stations and the like.

Abandonment, General Terms

In order to finance abandonment of all fixed assets employed in
Petroleum Operations within the Contract Area by Contractor,
the Parties shall open a joint escrow account at a bank of good
international repute to be agreed between SOCAR and
Contractor. This account shall be known as the "Abandonment
Fund" and shall be administered by the Operating Company in
coordination with SOCAR for a maximum value. The structure
of the escrow account and the terms for the administration of
the Abandonment Fund monies shall be mutually agreed
between SOCAR and Contractor. All monies allocated to the
Abandonment Fund shall be recoverable as Operating Costs. In
no event shall the Abandonment Fund exceed fifteen (15)
percent of all Capital Costs incurred in the Contract Exploration
Area and the Contract Rehabilitation Area, respectively.

Formation_of Abandonment _Fund_for the Contract

121
de
fondunun yaradiimas!

(a)

(b)

Kontrakt kasfiyyat sahasindan Islanma proqraminda
miiayyan edilmis Karbohidrogenlar ehtiyatlarinin
gixariimasinin§ alli (50) faiza gatacagi Taqvim
rubiindan sonra galen birinci Taqvim ribiinda
Podratgi Lagvetma islari fonduna vesait kégurmaya
baslaytr. Oger Lagvetmea isleri fonduna pul vasaiti
daxil olmaga baslayandan sonra, Kontrakt kasfiyyat
sahasinds qalan Karbohidrogenlarin dmumi
ehtiyatlarin) milayyen seviyyeye gader artiran bir
Kasf edilarsa va bunun naticasinds Gmumi macmu
ehtiyatlarin yet alli (50) faizdan az_ hissasinin
cixarnidigi malum olarsa, Lagvetma islari fonduna
vasait kéctriilmasi dayandirilir. Karbohidrogentar
ehtiyatinin (hamin Kasf naticasinda miivafiq suratda
artmis ehtiyatin) alli (50) faizinin cixarilacagi an
galib ¢atdiqdan sonra Podratg! Lagvetme islari
fonduna yenidan vasait kéciirmaya baslayir. 17.3(b)
bandinda géstarildiyi kimi, hamin  vasaitin
kamiyyatini teyin etmak icin istifade olunan distur
Kontrakt kasfiyyat sahasinda yenidan nazerden
kecirilmis | Karbohidrogenlar = ehtiyati. = nazara
alinmagqla tashih edilir. Lakin Lagvetma  islari
fonduna avwallar verilmis bitin vasaitlerin tam
hacmi dstagal onlann yt§ilmis faizlari tamamila
Podratcinin hesabina yazilir.

Podratg: her Taqvim ribiinda Lagvetma_ islari
fonduna asagidaki diistura uygun suratda vasait
kécirir:

QAT = ((COA/ARES) x PARES) ~ CAF

burada:

QAT = mivafiq Taqvim riibii tigiin Legvetma islari

fonduna = kéciirtlmali olan vasaitlarin

ey

Exploration Area

@

@)

Contractor shall commence making contributions to the
Abandonment Fund in the first Calendar Quarter
following the Calendar Quarter when fifty (50) percent
of Petroleum reserves identified in the Development
Programme have been recovered from the Contract
Exploration Area. Should the point be reached at which
paymenis into the Abandonment Fund have commenced
and a Discovery is made subsequent thereto which
increased the total remaining Petroleum reserves in the
Contract Exploration Area to a level where less than fifty
(50) percent of overall combined reserves nave been
recovered, then payments into the Abandonment Fund
shall be suspended. Contractor shall resume payments
into the Abandonment Fund when the point is reached
where fifty (50) percent of Petroleum reserves (as
increased by such Discovery) have been recovered. The
formula for determining the amount of such payments as
set forth in Article 17.3(b) shall be revised to take into
account the revised Petroleum reserves of the Contract
Exploration Area. Contractor shall receive; however, full
credit for all payments previously paid into the
Abandonment Fund, plus accrued interest thereon.

Contractor shall transfer funds on a Calendar Quarter
basis to the Abandonment Fund according to the
following formula:

QAT = ((COA/ARES) x PARES) —- CAF
where:

QAT is the amount of funds to be transferred to the
Abandonment Fund in respect of the relevant

122
YK
17.4 Kontrakt

175

mabladgidir;
COA  lagvetma amoliyyatiarinin 17.5(g) bandina
uygun olaraq mitayyan edilan va 17.2
bandinds gésterilmis hadden  yiiksak
olmayan smeta dayaridir;
ARES Lagvetms islari fondunun agildigt Taqvim
ribiiniin sonundan baslayaraq gixarilmali
olan Karbohidrogenlarin qiymatlandirilmis
qaltq ehtiyatlaridir;
PARES La§vetma islari fondunun acildig: Taqvim
rabiniin sonundan etibaran
Karbohidrogenlarin macmu hasilatidir;
CAF

awalki Taqvim riblinun sonu icin

Lagvetma islari fondunun balansidir.
hesabina

berpa _ sahasi islari

fondunun yaradilmasi

Laagvetma.

QUvvayaminmea tarixindan sonra on iki (12) aydan gec
olmayaraq Tarafler Kontrakt barpa sahasi iictin Lagvetma
islari fonduna vasaitlarin daxil olmas: mexanizmini
razilagdiracaq va qabu! edacaklar.

Fondlarin laGvi ila alaqadar Taraflarin manasibattari

(a) Ogar har hansi bir vaxt Podratci Kontrakt sahasinda
yerlagan asas fondlarin bu Sazis quvvedan
diiganadak lagv  olunmasini tdvsiya —edirsa,
Podratginin tévsiyasi alindigdan sonra otuz (30) giin
arzinda ARDNS hamin fondlarin istismarint davam
etdirmayi qarara almaq hiququna malikdir va bela
halda 6ziina minasib bir tarzda va miinasib vaxtda
onun lagv edilmesi masuliyyatini 6z dzarina

4

=

174

17.5

Calendar Quarter;

COA _ is the estimated cost of abandonment operations
established pursuant to Article 17.5(d), up to the
limit established in Article 17.2;

ARES _ is the estimated Petroleum reserves remaining to

be recovered from the end of the Calendar
Quarter in which the Abandonment Fund was
opened;

PARES is the cumulative production of Petroleum from
the end of the Calendar Quarter in which the
Abandonment Fund was opened;

CAF is the Abandonment Fund balance at the end of

the previous Calendar Quarter.

Formation of Abandonment Fund for the Contract
Rehabilitation Area

The Parties shall no later than twelve (12) months from the
Effective Date agree and accept the mechanism of making
contributions to an Abandonment Fund for the Contract
Rehabilitation Area.

Parties Relationship with respect to Abandonment of
Assets

(a) If, at any time, Contractor recommends abandonment of
a fixed asset within the Contract Area prior to the
termination of this Agreement, SOCAR may elect, within
thirty (30) days of receipt of Contractor's
recommendation, to continue using such fixed asset, in
which event SOCAR shall be responsible for abandoning
such fixed asset as and when it decides, and the
appropriate portion of the Abandonment Fund shall be

123
(b)

gétirtir; ARDNS hamin asas fondlar: leagv etmaya
basladigi anda, ya da Sazig qiiwadan diisandan
sonra, - bunlarin hansinin daha aval bas
vermasinden asili olarag, - Lagvetma  isleri
fondunun miivafiq hissasi ARDNS-ya kecir. dgar
ARDNS asas fondlarin istismarint davam etdirmayi
garara almirsa, onu lagv etmak haqqinda qarar
Rahber komita tarafindan qabul olunur, bu gartla ki,
glindaliyina Podratcinin tévsiyasi ilk dafa salinmis
iclasda Rehber komita hamin asas fondlarin lagv
olunmasi barada vahid raya gala bilmirsa, bela
hesab edilsin ki, ARDNS hamin asas fondlarin
istismarin| davam etdirmeyi garara almisdir va
hamin asas fondlar barasinda biitiin sonraki
masuliyyat Podratcinin uzarindan géturillir. agar
Rahber komita hamin asas fondlart lagv etmayi
garara alirsa, bu garardan sonra otuz (30) giin
arzinda ARDNS Podratgiya, bu asas fondlann lagv
edilmasi Ucgtin mahz kimin - Podratginin yoxsa
ARDNS-nin 6ziintn masuliyyat dagidigini bildirir.
Otuz (30) giin arzinda ARDNS terafindan bela bir
bildiris olmadiqda, hesab edilir ki, ARDNS asas
fondiarin lagv  olunmast icin masuliyyati
Podratcinin uizarina qoymagi garara almisdir.
Lagvetma islari fondunun miivafiq hissasi hamin
asas fondlarin lagv edilmasi dicgiin cavabdeh olan
Tarafin hesabina kecirilir. ARDNS asas fondlarin lagv
edilmasi ila bagh bitin amaliyyatlar: va ya asas
fondlarin istismarinin davam etdirilmasini
beynalxalq neft-qaz sanayesinda qabul edilmis
tacribaya uygun suratda va ela bir tarzda hayata
kegirir ki, bu Neft-gqaz amaliyyatlarina mane
olmasin.

Bu Sazis qiiweadan disdiikda Podratg: Kontrakt
sahasinin hiidudlari daxilinda Neft-qaz
amaliyyatlarinda istismar olunan asas fondlardan
hansilarint lagv etmak  niyyatindedirsa, onlarin

—)

(b)

transferred to SOCAR at the time it commences
abandonment of such fixed asset or termination of this
Agreement, whichever is earlier. If SOCAR fails to elect
to continue using such fixed asset the Steering
Committee shall determine whether to abandon such
asset provided that if the Steering Committee fails to
reach agreement on the abandonment of such fixed asset
at the meeting at which Contractor's recommendation
first appears on the agenda then SOCAR shall be deemed
to have elected to continue using such fixed asset and
Contractor shall have no further liability of any kind with
respect to such asset. If the Steering Committee decides
to abandon such fixed asset, within thirty (30) days of
such decision SOCAR shall notify Contractor whether
Contractor or SOCAR shall be responsible for
abandoning such fixed asset. If SOCAR fails to notify
Contractor within such thirty (30) day time period,
SOCAR shall be deemed to have decided that Contractor
is to abandon such fixed asset. The appropriate portion
of the Abandonment Fund shall be transferred to the
Party responsible for abandoning such fixed asset. Any
abandonment operations, or continued use by SOCAR,
shall be conducted in accordance with international
Petroleum industry practice and in such a manner that
does not interfere with Petroleum Operations,

Upon termination of this Agreement, Contractor shall
notify SOCAR of all fixed assets employed in Petroleum
Operations within the Contract Area, which Contractor
intends to abandon. SOCAR shall, within thirty (30)

124
(c)

hams! barasinds ARDNS-ya malumat verir. ARDNS
Podratginin malumatini aldiqdan sonra otuz (30)
gun middatinda Podratciya ARDNS-nin asas
fondlardan hansilarinin istismarini davam etdirmayi
gerara aldigint bildirir, habela Podratgiya yerda
qalan bitiin osas fondlart dz leGv etmak niyyatinda
oldugu yoxsa hamin asas fondlarin lagv edilmasi
uciin masuliyyati Podratcinin iizerina goydugu
haqda matumat verir. Lagvetme isleri fondunun bu
amlakin lagv edilmasi ila bagl islarin hacmina
uygun galan va homin amlaka aid olan hissasi adi
gakilan asas fondlarin lagv edilmasi agin kimin
masuliyyat dasimasindan asil! olaraq ya Podratcinin,
ya da ARDNS-nin hesabina kecirilir. ARDNS har
hansi asas fonddan istifadani davam etdirmayi va ya
onu lagv etmayi qarara aldiqda, ARDNS bu asas
fondu éziina miinasib bir tarzda va miinasib vaxtda
lagv etmak hiququna malikdir. Osas  fondlar
beynalxalq Neft-qaz sanayesinda hamiliqla qabul
edilmis tecriibaya uygun sakilda lagv olunur, bu
sartla ki, lagv edilmasi tcin masuliyyat dasidigi
amlaki Podratcginin tamamila lagv eda bilmasindan
otri Lagvetme islari fondunda kifayat qadar pul
vasaiti olmayanda Podrat¢ Lag vetma islari fondunda
ofan bitin nagd vasaiti lagvetme tadbirlarinin
hayata kecirilmasina xerclayir va bundan sonra her
hans: lagvetma amaliyyatlarin’ dayandirir; bu andan
etibaran 0, qalmaqda olan hamin asas fondlarin lagv
edilmasi ila bagli heg bir masuliyyet dasimir va ya
Ohdalik gétirmiér. Lagv edilmayan har hansi asas
fond tehiiikasiz veziyyatda saxlanmalidir ki, bu da
lag vets tedbirlari carcivasinda temin olunur.

ARDNS Kontrakt sahasinda her hans: asas fondu
lagv etmayi qarara aldiqda va ya yuxaridaki 17.5(a)
bandinda nazarda tutuldugu kimi, har hans asas
fonddan istifadani davam etdirmayi qarara aldiqda
hamin osas fonda va onun lagv edilmasina aid olan

—)

©

days of receipt of Contractor's notice, notify Contractor
of such fixed assets which SOCAR elects to continue to
use, as well as whether SOCAR elects to abandon all
other fixed assets or have Contractor abandon such other
fixed assets. A portion of the Abandonment Fund
commensurate with and attributable to any fixed assets
shall be transferred to Contractor or SOCAR, as the case
may be, who is responsible for abandoning such fixed
assets. If SOCAR elects to continue to use or to abandon
any fixed assets, SOCAR may abandon such fixed assets
as and when it decides. Abandonment of any fixed assets
shall be in accordance with generally accepted
international Petroleum industry practice; provided,
however, in the event there are insufficient funds in the
Abandonment Fund to enable Contractor to complete
abandonment operations for which Contractor is
responsible, Contractor shall expend all amounts
available in the Abandonment Fund in the performance
of its abandonment operations and shall thereupon cease
any further abandonment operations and have no further
liability or obligation to abandon such remaining fixed
assets. Any unabandoned fixed assets shall as part of the
abandonment operations be left in a safe condition.

Upon SOCAR electing to abandon any fixed assets in the
Contract Area or electing pursuant to Article 17.5(a)
above, to continue using any such fixed assets,
Contractor shall be released from all responsibility and
liability of every kind pertaining to such fixed assets and

125 fe
(d)

har cir mas’uliyyat va ohdalik, habela Lagvetma
islari fondunda kifayat qadar mablag olmadiqda, har
hans! vasait édamak mas’uliyyati va dhdaliyi
Podratginin uzarindan tamamila gétirulir. ARDNS
hamin asas fondun davam edan istismart va gati
lagv edilmasi ila alaqadr olarag, hamcinin ARDNS-
nin géstarilan asas fondu laziminca lagv etmamasi
naticasinds bas veran har hans: itkilar ve ziyan icin
mas’uliyyati 6z Uzarina géturacayina va her hans!
itkiya, zerara va ya mas’uliyyata, elaca da har hans
fiziki va ya hiquqi sexs, yaxud organ, o ciimladan,
Jakin bununla mahdudlasmadan har hans! Hékumat
organi tarafindan Podratci va ya her hansi Podratg
teroflar aleyhina qaldinlan har hans: reklamasiyaya,
iddiaya va ya mahkama baxisina gora Podratciya
kompensasiya 6dayacayina ta’minat verir.

islanma programinda miayyen edilmis
Karbohidrogen ehtiyatlarinin§ alli (50) faizinin
gixarilmasi planlasdirilan Tagvim ilindan azi bir (1) il
aval Kontrakt kasfiyyat sahasi tciin, habela 17.4
bandina asasean Kontrakt barpa sahosi hesabina
Lagvetma isleri fonduna vasaitlarin daxil olmasi
mexanizmina uygun olaraq) miieayan  olunan
miiddatlarda, Podratch ham Kontrakt  kasfiyyat
sahasi ham da Kontrakt barpa sahasi cin lagvetme
planiarini) va lagvetma aemaliyyatiar! smetasini
hazirlayib Rehbar komitanin tasdiqins verir. Bundan
sonra Podratc lagvetma emaliyyatiar’ smetasini har
i} tahlil edir va Jazim geldikda smetada miivafiq
dayisikliklar edir.

Lagvetmea isleri fondunda izafi vasait varsa, bitin
lagvetme tadbirleri basa catdiqdan sonra bu vasait
Podratginin va ARDNS-nin yerina yetirdiyi legvetma
tedbirlarinin dayarina mitenasib suratda ARDNS va
Podrat¢! arasinda bolisdarilir, lakin he¢ bir halda
Podratcinin pay! 13.6 bandinin miiddealarina uygun

9

@

(e)

abandonment thereof as well as payment of any further
funds should there be insufficient funds in the
Abandonment Fund. SOCAR shall indemnify Contractor
from and against any loss, damage and liability of any
nature whatsoever, as well as any claim, action or
proceeding instituted against Contractor, or any
Contractor Parties, by any person or entity, including, but
not limited to any Governmental Authority, arising from,
or in any way connected with, the continued use of such
fixed assets and their ultimate abandonment, as well as
any failure by SOCAR to properly abandon any such
fixed assets.

Not later than one (1) year prior to the Calendar Year in
which fifty (50) percent of the Petroleum reserves
identified in the Development Programme for the
Contract Exploration Area and in a time frame defined in
accordance with the mechanism of making contributions
to the Abandonment Fund due to the Contract
Rehabilitation Area pursuant to Article 17.4, are
expected to be recovered, Contractor shall prepare an
abandonment plans for each of the Contract Exploration
Area and Contract Rehabilitation Area and an estimate of
the cost of abandonment operations for approval by the
Steering Committee. Annually thereafter Contractor shall
examine the estimated costs of abandonment operations
and, if appropriate, revise the estimate.

In the event that there are excess funds in the
Abandonment Fund following completion of all
abandonment operations, then such excess shall be
distributed between SOCAR and Contractor in
proportion to the cost of abandonment operations
undertaken by Contractor and SOCAR, but in no event

126
17.6

alaraq bu Sazisin qiivwasina xitam verilmazdan
awoalki on (10) il arzinds Manfoat
karbohidrogenlarinin ARDNS ila Podratci arasinda
bélusdirtilean  hacmiarinin hesablanmis — orta
kamiyyating miitanasib suratda bdliisdiriildiiya
taqdirda Podratginin ala bilacayi izafi vasaitin
mablagindan ¢ox olmamalidir.

(f) Lagvetma islari fonduna édanilan haglardan, bu
fonda dax il olan m ablaglardan va ya onun mal ik
oldugu vasaitdan heg bir vergi tutulmur.

Avadanligin icarasi

Neft-qaz amoliyyatiartinin§ gedisinda bitiin Podratc
taraflar 6z Ortaq sirkatlarindan va ya Ucincil taraflardan
icaraya gétirlilmis avadanliqdan istifada etmak hiiququna
malikdirlar. Podratginin uzunmiddatli icara (bu, 17-ci
maddanin magsadlari baximindan on (10) ildan artiq
miiddata icara demakdir) ssasinda_ istifada  etdiyi
avadanliga galdikda, Podrat¢: avadanligi onun sahibi olan,

yuxarida adi cakilan Ortaq  sirkatlardan icaraya
gétiirmisdtirss,  Neft-qaz emoliyyatlan agin bu
avadanliqdan bir daha istifada etmak niyyatinda

olmadiqda hamin icaranin ARDNS-ya verilmasini te’min
edacek, avadanliq Uciincii taraflardan icaraya gétirtilmus
olanda isa hamin icaranin ARDNS-ya verilmasine imkan
yaradilmasini ta’min etmak ticiin, habela icara sazisinda
ARDNS-nin bu avadanligi alda etmek hiququnun nazarda
tutulmasi Uctin 6z salahiyyati daxilinda btitiin aglabatan
sa’yleri gésteracakdir.

|

17.6

shall Contractor's share exceed an amount it would have
teceived had the excess funds been distributed in the
ratio of the weighted average of the last ten (10) years
Profit Petroleum distribution between SOCAR and
Contractor under the provisions of Article 13.6 prior to
termination of this Agreement.

(f) No Taxes shall be imposed on any amounts paid into,
received or earned by or heid in the Abandonment Fund.

Lease of Equipment

Each Contractor Party shall have the right to use equipment
leased from its Affiliates or Third Parties in the course of
Petroleum Operations. In the case of any equipment, which is
on long-term lease (which for the purposes of this Article 17
shall mean a lease in excess of ten (10) years) to Contractor,
Contractor shall, with respect to such leases from such
Affiliates of equipment owned by such Affiliates, ensure, and
with respect to such leases from Third Parties, use reasonable
lawful efforts to procure, that any such lease is transferable to
SOCAR when Contractor no longer wishes to use such
equipment for Petroleum Operations and that such lease
includes an option to purchase excercisable by SOCAR.

127 fe
18.1

18.2

MADDo 18

TaBii QAZ

Tabii Samt qazt

Podratgtya ixtiyar verilir ki, Kontrakt sahasinda maye
Karbohidrogenlari ¢ixarsin va onlarla birlikda gixan Tabii
samt qazini satis Ugtin maye karbohidrogenlarden
ayirmaq magqsadi ila emal etsin, bu sartla ki, bela emal
Usullar’ Podratg: Ucun alverisli olsun. Ayrilan maye
karbohidrogenlar Xam neft hesab olunur. Podratginin
13.2 va 18.3 bandlarinda nazarda tutulan hiiqualarina
riayat olunmasi sarti ila bu clir emaldan sonra qurudulan
Tabii samt qazi Catdtriima manteqasinds ARDNS-yo
pulsuz verilir.

Sarbast tabii qaz

Kontrakt kasfiyyat sahasinda Serbast tabii gaz Kesf
olunarsa, bela Sarbast tabii qazin sanaye Usulu ila
cixarimasina dair alava gartlar ARDNS ila Podratgi
arasinda musyyenlasdirilir, ve bu cur razilagma alde
edildikda tatbiq edilan Islanma program Madda 7.5
sartlarina va onun milayyan etdiyi miiddatlarda Podratgi
tarafindan taqdim olunmalidir.

Podratcinin Sarbast Tabii qazin Kasfina va islanmasina
qoydugu kapitalin avezi 13.4 va 13.6 bandlarinda
gésterilan mexanizme uygun olaraq Sarbast tabii qazin
satigt yolu ile Gdanilir. Sarbast tabii qaz Kasf olundugu
hallarda Manfaat karbohidrogenlari 13.6 bandinda
gdstarilmis mexanizmea uygun olaraq Sarbest tabii qazin
satisi yolu fla bélasdarilur,

a

18.1

18.2

ARTICLE 18

NATURAL GAS

Associated Natural Gas

Contractor shall have the right to produce Hydrocarbon liquids
found within the Contract Area and to process Associated
Natural Gas produced with any such liquids in order to extract
such liquids for sale, provided that such processing can be
conducted in a manner that is economically justified for
Contractor. Liquids saved shall be treated as Crude Oil.
Subject to Contractor's rights pursuant to Article 13.2 and
Article 18.3, residue Associated Natural Gas from such
processing shall be delivered free of charge to SOCAR at the
Delivery Point.

Non-associated Natural Gas

In the event of a Non-associated Natural Gas Discovery in the
Contract Exploration Area additional terms for commercial
development of such Non-associated Natural Gas shall be
agreed between SOCAR and Contractor, and, upon reaching
such agreement the applicable Development Programme shall
be submitted by Contractor in accordance with the provisions
and deadlines set out in Article 7.5.

Return on Contractor's investment in the Non-associated
Natural Gas Discovery and development shall be through
marketing of Non-associated Natural Gas in accordance with
the mechanism described in Articles 13.4 and 13.6. In the case
of a Non-associated Natural Gas Discovery, Profit Petroleum
shall be shared through marketing of Non-associated Natural
Gas in accordance with the mechanism described in Article
13.6.

128
Sarbast tabii gaz Kesf olunarsa va agar Taraflar bela
Sarbast tabii qazin sanaye tsulu ila ¢ixarilmasina va
marketing tadqiqatlarinin dair naticalara barada Madda
7.5(b) miiayyen olunmus va ya har hans digar
razilasdirilmis miiddetlarda razihga galmazse, ARDNS
va/yaxud onun Ortaq sirketlari Podratgrya yazili bildiris
verarak, Neft-qaz sonayesinda hamiliqla qabul edilmis
tacribeya uygun olaraq measuliyyati va cakiten xerclari
éziintin ve/va yaxud Ortaq sirkatlarinin§ dzerina
gotiirmakla, istanilan vaxt bu Sarbast tabii gazin
kasfindan irali galan islari aparmaq hiququna malikdir,
bu sartla ki, ARDNS 13.4 va 13.6 bandlarinda nazarda
tutulmus mexanizma uygun  olaraq = Podratginin
masraflarinin avazini Podratgiya biitinlikla édasin.

Beynalxalg neft-qaz sanayesinin hamiliqia qabul edilmis
prinsiplorina, habela bu Sazisin sartlarina uygun olaraq,
ARDNS va/yaxud onun = Ortaq_ sirkotleri Neft-qaz
amaliyyatlarini can-basla, tahliikesiz va samarali sakilde
aparirlar. ARDNS va/yaxud onun Ortaq sirkatlari va
Podratg: Kontrakt kasfiyyat sahasinda  Neft-qaz
ameliyyatiarini ela aparirlar k i, Neft-qaz amealiyyatlarini
hayata kecirmakda bir-birinin isina mane olmasiniar va
angal toratmasintar va kollektorun tmumi
meahsuldarligina bilavasita va ya dolayisi ila zarar
yetirmesiniar.

7.5(e) va (f), 8.3 va 8.4 bandlarinin muddealar! ARDNS-
nin Neft-qaz amaliyyatiar’ aparmasina bitdn hallarda ela
tatbiq edilir ki, sanki bu bandlarda Podratgiya olan biitiin
istinadlar ARDNS-ya aiddir.

islanma Programinin ARDNS tarafindan tasdiiqindan sonra
qurx sakkiz (48) ay arzinds Podratginin ixtiyari var ki,
ARDNS va/yaxud onun Ortaq sirkatlari ila birlikda Sarbast
tabii gazin islenmasi uzre masuliyyeti 6z uzarina
gotiirsiin va amaliiyatlara baslasin, va bundan sonra 13.4
bandinda géstarilan mexanizma uygun olaraq bu islanma

If the Parties have not come to agreement on the results of
marketing studies and terms of commercial development of
Non-associated Natural Gas Discovery within the period set
forth in Article 7.5(b) or any agreed extended period, SOCAR.
and/or its Affiliates shall have the right by giving written
notice to Contractor to develop at its sole risk and cost such
Non-associated Natural Gas Discovery in accordance with the
international Petroleum industry practice subject to
reimbursement in full by SOCAR to Contractor of costs
incurred by Contractor in accordance with the mechanism
described in Articles 13.4 and 13.6.

SOCAR and/or its Affiliates shall conduct Petroleum
Operations in a diligent, safe and efficient manner and in
accordance with generally accepted principles of the
international Petroleum industry and otherwise in accordance
with the terms of this Agreement. SOCAR and/or its Affiliates
and Contractor shall conduct Petroleum Operations in the
Contract Exploration Area in a manner that does not interfere
or hinder the conduct of Petroleum Operations of each other
and also in a manner which shall not directly or indirectly
damage the overall reservoir performance.

Articles 7.5 (e) and (4, Articles 8.3 and 8.4 shall apply to
SOCAR's conduct of Petroleum Operations in all respects as if
each reference therein to Contractor were a reference to
SOCAR.

At any time prior to the expiry of forty eight (48) months from
the date of approval by SOCAR of a Development Programme,
Contractor shall be entitled to assume responsibility for and
take over operation from SOCAR and/or its Affiliates and
develop Non-associated Natural Gas and SOCAR shall
thereafter be reimbursed for its costs incurred in connection

129
ila bagli ARDNS-in cakdiyi masreflari kompensasiya etsin.

18.3 Tabii

qazin__masalda_yandirilmas! va ya havaya

/

with such development in accordance with the mechanism
described in Article 13.4.

18.3 Flaring or Venting of Natural Gas

buraxilmasi

{a)

(b)

Qaza veziyyatlarinda, avadanligin nasaz oldugu,
har hans! obyektlarin, o cuimisdan catdirma
sistemlarinin tamir edildiyi va ya onlara plana
uygun olaraq texniki xidmat gésterildiyi hallarda,
yaxud ARDNS 18.1 bandinin middaalarina uygun
suratda Podrat¢inin verdiyi Tabii samt gazini qabul
etmedikda Podratginin ixtiyarr var ki, Tabii samt
gazini lazimi miqdarda masalda yandirsin va ya
havaya buraxsin.

Oger Sarbast Tabii qazin har hanst alicisi 6z payint
gétiirmiirse, Podratgi gétirilmamis bu Sarbast
tebii qazi hamin alici ila razilasdirilmis sartlarla
awalca ARDNS~ya taklif edir va agar ARDNS bu
qazi qebul etmirsa va ya qabul etmak igtidarinda
deyilss, Padratc: Sarbast Tabii qaz hasilatin alicinin
va ya ARDNS-nin gabul etmadiklari hacmdsa azaldir.
Podratg! Serbast Tabii gaz! har hans! sabab
uziindan sata bilmirsa, Sarbast Tabii qaz quyularini
baglamaqla va ya onlarin  =mahsuldarligimi
mahdudiasdirmagla Sarbast Tabii gazin has ilatini
miivafiq hacmda azaltmalidir.

|

(a)

(b)

Contractor shall have the right to flare or vent the
necessary amount of Associated Natural Gas in the
event of emergencies, cquipment malfunctions, repairs
or maintenance of any facilities, including delivery
systems, or SOCAR's failure to take delivery of
Associated Natural Gas to be delivered to it by
Contractor as provided in Article 18.1.

Tn the case of Non-associated Natural Gas if a buyer
fails to take delivery, then Contractor shall first offer
such Non-associated Natural Gas to SOCAR on the
same terms agreed with such buyer and if SOCAR
refuses or fails to take delivery thereof, then Contractor
shall reduce the production of Non-associated Natural
Gas by the volumes not taken by any buyer or SOCAR.
In the event of Contractor's failure to market its
entitlement of Non-associated Natural Gas for any
reason Contractor shall reduce the production of Non-
associated Natural Gas by the applicable volumes and
shut in Non-associated Natural Gas well or restrict its
production rate.

130
MADD® 19

SORBAST DONORLI VALYUTA

Podratgi va har Podrat¢ taraf, hamcginin onlarin Ortaq sirketlari
va Subpodratcilart va Omaliyyat sirkati bu Sazisin qtvvada
olacagi dévr arzinda va bu Sazisla alaqadar olaraq asagidaki
islari gormayea vakil edilmislar:

(a)

(b)

(c)

(d)

Ham Azarbaycan Respublikasinin daxilinds, ham da onun
hidudlarindan kanarda Sarbast dénarli valyuta ila bank
hesablarini, habela Azarbaycan Respublikasinin daxilinda
yerli valyuta ila bank hesablarini agmaq, aparmaq ve
onlardan istifada etmak;

Neft-qaz ameliyyatlar! uciin Azarbaycan Respublikasina
Sarbast dénarli valyuta ile zeruri vasait gatirmak;

Bu Sazis  Uzra  Neft-Qaz ameliyyatlarini hayata
kegirmakdan va Podratcginin digar Ohdaliklarini yerina
yetirmakdan 6tri qanunia yol verilan an alverisli mubadila
meazennasi (va har cir saraitda Azerbaycan Respublikas!
Milli Bankinin digar xarici investorlar tigiin tatbiq etdiyi
mibadila mazannasindan az alverisli olmayan mazanna)
ila, adi va hamiliqla qabul olunmus bank komisyon
haglarindan savayi he¢ bir mablag ¢ixilmadan va ya haqq
6danilmadan Sarbast dénarli valyutaya yerli valyuta almaq;

Neft-qaz emeliyyatlarinda istifada etmek u¢iin nagd
sakilda mévcud olan va ya hamin amoeliyyatlarla bagli
qazanilmis, cari yerli talabatdan artiq olan yerli valyutant
qanunla yol verilan an alverisli mibadila mazannasi (va
har cir saraitda Azarbaycan Respublikas: Milli Bankinin
digar xarici sarmayacilar tigiin tetbiq etdiyi mazannaden
az alverisli olmayan mibadila meazannasi) ila, adi va
hamiliqla qabul olunmus bank komisyon haqlarindan

—)

ARTICLE 19
FOREIGN EXCHANGE

Contractor and each Contractor Party, and their Affiliates and Sub-
contractors and Operating Company, are authorised throughout the
duration of this Agreement and in connection with this Agreement to:

(a)

(b)

(©)

@

Open, maintain and operate Foreign Exchange bank accounts
both in and outside the Republic of Azerbaijan, and local
currency bank accounts in the Republic of Azerbaijan;

Import into the Republic of Azerbaijan funds required for
Petroleum Operations in Foreign Exchange;

Purchase local currency with Foreign Exchange at the most
favourable exchange rate legally available to it (and in any
event at a rate of exchange no less favourable than that granted
by the National Bank of the Republic of Azerbaijan to other
foreign investors), without deductions or fees other than usual
and customary banking charges, as may be necessary for
conduct of the Petroleum Operations and performance of other
obligations of Contractor hereunder;

Convert local currency available for use in, or earned in
connection with, Petroleum Operations exceeding their
immediate local requirements into Foreign Exchange at the
most favourable exchange rate legally available to it (and in
any event at a rate of exchange no less favourable than that
granted by the National Bank of the Republic of Azerbaijan to
other foreign investors), without deductions or fees other than
usual and customary banking charges;

131
(e)

0)

(9)

(h)

(i)

savay! hec bir mablag tutulmadan ve ya
édanilmadan Sarbast dénarli valyutaya gevirmak;

hagqq

Bu Saziso uygun olaraq alda edilmis buttin varidati, o
ciimladen Karbohidrogenlarin Podratg: tareflara catast
payinin ixracindan galan biittin ddanislari he¢g bir
mahdudiyyat olmadan Azarbaycan  Respublikasinin
hidudlarindan kanara kéclirmak, orada saxlamaq, yaxud
onlardan istifada etmak;

Ozlarinin zaruri yerli talabatindan artiq olan har hans:
mablagda  Sarbast dénarli valyutanit Azarbaycan
Respublikasindan kanara kocurmak;

Serbast dénearli valyutant yerli va ya har hansi basqa
valyutaya cevirmek barasinda bitin qanunvericilik va ya
macburiyyot talablarindan azad olmaq;

Xarici vatandaslar olan va Neft-qaz
garcivasinda Azarbaycan Respublikasinda isleyan 6z
amekdaslarina  Azarbaycan Respublikasindan kanarda
amek haqqini, muavineatlari va digar giizestli odanislari
qismean va ya tamamila Serbast dénerli valyuta ila vermak;

amaliyyatlar

Neft-qaz amoliyyatlarinda calisan 6z xarici
Subpodratcilarina O6denclari bilavasita Azarbaycan
Respublikasindan kanarda Sarbast dénarli valyuta ile
vermak.

ARDNS Podratginin xahisi asasinda onun yuxarida géstearilan
icazalarden har hansi birini almasinda Podratciya ko6mak etmak
ign 6z selahiyyetlarinin tam hacmi carcivasinds her hans)
Hékumat organi garsisinda miimkiin olan bitin qanuni sa° ylari
géstarir.

—y

)

(g)

(h)

@

Export, hold and retain outside the Republic of Azerbaijan, and
dispose of all proceeds obtained under this Agreement,
including without limitation all payments received from export
sales of Contractor Parties' share of Petroleum;

Transfer outside the Republic of Azerbaijan any Foreign
Exchange in excess of their immediate local requirements;

Be exempt from all legally required or mandatory conversions
of Foreign Exchange into local or other currency,

Pay in Foreign Exchange partly or wholly outside the Republic
of Azerbaijan any salaries, allowances and other benefits due to
their expatriate employees assigned to work in the Republic of
Azerbaijan for Petroleum Operations; and

Pay directly outside the Republic of Azerbaijan in Foreign
Exchange their Foreign Sub-contractors working on Petroleum
Operations.

SOCAR shall within the full limits of authority use all reasonable
lawful endeavours with any Governmental Authorities, in order for
Contractor to obtain any of the above authorisations in the event that
Contractor requests it to do so.

132 ¢
MADD» 20

MUHASIBAT UCOTUNUN APARILMASI QAYDASI

Podratc: Neft-qaz amoaliyyatlarinin muhasibat sonadlarini va
ugotunu MUuhasibat ugotunun aparilmas: gqaydasina uygun
gakilda aparir.

—|

ARTICLE 20

ACCOUNTING METHOD

Contractor shall maintain books and accounts of Petroleum
Operations in accordance with the Accounting Procedure.

133
MADD9 21

IDXAL Va iXRAC

21.1 Idxal va ixrac hiiququ

fa)

Podrate!, onun agentlari va Subpodratgilar he¢ bir
Vergi tutulmadan va hec bir mahdudiyyet
qoyulmadan asagidakilan 6z adlarindan Azarbaycan
Respublikasina idxal etmak va yenidan ixrac etmak
hiiqguquna malikdirler: Podratcinin asasiandirilmis
rayina gére, Neft-qaz ameliyyatiarinin laziminca
aparilmasi va yerine yetirilmasi gin zaruri olan har
cur avadanliq, materiallar, dazgahlar va alatlar,
nagliyyat vasitalari, ehtiyat hissalari, mallar va basqa
predmetlar (arzaq mahsullar, spirtii i¢kilar va titiin
mamulati istisna olmaqla), lakin, Azarbaycan
tedariikcilari mallarin giymati, keyfiyyati va
mévcudlugu baximindan bitin mihtim cahatlarda
xarici tadarukcilarla reqabat aparmaq qabiliyyatina
malik olduglari hallarda Podratg: bela satinalmalar:
apararkan Azorbaycan tadartkeulerina, agar
Azarbaycan tadarikclstiniin miigavila giymati
potensial qalib galmis xarici tadariikciiniin migavila
giymatindan on (10) faizden cox deyilsa, tstinltik
verilir. Bu 21.1 bandinin maqsadlari baximindan,
“Azarbaycan tadariikcileri” sahiblik formasindan
asilt olmayaraq Azorbaycan  Respublikasinda
qeydiyyatindan kecmis, hamcinin xarici investorlarin
istiraki ila tasis edilmis va qanuni sakilda faaliyyat
gosteren va mivafiq torpaq sahalari, infrastruktur
obyektlari, texniki vasaitlari, aparici texnologiyalart,
isgi qiiweasi, texniki va kommersiya _ biliklari,
idaragilik qabiliyyati va tecritbasi va maliyya
vasaitlari uzra sahiblik va/va istifada etmek
hiquqiarina) va  Azarbaycan  Respublikasinda

—/

FAA

ARTICLE 21

IMPORT AND EXPORT

Import and Export Rights

(a)

Contractor, its agents and Sub-contractors, shall
have the right to import into, and re-export from the
Republic of Azerbaijan free of any Taxes and
restrictions in their own name the following: all
equipment, materials, machinery and tools, vehicles,
spare parts, goods and supplies (excluding foodstuff,
alcohol and tobacco products) necessary in
Contractor's reasonable opinion for the proper
conduct and achievement of Petroleum Operations,
provided, however, that with respect to the purchase
thereof Contractor shall give preference to
Azerbaijani Suppliers in those cases in which such
Azerbaijani Suppliers are in all material respects
competitive in price, quality and availability with
those available from other sources, even if the
contract price of such an Azerbaijani Supplier is
higher by not more than ten (10) percent than the
contract price of the potential winning foreign
supplier. For purposes of this Article 21.1
Azerbaijani Suppliers shall mean business entities
tegistered and incorporated in the Republic of
Azerbaijan, regardless of ownership, legally
operating in the Republic of Azerbaijan and
possessing and/or having access to certain land
areas, infrastructure, technical facilities, advanced
technology, manpower, technical and commercial
knowledge, management skills and experience,
financial resources, license and other rights for
activity in the Republic of Azerbaijan including
business entities established with participation of

134
(b)

(©)

faaliyyet géstarilmasina asas veran lisenziyalara va
diger huquqlara malik olan, tasarriifat subyektlari
demakdir,

Yuxarida deyilanlara baxmayaraq, Podratg: Neft-qaz
amaliyyatlari tictin alinmis va masreflari Neft-qaz
amaliyyatlart Hesabina daxil edilmis har hans! maddi
sarvat vahidlarini Azerbaycan Respublikasindan
gixarmaq hliquguna malik deyildir (tamir va ya
texniki xidmatla bagh zaruri hallar istisna edilmakla;
bu sartla ki, hamin tamir va ya texniki xidmat basa
catdirildiqdan sonra aglabatan sakilda
asaslandirilmig middat kecdikda bu maddi servet
vahidlari yenidan Azerbaycan  Respublikasina
qaytarilsin).

Har bir Podratci, Omealiyyat sirketi, onlarin Ortaq
sirkatlari, agentlari va Subpodratcilari, onlarin bitun
ameakdaslari ve aila twzviari Vergi tutulmadan va
mahdudiyyat gqoyulmadan Azarbaycan
Respublikasina istenilen vaxt, istanilan mebel,
paltar, maisat texnikasi, naqliyyat vasitalari, ehtiyat
hissalar va Azarbaycan Respublikasina is icin ezam
olunan va ya safar edan acnabi amakdaslarin va
onlarin aila dzvlarinin saxsi istifadesindan étrii har
hanst sexsi amlak (arzaq mahsullart, spirtli i¢kilar va
titiin mamulati istisna olmaqla) gatirmak va bunlari
geri aparmaq hiiququna malikdirlar. Podratc! va/va
yaxud onun Subpodratcilar. va ya onlarin
Azarbaycan Respublikasinda caligan amakdaslari
tarefindan getirilan mallarin har hansi Tarefa sexsi
satislari zamani bu mallara Azarbaycan
Respublikasinin qanunvericiliyina uygun olaraq (15-
ci maddsnin miiddealarina ama! edilmasi sarti ila)
vergi qoyulur.

Qiymati yz alli min (150.000) Dollardan artiq olan
mallarin, islarin va xidmatlarin satin alinmasi,

SN

(b)

foreign investors.

Notwithstanding the foregoing, (except when necessary
for repair or maintenance provided that, within a
reasonable time after completion of the repair or
maintenance, such items shall be re-imported into the
Republic of Azerbaijan), Contractor shall not have the
right to export from the Republic of Azerbaijan any
items purchased for Petroleum Operations, the costs of
which have been included in the Petroleum Operations
Account.

Each Contractor Party, Operating Company, their
Affiliates, agents, and Sub-contractors, and all of their
employees and family members, shall have the right to
import into and re-export from the Republic of
Azerbaijan, free of Taxes and restrictions and at any
time, all furniture, clothing, household appliances,
vehicles, spare parts and all personal effects (excluding
foodstuff, alcohol and tobacco products) for personal use
by the foreign employees and their families assigned to
work in, or travel to, the Republic of Azerbaijan. Private
sales of imported goods by Contractor and/or its Sub-
contractors and their employees in the Republic of
Azerbaijan to any Third Party will be taxable in
accordance with Azerbaijan legislation (subject to
Article 15).

Any purchase of goods, works and services where the
value exceeds one hundred fifty thousand (150,000)

135
tadarikciintin = yegana oldugu hallar __istisna
edilmakla, tender asasinda  aparilmalidir. Bu
meablagin hiidudu yuz alli min (150.000) Dollar
UpM-in = (Umumi = Daxili Mahsulun) — deflator
indeksinin artmasina uygun olaraq har ij artir.
ARDNS  tenderin§ bitin = marhalalinda — istirak
etmolidir. Bununla elaqedar ARDNS dmaliyyat
sirkatinina 6z igcilarinin (ARDNS$ = Nimayandalari")
miivafiq sayint teqdim edir ki, bu iscilarin
mosuliyyatina ilkin qiymatiandirilma —styahisinin
hazirlanmasinin§ ilk = marhalasindan Podratginin
secildiyi son merhealeyadak va Kontrakt yerina
yetirilanadak podrat mugavilasinin baglanmasi va
kontraktin§ yerina yetirilmasi prosesina nazarat
etmak daxildir. ARDNS-nin —niimayandalerinin
vazifasi har dafa tenderin galibi elan olunmazdan
aval ARDNS-na va dmaliyyat sirkatina askar
etdiklari faktlar barasinds malumat vermak va
Omeliyyat sirkatini vaxtinda ARDNS-nin miivatiq
maselalarla baglt mévqeyi haqda malumatla tachiz
etmakdan ibaratdir, ARDNS-nin niimayandalarinin
Omaliyyat sirkatinin kontrakt komitasinin
iclaslarinda sas hiigququ yoxdur, lakin onlar tender
taklifi, kontraktin§ verilmasi va/yaxud  sonraki
tachizatla bagli raylarini va ARDNS-nin reyini ifade
eda bilarlar va hamin raylar Omaliyyat  sirkati
tarafindan mizakira olunmali va nazara alinmalidir.

21.2 Karbohidrogenlarin ixraci

Har Podratci taraf, onun mistarilari va onlarin nagletma
agentliklari bu Sazisin muddaalarina uygun olaraq bela
Podratgi tarafa catast Karbohidrogenlari va onlarin emalt
moahsullarini heg bir Vergi 6damadan (Manfoat vergisindan
basqa) istanilan vaxt sarbast sakilda ixrac etmak
hiiququna malikdirlar.

21.3 Gomrdk qaydalari

Dollars shall be made on a competitive tender basis
(except when only one supplier is available). The
threshold value of one hundred fifty thousand (150,000)
Dollars shall be escalated annually in line with increases
in the GDP Deflator Index. SOCAR shall participate at
every bid stage. In that regard, SOCAR will send to the
Operating Company an appropriate number of its
personnel, ("SOCAR Representatives"), | whose
responsibility shall include monitoring the contracting
and procurement process from initial preparation of the
pre-qualification lists, to the ultimate selection of
contractors; and through to implementation. The SOCAR
Representatives shall have responsibility to report to
SOCAR and the Operating Company their findings and
to give timely input to the Operating Company as to
SOCAR's position on relevant matters prior to each
contract award. The SOCAR Representative(s), shall not
have the right to vote on any matters before the
Operating Company's contract committee; provided
however, the SOCAR Representatives may express their
opinion and that of SOCAR with regard to any bids,
awards, and/or subsequent implementation for the
Operating Company to duly consider and take account
of.

21.2 Petroleum Export

Each Contractor Party, its customers and its and their carriers
shall have the right to freely export, free of all Taxes (except
for Profit Tax) and at any time, Petroleum and processing
products thereof to which such Contractor Party is entitled in
accordance with the provisions of this Agreement.

21.3 Customs Laws

136
15-cl maddanin, 21.1 va 21.2 bandlarinin maddaalarina
ameal edilmasi sartila bu Sazis Uzra butUn idxal va ixrac
amaliyyatlari mivafiq. gémriik  gaydalarinin va
talimatlarinin talablarina amal olunmaqla va lazimi
sonadlar tartib edilmakla hayata kecirilir va har Podratg!
teref, Omeliyyat girkati, onlarin Ortag sirketleri, agentiari
va Subpodratcian gémriik xidmatlarinin géstarilmasi,
sanodlasdirilmasi migabilinda risumlart hamin
xidmatiarin faktik dayarina uygun, nominal mablagda va
ayri-seckilik olmadan édayir, lakin bitin hallarda gomrtik
xidmatlarinin gésterilmasi/sanadlasdirilmasi migabilinda
rasumlarin mablagi asagida gésterilan daracelardan
yuxart ola bilmez:

Yukiin elan edilmis
dayari Dollarla Gémrik risumu

0 - 100.000 dayarin 0,15%

100.001 - 1.000.000 $150,00 Ustagal $100,001
artiq dayarin 0,10%
1.000.001 - 5.000.000 $1.050 fistagal $1.000.001
artiq dayarin 0,07%
5.000.001 - 10.000.000 $3.850,00 Ustagal
$5.000.001 artig dayarin
0,05%

10.000.000 -dan yuxar! $6.350,00 Ustagal
$10.000.000 artiq deyarin
0,01%

21.4 Xarici ticaratin aparilmasi gaydalart

Har bir Podratci, Omaliyyat sirkarti, onlarin Ortaq

5

21.4

Subject to Articles 15, 21.1 and 21.2, all imports and exports
carried out in connection with this Agreement shall be subject
to the procedures and documentation required by applicable
customs laws and regulations, and each Contractor Party, the
Operating Company, their Affiliates, agents and Sub-
contractors shail pay any customs service/documentation fees
to the extent they are nominal and consistent with the actual
costs of providing such customs service/documentation and are
of a non-discriminatory nature, but in no event shall the
service/documentation fees exceed the following:

Declared Value
of Shipment in Dollars Duty

0 - 100,000 0.15% of value

100,001 - 1,000,000 $150.00 plus 0.10% of value
over $100,001

1,000,001 - 5,000,000 $1,050 plus 0.07% of value
over $ 1,000,001

5,000,001 - 10,000,000 $3,850.00 plus 0.05% of
value over $ 5,000,001

more than 10,000,000 $6,350 plus 0.01% of value

over $10,000,000

Foreign Trade Regulations

Each Contractor Party, the Operating Company, their Affiliates,

137
21.5

sirkatlari, agentiari va Subpodrat¢ilan) Azarbaycan
Respublikasinda qiivveda olan xarici ticarat qaydalarinda
bu Sazisin 21.1 bandinda géstarilan mallarin idxalina va

ixracina, habela istehsalc: élkalara dair qoyulmus
mehdudiyyatlardan va bu Sazisin  gsartlarina géra
Podratclya ¢atas! Karbohidregenlarin ixracina aid

gadaganiar va miixtelif mahdudiyyatlerla bagl talablera
amal etmakdan da azad olunurlar.

ARDNS~nin kémayi

Podratginin miivafiq xahisi oldugda ARDNS yuxarida adi
gakilan azadolunmalart va glizastlari tamin etmak va
Podratgmin, onun = Ortaq  sirketlarinin, agentlarinin,
Omaliyyat sirketinin yaxud Subpodratgilarinin va onlarin
bitin amakdaslarinin va aila wzvierinin har hansi
avadanhiginin va ya materiallarinin gémriik miiayinasini
sadalasdirmak iiciin malik oldugu bitin salahiyyatlar
daxilinda biitiin lazimi qanuni tedbirlari goracakdir.

7

21.5

agents and Sub-contractors shall also be exempt from the
provisions of Republic of Azerbaijan foreign trade regulations
concerning the prohibition, limitation and restriction of import
and export and country of origin of those items indicated in
Article 21.1 and with respect to the Petroleum allocated to
Contractor pursuant to this Agreement

SOCAR Assistance

SOCAR shall, within the full limits of its authority, use all
reasonable lawful endeavours, when requested to do so by
Contractor, to ensure that the above mentioned exemptions are
applied and expedite the movement through customs of any
equipment or supplies of a Contractor Party, the Operating
Company, their Affiliates, agents and Sub-contractors and all of
their employees and family members.

138
MADD9 22

HASILATIN SORONCAMA KECMasi

ARTICLE 22
DISPOSAL OF PRODUCTION

22.1 Karbohidrogenlar dzarinda miilkiyyat higuqu 22.1 Title to Petroleum
16.2 bandinda bandinda ayrica géstarilmis Except as expressly provided in Article 16.2(d)(iv) concerning
Karbohidrogenler hasilatini itirmak riski ila bagli olan the risk of loss of Petroleum production, the transfer of title and
hallar istisna edilmakls, Karbohidrogenlar hasilatinin har possession to each Contractor Party and SOCAR of the share of
bir Podratc! tarafa va ARDNS-ya catas! pay! tzarinda the Petroleum production to which such Contractor Party and
milkiyyat va sahiblik hiiququ bela Podratc: tarefa va SOCAR is entitled shall be made at the Delivery Point.
ARDNS-ya Catdirilma mantagasinda kecir.

22.2 Karbohidrogenlarin g6ndarilma normalar 22.2 Overlift and Underlift
Ham ARDNS-nin, ham da Podratg taraflarin bu Saziso Each of SOCAR and Contractor Parties shall have the right and
asasan Ozilarina = diisan Karbohidrogen _ paylarin: obligation to lift and dispose of the share of Petroleum to which
géndarmak va onun barasinda sarancam vermak hiiququ it is entitled under this Agreement. Such share shall be lifted on
va Ohdaliyi vardir. Bela paylar miimkiin qadar muintazam as regular a basis as possible, it being understood that each of
suratda géndarilir, bu isa o demakdir ki, ham ARDNS-ya, SOCAR and Contractor Parties, within reasonable limits, shall
ham da Podratcr taraflara icaza verilir ki, aglabatan be authorised to lift more (overlift) or less (underlift) than its
hidudlar daxilinda, cixarilmis, lakin gondarilma giniina share of Petroleum produced and unlified by the lifting day, to
qeder = =géndarilmamis Karbohidrogenlardan —_ gatas: the extent that such overlift or underlift does not infringe on the
paylarindan daha ¢ox ve ya daha az (miivafiq suratda tights of the other and is compatible with the production rate
normativdan artiq. va ya askik) hacmiarda and the storage capacity. SOCAR and Contractor shall establish
Karbohidrogenlar géndarsinlar, lakin bunu ela etsinlar ki, the rules and procedures to govem the lifting programme on the
normativdan artiq va ya askik olan hamin géndarmelar basis of the principles described above.
digar Tarefin hiquqlarina xealal gatirmasin, has ilatin
suratinad va saxlanma cenlarinin tutumuna uygun olsun.
ARDNS va Podrat ¢i yuxanda géstarilmis prinsipler
asasinda génderma programini nizamlayan gaydalar v 2
lisullar muayyan edirlar.

22.3 ARDNS-ys Xam nefti satin almag imkaninin verilmasi 22.3. SOCAR Option to Purchase Crude Oil

(a) ARDNS hear Taqvim ribbiinda bu Sazisin miiddaalan

(a) During each Calendar Quarter SOCAR shall be entitled

139

+

—}
(b)

asasinda Podratciya diisen Xam neftin bir hissasini
€atdirilma mantagasinda satin almaq huququna
malikdir va Xam nefti satin almaq istadiyi Taqvim
ribuniin baslanmastndan doxsan (90) giin avval bu
barada Podratcrya yazili bildiris taqdim  edir.
Podratg! avvalca ARDNS-ya géndarma tarixindan
aval gala va qiymatin mitoyyen edildiyi son
Taqvim ribii tigtin 16.2 bandina miivafiq suratda
miayyan edilmis Ton qiymati ila satin alinan bu Xam
neftin hesab-fakturasin! yazib verir. Hamin Xam
neftin 16.2  bandinda  géstarilan qaydada
génderildiyi Taqvim ribii cin Ton giymati malum
olduqda, Podratg: vaziyyatdan asilt olaraq Podratciya
va ya ARDNS-ye c¢atasi her hansi pul vasaiti
haqqinda dayisdirilmis hesab-faktura yazir. Xam
neftin Podratcgidan bu qayda ila satin alinan hissesi
Ugincti teraflardan alda edilmis proporsional
paydan asla ¢ox olmamalt va bu hissa Catdirilma
meantegasinds Podratciya diisen neft h acminin on
(10) faizini heg bir vachla asmamalidir. Hamin Xam
nefta her hans! Vergilar qoyuldugu halda ARDNS bu
vergilarin muvafiq Hékumat organlarina é6danilmasi
uciin§ mistasna  masuliyyat dasiyir, ham da
Podratcin! bu Ohdaliklarla bagli her hansi bir
masuliyyatdan azad edir.

ARDNS Xam neftin Satis néqtasinda ve ya ixracin har
hansi digar alternativ§ variantinin son ixrac
néqtesinda mévcud olan Xam neftin Podratcgiya
gatas! payinin aiava olaraq daha on (10) faiza
gedarini almaq hiququna da malikdir. Hemin Xam
neftin gqiymati mivafiq Taqvim ribii baslanana
qadar garsiliql suratda razilasdirilir (beynalxalq neft
sanayesinda adalatli bazar qiymati
miayyantasdirilarkan adaten tetbiq edilan
dnsirlardan istifada olunmaqla) va hamin Xam nefta
har hans! Vergi qoyuldugu halda ARDNS onlarin

J

(b)

to purchase from Contractor a portion of the Crude Oil
allocated to Contractor under the provisions hereof, at
the Delivery Point, by giving ninety (90) days written
notice to Contractor of such purchase preceding the
Calendar Quarter in which SOCAR elects to purchase
the Crude Oil. Contractor shall initially invoice SOCAR
for such Crude Oil purchased hereunder at the per Tonne
price determined in accordance with Article 16.2 for the
last Calendar Quarter preceding the date of lifting in
which the price has been established. At such time that
the per Tonne price for the Calendar Quarter in which
such Crude Oil is lifted as determined in accordance with
Article 16.2 is known, Contractor shall issue an amended
invoice indicating any monies owed to Contractor or
SOCAR, as the case may be. In no event shall the
proportion of Crude Oil so purchased from Contractor
exceed the proportion purchased from Third Parties
under similar circumstances and in no eyent shall such
quantities exceed more than ten (10) percent of
Contractor's entitlement at the Delivery Point during that
Calendar Quarter. In the event any Taxes are levied on
such Crude Oil, SOCAR shall be solely responsible for
the payment thereof to the relevant Governmental
Authorities and shall indemmify and hold harmless
Contractor from any liability with respect thereto.

SOCAR shall have the additional right to purchase up to
an additional ten (10) percent of Contractor's share of
Crude Oil available in any Calendar Quarter at the Point
of Sale or at any other export point located at the
terminus when marketing Crude Oil through any other
export alternative. The price for such Crude Oil shall be
mutually agreed (using those factors normally utilised
by the international Petroleum industry in determining a
fair market price) prior to the relevant Calendar Quarter,
and in the event any Taxes are levied on such Crude
Oil, SOCAR shall be solely responsible for the payment

140 L
(d)

miivafiq Hékumat organlarina édanilmasi ugiin
miistasna masuliyyat dasiyir va bu zaman Podratcini
hamin Vergilarla bagli olan har cuir ohdaliklar uzra
masuliyyatdan azad edir. Bazar qiymati haqqinda
yuxarida nazarda tutulan razilasma olmayanda,
ARDNS-nin mitvafiq Tagvim ribiinda Podrate:dan
alave hacmlarde Xam neft satin almaq hiiququ 6z
guvvasini itirir.

ARDNS-nin 22.3(a) va (b} bandlarinin middealarina
uygun olaraq 6ziinun§ satinalma hiququndan
istifada etmakla hans hacmda Xam neft alacagi har
Taqvim r Ubiindin ba slanmasindan az! doxsan (90)
giin aval Podratgiya géndarilan yazil bildirisda
géstarilir. ARDN $ hamin 22.3 bandinin  sartlari
asasinda alda edilmis Xam neftin haqqini Podrat¢r
hesab taqdim etdikdan sonra otuz (30) giin arzinda
Dollarla édayir, 6zi da hamin hesab Podratci
taraflarindan adi gakilan Xam neftin faktiki
gondarildiyi tarixdan tez olmayaraq teqdim edilir.
agar ARDNS Podrat¢rya catas! mablagi vaxtinda
édamirsa, onun bu 22.3 bandina uygun olaraq Xam
neft almaq hi@ququ borc tamamila édanilana gadar
dayandirilir. Ogar bu yoila ¢atas: haqq géstearilen
otuz (30) giin miiddatinda édeni!mirss, Podratginin
ixtiyan) var ki, ARDNS-nin mali sayilan Xam neftin
Podratgiya catasr mablaglari édemak gin zaruri
olan hacmini yiiklayib ixrac etsin. Podratcrya ¢atasi
Xam neftin hacmi dayerin miayyan edilmasinin 16.2
bandinda géstarilan va ARDNS-nin  payindan
Podratcinin hamin Xam nefti géndardiyi tarixda
tetbiq ofunan qayda ila tayin edilir.

ARDNS-nin 22.3(a) bandinda gostarilmis
hiquqlarin! hayata kecirmasi neticasinda Podratg
tereflar (va ya onlarin Ortaq sirkatlari) Ugiinct
teraflarla = migavileatar (boru kamerlarina va
terminallara dair miuiqavilalar daxil olmaqla, lakin

—s

(@)

thereof to the relevant Governmental Authorities and
shall indemnify and hold harmless Contractor from any
liability with respect thereto. In the event of any failure
to agree on the sales price as provided above, SOCAR's
right to purchase such additional Crude Oil from
Contractor shall lapse with respect to the relevant
Calendar Quarter.

The quantity of Crude Oil for which SOCAR may
exercise its option to purchase pursuant to Article 22.3(a)
and (b) shall be specified in a written notice to
Contractor at least ninety (90) days preceding each
Calendar Quarter. SOCAR shall pay for any Crude Oil
purchased under this Article 22.3 in Dollars within thirty
(30) days of Contractor's invoice to be issued no earlier
than the date of lifting such Crude Oil. In the event that
SOCAR fails to make timely payment of sums due to
Contractor then its right to purchase Crude Oil under this
Article 22.3 shall be suspended until all outstanding
sums have been paid. If payment so due is not paid
within said thirty (30) day period, Contractor shall be
entitled to lift and export ftom Crude Oil to which
SOCAR is entitled a quantity of Crude Oil, as is
necessary to satisfy sums due to Contractor. The volume
of Crude Oil to which Contractor shall be entitled shall
be determined in accordance with the valuation
procedure set forth in Article 16.2 applicable on the date
Contractor lifts such Crude Oil from SOCAR's
entitlement.

To the extent that Contractor Parties (or their Affiliates)
incur any fees, charges or penalties under contracts with
Third Parties (including but not limited to pipeline and
terminaling agreements) as a result of SOCAR's exercise
of its rights pursuant to Article 22.3(a), SOCAR shall be

141
22.4

22.5

bunlarla mahdudiasmadan) iizra her hansi riisumiar,
tariflar va ya carimalar G6damaya macbur olarsa,
ARDNS bu riisumlar, tariflar va ya carimalar icin
masuliyyat dasiyir va onlari Podratg: taraflara
Sarbast dodnearli valyuta ila O6dayir. ARDNS-nin
22.3(b) bandinda nazarda tutulmus hiquqlarini
hayata kecirmasi naticasinda Uciinci taraflarla
migavilalar Wzra Podratgi taraflara (va ya onlarin
Ortaq sirkatlarina) qoyula bilan carimalar dc¢iin
ARDNS Podratgi taraflar qarsisinda cavabdeh
deyildir. Omali suratda na daracada miimkindirsa,
Podratci gézlanilan har hans: riisumliar, tariflar va ya
carimalar haqqinda ARDNS-ya vaxtasiri malumat
veracakdir.

ARDNS tcin Xam neftin marketinginin hayata kecirilmasi

22.4

liable for and shall reimburse Contractor Parties in
Foreign Exchange for such fees, charges and penalties.
SOCAR shall have no liability to Contractor Parties for
penalties Contractor Parties (or their Affiliates) may
incur under contracts with Third Parties as a result of
SOCAR's exercise of its rights under Article 22.3(b).
Contractor to the extent practicable will from time-to-
time notify SOCAR of any anticipated fees, charges and
penalties.

Marketing of Crude Oil for SOCAR

ARDNS ila Podratg! arasinda marketing haqqinda qarsiliqli
razilasdirilmis sazis varsa, Podratci mivafiq xahisa va
marketing haqginda hamin alahidda sazisin sartlarina
asasan Xam neftin ARDNS-ya ¢catas! payinin hamisinin va
ya bir hissasinin ARDNS Uciin marketingini hayata kecirir.
Marketinga dair yuxarida gésterilan Shdalikls slaqadar
olaraq Xam neftin nazarda tutulan hacmi mivafiq Taqvim
ribiiniin baslanmasindan azi doxsan (90) giin aval
ARDNS-nin Podratgiya yazili bildirisinda miiayyan edilir.
Podratcinin bu 22.4 bandina uygun olaraq hayata kecirdiyi
he¢ bir marketing Umumi hasilat hacminin bir hissasi
tizarinda ARDNS-nin milkiyyet hiiququna va ARDNS-nin
ixtiyarinda qalacaq hamin payin itirilmasi riskina tasir
géstarmir.

Maksimum samarali siirat

Karbohidrogenlarin iqtisadi baximdan an samarali sakilda
gixariimasint tamin etmak uciin Taraflar Kontrakt
sahasinda Karbohidrogen ehtiyatlarinin hasilatint
beynalxalq neft sanayesi tacriibasinin talablarina asasan

—7

22.5

If a marketing agreement has been mutually agreed between
SOCAR and Contractor, Contractor shall market for SOCAR, if
SOCAR so requests pursuant to the terms of such separate
marketing agreement, all or a portion of SOCAR's share of
Crude Oil. The amount of Crude Oil which will be subject to
the foregoing obligation to market shall be stated in a written
notice from SOCAR to Contractor no later than ninety (90)
days prior to the beginning of the applicable Calendar Quarter.
Any marketing undertaken by Contractor pursuant to this
Article 22.4 shall not affect title to and risk of loss of SOCAR's
share of Total Production which shall remain with SOCAR.

Maximum Efficient Rate

It is the intention of the Parties that the Petroleum resources of
the Contract Area should be produced at the optimum rate
which is to be fully consistent with the then current economic
conditions, and the principles of sound reservoir management

142
cari iqtisadi konyunkturaya va yataqlarin islanmasinin
duizgiin texnologiyas! prinsiplarina tamamila uygun
galmali olan optimal siiratla aparmaq niyyatindadirlar
(“Maksimum samearali siirat"). Yuxarida géstarilanlara
uygun olaraq va bu cir yataqlarin islanmasinin  yerli
tacriibasini nazara alaraq, illik ig proqraminin va Budcanin
tasdiq iicgiin Rehbar komitaya taqdim edilmasi ila bir
vaxtda Podrat¢i muvafiq Taqvim ili icin hasilatin hacmina
dair 6ziiniin ilkin qiymatlandirma raqamini da taqdim
edir, amma_ tasdiq edilmis hamin  qiymatlandirma
ragemindan yalniz planlasdirma maqsadlari icin istifada
olunur. Lakin Hékumat organi Podratcidan Kontrakt
sahasinda hasilati Maksimum samarali suiratdan az olan
debitla aparmag! talab etsa, Podratg: hasilati yalniz gati
ifada olunmus o sortla azaldacaqdir ki, Karbohidrogenler
hasilatinin bela bir ixtisar’ ARDNS-nin bu Sazis izra
bitin digar Shdaliklari yerina yetirildikdan sonra ARDNS-
nin Karbohidrogenlar pay: hesabina tam édanila bilacak
hacmlardan he¢ bir saraitda artiq olmasin. Bu Sazisin
qiiwada oldugu bitin miiddat arzinda Sazis iuzra
Podratgiya catas! Karbohidrogenlarin Gmumi hacmi ona
hasilatin ixtisar edilmayacayi saraitda cata bilacak
hacmdan az olmamalidir. Oger dlkeda elan edilan
févqalada vaziyyatla alagedar olaraq Hoékumat organi
hasilatin siratini hasilatin Maksimum samarali suratindan
daha yiiksak saviyyaya catdirmag! talab edarsa, Podratci
har hansi Taqvim ilinda an coxu qirx bes (45) giin
miuddatinda hasilatin stratini mivafiq sakilda artirir; bu
gartla ki, hasilatin siratini, Podratcinin _ filrinca,
kollektorun (kollektorlarin) istismar keyfiyyatlarini poza
bilacak bir saviyyaya qadar artirmaq Podratcidan heg¢ bir
seraitda talab edilmayacakdir.

at

according to international Petroleum industry practice, in order
to provide for the most economically efficient recovery of
Petroleum ("Maximum Efficient Rate"). Consistent with the
foregoing, and taking into account local experience in
managing similar reservoirs, Contractor shall submit for
agreement of the Steering Committee, at the same time as it
submits the Annual Work Programme and Budget to the
Steering Committee, Contractor's estimate of the relevant
Calendar Year's production volume, but such agreed estimate
shall be used for planning purposes only. However, in the event
any Governmental Authority requires Contractor to produce
Petroleum from the Contract Area at less than the Maximum
Efficient Rate Contractor will reduce production, subject to the
express condition that such reduction in Petroleum production
shall in no event be greater than can be borne entirely from
SOCAR's share of Petroleum remaining after satisfying all
other SOCAR obligations hereunder. Contractor's total
entitlement to Petroleum under this Agreement shall, at no time
throughout the term of this Agreement, be less than it would
have been had such reduction not been made. If due to a
declared national emergency Governmental Authority requires
an increase in the production rate above the Maximum Efficient
Rate, Contractor shall so increase the production rate for a
period of time not to exceed forty-five (45) days in any
Calendar Year; provided, however, that in no event shall
Contractor ever be required to increase the production rate to a
level which in Contractor's opinion could possibly cause
damage to the reservoir(s).

143
MADD@ 23

SIGORTA, MASULIYYaT Va
MASULIYYSTIN OD@NMaSi TOMINATLARI

23.1 Sigorta

(a)

Podratgi (daqiqlasdirma maqsadila bu  23-ci
maddanin carcivasinda Omaliyyat sirkatini ahata edir)
illik is proqrami ila birlikda illik siGorta programini
tasdiq — olunmasi tigtn = =Rehbar — komitanin
mizakirasina taqdim edir. Bela illik sigorta
programina Neft-qaz ameliyyatlari dcgiin va onlarla
bagli asagida sadalanan mablaglarda va risklara
gars! va/yaxud ARDNS_ ila konkret  olaraq
razilasdirildig! kimi sigorta etdirmak  daxildir.
Podratgi hamcinin bela sigortanin qiiweada olmasini
va Podratcinin idarasi altinda olan ARDNS-nin
amlakina miinasibatda Podratcinin ARDNS-ya gars!
subrogasiya hiiqugundan imtinasini nazerda tutan
polislari/sertifikatlar’ ARDNS-ya taqdim — edir.
Podratg! Madda 23.1 (a)(i)-(vii) va asagidaki (e) bandi
ila miayyan edilmis sigortani tamin  edilmasi
magqsadlari tctin Azarbaycan  Respublikasinda
yaradilmis niifuzlu va beynalxalq saviyyada taninmis
sigorta va takrar sigorta broker sirkatini tayin
etmalidir va miuayyan olunmus — sigortalarin
Azarbaycan Respublikasinin qanunvericiliyinin
talablarina va beynalxalq standartlara  uygun
oldugunu tamin  etmalidir. Agagida 23.1(i)-(vi)
bandlarinda géstarilan sigorta, bu girkatin géturdiyil
risklarin beynalxalq neft-qaz sanayesinin adi sigorta
tacribasina uygun olmasi_ gartila, Azarbaycan
Respublikasinda —_yaradilmig nifuzlu sigorta
sirkatindan sigorta brokeri vasitesi ila alinmalidir.

—)

ARTICLE 23

INSURANCE, LIABILITIES AND INDEMNITIES

23.1 Insurance

(a) Contractor (which for purposes of clarification with

respect to this Article 23 shall include the Operating
Company) shall provide the annual insurance program
included to an Annual Work Program for the approval of
the Steering Committee. Such annual insurance program
shall include purchase of insurance coverage for and in
relation to Petroleum Operations for such amounts and
against such risks as listed below and/or may be
specifically agreed by Contractor and SOCAR.
Contractor shall also furnish SOCAR with
policies/certificates of insurance confirming the
effectiveness of such coverage and waiver by
Contractor’s insurers of their rights of subrogation against
SOCAR in relation to SOCAR's property managed by
Contractor. Contractor shall appoint a reputable and
internationally recognised insurance and reinsurance
broking company registered in the Republic of Azerbaijan
in order to arrange insurance specified in Article 23.1
(a)(i) — (vii) and (e) below and make sure that specified
insurances comply with the legislation of Republic of
Azerbaijan and international standards. Such appointment
shall be approved and agreed by Contractor and SOCAR.
Insurance specified in Article 23.1(i) to (vi) below, shall
be obtained through the appointed broker from a
reputable insurance company established in the Republic
of Azerbaijan, so long as risks covered by such company
are comparable with customary insurance practice of
international Petroleum industry. Without prejudice to the

144
Asagida géstarilanlarin bitévliyiina xalal
gatirmadan, qeyd olunan sigorta asagidakilari ahata
edir:

(i) Podratginin Neft-qaz amaliyyatiarinda va ya
onlarla baGliistifada olunan qurgu, avadanliq va
digar fondlarina daymis itki va ya zarari; lakin
har hans! sababdan Podratg: Neft-qaz
amealiyyatlarinda va ya onlarla bagli istifada
olunan miivafiq qurgu, avadanliq va fondlari
sigorta etdirmamisdirsa, har hansi bir itki va ya
zerearin ortaya cixmasi halinda, bundan_irali
galan itkilarin (agar bu cir hallar ugiin mivafiq
sigortalar alverisli qiymatlarla mévcud deyilsa)
avezini 6damak va ya bu qaydada vurulmus
zereari tamir etmak Shdaliyi dasiyir;

(ii) Neft-qaz amealiyyatlari gedisinda va ya onlarin
sabab oldugu atraf mihitin § cirklandirilmasi
naticasinda ortaya cixan itki, zarar va ya
xasarati;

(iii) Podratginin masuliyyat dasiya bilacayi Neft-qaz
amaliyyatlar! gedisinda va ya naticasinda bas
vermis har hansi Uciincii tarafin millkiyyat itkisi
va ya milkiyyate vurulmus zarar va ya fiziki
xasarati;

(iv) Neft qaz amaliyyatlari gedisinda va ya naticasinda
bas vermis har hansi Uciincii tarafin milkiyyat
itkisi va ya milkiyyata vurulmus zarar va ya
fiziki xasaratla alaqgadar ARDNS-nin masuliyyat
dasiya bilacayi har hansi iddia;

(v) Neft-qaz amealiyyatlari gedisinda va naticasinda
bas vermis har hansi qazanin_ naticalarinin
aradan qaldirilmas! va ya har hans: qezadan
sonra aparilan tamizlama amealiyyatlari ila bagli

C

aati

generality of the foregoing, the said insurance shall cover:

Gi)

(iii)

(iv)

(vy)

Loss or damage to any installation, equipment or
other assets of Contractor used in or in connection
with Petroleum Operations; however, if Contractor
fails to insure any such installation, equipment or
assets used in or in connection with Petroleum
Operations, Contractor shall be liable for any loss
or damage arising therefrom, except if such
insurances are not available at a reasonable cost;

Loss, damage, injury arising from pollution of
environment in the course of or as a result of
Petroleum Operations;

Loss of property or damage or bodily injury
suffered by any Third Party in the course of or as a
result of Petroleum Operations for which
Contractor may be liable;

Any claim for which SOCAR may be liable
relating to the loss of property or damage or bodily
injury suffered by any Third Party in the course of
or as a result of Petroleum Operations;

Cost of removing wreck and cleaning up operations
caused by any accident in the course of or as a
result of Petroleum Operations;

145
(b)

masraflari;

(vi) Neft-qaz  amaliyyatlarinda —¢alisan isgilar
garsisinda Podratcinin masuliyyatini (agar bu cir
hallar tigtin = miayyan daraceda miivafiq
sig ortalar alverisli qiymatlarla mavcuddursa),;

(vii) Enerji ehtiyatlarinin kasfiyyati va islanmasi Uzra
8.86 Formullarinin (Energy Exploration and
Development Wording 8.86 - har név quyular
Ugiin sigortani tamin etmak magqsadila Qazma
Qurgulari Komitasi tarafindan islanib
hazirlanmis London Sigorta Bazarinin standart
formulu) A, B va Cb dlmalarina uygun olaraq
quyular uzarinda nazarat xarclarini va quyularin
takrar  gqazilma  xerclarini, o  ciimladan
agaQidakilar iciin genislandirilmis sigortani:

(aa) Qeyri-mahdud takrar qazma;
(bb) Yeralti atma;
(cc) Bosaltma;

(dd) Quyularin tahlikasizliyinin tamin olunmasi.

ARDNS ila xiisusi olaraq basqa cir
razilasdirilmayibsa,, yuxarida géstarilmis va bu 23.1
bandinda sadalanmis sigortalarin minimal hadlari
asaQ idakilardan ibaratdir:

23.1(a)(i) bandina asasan sigorta  olunmus
qurgularin/amlakin avazedilmasi xarclari;

23.1(a)(ii) bandina asasan va  yaxud _ yerli
qanunvericiliyin talablarina mivafiq olaraq (hansi
daha yiiksak olarsa) vahid hadd - on milyon
(10.000.000) Dollart;

23.1(a)(iii) va 23.1 (a) (iv) bandlarina asasan meydana

—$

(vi) Contractor’s liability to its employees engaged in
Petroleum Operations, to the extent that such
insurances are available at a reasonable cost;

(vii) Cost of well control and redrilling expenses in
accordance with Sections A, B and C of the
Energy Exploration and Development Wording
8.86 (Standard London Insurance Market Wording
issued by the Rig Committee with respect to well
insurance coverage for any types of well), shall
include coverage extension as follows:

(aa) unlimited redrilling;
(bb) subsurface blowout;
(cc) evacuation expenses;
(dd) making well safe.

(b) Unless specifically agreed by SOCAR, minimum limits for the

above coverages specified in this Article 23.1 shall be as
follows:

pursuant to Article 23.1(a)(i) — replacement value of the
installation/property insured;

pursuant to Articles 23.1 (a)(ii) - a combined single limit of ten

million (10,000,000) Dollars or according to requirements of the
local legislation, whichever is greater;

pursuant to Articles 23.1(a)(iii) and 23.1(a)(iv) — ten million

146
©

(d)

(e)

()

gixan har hansi bir hadisaya géra on milyon

(10.000.000) Dollar;

23.1(a)(v) bandina asasan har hansi bir qaza va ya

hadisaya goéra iyirmi bes milyon (25.000.000)
Dollarina qadar sigortalanmis amlakin§ dayarinin
iyirmi bes (25) faizi;

23.1(a)(vi) bandina asasan va  yaxud — yerli

ganunvericiliyin talablarina mivafiq olaraq (hansi
daha ytiksak olarsa) vahid hadd - on milyon
(10.000.000) Dollar.

Har hans! gqazaya va ya hadisaya gora maksimum
fransiza, agar Taraflar arasinda xiisusi sakilda basqa
cir razilasdirilmamisdirsa iki milyon (2.000.000)
Dollarindan ibaratdir.

Yuxarida gastarilan 23.1(a)(i)-(vii) bandlarina asasan

sigortada Podratcinin ugursuzlugu  naticasinda
gakilan xarclarin va/yaxud masreflarin avazi
6danilmir.

Podratg) miivafiq iscilarini tibbi sigorta ila va
Azarbaycan Respublikasinin qiivveda olan

ganunvericiliyina miivafiq olarag nazerda tutulmus
icbari sig ortalarla tamin edir.

16.2 (d)(iv) bandinda nazarda tutulmus hallar istisna
olmaqla, bu 23.1 bandina uygun olaraq Neft~qaz
amaliyyatlarina géra Podrat¢i tarafindan alinan bitin
sigorta novlarina gora sigorta haqlarinin
(Karbohidrogenlarin satisina géra_ sigorta haqlari
istisna olmaqla) avazi Neft-qaz amoaliyyatiarina
cakilmis xarclar kimi édanilir. Sigorta taminati
Sarbast dénarli valyuta ila ifada oluna bilar.

ay

(c)

(@

@)

(10,000,000) Dollars for any one occurrence;

pursuant to Article 23.1(a)(v) — twenty five (25) percent of the
value of property insured up to twenty five million (25,000,000)
Dollars for any one accident or occurrence;

pursuant to Articles 20.1(a)(vi) - a combined single limit of ten
million (10,000,000) Dollars or according to requirements of the
local legislation, whichever is greater.

Unless otherwise agreed between the Parties, maximum
insurance deductible for any one accident or occurrence shall be
two million (2,000,000) Dollars.

Costs and/or expenses incurred by Contractor’s failure to
provide insurance under Articles 23.1(a)(i) - (vii) above, shall
not be Cost Recoverable.

Contractor shall provide medical insurance to respective
employees and shall take out compulsory insurances in
accordance with applicable law of the Republic of Azerbaijan.

Except as provided in Article 16.2 (d)(iv), the premiums for all
insurance (excluding premiums for insurance covering the
marketing of Petroleum) obtained by Contractor for Petroleum
Operations pursuant to this Article 23.1, shall be Cost
Recoverable. Insurance cover may be denominated in Foreign
Exchange.

147 £
(g)

(h)

(i)

0)

Yerli sigorta sirkati Podratg: tarafin talabi ile
beynalxalg) Umumgabuledilmis takrar  sigorta
mexanizmlarindan istifada edarak Podratcg tearaf
garsisinda sigortagi kimi 6z masuliyyatini takrar
sigorta etdirmalidir. Yerli sigorta sirkati va takrar
sigorta sirketi arasinda imzalanan takrar sigorta
sazisi ARDNS va takrar sigortani talab edan Podratc!
tarafindan tasdiglanir. Sigorta sirkati ARDNS-ya va
Podratgiya takrar sigorta haqqinda sahadeatnamalari,
tekrar sigorta kovernotlari va ya takrar sigortanin
mévcudlugunu tasdiq edan digar huquqi sanadlar
saklinda taqdim etmalidir.

Har bir Podratci tarafa onun Ortaq sirkati vasitasi ila
yerli sig orta sirkati tarafindan takrar sigortalanmis vo
ya ustiinliik verilan sigorta sirkatindan 23.1 (a)(i)-
(vii) bandlarina asasan alda olunacaq sig ortalarin har
hansint va ya hamisini (onun istirak Payinin
sigortasina kimi) alda etmak imkani verilacakdir; bu
sartla ki, bu cir Ortaq sigorta girkatin tahliikasizlik
va 6dama qabiliyyati ARDNS-ni va Podratcini qane
edir.

Subpodratcilar va ya Podratc: va Subpodratcilar
arasinda razilasdirildiqda Subpodratcilarin adindan
Podrat¢!, Podratgi ii¢giin Azarbaycan Respublikas!
arazisinda gériilan isi Azerbaycan Respublikasinin
qiiwedea olan qanunvericiliyina va bu Maddanin 23.1
bandinda geyd olunanlara uygun olaraq sigorta
etdirmalidir. Butiin fransizalar Subpodratgilarin
hesabina édanilir.

Yazili sakilda taleab olundugu hallarda, Podratgi
Subpodratginin sigortasinin moévcudlugunu tasdiq
edan_ sertifikatlar’ va/ya kovernotlari ARDNS-ya
taqdim edir.

=}

(g)

(h)

@

@)

Upon Contractor’s request, local insurance company, as insurer
to Contractor, shall reinsure its own liability by internationally
accepted reinsurance mechanisms. The reinsurance arrangement
between the local insurance company and the reinsurance
company shall be approved by SOCAR and Contractor.
Insurance company shall submit to SOCAR and Contractor the
evidence of reinsurance cover in the form of certificates, cover
notes or other legal documents of reinsurance.

Each Contractor Party will be provided the opportunity to have
any or all of the insurance to be obtained under Articles 23.1(a)
(i) — (vii) reinsured by local insurance company through such
Contractor Party’s Affiliate or preferred insurance company up
to its Participating interest; provided that the security and credit
worthiness of such Affiliate insurance company are satisfactory
to SOCAR and Contractor.

Sub-contractors, or if agreed between Contractor and Sub-
contractors, Contractor on behalf of Sub-contractors, shall
insure the work performed for Contractor within the Republic of
Azerbaijan in accordance with applicable law of the Republic of
Azerbaijan and pursuant to Article 23.1 above. All deductibles
shall be covered by Sub-contractors.

Upon written request, Contractor shall furnish SOCAR with
certificates and/or cover notes confirming the insurance
coverage of Subcontractor.

148 f
23.2

23.3

Vurulan zarar Gciin masuliyyat

Podratc! tareflar ARDNS va/yaxud miivafiq Hokumat
organi qarsisinda yalniz onlarin va ya onlarin Neft-qaz
ama~liyyatlarinin yerina yetirilmasi carcivasinda faaliyyat
gésteran mivafiq iscilarinin, mivafiq Subpodratgilarinin
va Subpodratgilarin§ iscilarinin§ Qarazli sahlankarligr
naticasinda vurulmus zarar va ya itkilar gin masuliyyat
dasiyir. ARDNS har bir Podratgi tarafi, onlarin mivafig
Ortaq sirkatlarini va Subpodratgilarin) ARDNS-in va onun
har hans: Ortaq sirkatlarinin maruz galdiglari butiin digar
zerar va itkilar ugiin masuliyyatdan azad edir va har bir
Podratc! tarafin va onlarin Ortaq_ sirkatlarinin§ va
Subpodratcilarinin masuliyyatini Odeayir, onlar1 ARDNS-ya
va/va yaxud Hokumat organlarina vurulan bitin basqa
zarar va itkilara géra onlara va/va yaxud onlarin har hansi
Ortaq sirkatlarina va Subpodratgilarina qarsi irali stirilen
va ya galdirilan har hansi iradlar, talablar, iddialar va ya
mahkama arasdirmalari ila bagli masuliyyatdan azad edir.
Podratc! tareflarin Uciincii tereflar (Hékumat organlar
istisna  olmagla) garsisinda’ masuliyyati Azerbaycan
Respublikasinin tatbiq edila bilan qanunlari ila nizamlanir,
ARDNS-nin Kontrakt sahasinin hiidudlarindan kanarda
yerlagan qurgularina va obyektlarina Uciincii tarafa
maxsus qurgular ve obyektlar kimi baxilsin.

isci_heyatinin masuliyyatdan azad edilmasi

Bu Sazisin digar middaalarina baxmayaraq:

(a) Bu Sazisin middaalarina amal edilmasi va ya amal
edilmamasi sababindan, yaxud bununla ba gli bas
veran va ya bunlara aid olan hadisalar ~ saxsi ziyan,
pese xestaliklari, dliim va ya saxsi amlaka dayan
zarer ila alaqadar olaraq har hansi Podratc: tarafin
har hans iscisi (va ya onlarin har hansi Ortaq
sirkatinin har hans iscisi; bu gartla ki, hamin Ortaq
sirkat zararin va ya xasaratin yetirildiyi vaxt

é

—* /

23.2

23.3

Liability for Damages

The Contractor Parties shall be liable to SOCAR and/or any
Governmental Authority only for any loss or damage arising
from their Wilful Misconduct or the Wilful Misconduct of their
respective employees, their respective Sub-contractors and Sub-
contractors’ employees acting in the scope of their performance
of Petroleum Operations. SOCAR shall release each Contractor
Party and its respective Affiliates and Sub-contractors from all
other losses and damages suffered by SOCAR and any of its
Affiliates and shall indemnify and hold harmless each
Contractor Party and its respective Affiliates and Sub-
contractors against all claims, demands, actions and
proceedings brought against such Contractor Party and/or any
of its Affiliates and Sub-contractors pertaining to all other
losses and damages suffered by SOCAR and/or any
Governmental Authority. The liabilities of the Contractor
Parties to Third Parties (other than Governmental Authorities)
shall be governed by applicable laws of the Republic of
Azerbaijan, provided that structures and facilities of SOCAR
located in the Caspian Sea outside of the Contract Area shall be
treated as if such structures and facilities were owned by a
Third Party.

Indemnity for Personnel

Notwithstanding the other provisions of this Agreement:

(a) Contractor shall indemnify and hold harmless SOCAR
against all losses, damages and liability arising under any
claim, demand, action or proceeding brought or instituted
against SOCAR by any employee of any Contractor
Party (or any Affiliate thereof, provided that such
Affiliate, at the time of the injury or damage, is not
acting in the capacity of a Sub-contractor) or dependent
thereof, for personal injuries, industrial illness, death or

149
Subpodratgi: olmasin) va ya  hamin — igginin
himayasinda olan saxs ARDNS-ya qarsi har hans
iradlar, talablar, iddialar irali stirdiikda va ya
mahkame isi basladiqda Podratc: har hans hiquai
va ya fiziki saxsin tamamila, yaxud qisman
taqsirindan va ya sahlankarligindan asili olmayaraq
hamin ziyanlarin, itkilarin va masuliyyatin hamist
uzra ARDNS-ya kompensasiyalar verir va onu
masuliyyatdan azad edir.

(b) Bu Sazisin miiddaalarina amal edilmasi va ya amal
edilmamasi sababindan, yaxud bununla ba gli bas
veran va ya bunlara aid olan hadisalar - saxsi ziyan,
pesa xastaliklari, 6liim va ya sexsi amlaka dayan
zarar ila alaqadar olaraq ARDNS-nin har hansi bir
isgisi (va ya har hanst Hékumat organi da daxil
olmaqla onun har hansi Ortaq sirkatinin har hans:
isgisi; bu gortle ki, hamin Ortaq sirket zararin va ya
xasaratin yetirildiyi vaxt Subpodartg: olmasin) va ya
hamin iscinin himayasinda olan saxs Podratciya
gars! har hans iradlar, talabler, iddialar irali
surdiikda va ya mahkama isi basladiqda ARDNS har
hans! hiiquqi ve ya fiziki saxsin tamamila, yaxud
gisman taqsirindan va ya sahlankarligindan asili
olmayaraq hamin ziyanlarin, itkilarin va masuliyyatin
hamisi tizra Podratginin masuliyyatini 6dayir va onu
masuliyyatden azad edir. ARDNS miivafiq xahisla
muraciat etdikda Podratc! ARDNS-nin bu 23-cil
madda tizra Shdoliklari ils alagadar sigorta Sdanisini
almaqda ARDNS-ya kémak géstarmak icin bitin
lazimi htiquqi saylar géstarir.

23.4 Qiivwvayaminma tarixinadak masuliyyatdan azad etma

Kontrakt sahasi ila va ya Kontrakt sahasinda edilan
haraketlarla alaqadar olaraq ARDNS-nin va ya onun har
hans! salaflarinin hayata kecirdiyi har hanst amoliyyatlar, o
cuimladan, lakin bununla mahdudlasmadan, otraf muhita

<4

damage to personal property sustained in connection
with, related to or arising out of the performance or non
performance of this Agreement regardless of the fault or
negligence in whole or in part of any entity or individual.

(b) SOCAR shall indemnify and hold harmless Contractor
against all losses, damages, and liability arising under
any claim, demand, action or proceeding brought or
instituted against Contractor by any employee of
SOCAR (or any Affiliate thereof, which shall include
any Governmental Authority, provided that such
Affiliate, at the time of the injury or damage, is not
acting in the capacity of a Sub-contractor) or dependent
thereof, for personal injuries, industrial illness, death or
damage to personal property sustained in connection
with, related to or arising out of the performance or non-
performance of this Agreement regardless of the fault or
negligence in whole or in part of any entity or individual.
Contractor shall, if so requested by SOCAR, use its
reasonable lawful endeavours to assist SOCAR in its
obtaining insurance with respect to its liability under this
Article 23.

23.4 Indemnity Prior to Effective Date

SOCAR shall indemnify each Contractor Party and its
Affiliates from and against all losses, damages and liabilities,
arising under any claim, demand, action or proceeding
instituted against any Contractor Party and/or any of its

150
23.5

ziyan vurulmasi naticasinda bas veran hadisalar - har
hanst ziyan, 6liim va ya har hans itki ila alaqadar olaraq
har hansi fiziki va ya hiiquqi saxs, o cuimladan, lakin
bununla mahdudlasmadan, har hans! Hékumat orqanlart
har hans! Podratci tarafa va/yaxud onun Ortaq sirkatlarina
qars! har hansi iradlar, talablar, iddialar irali siirdiikda va
ya mahkema isi basladiqda ARDNS Qiivvayaminma
tarixinadak hamin ziyanlarin, itkilarlarin va masuliyyatin
hamist uzra har bir Podratc! tarafiv 3 onun Ortaq
sirkatlarini, bu cir iddianin, telabin, haraketin va yaxud
prosesin qaldirilmasindan asili olmayaraq masuliyyatdan
azad edir.

ARDNS-nin imtina edilmis sahalar va amaliyyatlar dzra
masuliyyatdan azad etmasi

(a) Asagidaki hallarda har hansi ziyan, dlim va ya itki
naticasinda, yaxud onunla alagadar olaraq har hansi
fiziki va ya hiquqi sexs, o climladan, lakin bununla
mahdudlasmadan, Hokumat organlari har hans
Podratc! tarafa va/yaxud onun Ortaq sirketlarina
qgarst har hansi iradlar, talablar, iddialar irali
surdikda va ya mahkamea isi basladiqda ARDNS
hamin itkilarin, ziyanlarin va masuliyyatin hamist
uciin har bir Podratci tarafi va onun Ortaq sirkatlarini
masuliyyatdean azad edir:

(i) 18.2 va 24.3 bandlarina asasan ARDNS-nin
amoaliyyatlan ils bagh, yaxud 10.2 bandinin

icrasi) cin ARDNS-nin apardigi yoxlama
zamani; habela
(ii) 32.3. va 32.5 bandlarina asasan Kontrakt

sahasinin Podratgi tarafindan imtina edilan har
hans hissasi ila va/yaxud har hans: amlakdan
istifadanin davam etmasi ila va/yaxud 17~-ci
maddaya uygun olaraq Podratcidan ARDNS-nin
nazarati va masuliyyati altina verilmis va bela bir

7]

23.5

Affiliates by any person or entity, including but not limited to
Governmental Authorities, arising out of or in any way
connected with any injury, death or damage of any kind
sustained in connection with or arising from the Contract Area
or any operations of SOCAR or any of its predecessors, prior to
the Effective Date, including but not limited to damage to the
environment, regardless of when such claim, demand, action or
proceeding is instituted.

Indemnity for Surrendered Areas and SOCAR Operations

(a) | SOCAR shall indemnify each Contractor Party and its
Affiliates from and against all losses, damages and
liabilities arising under any claim, demand, action or
proceeding instituted against any Contractor Party and/or
any of its Affiliates by any person or entity, including
but not limited to Governmental Authorities, arising out
of or in any way connected with any injury, death or
damage of any kind sustained in connection with or
arising from:

(i) SOCAR’s operations pursuant to Article 18.2 and
24.3, or as the result of SOCAR access pursuant to
Article 10.2; and

(ii) Any portion of the Contract Area surrendered by
Contractor pursuant to Articles 32.3 and 32.5 and/or
any continued use of any assets, and/or the
abandonment of any assets, for which SOCAR has
assumed control and responsibility from Contractor
pursuant to Article 17 and accruing afier the date of

151
(b)

imtinanin tarixindan sonra yigilan amlakin lagv
edilmasi ile ve/vea yaxud ARDNS-nin bela
amlakdan istifada va onun lagvih Wququnu
qebul etmasi ils, o ciimladan, lakin bununia
mahdudlasmadan, atraf mihita ziyan vurulmasi
(imtina tarixindan avval va ya sonra Podratginin
Qarazli sahlankarlig! naticasinda irali stirtilmts
har hans: iradi, iddiant va ya mahkame isinin
baslanmasini istisna etmakla) ila alagadar
olaraq.

Kontrakt sahasinin Podratg! tarafindan imtina edilan
har hanst hissasinda imtina giininda va ya ondan
aval bas veran hadisalar - dliim va ya har hans
ziyan, o ciimladan, lakin bununla mahdudlasmadan,
atraf mihita vurulan ziyan naticasinda va ya bunlarla
olagedar olaraq her hans: fiziki vo ya hiiqugi sexs
ARDNS-ya gars! har hansi irad, talab, iddia irali
surdikda va ya mahkema isi basladiqda hamin
itkilar, zarar va ya masuliyyat, habela hamin iradlar,
talablar, iddialar va ya mahkema isi barasinda bu
Sazisin miiddaalart va Podratginin cavabdehliyi
Sazisa uygun olaraq qiivvada qalmaqda davam
edacakdir.

23.6 Birga va fardi masuliyyat

15-ci maddada, va 30.1 va 31.2 bandlarinda nazarda
tutulanlar istisna olmaqla, Podratcinin bu Sazis uzra
bitin 6hdaliklari barasinda Podrate taraflar birga va fardi
masuliyyat dastyirlar.

23.7 Dolay itkilar

Podratgi taraflarin bu Sazisin basqa hissalarina zidd galan
har hans! miiddaalara baxmayaraq, bu Sazisdan dogan va
ya bu Sazisla, yaxud ona aid har hans faaliyyatla bagli
olan dolay! itkilar baximindan Taraflar har hansi laqeydliya

< Y

(b)

such surrender and/or SOCAR's assumption of the
use of any such assets and abandonment of any
assets, including but not limited to damage to the
environment (but excluding any claim, action or
proceeding which results from Contractor's Wilful
Misconduct whether occurring before or after the date
of surrender).

In respect of any loss, damage or liability, as well as any
claim, demand, action or proceeding instituted against
SOCAR by any person or entity for death or damage of
any kind sustained in connection with or arising from any
portion of the Contract Area surrendered by Contractor
and accruing on or before the date of surrender, including
but not limited to damage to the environment, the
provisions of this Agreement, and Contractor's
obligations hereunder, shall continue to apply.

23.6 Joint and Several Liability

Except as provided under Articles 15, 30.1 and 31.2, the
liability of the Contractor Parties shall be joint and several with
respect to all of the obligations of Contractor under this
Agreement.

23.7

Consequential Losses

With respect to indirect or consequential loss arising out of
or in connection with this Agreement or any activities
thereunder, notwithstanding anything to the contrary
elsewhere in the Agreement, the Parties shall not be liable

152
ragmen heg bir halda, o cimladan miigavila, millki hiquq
pozuntusu ila alaqadar va ya her hansi basqa tearzda
masuliyyat dasimirlar. Bu 23.7 bandinin maqsadlari
baximindan “Dolayi itkilar” ifadasi har hans: dolay: itkilar
va ya ziyan, o ciimladan bunlarla mahdudlasdirilmadan,
Karbohidrogenlar cixarmaq_ qabiliyyatinin olmamasi,
Karbohidrogenlar hasilatinin itirilmasi va ya langidilmasi,
yaxud manfaatin itirilmasi demakdir.

—i

whether in contract, tort or otherwise and regardless of any
negligence under any circumstances whatsoever for any
indirect or consequential loss. For the purposes of this
Article 23.7 the expression "indirect or consequential loss"
shall mean any indirect or consequential loss or damage
including but not limited to inability to produce Petroleum,
loss of or delay in production of Petroleum or loss of
profits.

153
24.1

MADDo9 24

FORS-MAJOR HALLARI

Fors~major hallart

Har hans Tarefin bu Sazis uzra, pullarin édanilmasina
dair Ghdalikdan savayi, 6hdaliklarini (ya da onlarin har
hans! hissasini) yerina yetirmamasi, yaxud  yerina
yetirilmasini langitmasi Fors—-major hallarindan _ irali
galdikda va ya hamin hallar naticasinda bas verdikda
masuliyyata sabab olmur. Fors-major hallari o demakdir
ki, har hansi bir hadisa Neft-qaz amaliyyatlarinin qarsisini
alir, onlari langidir va ya onlara manecilik toradir, bitin
lazimi tadbirlar gériilsa da bu hadisa va ya onun
naticalari, o cumladan, lakin bunlarla mahdudlasmadan
fovgalada hadisalar, tabii falakatlar (masalan, ildirim
vurmasi va zalzala), misharibalar (elan edilmis, yaxud elan
edilmamis) va ya digar harbi amaliyyatlar, yanginlar, amak
ixtilaflari, gqiyamlar, Usyanlar, terrorcgulug aktlari, kiitlavi
suluqluqlar, vatandas igtisaslari, habela bu Sazisa géra
Podratginin amaliyyatlar aparmasina mane olan va ya
angal téradan, yaxud Podratginin hiiqualarina ciddi ziyan
vuran va ya tahliike yaradan qanunlar, migavileler,
qaydalar, sarancamlar, farmanlar, amrlar, har hansi
Hokumat organinin (Azarbaycan Respublikasinin daxilinda
va ya  hidudlarindan kanarda) faaliyyati, yaxud
faaliyyatsizliyi Uzerinda nezarat etmak hadisanin aid
oldugu Tarafin imkanlan xaricindadir; lakin bu sartla ki,
qanunlar, miigavilalar, gaydalar Azarbaycan
Respublikasinin  arazisinda har hansi Hékumat
instansiyasinin adindan, yaxud himayeasi altinda va ya
onun géstarisi ila ¢gixig eden har hansi orqanin va ya
agentliyin sarancamlari, farmanlari, amrlari, yaxud basqa
gararlari ARDNS-in 6z dhdaliklarini yubatmasina, ya da
yerind yetirmamasina ravac veran Fors-major hallari

C

—/

24.1

ARTICLE 24

FORCE MAJEURE

Force Majeure

Non-performance or delays in performance on the part of any
Party of its obligations (or any part thereof) under this
Agreement, other than the obligation to pay money, shall be
excused if occasioned or caused by Force Majeure. "Force
Majeure" means any event which prevents, hinders or impedes
Petroleum Operations and is beyond the ability of the affected
Party to control such event or its consequences using
reasonable efforts, including without limitation, extraordinary
events, natural disasters (for example lightning and
earthquake), wars (declared or undeclared) or other military
activity, fire, labour disputes, insurrections, rebellions, acts of
terrorism, riot, civil commotion, and laws, treaties, rules,
regulations, decrees, orders, actions or inactions of any
governmental authority (inside or outside of the Azerbaijan
Republic) which prevent hinder or impede Contractor's conduct
of operations or which substantially impairs or threatens
Contractor's rights under this Agreement; provided, however,
that laws, treaties, rules, regulations, decrees, orders or other
acts of any entity or agency acting on behalf of, under the
auspices of, or at the direction of any Governmental Authority
within the territory of the Republic of Azerbaijan shall not
constitute Force Majeure with respect to delay or non-
performance on the part of SOCAR. Each Party shall use its
reasonable lawful efforts to prevent the occurrence of Force
Majeure events. Upon the occurrence of any Force Majeure
event, the Party affected shall give prompt notice to the other
Parties specifying the event of Force Majeure (and providing
evidence thereof) and shall do all things possible using
reasonable lawful efforts to remove or mitigate the effect of
such Force Majeure event. If the government within whose

154
24.2

sayilmayacaqdir. Har Taraf Fors-major hallarinin amala
galmasinin qarsisint almaq icin har cir lazimi hiiquqi
seylar gOstaracakdir. H ar hansi Fors-major vaziyyati
yarandig! halda onun tasirina maruz qalan Taraf Fors-
major vaziyyetinin xarakterini tasvir etmakla (va mivafiq
siibut taqdim etmakla) digar Taraflara darhal yazili bildiris
veracak va hamin Fors-major vaziyyatinin tasirini aradan
qaldirmag, yaxud yiingillasdirmak Uciin lazimi hiquai
saylar gdstararak, na  milmkiindiirsa  edacakdir.
Yurisdiksiyasinda bu va ya digar Podratg! tarafin, yaxud
onun dsas ana sirkatinin tasis edildiyi va ya subyekti
oldugu Hékumat hamin Podratci tarafin bu Sazis izra 6z

Ohdaliklarini yerina yetirmasina manecilik gdstaran
tedbirlar gérdiikda, qalan Podratci teraflarin hamin
veziyyeti Fors-major vaziyyeti hesab etmeya ixtiyan

yoxdur va onlar 23.6 bandinda sarh olunmus prinsiplara
amal etmakla bu Sazis uzre 6z G6hdaliklarini yerina
yetirmakda davam edirlar.

Bu Sazis digar middaalari ila ziddiyyat etmadan, Fors-
major hallarinin davam etdiyi bitin dévr arzinda Maliyya
masraflari har hans: avazi ddanilmamis Neft-qaz
amaliyyatlar! masreflari ila toplanmir.

Middatlarin uzadilmass

Sger Fors-major  hallari Neft-qaz ametliyyatlarini
langidirsa, onlart azaldirsa va ya aparilmasina manecilik
téradirsa, hamin hallarin samil edildiyi Ghdaliklarin yerina
yetirilmasi miiddati, Neft-qaz amaliyyatlarinin miivafiq
marhalasinin middati, bu Sazisin izra har hans! miinasib
olan miiddat (onun hear hans uzadilmasi daxil edilmakla),
habela bu Sazis uizra bitin hiiquq va ohdaliklar Fors-
major hallarinin amala galmasinin dogurdugu langima
miiddatina berabar middot goeder, tistegel Fors—-major
hallart aradan qaldirildiqdan va ya dayandirildiqdan sonra
amaliyyatiarin tazalanmasi uictin zaruri olan middot qadar
uzadilir.

— |

24.2

jurisdiction a Contractor Party or its Ultimate Parent Company
is incorporated or is subject takes actions which preclude such
Contractor Party from fulfilling its obligations under this
Agreement, the remaining Contractor Parties may not claim
such an event as Force Majeure and shall, consistent with the
principles set forth in Article 23.6, continue to fulfil their
obligations under this Agreement.

Notwithstanding any provision in this Agreement to the
contrary, Finance Costs shall not be applied to any
unrecovered Petroleum Costs during the period of Force
Majeure.

Extension of Time

If Petroleum Operations are delayed, curtailed or prevented by
Force Majeure, then the time for carrying out the obligations
affected thereby, the duration of the relevant phase of
Petroleum Operations, the term of the appropriate period under
this Agreement (including any extension period hereof) and all
rights and obligations hereunder shall be extended for a period
equal to the delay caused by the Force Majeure occurrence plus
such period of time as is necessary to re-establish operations
upon removal or termination of Force Majeure.

155
24.3 Hasilat baslanandan sonra Fors-major hallari

Ogar Kontrakt barpa sahasi Uiciin islanma va Hasilat dévrii
arzinda har hans: bir vaxtda va/yaxud Kontrakt kasfiyyat
sahasinda Kommersiya hasilati basladigi tarixdan sonra
Podrato: Fors-major halinin = mévcudiugunu — elan
etmisdirsa va agar bu cir Fors-major hali sonra bir-
birinin ardinca galan azi doxsan (90) giin arzinda mévcud
olmaqda davam edirsa va hamin Fors-major hall
Azarbaycan Respublikas! daxilinda har hans hadisalar va
ya har hans! Hékumat orqaninin har hansi fealiyyati
naticasinda amala galmissa va bu Fors-major hali
naticasinda Podratc¢i bu Sazisda nazerda  tutulan
Karbohidrogenlari ¢ixara bilmirsa, Podratcr va ARDNS
yuxarida gdstarilmis doxsan (90) giin middati sona
gatdiqdan sonra on bes (15) giin arzinda gértisiib hasilati
davam etdirmayin an yaxsi yollarint mizakira edirlar.
Ogar sonraki doxsan (90) giin arzinda gqanastbaxs raziliq
alda edilmasa, Fors-major halinin mévcud oldugu dévrda
ARDNS va onun Ortaq sirkati masuliyyati 6z uzarina
gétiirarak 6z vasaiti hesabina, Podrat¢i Fors—major halinin
basa catdigini elan  edanadak, lazim  galarsa,
Subpodratailars calb etmakla bu Sazis dzra amealiyyatlar
aparmaq va Karbohidrogenlar hasilatini davam etdirmak
hiququna malikdir, Podratcinin ixtiyart var ki, bundan
sonra bu Sazis tizra Karbohidrogenlar hasilatinin tam
masuliyyatini 6z Uzarina gétirstin.

ARDNS$-nin va ya onun Ortaq sirkatinin ixtiyar var k i,
avazinin ddanilmasi mexanizmina uygun
olaraq 6ziintin mistagim masroaflarinin avazini Gdatsin va
Fors-major hal dévriinda catdirilmis bitin
Karbohidrogenlar hacmina géra Neft-qaz amoliyyatlari
Hesabina Fors—major halt baslananadak Satis
mantagalarinda istifada edilmis diinya qiymatlari ila
kreditlasdirsin.

24.3 Post-Production Force Majeure

If at any time during the Development and Production Period
for the Contract Rehabilitation Area and/or after
Commencement Date of Commercial Production from the
Contract Exploration Area, Contractor declares Force Majeure
and such Force Majeure situation has continued for a period of
not less than ninety (90) consecutive days and such Force
Majeure did not arise as a result of events within the Republic
of Azerbaijan or as a result of any action on the part of a
Governmental Authority and as a result of such Force Majeure
Contractor has been unable to produce Petroleum under this
Agreement then SOCAR and Contractor shall meet within
fifteen (15) days following the expiry of the said period of
ninety (90) days to discuss how best to continue production.
Failing agreement on satisfactory arrangements within ninety
(90) days thereafter SOCAR shall have the option of itself or
its Affiliate assuming operations hereunder and continuing
production of Petroleum during the period of Force Majeure at
its risk and cost with the possible participation of sub-
contractors until Contractor declares the cessation of the Force
Majeure circumstance when Contractor shall resume its full
responsibilities for production of Petroleum under this
Agreement.

SOCAR or its Affiliate shall be entitled to recover SOCAR's or
its Affiliate's direct costs in accordance with the Cost Recovery
mechanism and shall credit the Petroleum Operations Account
for the volumes of Petroleum delivered while the Force
Majeure circumstances continue at international prices at the
Points of Sale used prior to commencement of the Force
Majeure.

156
MADD®9d 25

ETIBARLILIQ, HUQUQ Va

OHDOLIKLORIN BASQALARINA VERILMaSi Va T@MiNATLAR.

25.1 Etibarlili

(a)

(b)

25.1(b) bandinda basqa ciir nazarda tutulan hallar
istisna olmaqla, bu Sazis QUwvayaminma tarixinden
Tareflar va onlarin miivafiq hiiquq varislari ve
mivakkillari dgiin onun  gartlarina uygun icra
edilen, hiiquqi qiiweasi olan etibarl) Shdalikdir.
ARDNS bu Sazisin baglanma tarixinda Kontrakt
sahasinin hidudlari daxilinda Karbohidrogenlarin
kasfiyyati, islanmasi va ya hasilati hiquqlarina dair
heg bir 6zga sazis olmadigina taminat verir. ARDNS
hamcinin taminat verir ki, imzalanma tarixi ile
Qiwayaminma tarixi arasinda Kontrakt sahasinin
(va ya onun har hansi hissasinin) barpasina v@ ya
islanmasina ixtiyar verilmasi haqqinda har hanst
Uctincii tarafla heg bir danisiq aparmayacaq we
raziliga galmayacakdir. Qiivvayaminma tarixindan
bu Sazis onun gartlarina mivafiq olan va ya
Taraflarin qarsiliqh yazili razila;masina asaslanan
hallardan savayt, he¢ bir halda lagv edilmir,
diizaldilmir va ya dayisdirilmir. Taraflar bu Sazisda
toxunulmamis har ciir masalalarin xos maramla
halli Ggiin isin davam etdirilmasinin zaruriliyini
tasdiq edirlar.

Taraflar bazi éhdaliklarin bu Sazisin Qivvayaminma
tarixinda va ya ondan awal yerina yetirilmali
oldugunu tasdigq etdiklarina géra razilg verirlar Ki,
28.1(b) bandinin miiddaalari va 25.1(a) bendina
miivafiq suratda ARDNS-nin taminatlari: Imzalanma
tarixindan qivvaya minir.

at

ARTICLE 25

VALIDITY, ASSIGNMENT AND GUARANTEES

25.1 Validity

(a)

(b)

Except as otherwise provided under Article 25.1(b), this
Agreement shall constitute a valid and binding legal
obligation enforceable in accordance with its terms
among the Parties and their respective successors and
assigns as of the Effective Date. SOCAR guarantees that
as of the date of execution no other agreement exists
with respect to the right to explore for, develop or
produce Petroleum with respect to the Contract Area.
SOCAR further guarantees that between the Execution
Date and the Effective Date it shall not enter into any
negotiations or arrangements with any Third Party for
the granting of rights to rehabilitateand develop the
Contract Area (or any part thereof). From and after the
Effective Date this Agreement shall not be cancelled,
amended or modified except in accordance with its terms
or by written agreement between the Parties. The Parties
acknowledge the necessity of continuing to work in good
faith to resolve any matters not presently covered by this
Agreement.

In recognition by the Parties that certain obligations have
to be performed on or before the Effective Date, it is
agreed that the provisions of Article 28.1(b), and
SOCAR's guarantees under Article 25.1(a) shall come
into force on the Execution Date.

157 t
()

Oger bu Sazis Azarbaycan  Respublikasinin
Parlamenti tarafindan gati radd edilarsa va Podratc!
Sazisin ratifikasiyas! Ugin zaruri olan har hansi
sonraki dayisikliklarinin, bela deyisikliklar varsa,
Podratc: ucgiin maqbul olmadigini ARDNS-ya
bildirarsa, bu Sazis quvvaya minmir, bu Sazis uzra
va Kontrakt sahasina aid olan har hansi basqa
sazislar izra Taraflarin hiquqlar va Ghdaliklari lagv
edilir.

25.2 Hiiquq va dhdaliklarin basqasina verilmasi

(a)

Mahdudiyyatlar. Podrat¢: taraflarin bu Sazisdan irali
galan hiiguq va éhdaliklarinin her hansi sakilda
basqasina verilmasina, ipotekasina, girov
qoyulmasina va ya her ciir yuklanmasina yalniz bu
25.2 bandinda nazarda tutulmus sartlarla yol verilir.
25.2 bandinin miiddaalarint pozmaqla hayata
kecirilan har hans verilma lagv edilir va huquai
qivvaya malik olmur. Bu  25-ci maddanin
magsadlari baximindan Digar Podratg tarafin idara
strukturunun dayismasi (bunun Digar Podratci
tarefin Osas Ana sirkatinin daxili yenidantaskili,
maliyyolosmasi va ya birlasmasi iiciin edildiyi hallar
istisna olmaqla), bu Sazisin sartlarina gora hiquq va
Ohdaliklarin verilmasi sayilir. Bir Podratc: tarafin
biitiin istirak pay! faizini verdiyi hallardan savayi
digar hallarda | =ARDNS-nin— razilig: olmadan
Taraflarin heg biri basqasina 6z istirak payinin bes
(5) faizdan az hissasini vermir.

(

(c)

In the event this Agreement is finally rejected by the
Parliament of the Republic of Azerbaijan and Contractor
has notified SOCAR that any further revisions to this
Agreement, if any, necessary for ratification are
unacceptable to Contractor, this Agreement shall not
become effective, and the rights and obligations of the
Parties under this Agreement and any previous
agreements pertaining to the Contract Area shall be
extinguished.

25.2 Assignment

(a)

Restriction. No assignment, mortgage, pledge or other
encumbrance shall be made by a Contractor Party of its
rights and obligations arising under this Agreement other
than in accordance with the provisions of this Article
25.2. Any purported assignment made in breach of the
provisions of this Article 25.2 shall be null and void. For
purposes of this Article 25 change in the structure of
ownership of an Other Contractor Party (other than for
the purposes of internal reconstruction, financing, or
amalgamation of an Ultimate Parent Company of such
Other Contractor Party) shall be deemed an assignment
under this Agreement. Except in the case of a Contractor
Party assigning all of its percentage Participating
Interest, no Contractor Party shall assign less than a five
(5) percent percentage Participating Interest without
SOCAR’s approval.

158 ¢
(b)

Podratci tarafin hiiquq va ohdaliklarini vermasi.

a)

(ii)

(ii)

Hiiquq va 6hdaliklarin_Uctincd_taraflara
verilmasi. Bu 25.2(b) bandinin mtiddealarina
uygun olmaq sarti ila Podratg: tarafin bu Sazis
uzra 6z huiqualarini va ohdaliklarini har hanst
Uciincii tarafa bitinlikla va ya qisman
vermak hiiguqu vardir, agar bela Uctinci taraf:

(aa) bu Sazisa asasen iizarina qoyulan
vazifalara miivafiq olan texniki
imkanlara va = maliyya imkanlarina
malikdirsa;

(bb) bu Sazisin ona verilan pay barasindaki
bitin sartlarini qabul edirsa; va

(cc) ARDNS-nin  ganuniyolla_—_isgiizar
minasibatlara gira bilacayi taskilatdirsa.

Podratc) tarafin yiiklamasi. Bu Sazis iizra 6z
Ohdaliklarina xalal gatirmadan har Podratc
taraf Sazisda géstarilan  payinin, yaxud
Azarbaycan Respublikasinin arazisinda va ya
onun htidudlarindan kanarda  Neft-qaz
emaliyyatian Uctin istifada olunan har hansi
amlakda 6z payin! maneasiz olaraq ipoteka
etmak, girov qoymaq ve ya basqa sakilda
yuklamak hiiqgugquna malikdir, bu sartla ki,
hamin ipoteka, girovgoyma va ya_ basqga
sekilda yiklama yalniz bu Sazisin sertlarina
miivafiq suratda hayata kecirilir.

ARDNS-nin_icazasi. Uciincil tarafin xeyrina
Podratg! taraf har hanst hiiquq va Shdaliklarin
verilmasini , ipoteka, girov va ya bagqa sakilda

—7

(b)

By a Contractor Party

@

Gi)

(iii)

Assignments to Third Parties. Subject to the
provisions of this Article 25.2(b) a Contractor
Party shall be entitled to assign all or part of its
rights and obligations arising under this
Agreement to any Third Party which:

(aa) has the technical and financial ability
commensurate with the responsibilities and
obligations which would be imposed on it
hereunder;

(bb) as to the interest assigned, accepts and
assumes all of the terms and conditions of
this Agreement; and

(cc) is an entity with which SOCAR can legally
do business.

Eneumbrance by Contractor Party. Without
prejudice to its obligations hereunder, each
Contractor Party shall have the right to freely
mortgage, pledge or otherwise encumber its
interests in the Agreement or any property in or
outside the Republic of Azerbaijan which is used
for Petroleum Operations, provided that any such
mortgage, pledge or other encumbrance shall be
made expressly subject to the terms of this
Agreement.

Approval of SOCAR. Any proposed assignment,
mortgage, pledge or other encumbrance by a
Contractor Party to a Third Party shalt require the

159
(iv)

(v)

yuklamani planlasdirdiqda =bunun — icin
ARDNS-~nin qgabaqcadan icazasi talab olunur,
ham da buna icaza vermakdan asassiz olaraq
boyun gacirila bilmaz. Ogar ARDNS hiiqug va
Ohdaliklarin verilmasi, ipoteka, girov va ya
basqa yiiklama hagginda bitin miivafig
informasiya va layiha sanadi alava olunmaqla
planlasdirilan bu ciir verilma barasinda bildiris
aldiqdan doxsan (90) giin sonra 6z qararini
elan etmirsa, hamin verilma, ipoteka, girov va
ya basqa yiklama ARDNS __ tarafindan
bayanilmis hesab edilir.

Hiiquq varisinin ohdaliklari. Podratgi taraf bu
Sazig Uzra hiqualarint va  dhdaliklarini
tamamila va ya qisman verdiyi halda va hamin
verilmanin ARDNS tarefindan bayanilmasi,
yaxud bayanilmis sayilmasi sarti ila, hiquq va
6hdaliklari veran taraf hamin  verilmanin
qlivveye mindiyi tarixden sonra bu Sazis Uzra
butiin galacak Ghdaliklardan 6zGniin verdiyi
istirak pay: hacminda azad olunur. Bundan
sonra hitquq varisi, bu Sazisda ayrica
géstarilmis hallar istisna almaqla, bu Sazisdan
iralig alan 6hdaliklar cin digar Podratg
teraflarla yanast birga va fardi masuliyyat
dasiyir.

Hiiqug va O6hdoaliklarin Ortaq_sirkatlara va
Podratg) tareflara_verilmasi. Podratg) taraf
ARDNS ila razilasdirmadan bu Sazisdan irali
galan hiiquqlarn va Shdaliklari Sziiniin bir va
ya bir nega Ortaq sirkatina, yaxud Podratcr
taraflardan har hans birina bitiinliikla, yaxud
gisman va istanilan vaxt vermak hiququna
malikdir, lakin bir sartla ki, bu cuir Ortaq sirkat
yuxaridakt 25.2(b)(i)_ bandinin — talablarini
édayir va hamginin, hamin verilmanin ARDNS

(iv)

(vy)

prior approval of SOCAR which approval shal] not
be unreasonably withheld. If within ninety (90)
days following notification to SOCAR of a
proposed assignment accompanied by the relevant
information and the draft deed of assignment,
mortgage, pledge or other encumbrance, SOCAR
has not given its decision, such assignment,
mortgage, pledge or other encumbrance shall be
deemed to be approved by SOCAR.

Obligations of Assignee. In the event a Contractor
Party assigns all or a portion of its rights and
obligations arising under this Agreement, and the
assignment has been approved or deemed
approved by SOCAR, the assignor shall, to the
extent of the interest assigned, be released from all
further obligations and liabilities arising under this
Agreement after the effective date of such
assignment. The assignee with the remaining
Contractor Parties shall thereafter be jointly and
severally liable for the obligations arising from
this Agreement, except to the extent otherwise
provided under this Agreement.

Assignments to Affiliates and Contractor Parties.
A Contractor Party shall be entitled at any time to
assign all or part of its rights and obligations
arising from this Agreement to one or more of its
Affiliates or to any of the Contractor Parties
without the prior consent of SOCAR, provided
however that SOCAR shall be promptly advised of
any such assignment. Additionally, with respect to
an assignment by a Contractor Party to an
Affiliate, any such Affiliate must satisfy the

160
25.3

25.4

terefindan bayanilacayina, yaxud 25.2(b)(iii)
bandinda géstarilmis gaydaya uygun suratda
ARDNS  tarafindan bayanilmis sayilacagina
gader hiiqualarini Stiiren taraf istirak payinin
verilmadiyi halda oldugu kimi, bu Sazis Gzra
Ohdaliklar clin 6z masuliyyatini eynila
Saxlayir.

Hiiqug va éhdaliklarin verilmasindan vergi tutulmasi

25.2 Maddasina asasan hayata kecirilan har hansi hiquq
6ttrtilmasi va ya k6¢lrmaler vergi tatbiq olunmadan
hayata kecirilir va biitiin Podratg: taraflar ficiin 15.9
bandina miivafiq olaraq tutulan Manfaest vergisindan
basga, bitin Vergilardan va her hansi masref va
6damalardan azad olunur.

Hiigug va dhdaliklarin verilmasi sartlari

Podratci taraflarin har hansi hitquq va Ghdaliyi basqasina
hékman bu sartla verilir ki, hiiquq varisi ARDNS-ya 25.5
bandinda géstarilan taminata analoji olan Osas ana
sirkatin taminatini taqdim etsin.

dsas ana sirkatlarin taminatlari, ARDNS-nin taminati

Bahar Enerci imzalanma tarixindan sonra muimkiin qadar
tez, lakin Quvvayaminma tarixindan gec olmayaraq
ARDNS-ya ozlarinin Osas ana sirkatin taminatini taqdim
edir.

ARDNS bununla ONS istisna olmagla, her bir Podratc
tarafa taminat verir:

{a) ONS~un bu Sazis lizra 6z Shdaliklarini, maliyya
va digar dhdaliklari, yerina yetirmasi iigiin bitin
vasaitlara, va

—/

25.3

25.4

25.5

requirements of Article 25.2(b)(i) above, and
further, provided that the assigning party shall
remain liable for its Affiliates’ obligations under
this Agreement in the same manner as though no
assignment had been made to such Affiliate unless
and until said assignment is approved or deemed
approved by SOCAR, in the manner provided
under Article 25.2(b)(iii).

No Tax on Assignments

Any assignment or transfer pursuant to Article 25.2 shall be
free of Taxes, except the Profit Tax as per Article 15.9, and
shall be free of any cost or charge to Contractor Parties.

Conditions on Assignment

Any assignment by a Contractor Party shall be expressly
conditioned upon the assignee providing to SOCAR an
Ultimate Parent Company Guarantee similar to the guarantee
specified in Article 25.5.

Ultimate Parent Company Guarantees, SOCAR Guarantee

Bahar Energy shall as soon as practicable after Execution
Date but not later than the Effective Date, provide to
SOCAR an Ultimate Parent Company Guarantee.

SOCAR hereby guarantees to each Contractor Party other than
SOA:

(a) all funds necessary for SOA to fulfil all of its
obligations, financial or otherwise, under the
Agreement; and

161
(b) ONS-in verdiyi h uquqlar va dzarina gotiirdiyi
ohdaliklar.

25.6 Hékumatin taminati

Imzalanma tarixina, yalniz Quvvayaminma tarixindan gec
olmayaraq ARDNS Hokumat taminatinin imzalanmasini
tamin edir. Hékumat taminatinin imzalanmis orijinali har
Podratgi tarafa verilir va Sazisin Azarbaycan Respublikasi
Milli Maclisinin muzakirasina taqdim olunan imzalanmis
niisxasina onun tarkib hissasi kimi daxil edilir. Sazis
Azarbaycan Respublikasinin Mi Maclisi tarafindan
ratifikasiya va tasdiq edildikdan va adi qaydada darc
olunduqdan sonra Hdkumatin taminati Azarbaycan
Respublikasinin qanun qiiwasi kasb edir.

4

(b) the rights granted and the obligations undertaken by
SOA.

25.6 Government Guarantee

Upon the Execution Date but not later than the Effective Date
SOCAR shall procure the execution of the Government
Guarantee. An executed original of the Government Guarantee
shall be provided to each Contractor Party and shall be included
in the executed copy of this Agreement to be submitted to Milli
Mejlis of the Republic of Azerbaijan. Upon ratification and
approval of this Agreement by Milli Mejlis of the Republic of
Azerbaijan and publication in the customary manner the
Government Guarantee shall have the force of law of the
Republic of Azerbaijan.

162
26.1

26.2

MADD@ 26

TeaTBIQ EDILO BILON QANUN,
IQTISADI SABITLOSM9 V2 ARBITRAJ

Tatbiq edila bilan hiiquq

Bu Sazis | Azarbaycan Respublikas! va ingiltaranin
qanunlart icin Gmumi olan huquq prinsiplarina mivafiq
suratda tenzimlanir va tefsir edilir, har hanst masalaya
dair timumi hiiquq prinsiplari olmadigi halda isa
Kanadanin Alberta ayalatinin Gmumi hiiquq prinsiplari
tatbiq edilir (hiiquq normalarinin§ kolliziyalarina aid
qanunlar istisna olmaqla). Bu Sazis hamcinin “pacta sunt
servanda” (“miugavilalara amal olunmalidir“) beynalxalq
hiiquq prinsipina tabe edilir. Bu Sazis Azarbaycan
Respublikasinin Milli Maclisi tarafindan tasdiq edildikdan
sonra Azarbaycan Respublikasinin Qanunu_ qiivweasina
minir va Azarbaycan Respublikasinda middaalari bu

Sazisa uygun galmayan va ya zidd olan har hansi basqa
moévcud va ya galacak qanundan, farmandan, yaxud
inzibati sarancamdan (va ya onun bir hissasindan) ustiin
tutulur, (bu Sazisda konkret suratda basqa ctir géstarilan
hallar istisna olmaqla).

igtisadi sabitlasma

Bu Sazis Uzra Podratgiya (yaxud onun hiqug varislarina)
va onun Subpodratcilarina verilasi hiiquglar va manafelar
Podratcinin qabaqcadan razilig1 olmadan dayisdirilmir,
modifikasiya edilmir va ya mahdudlasdirilmir. Ogar har
hans HOkumat organi bu Sazisin muddaalarina zidd olan,
yaxud bu Sazis iizra Podratcinin hiiquqlarina va ya
manafelarina manfi (yaxud milsbat) tasir géstaran har
hans! mévcud, yaxud galacak qanunun, miiqavilanin,

—!

26.1

26.2

ARTICLE 26

APPLICABLE LAW, ECONOMIC STABILIZATION
AND ARBITRATION

Applicable Law

This Agreement shall be governed and interpreted in
accordance with principles of law common to the law of the
Republic of Azerbaijan and English law, and to the extent that
no common principles exist in relation to any matter then in
accordance with the principles of the common law of Alberta,
Canada (except for laws regarding conflicts of laws). This
Agreement shall also be subject to the international legal
principle of pacta sunt servanda (agreements must be
observed). Upon approval by Milli Mejlis of the Republic of
Azerbaijan of this Agreement, this Agreement shall constitute
a law of the Republic of Azerbaijan and shall take precedence
over any other current or future law, decree or administrative
order (or part thereof) of the Republic of Azerbaijan which is
inconsistent with or conflicts with this Agreement except as
specifically otherwise provided in this Agreement.

Economic Stabilisation

The rights and interests accruing to Contractor (or its
assignees) under this Agreement and its Sub-contractors under
this Agreement shall not be amended, modified or reduced
without the prior consent of Contractor. In the event that any
Governmental Authority invokes any present or future law,
treaty, intergovernmental agreement, decree or administrative
order which contravenes the provisions of this Agreement or
adversely or positively affects the rights or interests of

163
hdkumatlararast sazisin, farmanin va ya inzibati
sarancamin, o ciimladan, lakin bununla mahdudlasmadan,
vergi qanunvericiliyinda, qaydalarda, inzibati tacriibada
har hansi dayisikliklarin tatbiq olunmasini talab edirsa,
Taraflarin iqtisadi manafelarinin tarazligini barpa etmak
maqsadi ila bu Sazisin miiddaalarinda tashihlar aparilir, va
agar Podratginin hiiquq va manafelarina manfi tasir
olarsa, bu halda ARDNS bununla alagedar bas vermis har
hans1 itkilar, iqtisadi vaziyyatin pislasmasi, zarar vaya
ziyanlar Uctin Podratclya (va onun hiquq varislarina)
kompensasiya verir. Yuxaridaki prinsiplara uygun olaraq
har hans bela migavila, hékumetlararasi sazis, qanun,
farman va ya inzibati sarancamla bu Sazis arasinda har
hans! miinagisa va ya uygunsuzlugutez hall etmak ticiin
mivafiq HO6kumat orqanlarinin§ miivafiq — tadbirlari
gérmasini tamin etmak magqsadila ARDNS 4z
salahiyyatlarinin tam hacmi cercivasinda bitin aglabatan
saylari gostearir.

26.3 Arbitraj

(a) 16.2(a)(ii) va 16.2(c) bandlarinin miiddealarina
miivafiq  suratda nazardan kegirilmak uciin
eksperta gOndarilan masalalar istisna olmaqla,
ARDNS ila har hansi Podratgi teraf, yaxud bitin
Podratgi taraflar arasinda miibahisa (Reahbar
komitanin iclaslarinda hall edilmamis masoalalar
daxil olmaqla) bas verdikda, miibahisa edan
Taraflar bu Sazisin  sartlarina asaslanaraq
mibahisanin garsiliqlt suratda qanaatbeaxs bir
sakilda hall olunmasina cahd géstarmak agin
gorisirlar. Taraf hamin miubahisa haqqinda
bildiris aldiqdan sonra otuz (30) giin miiddatinda
miubahisa, Tareflari garsiliql suratda
ganaatlandiran bir sakilda aradan qaldirilmirsa,
hamin mibahisa Arbitraj qaydasinin middaalarina
va tatbiq edila bilan htquq barasinda 26.1
bandinda géstarilmis mtddaalara miivafiq suratda

—y

26.3

Contractor hereunder, including, but not limited to, any
changes in tax legislation, regulations, or administrative
practice, the terms of this Agreement shall be adjusted to re-
establish the economic equilibrium of the Parties, and if the
rights or interests of Contractor have been adversely affected,
then SOCAR shall indemnify Contractor (and its assignees) for
any disbenefit, deterioration in economic circumstances, loss or
damages that ensue therefrom. SOCAR shall within the full
limits of its authority use its reasonable lawful endeavours to
ensure that the appropriate Governmental Authorities will take
appropriate measures to resolve promptly in accordance with
the foregoing principles any conflict or anomaly between any
such treaty, intergovernmental agreement, law, decree or
administrative order and this Agreement.

Arbitration

(a) Except for any matter to be referred to an expert pursuant
to Articles 16.2(a)(ii) and 16.2(c), in the event of a
dispute arising between SOCAR and any or all of the
Contractor Parties (including matters which are not
tesolved at the Steering Committee), the disputing
Parties shall meet in an attempt to resolve the dispute to
their mutual satisfaction by reference to the terms of this
Agreement. If satisfactory mutual agreement is not
achieved within thirty (30) days after receipt by a Party
of notice of such dispute, such dispute shall be settled in
accordance with the Arbitration Procedure and the
applicable law provisions of Article 26.1.

164
(b)

(©)

hall edilir.

Bu Sazisda he¢ na Podratg: teraflarin§ xarici
sarmayalarin miidafiasi haqqinda Azaerbaycan
Respublikasinda qivvada olan qanunvericilikla
nazarda tutulan nazarda tutulan hiiquqlarini asia
mahdudlasdirmir va Azarbaycan Respublikasinin
har hansi basqa mévcud va ya galacak qanununun
miiddaasina baxmayarag, hamin huqualar
Podratgiya bu Sazigs izra maxsus olan har hans
basqa htiquqlara alava olaraq tatbiq edilir. Har
hansi Hékumat organinin har hans faaliyyati va ya
faaliyyatsizliyi naticasinda Podratginin har hansi
hiiquaqlarinin, manafelarinin, yaxud amlakinin
ekspropriasiyas!, millilasdirilmasi va ya basqa cir
6zganinkilasdirilmasi hallarinda arbitrlar nagd
pulun diskontlasdirilmis axinlari metodunu tatbiq
edarak va alverisli saraitda aqdda maragi olan
alicinin va saticinin mévcudlugunu ehtimal edarak,
habela Podratginin 6z hiiquqlarindan,
moanafelarindan, payindan (o ciimladan
manimsanilmamis ehtiyatlarda istirak payindan) va
ya amlakindan mahrum olmasi ila naticalanan
alverissiz vaziyyati nazara almayaraq zararin
avazinin tam bazar qiymati ila va mévcud muiassisa
asasinda édanilmasi (o ciimladan Dollarla darhal
tam va tasirli kompensasiyas!) prinsiplarini tatbiq

edirlar. Podratginin sadalanan — hiiquqlarinin,
manafelarinin, payinin (o cumladan
manimseanilmamis ehtiyatlarda istirak payinin) va
ya amlakinin tam bazar qiymatini
miuayyanlasdirmak uciin arbitrlar yuksak
beynalxalq nifuza malik investisiya  bankini
secirlar.

Bu 26.3 bandinda nazerda tutulan hiiquqlar va
Ohdaliklar bu Sazisin quvvasina xitam verilandan
sonra da quiwada qalir.

~~ /

(b)

(3)

Nothing in this Agreement shall limit the rights of the
Contractor Parties under the existinge law of the
Republic of Azerbaijan on protection of foreign
investment, which rights shall apply in addition to any
other rights Contractor may have under this Agreement
notwithstanding any other law, both current and future,
in the Republic of Azerbaijan. If any of Contractor's
rights, interests or property are expropriated, nationalised
or otherwise taken by reason of any act or failure to act
of any Governmental Authority, then the arbitrators shall
apply the principle of indemnification (including prompt,
full and effective compensation in Dollars) at the full
market value, on the basis of an on-going concern
utilising the discounted cash flow method, assuming a
willing buyer and seller in a non-hostile environment,
and disregarding the unfavourable circumstances under
which or following which Contractor shall be deprived
of its rights, interest (including its interest in
undeveloped reserves) or property. The arbitrators shall
select an investment bank of good international
reputation for purpose of appraising the full market value
of said rights, interest (including its interest in
undeveloped reserves) or property of Contractor.

The rights and obligations under this Article 26.3 shall
survive the termination of this Agreement.

165
MADD9 27

BILDIRISLOR

Bu Sazisin muddaalarina miivafiq suratda taqdim olunan
bitin bildirislar ingilis va Azarbaycan dillarinda yazili
sekilda tartib edilir va faksla, yaxud mektubla her bir
Tarafa asagida géstarilan tinvana (yaxud bir Tarafin digar
Taraflara vaxtagiri bildira bilacayi har hansi basqa iinvana)
gondarilir, bu sartla ki, Quvvayaminma tarixindan va
Omeliyyat sirkati yaradildiqdan sonra Azerbaycan
Respublikas! Dévlat Neft Sirkati tarafindan Podratci
teraflara génderilan ve bu Sazisin sartlarina géra zeruri
olan bitiin bildirislar (32-ci maddada nazarda tutuldugu
kimi pozuntu haqqinda har hansi bildirislar, va yaxud
25.2(b)(iii), 28.1(a) bandlarina asasan Sazisin qiivvasina
xitam verilmasi haqqinda bildirislar, habela 26.3
bandinda nazarde tutulan, arbitraja aid olan har hansi
bildirighar istisna edilmakla) bu 27-ci maddanin
middaalarina) uygun  suratda dmealiyyat  sirketina
géndarilmisdirsa, bitiin Podratg: teraflara ¢atdirilmis
hesab olunur. Omaliyyat sirkati yaradildiqdan sonra
Podratg! onun adini va tinvanini (habela bunlarin mtivafiq
dayisikliklarini) amali cahatdan miimkiin olan an qisa
miiddatlards ARDNS-ye teqdim edacokdir. Faksla verilmis
bildiris  gOndarildiyi tarixdan sonraki birinci gtin
catdirilmig hesab olunur. Maktubla géndarilan_bildiris
yalniz alindiqdan sonra ¢atdirilmis sayilir. Bu Sazisin
guivwasina xitam verilmasi haqqinda bildirislar va KOkli
pozuntu haqqinda bildirislar yalniz maktubla taqdim
olunur.
ARDNS: Azarbaycan Respublikasi Dévlat Neft $ rkati
Azarbaycan Respublikas! Baki sahari,

AZ 1000 Neftcilar prospekti, 73

(

—~/

ARTICLE 27

NOTICES

All notices required to be given pursuant to this Agreement
shall be in writing in English and Azeri and may be given by
facsimile or letter to the address set out below for each Party
(or such other address as a Party may notify to the other
Parties from time to time) provided, however, that following
the Effective Date and formation of the Operating Company
any notices required to be given to Contractor Parties
hereunder by SOCAR (except any notice of breach pursuant
to Article 32, any notice pursuant to Article 25.2(b)(iii),
Article 28.1(a), and any notice of termination of this
Agreement and any notice of arbitration pursuant to Article
26.3) shall be considered effective as to all Contractor Parties
if given to the Operating Company in accordance with this
Article 27. Contractor shall advise SOCAR of details of the
name and address of the Operating Company (and of any
changes thereto) as soon as practicable after its formation. A
notice given by facsimile shall be deemed to be received on
the first working day following the date of dispatch. A notice
sent by letter shall not be deemed to be delivered until
received. Notices of termination of this Agreement and
notices of Material Breach shall be given only by letter.

SOCAR:
73 Neftchilar Prospecti
Baku AZ 1000 Republic of Azerbaijan

State Oil Company of the Republic of Azerbaijan

166
Faks: (+994 12) 493 64 92 Facsimile: (+994 12) 493 64 92

Telefon: (+994 12) 492 07 45 Telephone: (+994 12) 492 07 45
Kima: Prezidenta Attention: The President
BAHAR ENERCi: BAHAR ENERCi LIMITED BAHAR ENERGY: BAHAR ENERGY LIMITED
Azarbaycan Respublikast Baki sahari, 24, M.Aliyev str.,
M.dliyev kiig., 24 Baku, Republic of Azerbaijan
Faks: (+99412) 497 10 05 Facsimile: (+99412) 497 10 05
Telefon: (+99412) 497 88 66 Telephone: (+99412) 497 88 66
Kima: Prezidenta Attention: The President
ONS: ARDNS-nin Ortaq Neft $ rkati SOA: SOCAR Oil Affiliate
Azarbaycan Respublikas! 73 Neftchilar Prospecti
Baki sahari, Az 1000 Baku AZ 1000 Republic of Azerbaijan

Neftcilar prospekti, 73

Facsimile: (+994 12) 493 64 92
Faks: (+994 12) 493 64 92 Telephone: (+994 12) 492 07 45
Telefon: (+994 12) 492 07 45 Attention: The President
Kima: Prezidenta

—

167
MADD= 28

SAZISIN QUVV3YOMINMo TARIXi

28.1 Qtvvayaminma tarixi

(a)

Azarbaycan Respublikas! qanunvericilik orqanlari
Azarbaycan Respublikasi Konstitusiyaya, talab
olunan bitiin hiiquqi rasmiyyatlare va qaydalara
tam amal etmakla Azarbaycan Respublikasinda bu
Sazisa (H6kumat taminati daxil olmaqla) tam qanun
qiivvasi veran qanunvericilik akti qabul etdiklarina
va mévcud tacriibaya asasan onun darc olunduguna
dair sahadatnamani ARDNS-nin Podratciya taqdim
etdiyi tarix Sazisin Qivvayaminma tarixi sayilir, bu
sartla ki, asagidaki ilkin sartlar tamin olunmayinca,
Qivvayaminma tarixi baslanmayacaqdir:

(i) bu Sazisin baglanmasina her bir Tarafin
Direktorlar surasinin sanksiya vermasi(agar
bu, tasis sanadlarina uygun olaraq tetbiq edila
bilarsa);

(ii) | Azarbaycan Respublikasinin qanunvericiliyi ila
nazerda tutulmus qaydada Qiivwayaminma

tarixinda Taraflarin Kontrakt sahasinda
va/yaxud Kontrakt sahasi tgiin Neft-qaz
amaliyyatlarinda istifada olunan  asasli

fondlarin Omaliyyat sirkati tarafindan NQCI-
dan qeabulunu tasdiq eden — sanadiari
imzalamasi;

(iii) har Podratgi tarafin (ONS-dan basqa) dsas ana
sirkatinin Taminatinin ARDNS-ya verilmasi;

__¢
f

ARTICLE 28

EFFECTIVE DATE

28.1 Effective Date

(a)

The Effective Date shall be the date upon which SOCAR
delivers to Contractor written evidence of the enactment
by the legislature of the Republic of Azerbaijan in full
compliance with the Constitution of the Republic of
Azerbaijan and all requisite legal formalities and
procedures and publication in the customary manner of
legislation giving this Agreement (including the
Government Guarantee), the full force of law in the
Republic of Azerbaijan, provided, however, that the
Effective Date shall not occur until the following
conditions precedent have been satisfied:

(i) authorisation to enter into this Agreement by the
Boards of Directors of each of the Parties (if
applicable under foundation documents of such

Party);

(ii) execution by the Parties of the instruments in the
order specified by the legislation of the Republic of
Azerbaijan justifying acceptance by the Operating
Company of the OGPD capital assets used in the
Petroleum Operations within and/or for the
Contract Area at the Effective Date;

(iii) delivery to SOCAR of the Ultimate Parent
Company Guarantee of each of the Contractor
Parties (except SOA);

168
(iv) har Podratg! tarafa (ONS-dan basqa) Hékumat
taminatinin verilmasi; va

(v) Kontrakt barpa sahasina munasibatda Taraflarin
qaz satis! kontraktin (larin) imzalanmasi

(b)  Taraflar mumkun qadar qisa miuddatlarda (1)
28.1(a)(i)-(v) bandlarinda géstarilmis sartlara amal
edilmasina va, onlara ameal olunduqdan sonra, (2)
yuxarida géstarilanlara asasan Azarbaycan
Respublikasinin qanunvericilik orqanlari tarafindan
bu Sazisa va adi cakilmis Hékumat taminatina
Azarbaycan Respublikasinda tam qanun qlvwvasi
veran ganunvericilik aktinin qabul edilmasina nail
olmaq ticiin bitin seylari géstarirlar.

28.2 Qiivvayaminma tarixinadak Neft-qaz amaliyyatlari

28.1 bandinin miiddaalarina baxmayaraq, Podratci
Imzalanma tarixindan baslayaraq, lakin Quvvayaminma
tarixadak ARDNS-nin qabaqcadan yazili raziligi ila Neft-
qaz amoliyyatlari aparirsa, hamin Neft-qaz ameliyyatlari
ila bagh Podratginin cakdiyi masraflar Ovazi Sdanilasi
masraflara daxil edilir.

—!

(iv) delivery to each of the Contractor Parties (except
SOA) of the Government Guarantee; and

(v) execution by the Parties of a gas sales contract(s) for
the Contract Rehabilitation Area.

(b) The Parties shall use their best endeavours to obtain as
soon as possible (1) satisfaction of the conditions
referred to in Article 28.1(a)(i) - (v) and upon
satisfaction thereof (2) the enactment as aforesaid by the
legislature of the Republic of Azerbaijan giving this
Agreement and the said Government Guarantee the full
force of law in the Republic of Azerbaijan.

28.2 Pre-Effective Date Petroleum Operations

Notwithstanding the provisions of Article 28.1, in the event
that, from the Execution Date and prior to the Effective Date,
Contractor, with prior written consent of SOCAR, does conduct
Petroleum Operations, the costs incurred by Contractor in
relation to such Petroleum Operations shall be Cost
Recoverable.

169
MADD9 29

OTRAF MUHITIN MUHAFIZOSI VO TAHLUKOSIZLIK

29.1 Straf mihitin mihafizasi standartlar

Podratci ARDNS va Azarbaycan Respublikasinin Ekologiya
ve Tabii Sarvatlar Nazirliyi (ETSN) ila birlikda Neft-qaz
ameliyyatlarinin tanzimlanmasi uciin miivafiq olan
tahlikesizlik va atraf mihitin mihafizasi standart va
praktikalarini islayib hazirlamalidir. Tahlikasizlik va otraf
miuhitin mihafizasi standartlarinda Xazar danizinin
spesifik ekoloji xiisusiyyatlari nazara alinmali va miivafiq
qaydada (i) beynalxalq neft-qaz sanayesinin standartlari
va dinyanin digar yerlarinda kasfiyyat va hasilat
amaliyyatlarinda onlarin icrasi zamani alda olunmus
tacriiba, (ii) Azarbaycanin mévcud tahliikasizlik va ekoloji
ganunvericiliyi va (iii) Azarbaycanda digar, yaxinliqdaki
arazilarda aparilan kasfiyyat ve hasilat amaliyyatlari digiin
islanmis mOévcud tahliikasizlik va atraf muhitin mithafizasi
standart va praktikalari asas  gétiiriilmalidir. Bela
standartlarin va praktikalarin tartib olunmasinda atraf
muhitin mihafizasinin keyfiyyati Gzra maqsadlar, texniki
imkanlar, iqtisadi va kommersiya cahatdan rentabellik

kimi masalalar nazara alinmalidir. 29.4-cti_ bandinin
birinci cimlasinad asasan Qivweyaminma  tarixindan
etibaran Neft-qaz amaliyyatlarina tatbiq olunacaq

tahlikeasizlik texnikas! va atraf muhitin mihafizesi uzra
standartlar Podratci, ARDNS va ETSN arasinda islanmis va
razilasdirilmig yeni tahliikasizlik va atraf mihitin
muhafizasi standartlari ila avaz olunana qadar 10-cu
dlavanin Il hissasinda gsarh edilan standartlar va
praktikalar hesab edilir. Bela avazetma Taraflar va ETSN
arasinda razilasdirilmis tarixda Podratci, ARDNS va ETSN
arasindaki yazili razilasmanin ardinca quwaya minir va
hamin tarixdan etibaran bela razilasdirilmis standartlar va
praktikalar Sazisda tam serh edilmis kimi qanun

ARTICLE 29
ENVIRONMENTAL PROTECTION AND SAFETY
Environmental Stan

Contractor shall develop jointly with SOCAR and the Ministry
of Ecology and Natural Resources of the Republic of
Azerbaijan (MENR) safety and environmental protection
standards and practices appropriate for the regulation of
Petroleum Operations. The safety and environmental protection
standards shall take account of the specific environmental
characteristics of the Caspian Sea and draw, as appropriate, on
(i) international Petroleum industry standards and experience
with their implementation in exploration and production
operations in other parts of the world, (ii) existing Azerbaijan
safety and environmental legislation, and (iii) existing
Azerbaijan safety and environment protection standards and
practices developed for neighboring exploration and production
operations. In compilation of such standards and practices
account shall be taken of such matters as environmental quality
objectives, technical feasibility and economic and commercial
viability. Subject to the first sentence of Article 29.4 the
standards, which shall apply to Petroleum Operations from
Effective Date shall be the standards and practices set out in
part If of Appendix 10 until substituted by new safety and
environmental protection standards devised and agreed between
Contractor, SOCAR and MENR. Such substitution shall take
effect following the written agreement between Contractor,
SOCAR and MENR on a date agreed between the Parties and
MENR and from such date such agreed standards and practices
shall have the force of law as if set out in full in the Agreement.
In the event that safety and environmental protection standards
and practices are imposed otherwise than with the agreement of
Contractor it is agreed that the provisions of Article 26.2 shall
apply. The Parties and MENR shall agree a separate protocol
for the detailed implementation of the joint development and
29.2

29.3

qiwasina malik olur. Ogar tahliikasizlik texnikasi va atraf
muhitin mUhafizasi uzra standartlar va praktikalar
Podratgi ila razilasdirilmamis formada tatbiq olunarsa,
26.2 bandinin miiddaalarinin tatbig edilmasi razilasdirilir.
Taraflar va ETSN tahlikasizlik va atraf mihitin mihafizasi
tigiin§ yeni standartlarin’ va praktikalarin — birlikda
islanmasinin va musyyanlasdirilmasinin hartarefli icrast
Ucun ayrica protokol razilasdirir. Podratcinin bela islanma
va miayyanlasdirma ila alaqadar xarci dvazi ddanilan
masroflara aid edilir.

Omealiyyatlarin aparilmasi

Podratc! Neft-qaz  ameliyyatlarin) dtraf = mihitin
mihafizasi standartlarina uygun olarag lazimi hassasliqla,
samarali va tahliikasiz sakilda aparir va mahdudiyyat
qoyulmadan, yerin sti, yerin taki, daniz, hava, gOller,
caylar, flora va fauna, kand tasarriifati bitkilari, digar tabii
ehtiyatlar va amlak daxil olmaqla butévliikda atraf muhitin
tarazliginin har hans: potensial pozuntularin! minimuma
endirmak tctn dtraf mishitin miihafizasi standartlarina
miivafiq suratda bitin aglabatan tadbirlari gériir.
Tadbirlarin muihimliyiniin ardicilligi bu sira ile muayyan
edilir: hayatin mithafizesi, atraf mihitin mihafizesi va
amlakin mihafizasi. Podratc: 10-cu dlavanin | hissasinda
serh olundugu kimi, Neft-qaz emaliyyatlari ila alaqadar
islarin sahiyya, tahliikasizlik va atraf mihitin mihafizasi
aspektlarini bitiinlikla ahata edan birlagmis idaraetma
sistemi yaradir.

Qaza vaziyyatlari

Otraf muhita zarar vuran ve ya zarar vura bilan gaza
veziyyatlari va ya badbaxt hadisalar, o ciimladan, lakin
bunlarla | =mahdudlasmadan, partlayislar, puskiirttilar,
sizmalar va basqa hadisalar zamani Podratci hamin hallar,
o ciimladan sizmis Karbohidrogenlarin hacmi bareda
darhal ETSN-ni va ARDNS-ni xabardar edir va vaziyyatin

C

——~7/

29.3

definition of the new standards and practices for safety and
environmental protection. The cost to Contractor of such
development and definition shall be Cost Recoverable.

29.2 Conduct of Operations

Contractor shall conduct the Petroleum Operations in a
diligent, safe and efficient manner in accordance with the
Environmental Standards and shall take all reasonable
actions in accordance with the Environmental Standards
to minimize any potential disturbance to the general
environment, including without limitation the surface,
subsurface, sea, air, lakes, rivers, animal life, plant life,
crops and other natural resources and property. The order
of priority for actions shall be the protection of life,
environment and property. Contractor shall implement an
integrated management system covering all health, safety
and environmental aspects of the activities carried out in
relation to the Petroleum Operations as outlined in part I
of Appendix 10.

Emergencies

In the event of emergency and accidents, including but not
limited to explosions, blow-outs, leaks and other incidents
which damage or might damage the environment,
Contractor shall promptly notify MENR and SOCAR of
such circumstances, including the volume of Hydrocarbons
leaked, and of its first steps to remedy this situation and the

171
29.4

29.5

dizalmasi icgiin gérdiiyii tacili tadbirlar va bu tadbirlarin
naticalari haqqinda malumat verir. Podratci Xazar
danizinin Azarbaycan sektorunda va tasira meruz galmis
digar hissalarinda tacili tadbirlar gormak, qaza vaziyyatini
nezarat altina almaq va insan talefatinin, itkilerin va
amlaka zarar daymasinin qarsisini almaq, habela tabii
ehtiyatlara va butovilukda atraf muhita zarar daymasinin
garsisin’ = almaq ucin har ctr aglabatan  sayler
gostaracakdir, Podratg: gériilmiis tadbirlar haqqinda
ARDNS, ETSN va miivafiq HOkumat organlarina hesabat
verir.
anu elik

Podratg! sa§lamliga, tahlikasizlik texnikasina, traf
mihitin mihafizasina va berpasina dair Azarbaycanin
hamiliqia tatbiq edila bilan médvcud va _ galacak
qanunlarina va qaydalarina tabe olur, bu sartla ki, hamin
qanunlarin§ va qaydalarin’ talablari otraf mihitin
mihafizasi standartlarinin talablarindan sart olmasin.
gar milvafiq yurisdiksiyas! olan har hansi bélga orqani va
ya hékumatlararasi organ Kontrakt sahasina aid olan atraf
mihitin muhafizasi normalarini qabul etmirsa va ya
mizakiraya verirse, Taraflar bu normalarin§ layihaya
géstara bilaceyi tasiri mizakira edirlar. Bu Sazis uzra
Podratginin hiquqlarina va ya manafelarina manfi tasir
géstaran har hansi bu ciir normalara Podratcinin tabe
olmasi, yaxud tabe olmaga cahd géstarmasi baresinda
26.2 bandinin miiddeaalari tatbiq edilir.

Otraf mihitin mihafizasinin strategiyas!

Asagidakilart ehtiva etmakla atraf mihitin mihafizasi
strategiyas! islanib hazirlanir:

(a) Straf muhitin mihafizasi uzra standartlarda sarh
edildiyi kimi, Neft-qaz amaliyyatlarinin tarkib hissasi
olaraq, SOTIM Idarsetma Sistemi daxil olmaqla,

fe

— 7

29.4

results of said efforts. Contractor shall use all reasonable
endeavors to take immediate steps to bring the emergency
situation under control and protect against loss of life and loss
of or damage to property and prevent harm to natural
resources and to the general environment in both
Azerbaijani and other affected pans of the Caspian Sea.
Contractor shall also report to SOCAR, MENR and
appropriate Governmental Authorities on the measures taken.

Compliance

Contractor shall comply with present and future
Azerbaijani laws or regulations of general applicability
with respect to public health, safety and protection and
restoration of the environment, to the extent that such laws
and regulations are no more stringent than the
Environmental Standards. In the event any regional or multi-
governmental authority having jurisdiction enacts or
promulgates environmental standards relating to the Contract
Area, the Parties will discuss the possible impact thereof on
the project. The provisions of Article 26.2 shall apply to
any compliance or attempted compliance by Contractor
with any such standards which adversely affect the rights or
interests of Contractor hereunder.

29.5 Environmental Protection Strategy

An environmental protection strategy shall be developed which
shall include:

(a) the establishment of an environmental management
system, included in {SE Management System, as an
integral part of Petroleum Operations and the

172
atraf. =miuhitin miuhafizasina dair idaraetma
sisteminin yaradilmasi va atraf muhit uzra kémakgi
komitanin taskil edilmasi;

atraf mihitin mithafizasina dair is programinin Otraf
mihitin mihafizasi Uzra standartlarda sarh edildiyi
kimi, Neft-qaz emoeliyyatiarinin adi marhoalalarina
uygun galan qaydada yerina yetirilmasi (ekoloji
tadgiqatlar, seysmik tadgiqatlar, kasfiyyat qazma
islari, yatagin islanmasi va hasilat, quyunun va
dasinmaz aktivlarin lagvi).

29.6 dtraf miihita ziyan vurulmasi

(a)

(b)

Podrat¢: onun Azarbaycan Respublikasinin miivafiq
mahkemasi tarafindan milayyan edilmis taqsiri
Uziindan atraf mihitin har hansi sakilda cirklanmasi
naticasinda Usincii terafin (Hékumat orqanlar
istisna olmaqla) maruz qaldig! birbasa itkilar va ya
ziyan Uciin masuliyyat dasiyir. Podratcinin taqsiri
naticasinda atraf muhit cirklandikda va ya ona ziyan

vurulduqda Podrat¢! beynalxalq neft-qaz
sanayesinda hamiliqla qabul edilmis praktikalara
miivafiq suratda, bela bir cirklanmani aradan

galdirmaq va ya onun atraf mihita tasirini yaxud
ziyanini azaltmaq icin asaslandirilmis — saylari
gormalidir.

Podratg! Qiivwvayaminma tarixindan avval movcud
olmus saraita gora bas vermis hallar daxil olmaqla,
lakin bununla mahdudlasmadan, sababkari olmadig1
hallar - har hanst ekoloji cirklanmalar va ya atraf
muhita dayan digar ziyan, atraf mishitin vaziyyati,
yaxud problemlari icin cavabdeh deyil va
bunlardan irali galen, yaxud onlarla baG|i iddialara,
ziyan va ya itkilara géra he bir xarc cakmir va
maddi measuliyyat dasimir va ARDNS Podratcini,
onun Subpodratcilarini, onun/onlarin

—}

(>)

formation of an environmental sub-committee as
described in the Environmental Standards;

an environmental work program carried out in
sequences appropriate to the normal phases of
Petroleum Operations as described in the
Environmental Standards (environmental study,
seismic survey, exploration drilling, field
development and production, well and fixed assets
abandonment).

29.6 Environmental Damage

(a)

(b)

Contractor shall be liable for those direct losses or
damages incurred by a Third Party (other than
Governmental Authority) arising out of any
environmental pollution determined by the
appropriate court of the Republic of Azerbaijan to
have been caused by the fault of Contractor. In the
event of any environmental pollution or
environmental damage caused by the fault of
Contractor, Contractor shall reasonably endeavor, in
accordance with generally acceptable international
Petroleum industry practices, to mitigate the effect
of any such pollution or damage on _ the
environment.

Contractor shall not be responsible and shall bear
no cost, expense or liability for claims, damages or
losses arising out of or related to any
environmental pollution or other environmental
damage, condition or problems which it did not
cause, including but not limited to those in existence
prior to the Effective Date and SOCAR shall
indemnify and hold harmless Contractor, its Sub-
contractor and its and their consultants, agents,
employees, officers and directors from any and all

173
(

maslahatcilarini, agentlarini, amakdaslarini,
qulluqcularini va direktorlarint yuxarida deyilanlarla
bagli har ciir va bitin masraflarden, xerclardan va
masuliyyatdan azad edir va zararin avazini Gdayir.

Podratgi, bu Sazisin mtiddaalarina uygun olaraq
konkurs asasinda secilocak ekoloji konsultasiya
firmalarindan istifada etmakla, atraf miihitin
ilkin vaziyyatinin tadqiqini va
qiymeatlandirilmasini ETSN ila razilasdirilmis
programlara uygun olaraq hayata kecirir, bela ki,
tadqigat atraf mihitin vaziyyatini va atraf
muhita daymis Qivvayaminma tarixinda mévcud
olan zarari tasvir etmali va bu tadgiqatin xarclari
Neft va qaz amaliyyatlari xarclarindan Oodanilir.
Otraf mihitin ilkin vaziyyatinin teadgiqi basa
gatandan va nazardan kecirilandan sonra, ARDNS
terafindan nazarda tutulan qaydaya uygun
olaraq tasdiq edilir va ondan sonra, bu tadgiqat
Qivvayeminma tarixindan etibaran Miugavila
sahasinda atraf mihitin vaziyyati uzra yegana
asasli malumat olur.

Otraf mithiti cirklanmasina va ya ona ziyan
daymeasina géra Podratciya gars irali siirtilan h ar
hansi iddialar, talablar, mahkema taqiblari, yaxud
mahkama baxislari naticasinda va ya bunlarla
alaqadar olaraq Podratginin maruz qaldigi har hans:
zerer, maesuliyyat, itkilar, masreflar va xerclar
(Podratcinin Qarazli sahlankarligi naticasinds bas
veran bela cirklanma va ya bela zarar istisna
olmagla), Podratginin apardigi har hans! barpa va
tamizlama_ islarina cakilan masraflar Neft-qaz
ameliyyatlari masraflarina daxil edilir.

¢

aati’

costs, expenses and liabilities relating thereto.

Contractor shall conduct an environmental baseline study
and assessment in compliance with the programs agreed
with the MENR using an environmental consulting firm,
which shall be selected on a competitive basis under the
provisions of this Agreement, which study shall describe
the condition of the environment and any environmental
damage existing on the Effective Date, costs of this study
being recoverable as Petroleum Costs. Once completed
and reviewed, the environmental baseline study shall be
approved according to the procedure provided for by
SOCAR and after that it shall be the sole evidence of the
condition of the environment in the contract Area as of
the Effective Date.

Any damages, liability, losses, costs and expenses
incurred by Contractor arising out of or related to any
claim, demand, action or proceeding brought against
Contractor, as well as the costs of any remediation and
clean-up work undertaken by Contractor, on account of
any environmental pollution or environmental damage
(except for such pollution or damage resulting from
Contractor’s Wilful Misconduct) caused by Contractor
shall be included in Petroleum Costs.

174
MADD» 30

MaxFiLik

30.1 Umumi middaalar

(a)

Tearaflardan har biri razilasir ki, Neft-qaz
amoliyyatlar! ila alaqadar alda edilmis va ya alinmis
va Quwayaminma tarixinodak acgilmasina
mahdudiyyat qoyulmasa da ictimaiyyatin bilmadiyi,
yaxud Tarefin ixtiyarinda olmayan biitiin texniki,
geoloji, yaxud kommersiya xarakterli informasiyaya
va malumata maxfi informasiya va malumat kimi
baxilir va onlar gizli saxlanilir (Podratginin 17.1(e)
bandina = mivafiq suratda bela malumat va
informasiyadan istifada etmak va 30.2 bandina
miivafiq suratda bu ciir malumat va informasiyani
mibadila etmak hiququna ameal edilmasi sartila) va
bu Sazisin Tarafi olmayan heg bir fiziki yaxud
hiiqugi sexsa agilmir. Bu zaman  agagidakilara
istisna kimi baxilmalidir:

(i) Ortaq sirket; bu gartla ki, hamin Ortaq sirkat
bu Sazisin miiddaalarina miivafiq suratda
maxfiliyi saxlasin;

(ii) gar bu Sazisa miivafiq olaraq talab edilirsa,
H6kumat organi;

(iii), Oger tatbiq edila bilan har hans: qanunlara va
ya qaydalara milvafiq suratda, yaxud har hans
mahkama baxisi naticasinda, ya da har hans
mahkamanin bu va ya digar Taraf icin
macburi olan amri ila bu cuir malumat va
informasiya verilmalidirsa;

—=)

30.1

(a)

ARTICLE 30

CONFIDENTIALITY

General Provisions

Each Party agrees that all information and data of a
technically, geologically or commercially sensitive
nature acquired or obtained relating to Petroleum
Operations and which on the Effective Date is not in the
public domain or otherwise legally in the possession of
such Party without restriction on disclosure shall be
considered confidential and shall be kept confidential
(subject to Contractor's right to use such data and
information in accordance with Article 17.1(e) and to
trade in such data and information in accordance with
Article 30.2) and not be disclosed to any person or entity
not a Party to this Agreement, except:

(i) To an Affiliate, provided such Affiliate maintains
confidentiality as provided in this Agreement;

(ii) To a Governmental Authority when required by
this Agreement;

(iii) To the extent such data and information is
required to be furnished in compliance with any
applicable laws or regulations, or pursuant to any
legal proceedings or because of any order of any
court binding upon a Party;

175
(iv)

(v)

(vi)

(vii)

(viii)

(ix)

Asa§idaki (c) bandinin middaalarina amal
olunmagla, har hanst Podratc tarafin isa
gotirdiyti potensial Subpodratcilar,
maslahatcilar va hiiquq¢ular; bu sartla ki, bela
malumat va ya informasiyanin acgilmasi hamin
Subpodratcinin, maslahatcinin va ya
hiquqgunun isi Ugiin zaruri olsun;

AsaGidaki (c) bandinin middaalarina amal
olunmaqia, bu va ya digar Podratci tarafin
istirak payinin nazarda tutulan asl varisi (o
ciimladan 6z sahmlarinin va ya 6z Ortaq
sirkatinin sahmlarinin ox hissasinin
birlasdirilmasi, konsolidasiyasi, ya da satis!
barasinda Podratc: tarafin agiq danisiqlar
apardig! taskilat/hiiquqi saxs);

Asagidaki (c) bandinin middaalarina amal
etmakla, bank va ya basqa maliyya tasisati, bu
Sazis va ya Umumi_ maliyyalasdirma
razilasdirmalar iizra 6z  6hdaliklarinin
maliyyalasdirilmasi haqqinda danisiqlar
aparan Taref iigiin lazim olan hacmda;

Yurisdiksiyas! hamin Podratgi tarefa va ya
onun Ortaq sirkatlarina samil edilan har hansi
hékiimatin, yaxud fond birjasinin har hanst
qaydalarina va ya talablarina miivafiq olaraq
hamin malumat va informasiyanin agilmali
oldugu hallar;

Har hans malumat va ya informasiya Podratci
tarafin asla taqsiri olmadan ictimaiyyata balli
oldugu hallar; va

Bu Sazisin 26-ci1 maddasina miivafiq suratda
arbitrlar va ya 16.2(c) bandi ila alaqadar olaraq
har hansi ekspert.

—

(iv)

(v)

(vi)

(vii)

(viii)

(ix)

Subject to (c) below, to potential Sub-contractors,
consultants and attorneys employed by any
Contractor Party where disclosure of such data or
information is essential to such Sub-contractor's,
consultants or attorney's work;

Subject to (c) below, to a bona fide prospective
transferee of a Contractor Party's Participating
Interest (including an entity with whom a
Contractor Party is conducting bona fide
negotiations directed toward a merger,
consolidation or the sale of a majority of its or an
Affiliate's shares);

Subject to (c) below, to a bank or other financial
institution to the extent appropriate to a Party
arranging for funding for its obligations under this
Agreement or general financing;

To the extent such data and information must be
disclosed pursuant to any rules or requirements of
any government or stock exchange having
jurisdiction over such Contractor Party, or its
Affiliates;

Where any data or information which, through no
fault of a Contractor Party, becomes a part of the
public domain; and

To the arbitrators in accordance with Article 26 or
to any expert in connection with Article 16.2(c) of
this Agreement.

176
(b) Har Taraf Neft-gqaz amaliyyatlarina dair hamin
malumat va informasiya barasinda moaxfiliya 6z
iscilarinin amel etmalarini tamin etmoak uctin adi
ehtiyat tadbirlari gorur.

(c) _ informasiya 30.1(a)(iv), (v) va (vi) bandlarina muvafiq
suratda ancaq o halda agilir ki, informasiyant acan
Taraf informasiyanin verildiyi Tarafdan her bela
acilisadak yazili iltizam alsin ki, o hamin malumat va
informasiyan (ictimaiyyata belli olan va ya ona
¢atdirilan malumatdan basqa) Ugiinci Teraflardan
ciddi suratda gizli saxlayacag, malumat va
informasiya digar Taraflarin qabaqcadan verilmis
yazili icazasi olmadan hans! maqsedlar tctin
acilirsa, 0 maqsadlardan basqa, he¢ bir maqsadla
hamin = malumat va informasiyadan _ istifada
etmayacek va onu acmayacaqdir.

(d)  9gar har hanst Podratci taraf bu Sazisin giivvada
oldugu m iiddat arzinda bu Sazisda istirak payina
sahibliyi dayandirdiqda mexfilik barasinda yuxarida
géstarilan 6hdaliklardan azad olunmur, har hans 1
fikir ayriliglar! isa bu Sazisin arbitraj haqqinda
miiddaalarina miivafiq suratda hall edilir va Podratc
taraflarin maxfiliya dair ohdaliklari bu Sazisda hans
sakilda géstarilmisdirsa, bu Sazisin qiivasina xitam
verildikdan sonra bes (5) il arzinda o sakilda
quvvada qalmaqda davam edir.

30.2 Malumat mibadilasi

Yuxarida_ deyilanlara baxmayaraq, 17.1(e) bandina
miivafiq suratds Podratcinin tam ixtiyar vardir ki, ARDNS-
nin icazasi ila Kontrakt sahasina aid bitin malumatlari
Uciincii taraflarla basqa malumatlarla sarbast miibadila
etsin, va bela bir icazadan asassiz olaraq boyun

qagirilmamalidir.

(b) Each Party shall take customary precautions to ensure
such data and information on Petroleum Operations is
kept confidential by its respective employees.

(c) Disclosure pursuant to Article 30.1(a)(iv), (v), and (vi)
shall not be made unless prior to each such disclosure the
disclosing Party has obtained a written undertaking from
the recipient party to keep the data and information
strictly confidential from Third Parties (except for data
which is or becomes in the public domain) and not to use
or disclose the data and information except for the
express purpose for which disclosure is to be made
without the prior written permission of the other Parties.

(d) If any Contractor Party ceasing to own a Participating
Interest in this Agreement during the term of this
Agreement shall nonetheless remain bound by the
obligations of confidentiality set forth above and any
disputes shall be resolved in accordance with the
Arbitration Procedure, and the confidentiality obligations
of the Contractor Parties as set forth herein shall survive
a period of five (5) years from the termination of this
Agreement.

30.2 Trading of Data

Notwithstanding the foregoing, in accordance with Article
17.1(e), Contractor shall have the free right to trade with Third
Parties all data relating to the Contract Area for other data
relating to the Republic of Azerbaijan with the approval of
SOCAR, such approval not to be unreasonably withheld.

177 Fa
30.3 Sirkatin faaliyyati haqqinda informasiya verilmasi

Bu 30-cu maddanin har hansi digar miiddaalarina
baxmayarag, illik hesabatlarda, amakdaslar va sohmdarlar
uictin informasiya bulletenlarinds, jurnallarda va i.a. har
bir Podratg: taraf Neft-qaz amaliyyatlar’ haqqinda adi
qaydada darc edilan va ya isiqlandirilan xUlasalasdirilmis
malumatlar vera bilar.

=

30.3 Corporate Disclosure

Each Contractor Party, notwithstanding any other provisions in
this Article 30 may make disclosures in annual reports,
employee and stockholder newsletters, magazines and the like
of summarisations of a general nature relating to Petroleum
Operations, which are customarily or routinely described or
reported in such publications.

178 L£
MADD@ 31

BONUSUN OD@NISLOR

31.1 Bonus Gdanislari

Asagidaki bonuslar Digar podratg taraflaria ARDNS-ya
6danilir:

(a) Quvvayaminma tarixindan sonra otuz (30) giin
middatinda iki milyon (2.000.000) Dollar édayirlar.

(b)  ARDNS tarafindan islanma proqraminin faktiki va ya
nezarda tutulan tasdiqindan sonra otuz (30) giin
miiddatinda ARDNS-ya  islanma — proqraminda
muayyan olunan sanaye Usulu ila gixarila bilan
Karbohidrogenlarin Enerci ekvivalentinda har yiiz
milyon (100.000.000) Bareli iigiin bir milyon
(1.000.000) Dollar édayirlar.

(c) Kommersiya hasilatinin baslanma tarixindan sonraki
otuz (30) giin arzinda bes milyon (5.000.000) Dollar
6dayirlar.

(d) Digar Podratg taraflar 6z miivafiq istirak paylarina
miitanasib olaraq Kontrakt berpa sahasindan ardicil
doxsan (90) giin arzinda 2008-ci ilin
Karbohidrogenlar hasilatinin orta sutkaliq
saviyyasini bir tam onda bes (1,5) dafa étan orta
sutkaliq Xam neft hasilati saviyyasina nail olduqdan
sonra otuz (30) giin arzinda iki milyon (2.000.000)
Dollar hacminda tmumi mablagi ARDNS-ya
Odayirlar;

Ogar Podratc! tarafindan K6klii pozuntu olaraq 31.1(a)-(d)
bandlarinda bu 6hdalik yerina yetirilmadikda, ARDNS bu

C

ams

SLL

ARTICLE 31

BONUS PAYMENTS

Bonus Payments

The Other Contractor Parties shall pay to SOCAR the
Bonus as follows:

(a) Two million (2,000,000) Dollars shall be paid
within thirty (30) days following the Effective Date.

(b) One million (1,000,000) Dollars per each one
hundred million (100,000,000) Barrels of
Petroleum in Energy Equivalent specified to be
commercially recoverable in the Development
Program shall be paid within thirty (30) days
following SOCAR's approval or deemed approval
of the Development Programme.

(c) Five million (5,000,000) Dollars shall be paid
within thirty (30) days of the Commencement Date
of Commercial Production.

(d) Two million (2,000,000) Dollars within thirty (30) days
following the date upon which the average daily rate of
Crude Oil ~~ production from the ~— Contract
RehabilitationArea within ninety (90) consecutive days
exceeds one point five (1.5) times the average daily rate
of 2008 Petroleum Production.

If Contractor fails to perform the obligation provided in Articles
31.1(a)-(d) which shall be deemed to be a Material Breach,

179 ¥
Sazisin 32.1 (b) bandina uygun olaraq bu Sazisin
qiweasina xitam vermak hiiququna’ malikdir va
Quvvayaminma tarixindan etibaran Podratginin cakdiyi va
bu Sazisin xitam tarixinadsk avezi ddanilmamis bitin
masraflarin vazi édanilmir.

Oger Sazis hayata kecirilarken ONS oz istirak payinin bir
hissasini har hansi Uciinci tarafa va ya Podratgi tarafa
verarsa, va bunun naticasinda Digar Podratg: taraflarin
pay! Bonusun névbati marhalasinin d6danilmasi aninda
hastad (80) faizi Otarsa, onda Digar podratci tarafin
6dadiyi Bonusun Umumi mablagi Digar Podratc! taraflarin
istirak payinin artmis mablag ina miivafiq olarag artacaq.

Yuxaridaki (b) bandinda gostarildiyi kimi Bonusun
mablagini hesablamaq magqsadi ila islanma programinda
géstarilmis Xam neftin bir (1) Barelinin Tabii qaz
ekvivalenti hacmini miiayyanlasdirmak diciin Kasf olunmus
yataqdan gétiirtlen Karbohidrogen nimunasinin
miayyanlasdirilan Enerji Ekvivalenti asas gétirilir.

Bu maddaya uygun olaraq Bonusun ARDNS-nin yiiksak
beynalxalq niifuza malik bankda géstardiyi hesaba
6danilmasi nazarda tutulur va yalniz har hansi miimkiin
olan xarc va haglardan azad olan tam mablagin ARDNS-
nin hamin bank hesabina qoyulandan sonra ddanilmis
hesab olunur.

= y

SOCAR shall have the right to terminate this Agreement
pursuant to Article 32.1(b) of this Agreement, and any
unrecovered costs incurred by Contractor from the Effective
Date to the date of termination of this Agreement shall not be
Cost Recoverable.

If during the implementation of the Agreement, as the result of
SOA’s assignment of a part of its Participating Interest to any
Third Party or Contractor Party the percentage share of the
Other Contractor Parties by the time of the next tranche of
Bonus payment exceeds eighty (80) percent, the total amount
of Bonus payable by the Other Contractor Parties shall increase
in proportion to the total increase of the Other Contractor
Parties’ Participating Interest.

For Bonus calculation purposes as referred to in (b) above, the
determination of the volume of Natural Gas equivalent to one
(1) Barrel of Crude Oil included in the Development
Programme shall be based on the Energy Equivalent of a
representative sample of Petroleum from the Discovery.

Bonus payments made hereunder shall be made into SOCAR's
nominated account in a bank of good international repute and
shall be deemed paid when a full amount has been deposited
into such SOCAR bank account, net of any possible charges
and fees.

180
31.2

31.3

Akrhesabi édanislar

Kasfiyyat dévrii, habela Slava kasfiyyat dévrii (ager
Podratc: bu Sazisin 7.3 bandinin miiddaalarina uygun
olaraq dlava kasfiyyat dévriina daxil olursa) arzinda Digar
podratc! taraflar Kontrakt kasfiyyat sahasinin har kvadrat
kilometri Uctin iki min (2000) Dollar mablaginde illik
akrhesabi haqq = ddayirlar. Bu  ddeanislar har il
Qivwvayaminma tarixinin ild6nimiinda édanilir.

Digar masolalar
32.2(a)(i) bandinin middaalarina amal etmak sartila, har
bir Digar podratc: taraf Bonusun yalniz 6z Istirak payi

faizina muivafiq olan hissasinin 6danilmasina cavab verir.

Bu 31-ci maddaya uygun olaraq hayata kecirilan

édanislarinin Svazi qaytarilmir.

—4

31.2

31.3

Acreage Fees

The Other Contractor Parties shall pay annual acreage fees
of two thousand (2,000) Dollars per square kilometer of
the Contract Exploration Area during the Exploration
Period and the Additional Exploration Period (if
Contractor proceeds to the Additional Exploration Period
pursuant to Article 7.3). Acreage fees shall be paid
annually in arrears on each anniversary of the Effective
Date.

Miscellaneous
Subject to Article 32.2(a)(i) each Other Contractor Party shall
be liable in proportion to its relative percentage Participating

Interest share of the Bonus.

The payments made pursuant to this Article 31 shall not be Cost
Recoverable.

181
MADDo 32

SAZISIN QUVVASIND XITAM VERILMaSt

32.1 Kokld pozuntu

(a)

Vaziyyatdean asili olarag, bu Sazis uzra
6hdaliklarin, yaxud Hékumat taminatinin KOkit
pozuntusuna yol verilirsa va digar Tarafin hamin
K6kiG pozuntunun xarakteri va mahiyyati, habela
hamin Kokli pozuntuya gora bu Sazisin
qliweasina xitam vermak niyyati haqqinda yazili
bildirisi alinandan sonra doxsan (90) giin
miiddatinds bu K6kli pozuntunu  aradan
qaldirmag va ya diizaltmak miimkiin deyildirsa,
bunlara

(i) Podratgi yol verdikda ARDNS , yaxud

(ii) ARDNS va ya Hokumat yol verdikda,
Podratg! bu Sazisin qiiwasina har vaxt
xitam vera bilar, bu sartla ki,

(aa) hamin K6kIG pozuntu aradan qaldirila va ya
dizealdila  bilarsa, akin lazimi — saylar
gostarildiyind baxmayaraq, onlarin aradan
galdirilmasina va ya dizaldilmasina doxsan
(90) giin kifayet etmirsa, Sazisin qlvvasina
xitam vermak htiququ o halda tatbiq edila
bilmaz ki, K6klG pozuntuda ittiham edilan
Taraf hamin K6kli pozuntunu  aradan
qaldirmaq va ya duzaltmak uctin géstarilan
doxsan (90) giin earzinda aglabatan zeruri
tadbirlar gérmiis olsun va K6kiG pozuntu
aradan qaldirilanadak va ya diizeldilanadak
bela tadbirlari israrla davam etdirsin; ham da

_?

ARTICLE 32

TERMINATION

32.1 Material Breach

(a)

This Agreement may be terminated at any time:
(@ by SOCAR if Contractor commits, or

(ii) by Contractor if SOCAR or any Governmental
Authority commits

a Material Breach of its obligations under this
Agreement or the Government Guarantee, as the case
may be, and fails to cure or remedy such Material Breach
within ninety (90) days following written notice to it
from the other describing the particulars of such Material
Breach as well as its intention to terminate this
Agreement on account of such Material Breach; provided
however, that

(aa) if such Material Breach can be cured or remedied
but not within ninety (90) days despite the exercise
of reasonable diligence, then there shall be no
right to terminate so long as the Party alleged to be
in Material Breach commences within said ninety
(90) days actions reasonably necessary to cure or
remedy such Material Breach and diligently
pursues such actions until the Material Breach is
cured or remedied, it being understood that in such
instance the Parties shall endeavour to reach
mutual agreement on the actions necessary to cure
or remedy the Material Breach; and

182
(b)

(bb)

(cc)

basa diisiliir ki, bu halda Teraflar Kokli
pozuntunun§ aradan_ qaldirilmasit' va ya
dizaldilmasi cin zaruri olan haraketlar
barasinda garsiliql raziliga galmaya ¢alisirlar;
va

Podratg!, yaxud ARDNS - aidiyyatindan asill
olaraq - géstarilan doxsan (90) giin arzinda
K6klu pozuntu masalasini Arbitrac qaydasina
asasen arbitraj baxisina ¢ixarirsa, bu Sazis
yalniz o halda va yalniz ondan sonra lagv edila
bilar ki, (1) arbitraj baxisi bela raya galsin ki,
haqigatan pozuntuya yol verilmisdir va (2)
pozuntuya yol vermis sayilan Taraf arbitraj
komissiyasinin§ muiayyan etdiyi bu KO6kli
pozuntunu aradan qaldirmag va ya diizaltmak
tigin miivafiq imkan (lakin bitin hallarda
doxsan (90) giindan az olmamaqla) alda
etdiyina baxmayaraq hamin imkandan istifada
etmir, bu Taref Kokli pozuntunu
miveffeqiyyatla aradan qaldirmaq va ya
dizaltmak icin takidla lazimi  tadbirlar
gérmamisdir va gérmamakda davam edir.
Arbitraj gqarari gati va Taraflar tgiin
macburidir va darhal icra edilmalidir; va

bu Sazis carcivasinda “KOkli pozuntu* termini
mahiyyatca pozuntu demakdir va agar
dizaldilmass, ya Podratginin, ARDNS-nin,
yaxud Hodkumat organinin 6z_ miigavila
Ohdaliklarini yerina yetirmakdan -
aidiyyatindan asili olaraq - agiq-aydin imtina
etmasi naticasinda, ya da Sazisin kommersiya
magsadinin bas tutmamasina sabab olmus
harakat neaticesinda Sazisin butévlikda 6z
manasint itirmasina barabardir.

Fors-Major hallari istisna olmaqla, 5-ci maddada,

—4

(bb)

(cc)

if either Contractor or SOCAR, as the case may
be, within said ninety (90) day period refers the
question of Material Breach to arbitration in
accordance with the Arbitration Procedure, then
termination of this Agreement will not occur
unless and until (1) the arbitration proceeding
results in a finding that such Material Breach does
in fact exist, and (2) the Party found to have been
in breach has had a reasonable opportunity
thereafter (but in no event less than ninety (90)
days), but failed, to cure or remedy the Material
Breach identified by the arbitration panel, unless
such Party has been diligently pursuing such
actions and continues to do so until such Material
Breach is cured or remedied. The arbitration
tribunal's award shall be final and binding on the
Parties and shall be immediately enforceable; and

as used in this Agreement the term “Material
Breach” means a fundamental breach, which, if
not cured, is tantamount to the frustration of the
entire Agreement either as a result of the
unequivocal refusal of either Contractor, SOCAR
or a Governmental Authority, as the case may be,
to perform its contractual obligations or as a result
of conduct which has destroyed the commercial
purpose of this Agreement.

(b) A failure to complete any of the activities listed in

183
7.2(a), 7.3(a), 7.5(a), 7.5(e) va 7.6 bandlarinda
géstarilmis va 31.1(a) bandinda tazarda tutulan
Bonus dédanisi Ghdaliyi har hans: islarin yerina
yetirilmamasi va ya basa catdirilmamasi Podratc!
tarafindan Sazisin KOklii pozuntusu hesab olunur;
bu halda ARDNS Podratctya yazili bildiris gondararak
Sazisin qtivvasina birterafli qaydada, ham Kontrakt
barpa sahasina ham Kontrakt kasfiyyat sahasina,
lazim olacagi teqdirda xitam vermak hiiququna
malikdir va Podratg: bu K6kli pozuntunu aradan
galdirmaq va ya dizaltmak Uctin, 32.1 bandinda
nazarda tutuldugu kimi, har hans: méhlat almaq
hiiququna malik deyildir. 5-ci maddaya va 7.2(d),
7.3(b), 7.5(a), 7.5(e) va 7.6 bandlarina va bu 32.1(b)
bandina mivafiq suratda ARDNS tarafindan Sazisin
giwesina ham Kontrakt barpa sahasina ham
Kontrakt kasfiyyat sahasina, lazim olacagi taqdirda
xitam verilmasi gostarilan KOkli; pozuntu ila
alaqadar ARDNS-nin Podratgiya gars! yegana hiquaqi
midafia vasitasidir, Podratg: isa géstarilmis hamin
islarin gérdlmasi ila bagl cakdiyi har hansi
masraflarin avazinin ddanilmasi barasinda iddia
galdirmag hiiququna malik deyildir.

32.2 ARDNS-nin Sazisa xitam vermasi

(a)

ARDNS asagidaki hallarda Podratciya doxsan (90)
giin awel yazih bildiris géndarmakla bu Sazisin
qivwvasina xitam vera bilar:

(i) agar har hans Podratgi tarafin adindan dsas
ana sirkatin Taminatin) veran sirkat tadiya
qabiliyyatini itirirsa va ya lagv edilirsa
(birlasdirmak va ya yenidan taskil etmak
magsadi ila lagv edildiyi hallardan basqa), bu
sartla ki, biitiin qalan Podratc: taraflar birga
masuliyyata dair miiddaalara asasan, tediya
qabiliyyatini itirdiklarina vaya lav

aa}

Articles 5, 7.2(a), 7.3(a), 7.5(a), 7.5(e) and 7.6 other
than as a result of Force Majeure, and Bonus payment
obligation in accordance with Article 31.1(a) shall be
deemed to constitute a Material Breach of the
Agreement by Contractor whereupon SOCAR shall
have the right to unilaterally terminate this Agreement
as to the Contract Rehabilitation Area or Contract
Exploration Area, as the case may be, upon giving
written notice to Contractor without Contractor being
entitled to any period within which to cure or remedy
such Material Breach as provided in Article 32.1.
Termination of the Agreement as to the Contract
Rehabilitation Area or Contract Exploration Area, as
the case may be, by SOCAR pursuant to Articles 5,
7.2(d), 7.3(b), 7.5(a), 7.5(e), 7.6 and this Article
32.1(b) shall be SOCARs sole remedy against
Contractor for such Material Breach and Contractor
shall have no claim for reimbursement of any costs
incurred by Contractor with respect to the execution of
the said activities.

32.2. Termination by SOCAR

SOCAR may terminate this Agreement by giving
Contractor ninety (90) days prior written notice:

qi) Tf any company issuing an Ultimate Parent
Company Guarantee on behalf of any Contractor
Party becomes insolvent or goes into liquidation
(other than for the purpose of amalgamation or
reorganisation), provided that such notice of
termination shall take effect only if the other
Contractor Parties because of their insolvency or
liquidation, and subject to the provisions of joint

184
(b)

edildiklarina géra, bu Sazis iuizra hamin
Podratc tarafin hiquqlarint va Ghdaliklarini 6z
uzarlarina gétura bilmadikda va bunu hamin
doxsan (90) giin arzinda ARDNS-ya
bildirdikdan sonra Sazisa xitam vermak
haqainda bildiris quvvaya minir;

(ii) agar Podratg: tareflar birlikda tadiya
gabiliyyatini itirirsa va ya lagv olunursa
(birlasdirmak va ya yenidan taskil etmak
magqsadi ila lagv edildiyi hallardan basqa);

(iii) agar Fors-major hallarindan basqa, har hans!
sabablara géra_ Karbohidrogenlarin sanaye
hacminda hasilati hamisalik dayandirilmisdirsa.

ARDNS-nin 7.5(a) va 7.5(e) bandlarinin
middaalarinda nazarda tutuldugu kimi, Podratciya
qabaqcadan yazili sakilda bildirmakla bu Sazisa xitam
vermak ixtiyart vardir.

()

liability, are not able to assume such Contractor
Party’s rights and obligations under _ this
Agreement and so notify SOCAR within such
ninety (90) day period.

(ii) If all Contractor Parties collectively become
insolvent or go into liquidation (other than for the
purposes of amalgamation or reconstruction).

(iii) If, for reasons other than Force Majeure
production of Petroleum in commercial quantities
shall have permanently ceased.

SOCAR may terminate this Agreement by giving
Contractor notice in writing as provided in Articles
7.5(a) and 7.5(e).

32.3. Termination/Relinquishment by Contractor

32.3 Podratginin Sazisin qtivvasina xitam_vermasi/Kontrakt
sahasindan imtina etmasi

(a)

Podratci Kasfiyyat dévrii basa catdigi anda, yaxud
basa ¢atdiqdan sonra har hansi bir vaxtda, yaxud
Podratcinin dlava_ kasfiyyat dovriina basladigi
taqdirda, Slava kasfiyyat dévrii basa catdigi anda va
yaxud basa catdiqdan sonra har hans bir vaxtda, va
7.2(a) va 7.3(a) bandlarinda muayyen olunmus isin
ARDNS-ni qane edan sakilda tam yerina yetirilmasi
sarti ila, ARDNS-ya doxsan (90) gtin qabaqcadan
yazili sakilda bildirmakla Kontrakt kasfiyyat sahasina
miinasibatda bu Saziga xitam vera bilar. Sazisin
qiiwasina bu yolla xitam verildikdan sonra Podrat¢!
6z éhdaliklarinin va o vaxt ticiin qlivvada olan Ilik is
programinda neazerda tutulan 6hdaliklarin yerina
yetirilmasi, habela, agar bu barada ARDNS$-nin

==]

@)

Contractor may terminate this Agreement in relation to
the Contract Exploration Area with effect on or at any
time after the expiry of the Exploration Period, or if
Contractor enters the Additional Exploration Period
then with effect on or at any time after the expiry of the
Additional Exploration Period, and after fulfillment in
full to the satisfaction of SOCAR of the work
provided in Articles 7.2(a) and 7.3(a) as the case
may be, by giving SOCAR ninety (90) days prior
written notice. Upon such termination, Contractor shall
have no further obligations of any kind whatsoever to
SOCAR with respect to the Contract Exploration Area
except for the performance of its obligations under the
then current Annual Work Programme and obligations

185
(b)

©

(d)

mivafiq talabi olarsa,  qazilmis quyularin lagv
edilmasi Ohdaliklari istisna olmaqla, Kontrakt
kasfiyyat sahasina miinasibatda ARDNS aqarsisinda
heg bir Ghdalik dasimir.

Bu 32.3 bendinin galan middaalarina amal etmak
sarti ila Podratc: az! doxsan (90) guin avval ARDNS—
ya yazili bildiris gondarmakla bitin Kontrakt
sahasindan har vaxt k6nilli: sakilda imtina eda bilar.
Hamin bildirisda bu imtinanin qiivvaya minmaya
baslayacagi tarix, habela  32.3(c) _ bandinin
middaalarina uygun suratda dziiniin her hansi qalan
Ohdaliklarini Podratginin neca yerina  yetiracayi
gostarilmalidir. Bela  imtina olduqda  Sazisin
qiiwesina xitam verilmis olur. Kontrakt sahasindan
imtina ila alaqadar qarsiya ¢ixa bilacak bu va ya
basqa masolalarin miizakirasi ugiin ARDNS-in va ya
Podratginin talabi ila Rahbar komitanin iclasi caGirila
bilar.

32.3(a) va ya (b) bandlarinad asasan bu Sazisin
qiivweasina Podratginin xitam vermasi va ya
Podratginin bitin Kontrakt sahasindan imtina
etmasi onu o vaxt iiciin qiivwada olan illik is
program izra digar dhdaliklardan azad etmir; bu
programt Podratg: ARDNS~ ila qabaqcadan
razilasdiraraq 6z millahizasina géra asagidaki tarzda
yerina yetira bilar:

@) — illik ig program iizra islari miivafiq suratda
tam yerina yetirmakla; va ya

(ii) ~~ miivafiq Biidcalarda nazarda tutulmus vasaitin

galan balansini ARDNS-ya Dollarla 6damakla.

32.3(a) va ya (b) banlarina asasan bu Sazisa xitam
verildikda va ya bitin Kontrakt sahasindan imtina

—}

(b)

(©)

(d)

to abandon the wells drilled, if SOCAR so requests.

Subject to the remaining provisions of this Article 32.3,

Contractor may at any time voluntarily relinquish all of

the Contract Area by giving SOCAR not less than
ninety (90) days prior written notice. Such notice shall
specify the date upon which the relinquishment is to
take effect and the manner in which Contractor will
perform any remaining obligations pursuant to Article
32.3(c). Upon such relinquishment, the Agreement shall
terminate. If SOCAR or Contractor requests, a meeting
of the Steering Committee shall be convened to address
any questions which may arise in connection with the
relinquishment of the Contract Area.

Termination of this Agreement or relinquishment of the
entire Contract Area by Contractor pursuant to Article
32.3(a) or (b) shall not relieve Contractor of any
remaining obligations under the then current Annual
Work Programme which Contractor upon the prior
agreement with SOCAR may fulfill at its option:

(i) by performing in full in accordance with such
Annual Work Program; or

Gi) by payment in Dollars to SOCAR of the
outstanding balance of money stipulated in the
respective Budgets.

In the event of termination of this Agreement or
relinquishment of the entire Contract Area pursuant to

186
32.4

edildikda, Podratci, bela xitamdan avwel alda
olunmus har hans: hiiquqlara va ya irali siiriilmis
iddialara xalal gatirmadan, Neft-qaz amaliyyatlarini
davam etdirmak, habela Sazisin qluvvasina xitam
verildiyi tarixadak avazi ddanilmamis Neft-gaz
ameliyyatlar! masraflarinin avazini almaq hiiququnu
itirir.

Digar hiiquqi midafia vasitalari

Bu Sazisin sartlari ila konkret nazarda tutulmus hallar
istisna olmaqla, yuxarida géstarilmis miiddaalara mivafig
suratda bu Sazisin quvvasina ya Podratci, ya da ARDNS
xitam verdikda bu xitamverma Podratcinin va ya ARDNS-
nin zerera géra_ bir-birina gars mahkema_ iddialari
qaldirmaq va ya Podratcinin va ya ARDNS-nin (saraitdan
asili olaraq) qanun uzra bel baglaya bilacaklari har hansi
basqa hiquqi midafia vasitasindan istifada etmak
hiiququnu mahdudlasdirmir.

Kontrakt sahasinin bir hissasindan imtina

32.3(a) bandinin miiddaalarina zidd olamadan, Podratc!
azit doxsan (90) giin aval ARDNS-ya yazili_ bildiris
géndarmakla Kontrakt sahasinin bir hissasindan vaxt
kénulla sakilda imtina eda bilar. Hamin bildirisda bu
imtinanin qiwaya minacayi tarix va Podrat¢: har hansi
qalan 6hdaliklarini neca yerina yetiraceyi géstarilmalidir.

Podratc: gisman imtina etdikda bu 32.5 bandinin
miiddaalarina asasan onun ixtiyari yoxdur ki, Kontrakt
sahasinin tahvil verilmis hissasinda cakilmis va bela
tahvil/imtina tarixinadak islanma va hasilat dovriinda
OQvazi Sdanilmamis Neft-qaz omoaliyyatlar! masraflarinin
har hansi hacminin avazini Kontrakt sahasinin imtina
edilmamis hissasindaki hasilat hacmindan alsin. Kasfiyyat
dovrii va Slava kasfiyyat dévriinda Podratginin cakdiyi

é

—/

32.4

32.5

Article 32.3(a) or (b), without prejudice to any rights
which may have accrued, or claims which have been
made, prior to such termination, Contractor shall have no
further right to conduct Petroleum Operations and to
recover any Petroleum Costs not Cost Recovered by the
date of termination of the Agreement.

Other Remedies

Except as specifically stated in the provisions of this
Agreement, in the event that Contractor or SOCAR terminates
this Agreement pursuant to the above provisions, such
termination shall be without prejudice to Contractor's or
SOCAR's entitlement to sue the other for damages, or to any
other remedy Contractor or SOCAR (as the case may be) may
have in law.

Partial Relinquishment

Without prejudice to the provisions of Article 32.3(a),
Contractor may at any time voluntarily relinquish part of
the Contract Area by giving SOCAR not less than ninety
(90) days prior written notice. Such notice shall specify the
date upon which the relinquishment is to take effect and
the manner in which Contractor will perform any
remaining obligations.

In the event of partial relinquishment pursuant to this Article
32.5, Contractor shall have no right to recover out of the
production from the remainder of the Contract Area not
relinquished, any amount of Petroleum Costs incurred during
the Development and Production Period in connection with the
portion of the Contract Area relinquished which has not been
recovered at the date of such relinquishment. All costs incurred
by Contractor during the Exploration Period and the Additional

187 ¢
bitin masreflarin avazi Kontrakt kasfiyyat sahasinin
imtina edilmamis hissasindan alda edilmis hasilatdan
6danilmalidir.

—

Exploration Period shall be Cost Recoverable from production
from the remainder of the Contract Exploration Area which is
not relinquished.

188
33.1

33:2

33.3

33.4

MADD=9 33

DIGOR MASBLALOR

Bu Sazis Azarbaycan va ingilis dillarinda baglanmis,
Arbitraj qaydasina va 16.2(c) bandina amal edilmasi sartila
har iki dil barabar qiiwaya malikdir.

Bu Sazisda basliqlar yalniz alveririslilik magsadi ila
goyulmusdur va Sazisin tafsiri zamani nazara alinmir.

Kontekst basqa teafsir talab etmadikda, tak halda islanmis
sézlara istinadlar cam halinda islanmigs eyni sézlara samil
edilir va aksina; har hans! qrammatik cinsa istinad basqa
cinslari da ehtiva edir.

Bu Sazisin Slavalari va ARDNS-in Ortaq Neft sirkatinin
yaradilmasi haqqinda Qosma (“Qosma‘*) onun ayrilmaz
hissalaridir. Sazisin asas hissasinin miiddaalari ila
onun dlavalarinin (Sazisin asas tarkib hissasi sayilan
1-ci Slava istisna olmaqla) muddaalari arasinda har
hans: farqler olduqda, osas hissenin middeaalarina
ustiinlik verilir.

YUXARIDA GOSTORILANLORI TASDIQ EDSROK Taraflarin

lazimi

salahiyyat verilmis niimayandalari bu Sazisi bu

sanadin awalinda géstarilmis tarixda bagladilar.

=F

33.1

33.2

33.3

33.4

ARTICLE 33

MISCELLANEOUS

This Agreement is executed in the Azeri and English languages
and, subject to the Arbitration Procedure and Article 16.2(c)
both languages shall have equal force.

The headings in this Agreement are inserted for convenience
only and shall be ignored in construing this Agreement.

Unless the context otherwise requires, references to the singular
shall include a reference to the plural and vice-versa; and
reference to any gender shall include a reference to all other
genders.

The Appendices to this Agreement and the attached
Addendum Relating to the Formation of the SOCAR Oil
Affiliate (the "Addendum") form part of this Agreement.
In the event of any conflict between the provisions of the
main body of this Agreement and the Appendices (other
than Appendix 1 which shall be considered part of the main
body of the Agreement), then the provisions of the main
body shall prevail.

IN WITNESS WHEREOF the Parties have executed this
Agreement as of the date first above written by their duly
authorised representatives.

189
AZORBAYCAN RESPUBLIKAS! DOVLOT NEFT SIRKOTI

"Signed" _.

"Signed"

Vazifest:

STATE OL COMPANY OF THE REPUBLIC OF
AZERBALJAN

By: "Signed"

Hite: se gighea

54 Cobe rend LBL GP?

BAHAR ENERGY LIMIPED
By: "Signed"
‘Vitle:

By: "Signed"

SOCAR OIL AFFILIATE

By: "Signed" a
Vite: Foe Be

"leben

a Corbine ABM bel fae

By:

196

OLAVd 1

TARIFLOR

Kontekst basqa tafsir talab etmirsa, bu Sazisda isladilmis
sézlarin va ifadalarin manasi asagidaki kimidir:

“Lagvetma islari fondu" - 17.2(a) bandinda verilmis manaya
malikdir.

“Mihasibat ucotunun aparilmasi qaydasi" - 3-cii dlaveda
Géstarilan mihasibat ucotu prinsiplari, Usullari va gaydalari
demakdir.

“Slava _kasfiyyat dévrii* - 7.3 bandinda verilmis manaya
malikdir.

“Ortaq sirkat*
(a) Har hanst Tarefa aid olanda

(i) ela sirkat, korporasiya va ya har hans basqa
haquqi sexsdir ki, géstarilan Taraf hamin sirkatin,
korporasiyanin va ya Her hansi digar hiquqi
gaxsin tmumiy 1gincaginda saslarin alli (50)
faizindan goxunu tamin edan sahmlarin bilavasita
va ya dolayisi ila sahibidir; yaxud

(ii) ela sirkat, korporasiya va ya har hansi basqa hiquqi
sexsdir ki, o hamin Tarafin Gmumi yigincaginda saslarin
an azi alli (50) faizini tamin edan sahmlarin bilavasita va
ya dolayisi ila sahibidir; yaxud

Q)

APPENDIX 1

DEFINITIONS

In this Agreement the following words and expressions shall have
the following meanings unless the context otherwise requires:

“Abandonment Fund” shall have the meaning given to it in
Article 17.2.

“Accounting Procedure” shall mean the accounting principles,
practices and procedures set forth in Appendix 3.

“Additional Exploration Period” shall have the meaning given to
it in Article 7.3.

“Affiliate” means,
(a) in relation to any Party, either

(i) a company, corporation or other legal entity in which
such Party holds directly or indirectly shares carrying
at least fifty (SO) percent of the votes at a general
meeting of such company, corporation or other legal
entity; or

(ii) a company, corporation or other legal entity holding directly
or indirectly shares carrying at least fifty (50) percent of the
votes at a general meeting of such Party; or
(iii) ela sirkat, korporasiya va ya har hansi basqa hiiquai
saxsdir ki, onun hamin sirkatin, korporasiyanin va ya har
hansi digar htiquqi sexsin Umumi yigincaginda saslarin
an azi (50) faizini tamin edan sahmliari bilavasita va ya
dolayisi ila ela sirkata, korporasiyaya va ya digar hiquqi
gexsa meaxsusdur ki, o ham da bilavasita va ya dolayisi ila
hamin Tarafin GUmumi yigincaginda saslarin an azi alli
(50) faizini ta’min edan sahmlarin sahibidir;

(b) Habela, ARDNS-ya aid olanda: har hansi ela miiassisa va
ya taskilatdir ki, burada ARDNS-nin istirak pay! vardir va
o, hamin miassisa va ya taskilatin faaliyyatina nazarat
etmak (12.2(c) bandinda muiayyan edilmis kimi) onu
idara etmak va ya_ istiqamatlandirmak hiququna
malikdir;

(c) va BAHAR ENERCI sirketina minasibetda Baglan Qru p
FSSiO, Qrinfilds Petroleum internesnl Kompani, Ltd. va
Rafi Oyl FZi, va mivafiq suratda onlarin har hansi hiiquq
varislari, yaxud mivakkillari demakdir.

“Sazis" - bu sanad, ona edilmis 1 - 10-cu Olavalar, va
ARDNS$-ya maxsus Ortaq Neft Sirkatinin yaradilmasina dair
Qosma, elaca da Taraflarin bu sanadin qarsiliqh suratda
razilasdirdigi, imzaladig: genislandirmalar, tazalanmelar,
avazlanmalar, yaxud dayisikliklar demakdir.

“iilik ig programs - Rahbar komita tarafindan tasdiq edilmis
(belo tesdiq teleb olunduqda) va Taqvim ili arzinda hayata
kecirilacak Neft-qaz ameliyyatiar’ programinin band-band
sarh olundugu sanad demakdir.

“Arbitraj qaydasi* - 6-ci dlavada gsarh edilmis arbitraj
arasdirmalan qaydas! demakdir.

“Tabii samt qazi" - layda mévcud olan, Xam neftda hell
olunmus Tabii qaz demakdir; bela Xam neft kasf edildiyi anda
har Barel iictin on min (10.000) standart kub futdan ¢ox
olmayan qaz faktoru ila ¢ixarilir va gazin neftdan ayrildigi
mantegada dlciilir.

———

(2)

(iii) a company, corporation or other legal entity of which shares
carrying at least fifty (50) percent of the votes at a general
meeting of such company, corporation or other legal entity are
held directly or indirectly by a company, corporation or other
legal entity which also holds directly or indirectly shares
carrying at least fifty (50) percent of the votes at a general
meeting of such Party;

(b) and, furthermore, in relation to SOCAR, any venture or
enterprise in which SOCAR has an interest and the right to
control (as defined in Article 12.2(c)) manage or direct the
action thereof;

(c) and, furthermore, in relation to Bahar Energy - Baghlan Group
FSCO, Greenfields Petroleum International Company, Ltd.
and Rafi Oil FZE, and any of their respective successors and
permitted assignees.

“Agreement” means this instrument and its Appendices 1 to 10;
the Addendum Relating to the Formation of the SOCAR Oil
Affiliate; together with any written extension, renewals,
replacement or modification hereto which may be mutually agreed
and signed by the Parties.

“Annual Work Programme” means the document describing,
item by item, the Petroleum Operations to be carried out during a
Calendar Year, which has been approved by the Steering
Committee (when such approval is required).

“Arbitration Procedure” means the arbitration procedure set
forth in Appendix 6.

“Associated Natural Gas” means Natural Gas which exists in a
reservoir in solution with Crude Oil, such Crude Oil being
producible, as initially discovered, at a gas oil ratio of not greater
than 10,000 standard cubic feet per Barrel of Crude Oil as
measured at the point of separation of gas from oil.
“Azarbaycan tedartikgisii (tadariikcilari)" - 21.1(a) bandinda
miayyan olunmug manani dasiyir.

“Barel“ - ABS bareli, yani normal temperatur va tazyiq
garaitinda dlculmils 42 ABS qallonu (158,987 litr) demakdir.

“Blok "- Preambulada géstarilan manani dasiyir.

“Bonus” - 31.1 bandinda gésterilan qaydada Kontrakt
sahasina daxil olmaq hiigququ miigabilinda verilan haqq
demakdir.

“Budca” - illik is proqgramina daxil edilmis Neft-qaz
amoliyyatiarina cakilan xarclerin madde-madda hesablanmasi
demakdir.

“Taqvim rabid“ - Har hansi Taqvim ilinda yanvarin 1-da,
aprelin 1-da, iyulun 1-da va oktyabrin 1-da baslanan ti¢ (3)
ardicil aydan ibarat dévr demakdir.

“Taqvim ili* - Qrigori taqvimina asaslanan yanvarin 1-den

baslanan va ondan sonraki dekabrin 31-da qurtaran on iki
(12) ardicil aydan ibarat dévr demakdir.

—4

Q)

“Azerbaijani Supplier(-s)” shall have the meaning given to it in
Article 21.1(a).

“Barrel” means U.S. barrel, ie. 42 U.S. gallons (158.987 liters)
measured at STP.

“Block” shall have the meaning given to it in Preamble.

“Bonus” shall have the meaning given to it in Article 31.1 and
shall also mean a payment for the right to access Contract Area.

“Budget” means estimates of itemised expenditures of Petroleum
Operations included in an Annual Work Programme.

“Calendar Quarter” means a period of three (3) consecutive
months commencing on the Ist of January, the 1* of April, the Ist
of July, or the 1st of October in any Calendar Year.

“Calendar Year” means a period of twelve (12) consecutive
months beginning on the Ist of January and ending on the
following 31st of December according to the Gregorian Calendar.
“Qsasli masraflar* - har hansi fondun alinmasi va/yaxud
yaradilmasi, o ctimladan, lakin bunlarla mahdudlasmadan,
quyular, tullant: xatlari, boru kamarlari, neft-qaz va suayirma
qurgulari, neft nasos stansiyalari, bosaltma terminallari, qaz
kompressor stansiyalari va s. icin Kontrakt sahasinda va ya
onunla bagli cakilmis Qmaliyyat masreflari istisna olmaqla
bitin Neft-qaz amealiyyatlar’ masraflari demakdir. dsasli
masraflara: (i) Kasfiyyat dovrii va dlava kasfiyyat dévrii
arzinda Kontrakt kasfiyyat sahasinda aparilan va onunla bagli
Neft-qaz amaliyyatlar’ masraflari: kesfiyyat quyularinin
gazilmas! va sinagi, habela qazima qurgusunun va/va ya
digar obyektlarin/vasitalarin va infrastrukturun
yenilasdirilmasi, tamiri va ya qurasdirilmasi ila bagli
masroaflar daxil olmaqla, lakin bununla mahdudlasmadan; va
(ii) Kontrakt barpa sahasinda aparilan va onunla bagli Neft-
qaz ameliyyatlan’ tzra, habela islanma proqrami tasdiq
edildikdan sonra Kontrakt kasfiyyat sahasinda aparilan va
Neft-qaz amoaliyyatlari masraflari: o ciimladan, lakin bunlarla
mahdudlasmadan, ehtiyatlarin tahlili; fondlarin satin alinmasi
va tikilmasi, onlarin qurulmasi va istismara buraxilmasi;
idaraetma, layihalasdirma va  texnologiyasi; — istismar
quyularinin qazilmasi.

tigiin Karbohidrocenlar* —
va 13.4(a)(ii) bandlarinda

“Qsash masraflarin ddanilmasi
manasi miivafiq olaraq 13.3(a)(i
verilmisdir.

“Maliyyalasdirma 1“ - manasi 3.5(a)(i) bandinda verilmisdir.
“Maliyyalasdirma 2“ - manasi 3.5(a)(ii) bandinda verilmisdir.

“Kommersiya hasilatinin baslanma tarixi" - Kontrakt kasfiyyat
sahasinan alagadar olaraq an tez bas vermis asagidaki
géstarilmis tarixlardan biri: (a) Podratginin sanaye tsulu ila
hasil etdiyi Xam neftin va ya neft ekvivalentinin giindalik orta
hacminin altmis (60) ardicil giin arzinda alti min (6.000) barel
saviyyasinda sabit qaldigi tarixi, va ya (b) Podratcinin iki (2)
istismar quyusundan sanaye hasilatinin altmis (60) ardicil gun
arzinda sabit qaldigi tarixi.

wy

(4)

“Capital Costs” means Petroleum Costs, other than Operating
Costs incurred in, or in relation to, the Contract Area to acquire
and/or create any asset, including but not limited to wells,
flowlines, pipelines, oil, gas and water separation facilities, oil
pumping stations, loading terminals, gas compression stations and
the like. Capital Costs include costs (i) for Petroleum Operations
performed in and related to the Contract Exploration Area during
the Exploration Period or the Additional Exploration Period:
including without limitation costs related to the drilling and testing
of exploration wells and the upgrade, refurbishment or
construction of a drilling rig and/or other facilities and
infrastructure; and (ii) for Petroleum Operations performed in and
related to the Contract Rehabilitation Area and for Petroleum
Operations performed in and related to the Contract Exploration
Area after the approval of the Development Programme: including
without limitation Petroleum Costs incurred with respect to
reservoir study; acquisition and construction of assets, their
installation and commissioning; management, design and
technology; drilling of production wells.

“Capital Cost Recovery Petroleum” shall have the meaning
given to it in Articles 13.3(a)(ii) and 13.4(a)(ii) respectively.

“Carry 1” shall have the meaning given to it in Article 3.5(a)(i).
“Carry 2” shall have the meaning given to it in Article 3.5(a)(ii).

“Commencement Date of Commercial Production” means in
relation to the Contract Exploration Area, the earlier of the
following: (a) the date upon which commercial production
conducted by the Contractor Parties at a stable average daily rate of
six thousand (6000) Barrels of Crude Oil or oil equivalent has
been sustained for a period of sixty (60) consecutive days, or, (b)
the date upon which commercial production conducted by the
Contractor Parties from two (2) producing wells has been sustained
at a stable production rate for a period of sixty (60) consecutive
days.
“Kompensasiya Karbohidrogenlari” _ manasi 14 maddada

verilmisdir.

“Kontrakt sahasi“ - 2-ci dlavada verilmis konturlara va uygun
olan manasi 4-cli Maddads tasvir verilmisdir.

“Kontrakt kasfiyyat sahasi* - manasi 4 maddada verilmisdir.
“Kontrakt barpa sahasi“ - manas! 4 maddada verilmisdir.

“Podratci“ — birlikda bitin Podratg: taraflar demakdir.
“Podratcinin obyektlari* - 12.3 bandinda verilmis manaya
malikdir.

“Podratci taraflar* — birlikda BAHAR ENERCi va ONS va/yaxud
onlarin hugqugq varislari va ya mimkin miivakillari demakdir.

“Podratg) taraf* - BAHAR ENERCi va ONS va/yaxud onlarin
hiiquq varislarindan va ya miimkiin mivakkillarindan har
hans biri demakdir.

“Korporativ Xarici Sub-podratcilar” manasi 15.4 bandinda
verilmis manaya malikdir

“Moasrefiarin édonilmesi* - Podratginin Neft-qaz
amaliyyatlarina cakdiyi Masraflarinin 6danilmasi wg¢in
Kontrakt sahasinda hasil edilmis karbohidrogenlar payinin
Podratgiya ayrilmasi prosesi demakdir, bu zaman “Odanilasi
masreflar* galacakda édanilmali olan masreflar, “Odanilmis
masraflar* isa bundan aval ddanilmis masraflar kimi basa
disiilir.

6)

“Compensatory Petroleum” shall have the meaning given to it in
Article 14.

“Contract Area” shall have the meaning given to it in Article 4 as
described and delineated in Appendix 2.

“Contract Exploration Area” shal] have the meaning given to it
in Article 4.

“Contract Rehabilitation Area” shall have the meaning given to
it in Article 4.

“Contractor” means all of the Contractor Parties collectively.

“Contractor Facilities” shall have the meaning given to it in
Article 12.3.

“Contractor Parties” means collectively BAHAR ENERGY and
SOA and/or their successors and permitted assignees.

“Contractor Party” means any one of BAHAR ENERGY and
SOA and/or their successors or permitted assignees.

“Corporate Foreign Sub-contractor” has the meaning found in
Article 15.4.

“Cost Recovery” means the process by which Contractor is
allocated a share of Petroleum produced from the Contract Area
for the recovery of its Petroleum Costs. "Cost Recoverable”
means such costs to be recovered in the future and "Cost
Recovered" means such costs recovered in the past.
“Xam neft“ - xam mineral neft, kondensat, asfalt, ozokerit va
tabii sakilda olan, yaxud kondensasiya va ya ekstraksiya
vasitasila Tabii gqazdan alinan berk va ya maye
karbohidrogenlarin va bitumun xisusi ¢akisindan asili
olmayarag bitin néviari, o cimladan Normal temperatur va
tazyiq seraitinda qaz-kondensat mayelari, habela yuxarida
sadalanan maddolarin e’mali va ya ayrilmasi naticasinda alda
edilan mahsullar demakdir.

“Catdirilma mantagasi (lari)“ - Karbohidrogenlarin sahildaki
igslanma va saxlanma terminalinin ¢ixig flanesina qoyulmus
hacm masrafélcani va/va demir yolun yuk tarazilari, agar
Podratct onlart qazma avadanligi kimi islanmasi gararina
galarsa, yaxud Bakidan ixrac sisteminin giris flansi, va/va
quyunun agzi ila hamin cixis flansi arasinda Podratginin
tovsiyasi ila Rahbar komitanin vaxtasiri tayin etdiyi har hansi
digar néqta, yaxud néatalar demakdir.

“Layihalasdirma standartlari* - 8-ci dlaveda searh edilmis
layihalasdirma standartlar va texniki sartlar demakdir.

“islanma va hasilat dévrii* - manasi 6-ci Maddada verilmisdir.
“iglanma programt* - manast 7.5 bandinda verilmisdir.

“Kasf - Kontrakt kasfiyyat sahasinin hiidudiari daxilinda
Karbohidragenlar yigiminin kasfi demakdir.

“Dollar“ va ya “$“ - Amerika Birlagmis $tatlarinin valyutas!
demakdir.

“ikiqat vergi haqqinda miigavila’ - galirlera ikiqat vergi
goyulmasinin§ aradan_ qaldirilmas: tgiin Azarbaycan
Respublikasinda tatbiq edila bilan Vergilarla aid har hansi
migavila va ya konvensiya demakdir.

“Qiivwayaminma tarixi* - 28.1 bandinda verilmis manaya
malikdir.

L

—?)

(6)

“Crude Oil” means crude mineral oil, condensate, asphalt,
ozocerite, and all kinds of hydrocarbons and bitumen regardless of
gravity, either solid or liquid, in their natural condition or obtained
from Natural Gas by condensation or extraction, including Natural
Gas liquids at Standard Temperature and atmospheric Pressure and
including products refined or processed from any of the foregoing.

“Delivery Point (s)” means the custody transfer meter at the outlet
flange of the onshore Petroleum processing and storage terminal,
or at the weighbridge of a rail loading system if Contractor elects
to have it developed as part of the upstream facilities, or at the
entry flange in an export system from Baku and any other place or
places as may be decided upon by the Steering Committee from
time to time based on recommendations made by Contractor.

"Design Standards" means the standards and

specifications set forth in Appendix 8.

design

“Development and Production Period” shall have the meaning
given to it in Article 6.

“Development Programme” shall have the meaning given to it in
Article 7.5.

“Discovery” means a discovery within the Contract Exploration
Area of an accumulation of Petroleum.

“Dollars” or “$” means the currency of the United States of
America.

“Double Tax Treaty” means any treaty or convention with
respect to Taxes, which is applicable to the Republic of Azerbaijan
for the avoidance of double taxation of income.

“Effective Date” shall have the meaning given to it in Article
28.1.

4
“Enerji Ekvivalenti” 5559skf/bne dizra dayisma faktoru Sazisin
31.1 bandinin maqsadlari uciin va bir (1) Barel Xam Neft
eqvivalentinda Tabii ‘Qaz dayarinin musayyan olunmasinda
istifada olunmalidir.

"|mzalanma tarixi" - Taraflarin salahiyyatli niimayandalari
Sazisi lazimi qaydada imzaladiqlari va Sazisin avvalinda
géstarilmis tarix demakdir.

“Kasfiyyat dévril* - 7.1 bandinda verilmis manaya malikdir.

“Kasfiyyat islari programi* - manasi 9-cu dlavade verilan
kasfiyyat islari demakdir.

“Maliyyalasdirma masreaflari* - 13.3 va 13.4 bandlarinda
géstarildiyi kimi, har riib tigiin sash masraflarin va Amaliyyat
masroeflarinin avazi 6danilmamis balansa LIBOR tstagal dérd
(4) faiz hacminda illik faiz daracasini tatbiq etmakla miiayyan
edilan mablaq.

24.1

“Fors-major hallari“ — bandinda verilmis manaya

malikdir.

“Xarici valyuta* - Dollar va/yaxud beynalxalq bank birliyinda
hamiliqla qabul edilmis digar sarbast dénarli xarici valyuta
demakdir.

“Xarici subpodratgi* - Azarbaycan  Respublikasinin
hiidudlarindan kanarda (i) qeyda alinmis, qanuni yolla
yaradilmis va ya taskil edilmis Sub-podratg1 demakdir va

yaxud (ii) Azarbaycan Respublikasindan basqga digar dlkanin
vatandasi olan fiziki va yaxud fardi sexs.

2)

“Energy Equivalent” is a conversion factor of 5559 scf/boe have
to be used for the purpose of Article 31.lof the Agreement and
determining the value of Natural Gas equivalent to one (1) Barrel
of Crude Oil.

“Execution Date” means the date first above written in the
Agreement on which duly authorised representatives of the Parties
have executed the Agreement.

“Exploration Period” shall have the meaning given to it in Article
rae

“Exploration Work Programme” shall mean the exploration
work set out in Appendix 9.

“Finance Costs” means a charge of annual interest rate equal to
LIBOR plus four (4) percent which shall be applied to the
unrecovered balances of Capital Costs and Operating Costs on a
quarterly basis, as set out in Articles 13.3 and 13.4 respectively.

“Force Majeure” shall have the meaning given to it in Article
24.1.

“Foreign Exchange” means Dollars and/or other freely
convertible foreign currency generally accepted in the international
banking community.

“Foreign Sub-contractor” means a Sub-contractor which is (i) an
entity or organization which is incorporated, legally created or
organized outside the Republic of Azerbaijan, or (ii) a physical
person or individual who is a citizen of a country other than the
Republic of Azerbiajan.
“UDM deflyatorunun indeksi* - ABS-in imumi daxili mahsulu
ugiin s6zsuz qiymatlar deflyasiyasinin indeksi demakdir va 0,
ABS Ticarat Deaprtamentinin Iqtisadi Tahlil Burosu tarafindan
(ITB) “Maasir kommersiya faaliyyatinin icmali“ adli rublik
nasrda elan edilir. Bu nasrin buraxilisi dayandirilarsa Taraflar
Beynalxalq Valyuta Fondunun “Beynalxalg maliyya statistikasi"
nasrindan, yaxud Toareflar arasinda garsiliql raziliga gora
digar munasib nasrdan istifada edacaklar.

“Hékumat organi“ va ya “Hékumat organlari* - Azarbaycan
Respublikasinin Hékumati va har hansi siyasi va ya basqa
organi, 0 ciimladan her hansi yerli hékumeat organlan, habela
har ctir basqa tamsiledici orqanlar, bas idaralar va ya idara
etmak, ganunlar qgabul etmak, nizama salmaq, vergilar
goymaq va vergilar, yaxud riisumlar tutmagq, lisenziyalar va
icazalar vermak, Sazisla alaqadar ARDNS-nin va/yaxud
Podratginin har hans: hiiquglarini, 6hdaliklarini va ya
faaliyyatini tasdiq etmak, yaxud bunlara birbasa va ya dolayisi
ila basqa sakilda tasir etmak (maliyya sahasinda va ya basqa
sahada) salahiyyatlari verilmis hakimiyyat orqanlar! demakdir.
Bu Sazisa uygun olaraq raziliq alda edilmisdir ki, yalniz 23.2
va 29.6(a) bandlarindaki maqsadlar baximindan har hanst
dévlat milassisasi, elaca da ancaq kommersiya, yaxud digar
tasarriifat faaliyyati ila maggul olan (va he¢ bir hékumat
organi funksiyas! dagimayan, habela he¢ bir qanunvericilik,
tanzimlayici va ya vergi funksiyasina malik olmayan)
baladiyya organlari “Hékumat organi" mafhumuna daxil deyil.

“Hokumat teminati" - Azarbaycan Respublikas: Hokumatinin
5-ci dlavada goéstarilmis formada Taminati va Ohdaliyi
demakdir.

“Karbohidrogen faaliyyati” - 15.1(c)(iii) bandinda verilmis
manaya malikdir.

“Birga amallyyat sazisi" ya “BOS” - 9.1 bandinda verilmis
manaya malikdir.
bandinda

“Birga ameliyyat manasi 9.1 (a)

verilmisdir.

sirkati* -

(8)

“GDP Deflator Index” means the implicit price deflator index for
United States Gross Domestic Product issued by the Bureau of
Economic Analysis (BEA) of the United States Department of
Commerce, as reported in the quarterly publication "Survey of
Current Business". If this publication ceases to exist the Parties
shall use "International Financial Statis of the International
Monetary Fund, or other suitable publication as mutually agreed by
the Parties.

“Governmental Authority” or “Governmental Authorities”
means the government of the Republic of Azerbaijan and any
political or other subdivision thereof, including any local
government, or other representative, agency or authority,
which has the authority to govern, legislate, regulate, levy or
collect taxes or duties, grant licenses and permits, approve or
otherwise impact (whether financially or otherwise), directly
or indirectly, any of SOCAR's and/or Contractor's rights,
obligations or activities under the Agreement. For the
purpose of Articles 23.2 and 29.6(a) only, it is agreed that
any state enterprise, as well as any municipal body, which is
engaged solely in the conduct of commercial or other
business activities, (and is not engaged in any act of
governing and does not possess any legislative, regulatory or
taxing functions), shall be excluded from the definition of
"Governmental Authority".

“Government Guarantee” means the Guarantee and Undertaking
of the Government of the Republic of Azerbaijan in the form set
forth in Appendix 5.

"Hydrocarbon Activities" shall have the meaning given to it in
Article 15.1(c)(iii).

"Joint Operating Agreement” or “JOA” shall have the meaning
given to it in Article 9.1.(a)

“Joint Operating Company” shall have the meaning given to it in
Article 9.1(a).
“LiBOR" Londonun “Financial Times” gezetinda (vo ya
“Financial Times” qazetinin nasri dayandirildiqda Taraflarin
raziligina asasen taklif mazannalari darc edilan digar
nesriarda) giindalik darc edilan va tig (3) ayliq taqvim rib
arzinda London Banklararasi depozitlar bazarinda ABS Dollar
Takliflari Mazannasinin orta riyazi raqam kimi hesablanan
faiz daracesidir.

“K6kIG pozuntu* — manasi 32.1(a) bandinda verilmisdir.

“Olc¢ma qaydasi“ - Xam neftin va Tabii gazin hacmini
dlg¢mayin ve keyfiyyatini miayyenlasdirmayin 7-ci dlavada
sarh edilmis Qaydas! demakdir.

“Kasfiyyat isherinin minimum programt (KIMP) - manasi 7.2
bandinda verilmisdir.

“Tabii gaz“ - Normal temperatur ve tezyiq seraitinds
qazaoxsar fazada olan biitiin karbohidrogenlar, 0 cumladan
lakin bunlarla mahdudlasmayan, samt gaz! va yagli qazdan
maye karbohidrogenlar ekstraksiya va ya separasiya
edildikdan sonra qalan qaz qaligi, habela biitiin qeyri-
karbohidrogen mangali qaz va ya  qazaoxsar
karbohidrogenlarla birlikda hasil edilean digar maddalar (o
cimladan, lakin bunlarla mahdudlasmayan karbon qazi,
kukiird va helium) demakdir, bu sartla ki, kondensasiya va ya
ekstraksiya edilmis maye karbohidrogenlar bu terifa daxil
olmasin.

“Sarbast tabii gaz“ - Tabii samt qazi olmayan Tabii gaz
demakdir.

“Kasf va onun kommersiya dayari haqqinda bildiris* - mo’nast
7.4 bandinda verilmisdir.

“Omotiyyat sirkati* - Bu Sazisin 9-cu Maddasina uygun olaraq
Podratcinin Neft-qaz amaliyyatlarini aparmaq Ucgin miiayyan
muddatda yaratdigi sirkat, o ciimladan Birga amaliyyat
Sirkati demokdir demakdir.

=

(9)

“LIBOR” means the rate of interest calculated from the arithmetic
average over a Calendar Quarter period of the three (3) month
Dollar London Interbank Offer Rate quoted daily in the London
Financial Times (or in the event that the London Financial Times
ceases to be published then such other publication as the Parties
shall agree).

“Material Breach” shall have the meaning given to it in Article
32.1(a).

“Measurement Procedure” means the Crude Oil and Natural Gas
Measurement and Evaluation Procedure set forth in Appendix 7.

“Minimum Exploration Work Programme” (“MEWP”) shall
have the meaning given to it in Article 7.2.

“Natural Gas” means all hydrocarbons that are in a gaseous phase
at STP including but not limited to casing head gas and residue gas
remaining after the extraction or separation of liquid hydrocarbons
from wet gas, and all non-hydrocarbon gas or other substances
(including but not limited to carbon dioxide, sulphur and helium)
which are produced in association with gaseous hydrocarbons
provided that this definition shall exclude condensed or extracted
liquid hydrocarbons.

“Non-associated Natural Gas” means Natural Gas other than
Associated Natural Gas.

“Notice of Discovery and its Commerciality” shall have the
meaning given to it in Article 7.4.

“Operating Company” means the company appointed for the
time being to conduct Petroleum Operations on behalf of
Contractor in accordance with Article 9, including a Joint
Operating Company.
“Omaliyyat masreaflari* - Kontrakt sahasinda va ya onunla
bagli cakilmis Neft-qaz amaliyyatlari masraflari, o climladan,
lakin bunlarla mahdudlasmadan: (i) Kasfiyyat dévrii va ya
Slava kasfiyyat dévri arzinda Kontrakt kasfiyyat sahasinda
aparilan va onunla bagli bilavasita, yaxud dolayisi ila cakilmis
masraflar, o ciimladan lakin bunlarla mahdudlasmayan,
Karbohidrogenlarin gixarilmasina, tamizlanmasina,

oyadilmasina, tazyiqlanmasine, toplanmasina, emalina,
saxlanmasina, yerlasdirilmasina, yola salinmasina va
Catdirilma mantagasins (larina) naql edilmasina, texniki

xidmata/tamira, xidmatlara va inzibati idaraetmaya cakilan
mesrofler, habela lagvetmea isleri ila alaqadar Sdoenisler, otraf
miuhitin ilkin vaziyyatinin tadgiqatinin aparilmasina, o
ciimladan Lagvetma islari fonduna ayirmalar demakdir.

“Diger podratc! tarafler* - birlikda géturilmtis BAHAR ENERCI
va onun hiqudi varislari va mimkiin miivakkillari, ONS-in
Ortaq gsirkati olmayan miveakkillari habela onlarin hiquai
varislari va mimkiin miivakkillari demakdir.

“istirak payt’ - manasi 1.1 bandinda verilmisdir.

“Taraflar" - ARDNS, BAHAR ENERCI va ONS va miivafiq
suratda onlarin har hansi hiiquq varislari, yaxud mivakkillari
demakdir.

“Taraf’~ Taraflardan har biri Taraf demakdir.

“Karbohidrogenlar* - Xam neft va Tabii qaz demakdir.

=F

(10)

“Operating Costs” means Petroleum Costs incurred in, or in
relation to the Contract Area, including but not limited to the costs:
(i) for Petroleum Operations performed in and related to the
Contract Exploration Area during the Exploration Period or the
Additional Exploration Period: Petroleum Costs incurred with
respect to indirect overheads, health, safety and security of
personnel, environmental baseline study; (ii) for Petroleum
Operations performed in and related to the Contract Rehabilitation
Area and Petroleum Operations performed in and related to the
Contract Exploration Area after the approval of the Development
Programme: Petroleum Costs directly or indirectly incurred,
including but not limited to extraction, treatment, stimulation,
injection, gathering, processing, storage, handling, lifting and
transportation of Petroleum to the Delivery Point(s), maintenance,
service, administration, and payments incurred in respect of
abandonment including payments to the Abandonment Fund.

“Other Contractor Parties” means collectively BAHAR

ENERGY and its successors and permitted assignees, SOA's non-
Affiliated assignees and their successors and permitted assignees.

“Participating Interest” shall have the meaning given to it in
Article 1.1.

"Parties" means SOCAR, BAHAR ENERGY and SOA and any
of their respective successors and permitted assignees.

"Party" means any of the Parties.

“Petroleum” means Crude Oil and Natural Gas.
“Neft-qaz amaliyyatlari masreflari* - Omaliyyat masrofleri vo
Qsasht masreflar demakdir va Neft-qaz amoaliyyatlan diclin
Podratginin hagiqatan cakdiyi in masreflari ahata edir,
Neft-qaz amoliyyatlar’ masraflarina mahdudiyyati olmadan
asaigida sadalanlarinin§ hamisi daxildir: (i) Sazigsda daqiq
sakilda Neft-qaz ameliyyatlari masreaflari kimi gdstarilan
mablaglarin (o cuimladan, lakin bunlarla mahdudlagsmadan
21.3 bandinda muayyanlasdirilan mablaglar); (ii) Muhasibat
ucotunun aparilmast gaydasina mivafiq suratda Neft-gaz
amaliyyatlar! Hesabina lazimi sakilda kogirtilmis mablaglar.

“Neft-qaz amoeliyyatlari’ - Karbohidrogenlarin barpasi,
kasfiyyati, giymeatlandirilmasi, ishanmasi, ¢ixarilmasi, hasilati,
sabitlasdirilmasi, hazirlanmasi (0 ctimladan, Tabii gazin
hazirlanmas)), oyadilmasi, tazyiqlanmasi, toplanmasi,
saxlanmasi, yukvurma avadanliqlart tigiin damir yollarin va
yollarin cakilmasi, va damir yol sabakasi ya mévciid olan neft
kamerlari uciin birlesdirici giris meantegalerin tikilmesi,
Karbohidrogenlarin yerlasdirilmasi, yiklanmasi, Catdirilma
mantagasinedak naq! edilmasi va Kontrakt sahasinda hasil
edilmis Karbohidrogenlarin satilmasi va Kontrakt sahasi ila
bagli lagvetma amaliyyatlarin § aparilmasi ila bagli
amaliyyatlar demakdir.

“Neft-qaz amaliyyatian hesabi“ - manasi Mithasibat ugotunun
aparilmasi qaydasinin 1.2 bandinda verilmisdir.

“Satis mantagasi“ - manasi 16.2(e)(iii) bandinda verilmisdir.

“Manfaat 13.6 bandinda

verilmisdir.

karbohidrogenlari* - manasi

“Manfeast vergisi* - manasi 15.2(a) bandinda verilmisdir.

“Barpa va hasilat 5-ci Maddada

verilmisdir.

program" - manasi

“Normal temperatur va tazyiq saraiti* - ya “NTTS” - Farenheyt
lzra (60°F va ya 15,56°C) daraca normal temperatur va
},01325 bar normal atmosfer tazyigi demokdir.

—?)

ayy

“Petroleum Costs” means Operating Costs and Capital Costs and
shall include all expenditures actually incurred by Contractor for
the purposes of the Petroleum Operations. Petroleum Costs shall
include, without limitation, (i) the amounts expressly identified in
the Agreement as Petroleum Costs (including but not limited to the
amounts identified in Article 21.3), and (ii) the amounts properly
debited to the Petroleum Operations Account in accordance with
the Accounting Procedure.

“Petroleum Operations” means all operations relating to the
rehabilitation, exploration, appraisal, development, extraction,
production, stabilization, treatment (including processing of
Natural Gas), stimulation, injection, gathering, storage, building
rail or roads for loading facilities, building connecting entry point
to the rail network or to existing pipelines, handling, lifting,
transporting Petroleum to the Delivery Point and marketing of
Petroleum from, and abandonment operations with respect to the
Contract Area.

“Petroleum Operations Account” shall have the meaning given
to it in Section 1.2 of the Accounting Procedure.

“Point of Sale” shall have the meaning given to it in Article
16.2(e)(iii).

“Profit Petroleum” shall have the meaning given to it in Article
13.6.

“Profit Tax” shall have the meaning given to it in Article 15.2(a).

“Rehabilitation and Production Programme” shall have the
meaning given to it in Article 5.

“Standard Temperature and Pressure” or "STP" means the
standard temperature of 60° Fahrenheit (60°F or 15.56°C) and
standard atmospheric pressure of 1.01325 bars.
“Déviet biidcasi” - 15.1(c)(i) bandinda verilmigs manaya
malikdir. .
“Rahbar komita* - 8.1 bandinin miiddaalarina miivafiq olaraq
yaradilmis komita demakdir.

“Subpodrat¢i“ - Podratgi ila va ya Omaliyyat sirkati ila, yaxud
Podratginin va ya Omaliyyat sirkatinin adindan birbasa va ya
dolayis! ila baglanmis migavilaleara asasan bu Sazisla
alaqadar onlari mallarla tachiz edan, islar goran, yaxud
xidmatlar gdstaran har hansi fiziki va ya hiquqi saxs
demakdir.

“Vergi organi” - 15.1(c)(iv) bandinda verilmis §manaya
malikdir.
“Vergi qoyulan manfaatY - manasi 15.2(e) bandinda
verilmisdir.

“Vergilar’ va yaxud “Vergi” - Har hans! Hékumat orqanina
édanilan va ya bu Hékumat organi terafindan qoyulan bitin
mévcud va ya galacak riisumlar, g Omriklar, t a’diyalar,
qonorarlar, vergilar va ya ianalar demakdir.

“Ugincii taraf* - Taraf, yaxud har hansi Tarafin Ortaq sirkati
olmayan fiziki va ya hiiquqi saxs demakdir.

“Ton* - metrik ton, yani Sevr (Fransa) Beynalxalq dlcii va ¢aki
biirosunun miayyen etdiyi kimi, min (1000) kilogram kitla
demakdir.

“Umumi hasilat hacmi“ - 13.2 bandina uygun olarag, neft-
qaz amoaliyyatiarina isladilmis hacm cihilmmagqla har hanst
Taqvim riibiinda Kontrakt sahasindan alinmis Xam neft va
Sarbast tabii gaz hasilatinin Gmumi hacmi demakdir.

“Naqletma itkilari* - manas! 16.2(e)(iv) bandinda verilmisdir.

—)

(12)

“State Budget" shall have the meaning given to it in Article

15.1(c)(i).

“Steering Committee” means the committee established pursuant
to Article 8.1.

“Sub-contractor” means any natural person or juridical entity,
contracted directly or indirectly by or on behalf of Contractor or by
or on behalf of the Operating Company, to supply goods, work or
services related to this Agreement.

"Tax Authority" shall have the meaning given to it in Article
15.1(c)(iv).

“Taxable Profit” shall have the meaning given to it in Article
15.2(e).

“Taxes” or “Tax” means all existing or future levies, duties,
payments, fees, taxes or contributions payable to or imposed by
any Governmental Authority.

“Third Party” means a natural person or juridical entity, other
than a Party hereto or an Affiliate of a Party.

“Tonne” means metric ton, i.e. one thousand (1,000.00) kilograms
as defined by the International Bureau of Weights and Measures,
Sevres, France.

“Total Production” means, for any Calendar Quarter, the total
production of Crude Oil and Non-associated Natural Gas obtained
from the Contract Area, less the quantities used pursuant to Article
13.2 for Petroleum Operations.

“Transit Losses” shall have the meaning given to it in Article
16.2(e)(iv).
“sas ana sirket” - BAHAR ENERCI sirkatino mimasibatda
Dubay Bd, Cebel Ali Azad drazisinda qeydiyyata alinmis
Baglan Qrup FSSiO; -Britaniya Bircinia Adalarinin ganunlari
asasinda yaradilan va faaliyyat géstaran Qrinfilds Petroleum
internesnl Kompani, Ltd.; va Dubay Bdd, Cebel Ali Azad
Drazisinda qeydiyyata alinmis Rafi Oyl FZi sirkati; ONS-a
miinasibatda Azaerbaycan Respublikasinda teskil edilmis
ARDNS, har hans: digar Podrat¢: tarafa miinasibatda isa bu
Podratci tarefin Osas ana sirkati va har hans bela dsas ana
sirkatin varisi nazerda tutulur.

“Qsas ana sirkatin taminati” - 4-cii Slavada niimunea tzra
osas ana Sirkat terafindan verilan taminat demakdir.
“Odanilmamis balans 1”- 3.5(b)(iii) bandinda verilmis manaya
malikdir.

“Odanilmamis balans 2”- 3.5(c)(ii) bandinda verilmis manaya
malikdir.

“SDV“ - Azarbaycan Respublikasinin olava dayar vergisi
demakdir.
“Qerezli sohlankarlig’ - beynealxalq neft-qaz sanayesi

tacriibasinda qabul edilmis yaxsi, ehtiyatkar metodlara va bu
Sazisin sartlarina qasdan, diistiniilmiis va siurlu saygisizliq
hallarim’ yaradan her hansi bir asassiz mal ve ya etinasizliq
demakdir.

“Sifir balansi“ - islanma va hasilat dévrii baslandiqdan sonra
Muhasibat u cotunun apar iIlmasi qaydasina m ivafiq sur atda
Osasli xerclarin Sdanilmasi ila alaqedar Podratcinin apardigi
hesabda Sifir balansinin alda edilmasi demakdir. ilk dafa Sifir
balansi alda edildikdan sonra, 17.1 bandindaki maqsedlar
tigtin Osasli masraflar sonradan asas biidca kateqoriyalart
uzra tasnif edilir.

=)

(13)

“Ultimate Parent Company” means in relation to BAHAR
ENERGY, Baghlan Group FSCO, a company duly incorporated in
Jebel Ali Free Zone, Dubai, UAE; Greenfields Petroleum
International Company, Ltd., a company incorporated and
operating under the laws of British Virgin Islands; and Rafi Oil
FZE, a company duly incorporated in Jebel Ali Free Zone, Dubai,
UAE; in relation to SOA, SOCAR, a company incorporated in the
Republic of Azerbaijan; and in relation to any other Contractor
Party, such Contractor Party’s Ultimate Parent Company and the
successor of any such Ultimate Parent Company.

“Ultimate Parent Company Guarantee” means the guarantee
given by an Ultimate Parent Company in the form set forth in
Appendix 4.

“Unrecovered Balance 1” shall have the meaning given to it in
Article 3.5(b)(iii).

“Unrecovered Balance 2” shall have the meaning given to it in
Article 3.5(c)(ii).

“VAT” means the Republic of Azerbaijan value added tax.

“Wilfl Misconduct” means any unjustifiable act or omission
which constitutes an intentional, deliberate and conscious disregard
of good and prudent international oil field practices or the terms of
this Agreement.

“Zero Balance” means the achievement after the commencement
of the Development and Production Period of zero balance in the
accounts maintained by Contractor with respect to Capital Costs in
accordance with the Accounting Procedure. After the occurrence of
the first Zero Balance for the purposes of Article 17.1, Capital
Costs thereafter will be classified by main budget category.
“2008 Petroleum Production” means the Petroleum production

“2008-ci il iigiin Karbohidrogen hasilati” ilda 62 100 ton Xam "
from the Contract Rehabilitation Area equivalent to Crude Oil of

neft ‘ve 194.6 min kub metr ‘ekvivalentina olan Tebll qazin 62,100 tons and Natural Gas of 194.6 thousand cubic meters per
Kontrakt barpa sahasindan Karbohidrogen hasilati demakdir. year.
L

— |

(14)
OLAVd 2

KONTRAKT SAHOSI Vo XoRITO

imzalanma tarixi tigtin Kontrakt sahasi asagida gésterilmis
va bu sanada alava edilan xaritada ayrica nisanlanmis
cografi koordinatlarin amala gatirdiyi perimetr daxilinda
qalan sahadir.

Kontrakt sahasi 1942-ci il Pulkova geodeziya reperina,
1940-c1 il Krasovskiy ellipsoidina baglanan, asagidaki
tayinedici parametrlari Qauss-Kruger proyesiyasinda diz
xatlarla hidudlanmisdir:

Baslangic en dairasi: 0 daraca simal en
dairasi (ekvator)

51 daraca sarq uzunluq
Dairasi (Qrinvi¢ tzra)

Baslangic uzunlugq dairasi:

Baslangic miqyas amsalhi 1.0

500.000 m sarga dogru,
Om simala dogru

Daraca torunun ilkin
koordinatorlars

Daraca toru vahidi - metr

Kontrakt sahasinin doqquz (9) bucagi izra_ cografi
koordinatlari:

i

APPENDIX 2
CONTRACT AREA AND MAP
As of the Execution Date, the Contract Area is the area inside the

perimeter constituted by the geographical co-ordinates set forth below
and as separately identified on the map attached hereto.

The Contract Area is bounded by straight lines on a Gauss-Kruger
projection which is referenced to Pulkovo 1942 geodetic datum,
Krasovski 1940 ellipsoid, and with defining parameters of:

Latitude of Origin: 0 degrees North (of the equator)

Longitude of Origin: 51 degrees East (of Greenwich)

Scale Factor at Origin: 1.0

Grid co-ordinates at Origin: 500,000 meters East, 0 meters North

Grid units are meters.

Geographic co-ordinates for the nine (9) corners of the Contract Area
are:
1942-ci il Pulkovo geodezik reperi izra Pulkovo 1942 Datum

Néqta — En darasi Uzunlug darasi Point —_Latitude
imal Sarg (North)
! BEN OUI 40856 41:67" 1 40°20'07,76936" 49°56'41,81739"
2 40°20'07,93914 50°02'33,10208 2 40°2007,93914" 50°02'33,10208"
3 40°09'05,72686" 50°06'18,13024" 3 40°09'05,72686" 50°06'18,13024"
4 — 40°04'34,10501" 50°07'50,22898" 4 40°04'34,10501" 50°07'S0,22898"
5 40°01'22,90600" 50°13'45,74898" 5 40°01'22,90600" 50°13'45,74898"
6 39°56'45,78680" 50°07'29,12214" 6 39°56'45,78680" 50°07'29,12214"
7 40°02'37,88000" 50°03'17,38998" 7 40°02'37,88000" 50°03'17,38998"
8  40°08'49,57414" —_50°03'08,88271" ; dotoageasper piaen nee
9 40°15'40,23520" 49°58'29,75839" 4 ,
Yuxarida géstarilan Kontrakt sahasinin sathi taxminan tig The surface of the Contract Area above defined is approximately three
yliz doqquz tam minda alti yuiz saksan yeddi (309.687) hundred and nine point six hundred and eighty seven (309,687) square
kvadrat kilometrdir, 0 ciimladan kilometres, including
A. Kontrakt barpa sahasinin yeddi (7) bucagi uzra A. Geographic co-ordinates for the seven (7) corners of the

ay 5 . Contract Rehabilitation Area are:
cografi koordinatlari:

1942-ci il Pulkovo geodezik reperi izra Pulkovo 1942 Datum
Nogta — En darasi Uzunlug darasi Point —_Latitude Longitude
Simal) Sara) (North) (ast)
; neon eeo petal aha 1 40°20'07,76936" —-49°56'41,81739"
2 40°20 0798914" = 530°02'33, 10208 2 40°20'07,93914" —50°02'33, 10208"
3 40°09'05,72686 50°06'18,13024 3 40°09'05.72686"  50°06'18,13024"
4  40°04'34,10501" 50°07'S0,22898" 4 — 40°04'34,10501" —- 50°07'50,22898"
7 40°02'37,88000" 50°03'17,38998" 7 40°02'37,88000" — 50°03'17,38998"
8 — 40°08'49,57414" 50°03'08,88271" 8 — 40°08'49,57414" —50°03'08,88271"
9 40°15'40,23520" —-49°58'29,75839" 9 40°15'40,23520" —_49°58'29,75839"
|
?

(16)
B. Kontrakt kasfiyyat sahasinin dérd (4) bucagi iizra B. Geographic co-ordinates for the four (4) comers of the

C Explorati
cografi koordinatlari: ontract Exploration Area are:
1942-ci il Pulkovo geodezik reperi izra Pulkovo 1942 Datum
Néqta —_En darasi Uzunlug darasi Point —_ Latitude Longitude
mal (Sara) North) (East)

4 40°04'34,10501" ——50°07'50,22898" 4 40°04°34,10501"  0°07°50,22898"
5 40°01'22,90600" 50°13'45,74898" 5 40°01'22,90600" —_50°13'45,74898"
6 39°56'45,78680" 50°07'29,12214" 6 39°56'45,78680" 50°07'29,12214"
7 40°02'37,88000" 50°03'17,38998" 7 40°02'37,88000" 50°03'17,38998"

|

— |

(17)

Bahar (Bahar, Bahar-2) ve Qum-Deniz

acroreo"

yataglannin daxil oldugu blokun sxem!
Miqyas 1:200000
Oniumni sabasi 309,687 km*

sovs200"

49r00'00"

40-1700"

Bahar (Bahar-1, Bahar-2) ve Qum-Dentz
yataglannin daxil oldugu blokun #xem|
‘Migyas 1:200000
‘Omumi sahasi 309,687 km?

sapagr pt 8

\

iJ v\e

aoror00

‘sor00'00"

\ de whe
vz

sorow'00"

“Azneft" 1B-nin Bas dir

Bag geolog

a nennoner

(18)

1.1

@LAVe 3

MUHASIBAT UCOTUNUN APARILMASI QAYDAS!
Umumi middaalar

Bu 3-ci dlavada mihasibat ugotunun beynalxalq neft-
qaz senayesinda hamiliqla qabul olunmus prinsiplarinin
qurulusu milayyan edilir.

Bu “Mihasibat ugotunun aparilmasi qaydasi" sanadinin
magsadi bu Sazisla bagli Neft-qaz amaliyyatiarina aid
ayirmalarin va kreditlarin miiayyanlasdirilmasinin adalatli
va obyektiv metodunu tayin etmakdan va xarclarin tasdiq
olunmus biidcalara uygun olub-olmamasi dzarinda
nazarat metodunu géstarmakdan ibaratdir.

Mihasibat ucgotunun aparilmasi gaydasinin magqsadlari
baximindan Podratgiya har hansi sakilda istinad edilmasi
kontekstdan asili olaraq Omaliyyat sirkatini Podrat¢i
teraflari va onlarin miivafiq Ortaq sirkatlarini nazarda
tutur. Tareflar razilasirlar ki, hamin metodlarin har hans
biri har hans: Podratci tarafa qarsi adalatsiz va ya qeyri-
obyektiv olarsa, Taraflar har hans: adalatsizliyin va ya
geyri-obyektivliyin aradan qaldirilmast ugiin§ lazimi
dayigikliklari xos maramla tanzimlamak maqsadila gériis
taskil edirlar.

Ta’riflar

Bu Mihasibat ugotunun aparilmmasinin magqsedlari
baximindan asaGidaki terminlare bela me'nalar verilir:

(i) "Mihasibat ugotunun aparilmast qaydasi" -
mithasibat ucotunun bu 3-cii dlavada gastarilan
prinsiplari, qaydalari va iisullari demakdir.

/

et

11

APPENDIX 3

ACCOUNTING PROCEDURE

General Provisions

This Appendix 3 establishes a framework of accounting
principles as generally accepted within the international
Petroleum industry.

The purpose of this Accounting Procedure is to establish a fair
and equitable method for determining charges and credits
applicable to Petroleum Operations under the Agreement and to
provide a method for controlling expenditure against approved
budgets.

For purposes of this Accounting Procedure any reference to
Contractor shall be deemed to include the Operating Company,
Contractor Parties and their respective Affiliates, as the context
may imply. The Parties agree that if any of such methods prove
to be unfair or inequitable to any of the Parties then the Parties
will meet and in good faith endeavour to agree on such changes
as are necessary to correct any unfairness or inequity.

Definitions

For the purposes of this Accounting Procedure the following
terms shall have the following meanings:

ji) “Accounting Procedures” shall mean the accounting
principles, practices and procedures set forth in this
Appendix.
(ii) | “Mihasibat ucotunun qabul olunmusg tacriibasi* -
mihasibat ucgotunun  beynalxalq — neft-qaz
sanayesinds hamiliqla qabul olunmus va
bayanilmis prinsiplari, tacriibasi va qaydalari
demakdir.

(iii) "Artma" - géstarilan ucgot dovrii qurtarmazdan
awal olmus hadisaler va amoaliyyatlar naticosinda
ucot dévrii qurtardiqdan sonra édanilacayi va ya
alinacagi ehtimal edilan mablaglar demakdir.

(iv) “Artma prinsipi" - mihasibat ucgotunun ela
prinsipi demakdir ki, hamin prinsipa gdra
amealiyyatiarin maliyya durumuna va galira tasiri
sadaca olaraq ameliyyatlar iizra nagd haqq-
hesab cakilanda deyil, hamin amaliyyatlar
aparilanda geyd olunur.

(vy) _"Kassa prinsipi" - verilan talimatlara asasan bank
kéciirmalari va ya nagd sakilda aparilan édanislar
saklinda olan va Omaliyyat Sirkatinin xazina
kitablarinda qeyda alinan maliyya  vasaitlarin
axinlarini geyda alan mithasibat ucotu prinsipidir.

(vi) “Materiallar = va avadanliq” - Neft-qaz
amaliyyatlarinda isladilmak t¢iin alda edilan va
saxlanilan tachizatla va avadanliqla_ birlikda
kasfiyyat, giymatlandirma va islanma uzra
mahdudiyyat qoyulmadan torpaq istisna olmaqla
bitin obyektlar/vasitalar saxsi amlak demakdir.

(vii) “Nazarat altinda olan material" - Podratg¢inin
nazarat etdiyi va inventarlasdirdig! Materiallar va
avadanliq. demakdir. Bela Materiallarin va
avadanligin tiplarinin siyahis! ARDNS-nin talabi
ila ona taqdim edilacakdir.

Sazisda menasi verilmis, lakin yuxaridaki siyahiya
salinmamis termin va anlayislar bu Mihasibat ugotunun
aparilmas! qaydasinda Sazisda onlara verilan manani
dasiyir.

C

~ |

(20)

Gi) “Accepted Accounting Practices” shall mean
accounting principles, practices and procedures that are
generally accepted and recognised in the international
Petroleum industry.

(iii) “Accruals” means amounts which are expected to be
paid or received after the end of an accounting period as
a result of events and transactions prior to the end of the
said accounting period.

(iv) “Accruals Basis” means the basis of accounting which
records the effect of transactions on financial conditions
and income when the transactions take place, not merely
when they are settled in cash.

(v) “Cash Basis” means the basis of accounting which
records the cash flows as they are effected by the issue of
instructions for payment to a bank or payments in cash
and recorded in the cash books of the Operating
Company.

(vi) “Material and Equipment” means property (with the
exception of land), including without limitation any
exploration, appraisal and development facilities together
with supplies and equipment, acquired and held for use in
Petroleum Operations.

(vii) “Controllable Materials” means Material and
Equipment which Contractor subjects to record control
and inventory. A list of types of such Material and
Equipment shall be furnished to SOCAR upon request.

Words and phrases defined in the Agreement but not defined
above shall have the same meaning in this Accounting
Procedure as given to them in the Agreement.
1.2

Hesablar

Podratg! bu Mihasibat ucgotu qaydasina miivafiq
suratda Neft-qaz amaliyyatlari izra ayrica hesabat
sanadlari va ayrica hesablar aparir ("Neft-qaz
amoliyyatlari hesabi").

Podratg! Neft-qaz amaliyyatlari hesabina yalniz
Neft-qaz amaliyyatlarina gakilmis xerclari aid edir.

Podratc! Neft-qaz amaliyyatlar! Hesabini Dollarla
aparir. Dollarla deyil, basqa valyutalarla cakilmis
masreflar Mihasibat ucotunun qabul olunmus
usullari ila Dollara cevrilir. Neft-qaz amaliyyatlan
Ugdin lazim olan valyutanin mibadilasi, yaxud
valyutalarin ¢evrilmasi naticasinda har cir manfaat
va ya itkilar Neft-qaz ameliyyatlari Hesabina daxil
va ya aid edilir.

Neft-qaz amaliyyatiar: Hesabi Mithasibat ugotunun
gabul olunmus tacrubasina uygun olaraq aparilir.

Mihasibat ucotu Artma prinsipi asasinda, va
Masreaflarin avezinin Gdanilmasi maqsadila Kassa
prinsipindan istifada etmakla apaniir.

Neft-qaz amaliyyatlari Hesabi Podratci tarafindan
ayrica olaraq Kontrakt barpa sahasinda aparilan va
onunla bagli Neft-qaz amoaliyyatlar: dzra va
Kontrakt kasfiyyat sahasinda aparilan va onunla
bagli Neft-qaz amealiyyatlar’ Gzra aparilir. Bu
zaman eyni vaxtda ham Kontrakt barpa sahasina,
hem da Kontrakt kesfiyyat sahasina aid olan
masreflar mivafiq olaraq Kontrakt barpa sahasinda
va Kontrakt kasfiyyat sahasinda hesabat dévrii
ticiin hayata kecirilmis Neft-qaz amaliyyatlari icin
timumi masreflar nisbatina mivafiq olaraq onlar
arasinda béliinir.

Auditor yoxlamalari

(21)

1.2

13

Accounts

Contractor shall maintain separate books and accounts for
Petroleum Operations in accordance with this Accounting
Procedure ("Petroleum Operations Account").

Contractor shall charge to the Petroleum Operations Account
only those expenditures incurred for Petroleum Operations.

The Petroleum Operations Account shall be maintained by
Contractor in Dollars. Costs incurred in currencies other than
Dollars shall be converted into Dollars using currency
exchange rates in accordance with Accepted Accounting
Practices. Any gain or loss resulting from the exchange of
currencies required for Petroleum Operations or from currency
conversion shall be charged or credited to the Petroleum
Operations Account.

The Petroleum Operations Account shall be kept in accordance
with Accepted Accounting Practice.

Accounting shall be carried out on an Accruals Basis, provided
however that the Cash Basis principle shall be used for the
purposes of Cost Recovery.

Contractor shall maintain separate accounts of Petroleum
Operations in the Contract Rehabilitation Area and in the
Contract Exploration Area. Expenditures relating to the
Contract Rehabilitation Area as well as to the Contract
Exploration Area shall be shared in proportion to the ratio of
total Petroleum Costs incurred during the accounting period in
comection with the Contract Rehabilitation Area and the
Contract Exploration Area respectively

Audits

Podratgi Neft-qaz  amaliyyatlari Hesablarini
auditorlarin hesabatlari ila birlikda har Taqvim ili
qurtardiqdan sonra yeddi (7) aydan gec olmayaraq
ARDNS-ya taqdim edir. ARDNS$ miivafiq Taqvim ili
qurtardiqdan sonra on iki (12) aydan gec
olmayaraq géstarilmis Taqvim ili icin hesablarin
taftis olunmasini Podratgrya bu barada_ bildiris
gondarmakla xahis eda bilar. Bela taftislari ARDNS
tarafindan secilan, beynalxalq miqyasda taninmig
mistaqil mihasiblar sirkati aparir. Bela taftisa
cekilan masraflar Neft-qaz amaliyyatlari Hesabina
aid edilir va Podratgi tarafindan ddanilir. ARDNS-
nin adindan aparilan har hansi taftis mévcud Neft-
qaz amoliyyatlarina hadsiz daracada manelar
tératmadan hayata kecirilir. Ogar ARDNS yuxarida
gastarilmis hesablara_ etiraz etdiyini, yaxud
Podrat¢inin Qgrazli sahlankarlig: haqqinda siibutlar
oldugunu nazardan_ kecirilan Taqvim  ilindan
sonraki iyirmi dérd (24) ay arzinda Podratgiya yazilt
bildirisla (dalillar géstarilmakla) malumat vermasa,
miivafiq Taqvim ilinin hesablari hamin tarix icin
tasdiq edilmis sayilir. Hesablar barasinda ARDNS-
nin Taraflar arasinda razilasma ila tanzimlanmamis
har cur etiraziari Arbitraj ameliyyatinin
middaalarina miivafiq suratda arbitraj baxisina
verilir. Arbitrajin qararinda ARDNS-nin har hansi
etirazi tasdiq edilarse, Neft-qaz amaliyyatiar
Hesabi miivafiq suratda tashih olunur.

Yuxaridakilara baxmayaraq, Taraflar asagidakilaria
razilasir:

(a) ARDNS Kontract kasfiyyat sahasinda aparilan
Neft-qaz amaliyyatlari ila bagli islanma va
hasilat_ d6dvrii baslayanadak hesabatlarin
yoxlanilmasini aparmir; va

(22)

The accounts of the Petroleum Operations, together with the
auditors' report thereon, shall be submitted to SOCAR by
Contractor no later than seven (7) months following the end of
each Calendar Year. SOCAR may, by giving notice to that
effect to Contractor not later than twelve (12) months following
the end of the subject Calendar Year, request an audit of the
accounts for such Calendar Year. Such audits shall be carried
out by a firm of internationally recognised independent
accountants selected by SOCAR. The costs of such audit will
be included into Petroleum Operation Account and shall be
borne by Contractor. Any audit conducted on behalf of SOCAR
shall be conducted in such a manner as not to interfere unduly
with ongoing Petroleum Operations. Unless SOCAR notifies
Contractor in writing before twenty-four (24) months following
the subject Calendar Year either that it has an objection to the
said accounts or that there is evidence of Contractor's Wilful
Misconduct (details of which shall be included in said notice),
the accounts for such Calendar Year shall be deemed to have
been approved as of that date. Any objection to the accounts
raised by SOCAR, unless settled by agreement among the
Parties, shall be submitted to arbitration in accordance with the
Arbitration Procedure. In the event the arbitration award
sustains any of SOCAR's objections to the account, the
Petroleum Operating Account shall be adjusted accordingly.

Notwithstanding the aforesaid, the Parties have agreed as
follows:

(a) SOCAR shall not carry out audit of accounts until the
commencement of the Development and Production
Period for the Petroleum Operations related to the
Contract Exploration Area; and
(b) ARDNS Kontract kasfiyyat sahasinda aparilan
Neft-qaz amoliyyatlar ila bagli islanma va
hasilat d6évrii baslayandan sonra on iki (12)
aydan gec olmayaraq_ bildiris vermakla
ARDNS, veaziyyatdan asili olarag, bitin
Kasfiyyat dévrii va Slava Kasfiyyat dévrii icin
movcud olan hesabatlar! yoxlamaq
hiiququnda olacaq.

Podratg! Neft-qaz amaliyyatlarina dair bitin
miihasibat sanadlarini, bayannamelarini, kitablarint
va hesablarini onlarin aid oldugu Tagvim ili
qurtardiqdan sonra azi yeddi (7) il, yaxud ARDNS
Qarazli sahlankarliq haqqinda iddia irali stirdiikda
(i) onlarin aid oldugu Taqvim ili qurtardiqdan sonra
azi yeddi (7) il va ya (ii) Qarazli sahlankarliq ila
alaqadar olaraq  Hesablara_ dair _ etirazlar
tanzimlandikdan sonra azi bir (1) il saxlayir.

Masroflar va xarclar

Bu Sazisin sartlarina va Neft-qaz emaliyyatlarinin icrasi
ugiin lazimi sartlara amal etmak maqsadi ila Podratgi
Neft-qaz amaliyyatlarinin aparilmas! tciin ¢akilmis
masreflarin hamisint Neft-qaz amealiyyatlari Hesabina
daxil edir; heg bir masraf hesaba bir (1) dafadan artiq
daxil edila bilmaz. Hesaba daxil edilan masraflar
asagidakilardan ibaratdir, lakin onlarla mahdudlasmir:

2.1 isci qiivvasina masraflar va bunlarla alagadar digar
masroaflar

=)

(23)

(b) By giving notice not later than twelve (12) months from
the commencement of the Development and Production
Period for the Petroleum Operations related to the
Contract Exploration Area SOCAR shall have the right to
carry out audit of accounts for the entire Exploration
Period and Additional Exploration Period as the case may
be.

All accounting records, returns, books and accounts relating to
Petoleum Operations shall be maintained by Contractor for a
minimum of seven (7) years following the end of the Calendar
Year to which they relate or, in the case where SOCAR alleges
Wilful Misconduct the later of (i) a minimum of seven (7) years
following the end of the Calendar Year to which they relate and
(ii) a minimum of one (1) year after resolution of the objections
to the accounts made in respect of such Wilful Misconduct.

2. Charges and Expenditures

Contractor shall charge to the Petroleum Operations Account all
Petroleum Costs incurred in compliance with the terms of this
Agreement or those necessary to conduct the Petroleum
Operations; no cost shall be charged more than once. Chargeable
costs shall include, but not be limited to:

2.1 Labour and Related Costs
(a)

(b)

(

(d)

(e)

(fh)

Podratcinin va onun Ortaq  sirkatlarinin
(Subpodratg! kimi faaliyyat gdstaran
girkatlardan basqa) Azarbaycan Respublikas!
srazisinda istar muvaqaqati, istarsa da daimi
¢alisan iscilarinin va ya Podratcinin ofislari
olan har hans basqa yerlarda bilavasita Neft-
qaz amaliyyatlarinda ¢alisan iscilarinin amak
haqgina va maaslarina’ cakilan dmumi
masraflar (o cimladan hékumat organlarinin
tutduglar! mablaglar), habela gdstarilmis
ameliyyatlarla alaqedar cakilan sexsi xarclar.

Yuxaridaki 2.1(a) bandina asasan hesablanan
va amak hagqqina tatbiq edilan bayram va
mazuniyyat ginleri, xastalik varaqalari,
alillik, Galir vergisi, tahsil, avtomobillar va
digar bu cur giizastlar Uzra Sdanis xarclari.

Podratcinin yuxaridaki 2.1 (a) bandina asasan
hesablanan amak haqqi masraflarina tatbiq
olunan Azarbaycan Respublikasi qanunlari ila
nezarda tutulmus xerclar va ya édamelar,

yaxud bu 2.1. bandina uygun_ suratda
hesablanan digar masreflar.
Hayatin sigortalanmasinin mitasakkil

planlari, gospitallasdirma, pensiyalar va bu
gabildan digar gizastlar izra masroaflar.

Podratginin Neft-qaz amaliyyatlarinda ¢alisan
amakdaslarina manzil va  dolanacaq
miuavinatlari va bunlarla alagadar xarclar.

Omakdaslarin Neft-qaz amaliyyatlar
aparmaq icin ezam olunduglari miiddatin
sonunda Podratg: onlarin galacak daimi
masgullugunu tamin etmak  igtidarinda
olmadiqda, Neft-qaz amaliyyatlar’ aparmaq
uctin ezam edilmis amakdaslarin isdancixma
miavinatinin ezamiyyat miiddatlarina
miltanasib hissasi hesaba aid edilir.

aml

(24)

(a)

(b)

©)

@

©)

®

Gross salaries, wages, (including amounts imposed by
Governmental Authorities) in respect of employees of
Contractor and its Affiliates (except when acting as
Sub-contractor) who are engaged in the conduct of
Petroleum Operations whether temporarily or
permanently assigned within the Republic of
Azerbaijan or located in Contractor's offices elsewhere,
as well as personal expenses incurred in connection
therewith.

Costs of all holiday, vacation, sickness, disability,
Income Tax, schooling, cars and other like benefits
applicable to the salaries chargeable under paragraph
2.1(a) above.

Expenses or contributions imposed under the laws of
the Republic of Azerbaijan which are applicable to
Contractor's cost of salaries and wages chargeable
under paragraph 2.1(a) above or other costs chargeable
under this paragraph 2.1.

Cost of established plans for life insurance,
hospitalisation, pensions, and other benefits of a like
nature.

Housing and living allowances and related expenses of
the employees of Contractor assigned to Petroleum
Operations.

In the event that Contractor is unable to provide
continued employment to an employee at the end of his
or her assignment to Petroleum Operations, the
proportionate share of termination payments relating to
such employees’ period of assignment to Petroleum
Operations shall be chargeable.
2.2. Materiallar va avadanliq

Neft-qaz ameliyyatiarinda istifada olunmaq tigiin
bu Mihasibat ucotu qaydasinin 4-cti bélmasina
miuvafiq suratda Podratcginin aldigi va ya tachiz
etdiyi materiallar va avadanliq. Aglabatan hiidudlar
daxilinda amali cahatdan miimktin olduqda va
islarin samarali va rentabelli goriilmasina uygun
galdikda Neft-qaz  amaliyyatlarinda  istifada
olunmag iigiin yalniz ela Materiallar va avadanlig
alda edilir va ya dasinir ki, darhal tatbiq edilmak,
yaxud lazimi ehtiyat saxlamaq dctin bunlara
talabat ola bilsin. Bela Materiallarin va avadanligin
artig ehtiyatlarinin toplanmasina yol verilmir.

2.3 Nagliyyat xarclari. isci heyatinin kig¢ma xerclari

Materiallarin va  avadanligin dasinmasi
xarclari va bununla alaqadar digar xarclar,
masalan, dokla alaqadar xerclar, ekspeditor
xidmatlarins, gablasdirmaya, quruda, havada
va danizda dasimalara, dasimalarda
samarasiz dayanmalara, tranz it tariflarina,
teyinat mantegeasinds yiikbosaltma islerina
gakilan xerclar, rusumlar, lisenziya haqlari,
vergilar va yuxarida géstarilanlara aid olan bu
kimi tutmalar.

(a)

(b)  Neft-qaz amealiyyatlari aparilmasi tigiin zaruri

olan isci heyatinin dasinmas! xarclari.

(c) Neft-qaz amaliyyatlari aparilmasina daimi va
ya miivaqgati tayinat almis isc¢i heyatinin
yasadigi yerdan va geriya ké¢masi xarclari.
Bela xarclara isci heyetin va onlarin ailalarinin
va saxsi amlakinin dasinmasi xarclari daxil
olacaqdir.

2.4 Xidmatlar

(25)

2.2

23

2.4

Material and Equipment

Material and Equipment purchased or furnished by
Contractor for use in Petroleum Operations as provided under
Section 4 of this Accounting Procedure. So far as it is
reasonably practical and consistent with efficient and
economical operation, only such Material and Equipment
shall be purchased or transferred for use in Petroleum
Operations as may be required for immediate use or prudent
contingent stock. The accumulation of surplus stocks shall be
avoided.

Transportation and Employee Relocation Costs

Transportation of Material and Equipment and other
telated costs such as expediting, crating, dock charges,
inland, air and ocean freight, demurrage, transit fees
and unloading at destination and any duties, license and
other fees, taxes and any other charges with respect
thereto.

(a)

(b)

Costs incurred for transportation of employees as
required in the conduct of Petroleum Operations.

(c) Relocation costs of employees permanently or
temporarily assigned to Petroleum Operations to and
from their point of origin. Such costs shall include
travelling costs of employees’ and their families and
transportation costs of their personal and household
effects.

Services
(a)

(b)

(O

(d)

2.14 bandinda gédstarilan xidmatlardan
savayt, podrat xidmatlari, pesakar
maslahatcilarin xidmatlari va digar taraflarin
gostardiklari basqa xidmatiar.

Texniki xidmatlar, o ciimladan, takin
asaGidakilarla) mahdudlasmadan: Neft-qaz
amealiyyatlarinin bilavasita faydasi ugin
Podratginin va onun Ortaq_ sirkatiarinin
(bunlar Subpodratg! kimi faaliyyat
géstarmirlarsa)  gdstardiklari — xidmatlar:
laboratoriya analizi, certyojcakma, geoloji va
geofiziki malumatlarin tafsiri, lay-
kollektorlarin tadgigi, satinalma, qazima
islarina nazarat, hasilatin texnologiyasinin
islanib hazirlanmasi, kommersiya analizi kimi

xidmatler, habela mivafiq kompyuter
xidmatlari va malumat tahlili xidmatlari.
Hamin ddanislar Podratcinin mithasibat

ucotunun adi prinsiplarina mivafiq suratde
ela hesablanmalidir ki, he¢ bir manfaat va ya
itki Podratginin hesabina aid edilmasin.

Xidmatiarin konkret suratda Neft-qaz
amaliyyatlar! ila bagli oldugu  hallarda
inzibati-taskilati taminat, o climladan, lakin
bunlarla mahdudlasmadan hiiqugi masalalar
uzra, satinalma, podrat miigavilalari
baglanmasi iizra xidmatiar, maliyya va
mihasibata aid xidmatlar, mealumat va
telekomunikasiya xidmatlari va inzibati
masalalar.

Podratginin va onun Ortag sirkatlarinin (agar
onlar, Subpodratc! kimi faaliyyat
gOstarmirsa), miihandis-texniki s6basi
heyatinin xidmatlari - hamin mihandis—
texniki sdbasinin  qiymatlandirdiyi va
hesabladigi kimi.

(26)

(a)

(b)

(2)

@

Contract services, professional consultants, and other
services procured from outside sources other than
services covered by paragraph 2.14.

Technical services, such as, but not limited to,
laboratory analysis, drafting, geophysical and
geological interpretation, reservoir studies, purchasing,
drilling supervision, petroleum engineering,
commercial analysis and related computer services and
data processing, performed by Contractor and its
Affiliates (except when acting as Sub-contractor) for
the direct benefit of Petroleum Operations. Such
charges shall be computed in line with Contractor's
usual accounting policy such that no gain or loss
accrues to Contractor.

Business support where the services provided are
specifically attributable to Petroleum Operations,
including, but not restricted to legal, purchasing,
contracting, treasury, accounting, information and
telecommunication, and administrative services.

Services performed by Contractor and its Affiliates
(except when acting as Sub-contractor) engineering
division personnel, as computed and charged by such
engineering division.
2.5

(e)  Satisla alaqadar xidmatier: Kontrakt
saahsindan ¢ixarilan Sarbast Tabii qaz satisi
ila alaqadar bitin qonorarlar va digar
odamelar.

(f) = Podratci taraflarin) va  onlarin = Ortaq

sirketlarinin sahiblik va istismar deyearine
uygun qiymatlarla verdiklari avadanliqdan va
obyektlardan/vasitalardan istifada edilmasi,
ager bela istifada igqtisadi cahatden
magsedauygundursa. Qiymatlar xidmatin,
tamirin dayarini va digar istismar xerclarini,
sigorta, vergi va faizlari ahata etmoali, takin
bunlarla mahdudlasmamalidir.

Podratg) tarafin va yaxud onun Ortaq sirkatlarinin
(onlarin Subpodratg: kimi ¢ixis etdiklari hallar
istisna olmagla) yerina  yetirdiklari xidmatlar
Omoliyyat sirkatinin taqdim etdiyi islarin gdriilmasi
haqqinda sifarisa va ya xidmatlarin géstarilmasi
haqqinda sazisa uygun olaraq heyata kegirilir va
onlarin avezi bela Podratg terafin na manfeat vida
edilmasi, na da zarar cakmasi prinsipina asasen
Podratg: tarafin va onun Ortaq sirkatlarinin adi
gaydada va mithasibat metoduna uygun suretds
édanilir.

Smiakin zadalanmasi va itkisi

Yangin, dasqin, firtina, ogurluq, qaza va ya har
hansi basqa  sabeblar uziinden  omiakin
zadalanmeasi ve ya itkisi ila alaqadar olaraq onun
tamir va ya avez edilmasi dcgiin lazim olan Qerazli
sohlankarligla bagli maesreflar istisna olmaqla,
sigorta hesabina édanilmayan biitiin xarclar va ya
masroaflar.

Podratg¢ ig yiz alli min (350000) Dollardan artiq
mablagda har hansi bu ciir zadalanma va ya itki
haqqinda ARDNS-ya omali cehatden an qisa
miiddatda yazili ma‘lumat vermalidir.

—

Q7)

2.5

Marketing services; all costs, fees, commissions and
other charges related to the marketing of Non-
associated Natural Gas produced from the Contract
Area.

(f) — Use of equipment and facilities furnished by Contractor
Parties and their Affiliates at rates commensurate with
the cost of ownership and operation if such use is
economically viable. Rates shall include but not be
limited to costs of maintenance, repairs, other operating
expenses, insurance, taxes and interest.

Services performed by any of Contractor Party or its Affiliates
(except when acting as Sub-contractor) shall be performed
under a work order or service agreement issued by the
Operating Company and shall be charged in accordance with
such Contractor Party’s and its Affiliates usual practice and
accounting policies such that no gain no loss accrues to such
Contractor Party.

Damages and Losses to Property.

All costs or expenses necessary for the repair or replacement
of property resulting from damages or losses incurred by fire,
flood, storm, theft, accident, or any other cause, not
recovered from insurance except where caused by the Wilful
Misconduct of Contractor.

Contractor shall furnish SOCAR with written notice of each
such damage or loss which is in excess of Dollars three
hundred and fifty thousand (350,000) as soon as reasonably
practicable.
2.6

2.7

2.8

2.9

Sigorta

(a) Neft-qaz amaliyyatlar! aparilmasi ila alaqadar
bitin sigorta mikafatlari, habela Podratcginin
6z tarafindan sigortalandigi risklar Ugiin
mistaqil sigorta sirkatinin miayyanlasdirdiyi
ekvivalent mablaglarda miikafatlar.

(b) Her cir itkilarin, iddialarin, zararin va
mahkama qerarlarinin kompensasiyas!
verilarkan cakilmis va ddanilmis bitin
xarclar; Podratcinin Qarazli sahlankarligi ila
bagl xearclar istisna olmaqla, sigorta
hesabina 6danilmayan bitin basqa xarclar.

Hiqugi xarclar

Neft-qaz amoliyyatiari naticasinda yaranan
mahkama = cakismalarinin va ya _ iddialarinin
arasdirilmasi va hall olunmasi iizra, yaxud amlakin
qorunmas! va ya onun icin kompensasiya alinmas!
tizra bitin xarcler va ya masraflar, lakin bununia
mahdudlasmadan vakillarin qonorarlari, mahkama
xerclari, siibutlar alda etmak maqsadila aparilan
tahgigatlarin xerclari, habela har hansi bu cir
mahkama — iddialarinin nizamlanmasi, yaxud
qanaatbaxs hallina ~varilmas!' icin _verilan
mablaglar; Podratginin Qarazli sahlankarligi ila
bagli hallar istisna olmaqla.

Risumlar va vergilar

Hékumat organlarinin tutdugum (Manfaat vergisi
istisna olmaqla) va Podratciya avazi dédanilmayan
bitin Vergilar.

Ofislarin, fahla gasabalarinin va digar obyektlarin /
vasitalarin saxlanmasi

=—_

7

(28)

2.6 Insurance

(a) All premiums for insurance carried for the benefit of
Petroleum Operations, as well as the equivalent amount
of premiums quoted by an independent underwriter for
the risks that are self-insured by Contractor.

(b) All expenditures incurred and paid in the settlement of
any and all losses, claims, damages, judgements and any
other expenses, not recovered from insurance except
where caused by the Wilful Misconduct of Contractor.

2.7 Legal Expenses

All costs or expenses of handling, investigating and settling
litigation or claims arising from Petroleum Operations or
necessary to protect or recover property, including, but not
limited to, lawyers! fees, court costs, cost of investigation of
procuring evidence and amounts paid in settlement or
satisfaction of any such litigation or claims except where
caused by the Wilful Misconduct of Contractor.

2.8 Duties and Taxes

All Taxes imposed by Governmental Authorities (except
Profit Tax) which are not refunded to the Contractor.

2.9 Offices, Camps and Miscellaneous Facilities

2.11

Neft-qaz ameliyyatlarina bilavasita xidmmat edan
Azarbaycan Reespublikasinin hiidudlarinda
yerlasanofislar, bélmalar, fahla qasabalari,
anbarlar, yasayts binalari! va digar obyektlar
vasitalar iigiin xarclanan masreflar va ya fiziki
cahatdan Azarbaycan Respublikasindan kanarda
yerlagan xtsusi layiha qruplarin saxlanmasi va
iskanmasi.

isci hey’atinin ta'limi, texnologiyanin verilmasi

9.8 bandina miivafiq suratda is¢i heyatinin talimi
uzra Taqvim ilinda iki yuz min (200.000) Dollardan
artiq xarclar va Podratcinin texnologiyalarinin
razilasdirilmigs qaydada ARDNS-ya verilmasi_ ila
bagli xarclar.

Enerji tahcizati masraflari

Neft-qaz amoaliyyatiarinin aparilmasi cin istifads
edilan yanacaga, elektrik enerjisina, qizdirici
sistema, su tahcizatina va ya basqa enerji néviarina
cakilan bitin masreaflar.

Rabita vasitalarina masreflar
Rabita va kompiiter sistemlarinin alda edilmasina,
icaraya gétiriilmasina, qurulmasina, istismarina,

tamirina va saxlanmasina ¢akilan masraflar.

Ekoloji programlara masraflar

al

(29)

The cost of maintaining and operating any offices,
sub-offices, camps, warehouses, housing and other facilities
directly serving Petroleum Operations either within the
Republic of Azerbaijan or elsewhere with respect to project
groups which are not physically located within the Republic
of Azerbaijan.

2.10 Training and Technology Transfer

The costs in excess of two hundred thousand (200,000)
Dollars per Calendar Year for the provision of training, in
accordance with Article 9.8, and the costs of agreed
technology transfer from Contractor to SOCAR.

2.11 Energy Expenses

All costs of fuel, electricity, heat, water or other energy used
for Petroleum Operations.

2.12 Communication Charges
The costs of acquiring, leasing, installing, operating,

repairing and maintaining communication systems and
computer systems.

2.13 Environmental Charges
2.14

Neft-qaz amaliyyatian ila alaqadar  ekoloji
programlarin hayata — kecirilmasina gakilan
masraflar, o — ciimladan, lakin bunlarla

mahdudlasrhadan, bu Sazis va tatbiq olunan
hiquqla talab  olunan atraf = miihitin — ilkin
vaziyyatinin éyranilmasi islarina, atraf miuhitin
mihafizasi va tahliikasizlik texnikasi tadrisina,
tahlikesizlik texnikas! va atraf = mihitin
mihafizasinin tamin§ olunmasi wgiin nazarda
tutulan avadanliq va obyektlara, atraf mihitin
mihafizasi va tahlikesizlik texnikasi uzra islara,
cari nazarat proqramlarina, atraf mUuhitin barpasi
tedbirlerins cakilan masraflar (o ciimladan, flora va
faunanin gorunmasina cakilan masreaflar).

Digar xidmatlar

(a) Podratc: Podratc: taraflar va onlarin miivafiq
Ortaq sirkatlari tarafindan kecirilan va Neft-
gaz amoliyyatlarinin aparilmasina dolayisi ila
kémak edan Umumi inzibati-taskilati taminat
tadbirlari ila bagl alava inzibati xercleari
Neft-qaz amaliyyatlari Hesabina aid edir. Bela
yardim, inzibati va hiiquqi isla, maliyya va
vergi masalalari ila, kadr isi ila, ekspert
biliklarinin verilmasi ila va dagiq
miiayyanlasdirilmasi vaya miayyan
layiholera aid edilmasi mimkiin olmayan
geyri-texniki xarakterli digar funksiyalarin
yerina yetirilmasi ila masgul olan heyatin ofis
uzra etdiyi xidmatlarini va bunlarla alaqadar
ofis mmasraflarini ahata edir.

(b) Yuxaridaki (a) bandinda géstarilmis xerclar
Neft-qaz amaliyyatlari ila alaqadar_ illik
macmu xarclara asaslanmis giymatlar dzra
hesaba asagidaki qaydada aid edilacakdir:

masraflari ila

osash

(i) Podratginin
alaqadar:

(30)

The costs of environmental programmes, including, but not
limited to environmental baseline studies, ongoing
monitoring programmes environmental and safety training,
equipment and facilities for protection of safety or the
environment, activities related to environment and safety
required by this Agreement or by applicable law and
remedial work undertaken with respect to Petroleum
Operations (including but not limited to costs incurred to
sustain flora and fauna).

2.14 Other Services

(a) Contractor shall charge an administrative overhead to
the Petroleum Operations Account, covering general
administrative support provided by Contractor
Parties and their Affiliates for the indirect benefit of
Petroleum Operations. Such support shall include the
services and related office costs of personnel
performing administrative, legal, treasury, tax and
employee relations, provision of expertise and other
non-technical functions, which cannot be specifically
identified or attributed to particular projects.

(b) The charge under (a) above shall be charged at rates
on total annual expenditures attributable to Petroleum
Operations as follows:

(i) With respect to Contractor's Capital Costs:
(ii)

Taqvim ili arzinda ilk on bes milyon
(15000000) Dollar iigiin - tig (3) faiz.

Taqvim ili arzinda on bes milyon
(15000000) Dollar va otuz milyon
(30000000) Dollar hiidudlan daxilinda
mablag ttn - iki (2) faiz.

Taqvim ili arzinda otuz milyon
(30000000) Dollardan artiq mablag
uciin: - bir (1) faiz.

Podratginin Omaliyyat masreflari ile
alaqadar:

Taqvim ili arzinda bir yarim (1.5)
faizdan ibarat sabit daraca.

ii)

For the first Dollars fifleen million
(15,000,000) per Calendar Year - three (3)
percent;

For the amount between Dollars fifteen
million (15,000,000) and Dollars _ thirty
million (30,000,000) per Calendar Year — two
(2) percent;

For the amount in excess of Dollars thirty
million (30,000,000) per Calendar Year — one
(1) percent.

With respect to Contractor's Operating Costs:

A flat rate of one and a half (1.5) percent per
Calendar Year.

(c) For the purposes of Cost Recovery, the charge under
Article 2.14(a) of this Accounting Procedure shall be
computed at the end of each Calendar Quarter and shall
become Cost Recoverable from the following Calendar
Quarter.

(c) Masreflarin avazinin 6danilmasi maqsadila, bu
Hesablanma Prosedurunun 2.14 _ bandina
asasen ¢ixilma har Taqvim riibiintin sonuna
hesablanmalidir va névbati Taqvim riibiindan
etibaran Ovazi édanilmali olmalidir.

2.15 Maliyyalasdirma masroflari va faizlar 2.15 Finance Costs and Interest

Butiin Maliyyalasdrma masreflari. All Finance Costs.

2.16 Digar xarclar 2.16 Other Expenditures

—)

GB)
Neft-qaz amoliyyatiarinin (Quvwayaminma
tarixinadak olan digar faaliyyat néviari daxil
edilmakla) laziminca va dtizgiin aparilmasi uciin
Podratginin va onun Ortaq sgirkatlarinin (onlar
Subpodratc! kimi faaliyyat géstarmirlarsa)
cakdiklari va  avwalki middaalarda nazarda
tutulmayan, na da ahata edilmayan bitin digar
xerclar. Bu xarclara Kontrakt sahasina huiqualarin
alda edilmasi va saxlanmasi iiciin, yaxud Neft-qaz
amoliyyatlarinin aparilmasi, hame¢inin Fondlarin
lagvi va barpasi, o ciimladan 17.3 va 17.4
bandlarina uygun suratda Lagvetma islari fonduna

haqlarin édanilmasi cin talab olunan, takin
bunlarla| mahdudlasmayan, har-hansi xerclar
daxildir.

Kreditlar

Podratg! asagidaki amaliyyatlardan galan xalis qaliri
Neft-qaz amaliyyatlari Hesabina kredit kecirir:

(a)

(b)

(co)

Sigorta edilmis amaliyyatlar va ya amlak barasinda
iddialarin verildiyi va géstarilmis ameliyyatlar va
amlak iizra sigorta mikafatlarinin Neft-qaz
amaliyyatlari hesabina aid edildiyi hallarda Neft-
qaz amoliyyatlar) ila alaqedar har hans! ugurlu
siGorta iddiasi tizra alinmis xalis qaliri.

Masraflari gqabaqcadan Neft-qaz amoliyyatlar
hesabina aid edildiyi Materiallar va avadanliq
qusurlu olduqda, Podratcinin
tachizatgi/istehsalcilardan (yaxud onlarin

agentlarindan) aldigi har cir tanzimlama mablagi.

Neft-qaz ameliyyatlarinda istifada edilan amlakin
satisindan alda edilmis xalis galiri, o sartla ki, bela
amlakin dayari qabaqcadan Neft-qaz amaliyyatlari
hesabina édanilmisdir.

any

(32)

Any other expenditures not covered or dealt with in the
foregoing provisions which are incurred by Contractor and
its Affiliates (except when acting as Sub-contractor) for the
necessary and proper conduct of Petroleum Operations
(including other activities prior to the Effective Date). These
shall include but not be limited to any expenditures
necessary to acquire and maintain rights to the Contract
Area or to implement Petroleum Operations, costs for
decommissioning (abandonment) and reclamation of Assets
including payment to Abandonment Funds as referred in
Articles 17.3 and 17.4

Credits

Contractor shall credit to the Petroleum Operations Account the
net proceeds of the following transactions:

(a)

(b)

(©)

The net proceeds of any successful insurance claim in
connection with Petroleum Operations where the claim is
with respect to operations or assets which were insured
and where the insurance premium with respect thereto
has been charged to the Petroleum Operations Account.

Any adjustments received by Contractor from the
suppliers/manufacturers (or their agents) in connection
with defective Material and Equipment, the cost of which
was previously charged by Contractor to the Petroleum
Operations Account.

The net proceeds of sale on disposal of assets used in
Petroleum Operations, provided the cost of such assets
was previously charged to the Petroleum Operations
Account.
(d)

Sazisin
obyektlardan

olaraq,
Uciincil

12-ci Maddasina  uygun
istifada etdiklarina géra

taraflardan va/yaxud ARDNS-dan alinan xalis

galiri

4. Materiallar va avadanliq

4.1

4.2

(a)

(b)

(

Satis

Satinalmalar

Satin alinmis_ Materiallar va avadanliq
Podratginin qoydugu maya dayari uzra
hesablanir ("Maya deayari"). Maya dayerina,

mahdudiyyat gqoyulmadan  maddi-texniki
tahcizat  xerclari, nagliyyat masreflari,
risumlar, lisenziya yigimlari va édanilan

vergilar daxil edilir.

Har hans! Podratg! tarafa maxsus olan va
Neft-qaz amaliyyatlan ila alagadar istifada

olunmaq icin Podratgiya verilan yeni
Materiallar va avadanliq yeni avadanligin
satin alinmasinin yuxaridaki (a) bandina
miivafiq suratda miayyenlasdirilan Maya

dayari ila qiymatlandirilir. istifada olunmus
onlardan istifada daracasina uygun giymat
uzra qiymatlandirilir, lakin bu gq iymat sat in
alinan’ yeni avadanligin ilkin § qiymatinin
yetmis bes (75) faizindan artiq olmamalidir.

Umumaabuledilmis mithasibat ugotu
usullarina mivafiq olaraq Nezarat edilan kimi
tasnif olunmayan Materiallar va avadanliqlar
yuz (100) faizlik asaslarla Omaliyyat
masreflarina aid edilir.

(33)

(@)

The net proceeds actually received from Third Parties
and/or SOCAR in re:

ect of the use of facilities pursuant

to Article 12 of the Agreement.

4, Material And Equipment

4.1 Acquisitions

(@)

(b)

Material and Equipment purchased shall be
charged at net cost (“Net Cost”) incurred by
Contractor. Net Cost shall include, but shall not be
limited to, such items as procurement cost,
transportation, duties, license fees and applicable
taxes.

New Material and Equipment owned by any of the
Contractor Parties or any of their respective
Affiliates and transferred to Contractor for use in
connection with Petroleum Operations shall be
priced at new purchase Net Cost determined in
accordance with (a) above. Used Material and
Equipment shall be priced at a value commensurate
with its use, provided however that this price shall
not exceed seventy five (75) percent of the new
purchase Net Cost of such equipment.

Material and Equipment not classified as
Controllable Material under Accepted Accounting
Practices shall be charged one hundred (100)
percent to Operating Costs.

4.2 Disposal
4.3

12.3 bandinin middaalarini nazara alaraq, Podratg)
lazumsuz saydigl, Neft-qaz amaliyyatlar
Hesabinda dayari ik yiiz alli min (250000) Dollar
va ya bundan artiq dayarlandirilan materiallarin va
avadanligin satilmasini taklif etdiyi haqqinda
Rahbar komitaya ma’lumat varmakla onlari satmaq
hiiququna malikdir.

inventarlasdirma

Podratc. Nazarat altinda’ olan bitin
materiallar! vaxtasiri inventarlasdirir. Podratci
inventarlasdirma kecirmak niyyatinda oldugu
barada altmis (60) giin awal yazili bildiris
verir ki, onun_ kecirilmasind) ARDNS-nin
istirak etmak imkani olsun.
inventarlasdirmada ARDNS nimayandlarinin
olmamasi o demakdir ki, ARDNS Podratginin
kecirdiyi invetarlasdirmant qabul edir.

(a)

naticalari Neft-qaz
ameliyyatiary hesabi ila — tutusdurulur.
Taraflarin  tealablarina miivafiq  suratda
Podratcgi inventarlasdirmaya dair hesabat
asasinda Neft-qaz amoaliyyatlari hesabinda
inventar ehtiyatlarina diizalis edir.

(b) — inventarlasdirmanin

5.  Mihasibat hesabatlari

5.1

5.2

Rublikk hesabatlar

Har Taqvim riibiindan sonra an geci qirx bes (45)
giin arzinda Podratci ARDNS-ya avwalki Taqvim
Ribiina = Neft-qaz  dmaliyyatlarina  — cakilmis
masreflari_ miivafiq biidcalarla miiqayisa etmaya
imkan veran formada hesabat taqdim  edir.
Faaliyyatin iki va ya daha cox névii iciin timumi
olan masrefla onlarin arasinda —_adalatli
mitanasiblikla boliisdirtlir.

illik hesabatlar

hy

(34)

43

Subject to Article 12.3 Contractor shall have the right to
dispose of Material and Equipment it deems to be surplus
and shall advise the Steering Committee of any proposed
disposal having a value in the Petroleum Operations
Account of two hundred and fifty thousand (250,000)
Dollars or more.

Inventories
(a) Periodic inventories shall be taken by Contractor of
all Controllable Material. Contractor shall give
sixty (60) days written notice of its intention to
take such physical inventory to allow SOCAR to
be represented. Failure of SOCAR to be
represented shall bind SOCAR to accept the
inventory taken by Contractor.

Reconciliation of inventory with the Petroleum
Operations Account shall be made. Inventory
adjustments shall be made by Contractor to the
Petroleum Operations Account, based on the
inventory report as required by the Parties.

(b)

5. Accounting Reports

5.1

§.2

Quarterly Reports

Not later than forty five (45) days after the end of each
Calendar Quarter, Contractor shall supply to SOCAR a
Calendar Quarter report reviewing Petroleum Costs,
incurred during the preceding Calendar Quarter, in a
form which permits their comparison with the
corresponding budgets. Costs which are common to two
or more activities shall be allocated in an equitable
manner.

Annual Reports
5.3.

Har Taqvim ilinin birinci Taqvim riibii arzida
Podratg¢! awalki Taqvim ili arzinda cakilmis Neft-
qaz amaliyyatlar! masraflari barada ARDNS-ya illik
hesabat taqdim edir.

Masraflarin ddanilmasi va Manfaat
karbohidrogenlarinin _b6liisdiirtilmasi__ barada
hesabatlar

Sanaye hasilatinin baslanma tarixi aid oldugu
Taqvim Riibii qurtardiqdan sonra an geci qirx bes
(45) giin arzinda va har sonraki Taqvim Ribu
qurtardiqdan sonra an geci qirx bes (45) giin
arzinda Podratci Masreflarinin avazinin Gdanilmasi
barada Taqvim riibii Hesabatina va Manfaat
karbohidrogenlarinin —béliisdiirilmasi — barada
Taqvim ribi Hesabatina asagidaki malumatlari
ahata edarak ARDNS-ya taqdim edir:

(a) Owalki Taqvim rubii baslananadak
édanilmamis Omaliyyat masraflari va sash
masrefiar;

(b) Hamin awoalki Taqvim  riibi arzinda
yuxaridaki 1.2 bandinds nezerda tutuldugu
kimi, Kassa_ prinsipi asasinda  cakilmis
Omoaliyyat masraflari va Osasli masraflar;

(Cc) Masreflarin 6danilmasi dciin awalki Taqvim
rib arzinda Podratginin§ yola_ saldigi
Karbohidrogenlarin dayari va hacmi;

(d) Odanilmamis, lakin édanilmakdan étrii
sonraki Taqvim rublirina kecirilmis
Omaliyyat masreaflari va dsasli masraflar;

(35)

5.3.

During the first Calendar Quarter of each Calendar Year
Contractor shall supply to SOCAR an annual report of all
Petroleum Costs incurred during the preceding Calendar
Year.

Cost Recovery And Profit Petroleum Reports

Not later than forty five (45) days after the end of the
Calendar Quarter in which the Commencement Date of
Commercial Production occurs, and not later than forty
five (45) days after the end of each succeeding Calendar
Quarter, Contractor shall supply to SOCAR a Calendar
Quarter Cost Recovery report and Calendar Quarter
Profit Petroleum division report showing:

(a) Unrecovered Operating Costs and Capital Costs
as at the beginning of the preceding Calendar
Quarter;

(b) Operating Costs and Capital Costs incurred
during such preceding Calendar Quarter based on
the Cash Basis principle in accordance with
paragraph 1.2 above;

(c) The value and volume of Cost Recovery
Petroleum lifted by Contractor during the
preceding Calendar Quarter;

(d) Unrecovered Operating Costs and Capital Costs
carried forward for recovery in succeeding
Calendar Quarters;
(e)

(f)

(i) gixarilmis Karbohidrogenlarin, (ii) Neft-
gaz  amaliyyatlarinda  istifada olunmus
Karbohidrogenlarin, (iii) yola salinmaq dicgiin
hazir olan Karbohidrogenlarin va (iv) awalki
Taqvm ribiiniin axirinadak Taraflarin faktiki
yola saldiglari Karbohidrogenlarin hacmi;

Podratcinin tarkibindaki Podratci taraflar va
ARDNS Uuciin’ awalki rubiinda
ayrilmis Manfaat karbohidrogenlari.

Taqvim

an

G6)

(©)

)

The volume of (i) Petroleum produced, (ii)
Petroleum used in Petroleum Operations, (iii)
Petroleum available for lifting and (iv) Petroleum
actually lifted by the Parties, as at the end of the
preceding Calendar Quarter;

Profit Petroleum allocated to each of the
Contractor Parties constituting Contractor, and
SOCAR, during the preceding Calendar Quarter.
OBLAVo 4

PODRATCI TOROFIN OSAS ANA SIRKOTININ
VERDIYI Ta’MINATIN NUMUN@Si

OSAS ANA SIRKOTIN TOMINATI

Kima: Azarbaycan Respubliikasinin Déviat Neft Sirketi
Azarbaycan Respubliikas)
Baki sahari, Az 1000 Neftcilar Prospekti 73
[Tarix]
Canablar,

AZORBAYCAN ~ BAHAR YATAGI Va QUM-DO8NIZ YATAGI
DAXIL OLDUGU BLOK

Biz Xezer danizin Azarbaycan sektorunda Bahar yataginin va
Qum-Daniz yataginin daxil oldugu blokun  kasfiyyati,
barpasi, islanmasi va hasilatin pay bdlgiisi haqqinda dair
Azarbaycan Respublikasi! Dévlat Neft Sirkati, BAHAR ENERCi
LIMITED v a ARDNS-nin Ortaq Neft Sirkati arasinda ___
~-.-.._ 2009-cu ilda imzalanmis Sazisa (“Sazis“) asaslaniriq.

[ Jasas sahib-benefisiari kimi [ } bununla
taminat verir ki, [ et ] Sazisa miivafig
suratda bitin éhdaliklarini, maliyya va digar 6hdaliklarini
yerina yetirmasi iigiin zaruri olan pul vasaiti ila [ ]
tamin edacakdir. Bu Osas ana sirkatinin taminati Sazisin
Quvwvayaminma tarixindan etibaran qiivwvaya minir.

Bu Osas ana sirkatin taminati asasinda ddanislari [ ]
yalniz [ ] tarafindan pozuntu fakti Sazisa miivafiq
suratda arbitraj qararina géra [ ] xeyrina olmadigi
miayyan edildikdan va qararin surati [ ] taqdim

olunduqdan sonra aparir.
—4

(37)

APPENDIX 4

FORM OF CONTRACTOR PARTY'S ULTIMATE PARENT
COMPANY GUARANTEE

ULTIMATE PARENT COMPANY GUARANTEE

To: State Oil Company of the Republic of Azerbaijan
Republic of Azerbaijan
Baku AZ 1000 Neftchilar Prospecti 73
[Date]
Gentlemen,

AZERBAIJAN — BLOCK INCLUDING THE BAHAR FIELD
AND GUM-DENIZ FIELD

We refer to the Agreement on the Exploration, Rehabilitation,
Development and Production Sharing for the Block including the
Bahar Field and Gum-Deniz Field in the Azerbaijan Sector of the
Caspian Sea (the "Agreement") signed on _2009 between the
State Oil Company of the Republic of Azerbaijan, BAHAR ENERGY
LIMITED and SOCAR Oil Affiliate.

[ ] being the ultimate beneficial owner of [ J] hereby
guarantees that [ ] will provide [ ] with all funds
necessary for [ ] to fulfil all of its obligations, financial or
otherwise, under the Agreement. This Ultimate Parent Company
Guarantee shall enter into force as from the Effective Date of the
Agreement.

Payment under this Ultimate Parent Company Guarantee shall be
made by [ ] only after a default by [ ] under the
Agreement has been established pursuant to an arbitration award
against [ | and a copy of the award to support the claim has
been submitted to [ |.

+
Hazirki Osas ana sirkatin taminati Sazisin 26.1 bandin
middaalari ila nazarda tutulan hiiqugla tanzimlanir va sarh
edilir. Hazirki sas ana sirkatin taminati ila alaqadar her cir
mibahisalar arbitraj qaydasinda, Sazisda nazerda tutulan
yerda va eyni tarzda hall edilir.

Hérmatla,

[ ]

adindan

a ||

G8)

This Ultimate Parent Company Guarantee shall be governed and
interpreted under the applicable law provision in Article 26.1 of the
Agreement. Any dispute under this Ultimate Parent Company
Guarantee shall be resolved by arbitration in the same place and
manner as provided in the Agreement.

Yours faithfully,

for and on behalf of
[ ]
SLAVS 5

AZORBAYCAN RESPUBLIKASI HOKUMOTININ
TeMINATI Vo OHDALIKLORI

Kima:

BAHAR ENERCI LIMITED

Canablar,

AZORBAYCAN - BAHAR YATAGI Va QUM-D@NiZ YATAGI
DAXiL OLDUGU BLOK

Biz, Azarbaycan Respublikasinin Hékumati (“Hoékumat"), bir
tarafdan Hékumata maxsus va onun yurisdiksiyasinda olan
Azarbaycan Respublikas: Dévlat Neft Sirkati (“ARDNS“) va
digar tarafdan, BAHAR ENERCi LIMITED (“BAHAR ENERCi") va
ARDNS-in Ortaq Neft Sirkati (‘ONS“), (BAHAR ENERCI va
ONS birlikda “Podratci* kimi ¢ixis edirlar) arasinda Xazer
danizin Azarbaycan sektorunda Bahar yataginin va Qum-
Daniz yataginin daxil oldugu blokun kasfiyyati, barpasi,
iskanmasi va hasilatin pay bélgust haqqinda
2009-cu ilda baglanmis Sazisla (“Sazis*) tanis olduq.

Hékumeat bununla ta’minat verir, Shdasina gétiriir va
ayriliqda her Podratcgi tarafla asagidakilar barasinda
raziliga galir:

1. H6ékumat bununla ta’minat verir:

(a) Sazisa asasan ARDNS$-nin Podratciya verdiyi va ya

veracayi hiiquqlara; va

a

APPENDIX 5

GUARANTEE AND UNDERTAKING
OF THE GOVERNMENT OF THE REPUBLIC OF
AZERBAIJAN

To:

BAHAR ENERGY LIMITED

Gentlemen,

AZERBAIJAN —- BLOCK INCLUDING THE BAHAR FIELD
AND GUM-DENIZ FIELD

We the Government of the Republic of Azerbaijan (the
"Government") have full knowledge of the Agreement on the
Exploration, Rehabilitation, Development and Production Sharing of
the Block Including the Bahar Field and Gum-Deniz Field in the
Azerbaijan Sector of the Caspian Sea ("Agreement") signed on the
day of , 2009 between the State Oil Company of the
Republic of Azerbaijan ("SOCAR"), being a company under the
jurisdiction of and owned by the Government, of the First Part, and
BAHAR ENERGY LIMITED (“BAHAR ENERGY”), and SOCAR
Oil Affiliate ("SOA") (BAHAR ENERGY and SOA. together
constituting "Contractor") of the Second Part.

The Government hereby guarantees, undertakes and agrees as to each
Contractor Party severally as follows:

i, The Government hereby guarantees:

(a) those rights granted or to be granted by SOCAR to

Contractor under the Agreement; and
(b)

©

(d)

Sazisa asasan ARDNS-nin g6tiirdiiyi vo ya
gotiiracayi Shdaliklara; va

ARDNS Podratgiya Sazisda nezarda_ tutulan
hiiquqlart va manafelari vermaya bitiinlikla vakil
edilmisdir; va

Hdkumat Sazisin qlivvada oldugu bitin miiddat
arzinda Sazig Uzra Podratginin hiiquqlarini va
manafelarini har hansi sakilda azaldan, pozan, lagv
edan va ya mahdudlasdiran har hans: migavilalara,
hdkumatlararas! sazislara va ya har hansi basqa
razilasmalara getmayacakdir; habela Hokumatin
baglaya bilacayi va Kontrakt sahasina va/yaxud
Sazis Uizra Podratginin hiiquglarina va manafelarina
har hansi sakilda aid olan har hans migavilalar,
hokumatlararas! sazislar va ya har hans! basqa
razilasmalar Sazisa géra Podratginin hiqualarini va
manafelarini nazara alan va saxlayan, agiq ifada
olunan miiddeaalari ahata edir; va

a

(40)

(b)

(©)

(a)

those obligations undertaken or to be undertaken by
SOCAR under the Agreement; and

that SOCAR has full authority to grant the rights and
interests to Contractor as provided in the Agreement; and

that the Government shall at no time during the entire
duration of the Agreement enter into any treaties,
intergovernmental agreements or any other arrangements
which would, in any manner, diminish, infringe upon,
nullify or derogate from the rights and interests of
Contractor under the Agreement; and that any treaties,
intergovernmental agreements and any other
arrangements which the Government might enter into
which would in any way concern the Contract Area
and/or Contractor's rights and interests under the
Agreement will include an express recognition and
preservation of the rights and interests of Contractor
under the Agreement; and
(e)

Podratgi taraflarin he¢ bir hiiququ, manafeyi va ya
amlaki Azerbaycan Respublikasinin har hansi
hakimiyyat organlarinin har hanst  harakatlari
naticasinda qasb edila bilmaz, millilasdirila bilmaz
va ya basqa sakilda ézfa tarafdan
manimsalasdirilsa bilmaz. Lakin Taminatin§ ve
Ohdaliklarin (‘Hékiimatin taminat*) middaalarina
baxmayaraq, Podratc! tarafin har hans! hiiqualari,
manafelari va ya amlaki (o ciimladan islanmamis
ehtiyatlarl) gasb edilarsa, millilasdirilarsa va ya
basqa sakilda 6zga tarafdan manimsalasdirilsa,
Hékumat alverisli konyunktura saraitinda aqdda
marag) olan alicinin va saticinn movcudlugu sarti
ila nagd pulun diskontlasdirilmis axint metodunu
tatbiq etmakla Podratciya mévcud mUiassisanin tam
bazar deyeri iizra Dollarla tam hecmda darhal
kompensasiya_ verilmasini tamin  edacakdir
alverissiz saraitda va bela bir saraitin naticasinda
Podratc tarafin 6z hUqualarindan, monafelarindan
va amlakindan mahrum olmasina -baxmayaraq.
Hoékumat agagidaki 4-cii bandda  nazarda
tutuldugu kimi, arbitra) mahkemasinin ixtiyarina
tabe olacaqdir; ham da bu sanadin prinsiplarina
uygun olaraq, har bu ciir Podratg¢! tarafin géstarilan
haiquqlarinin§ manafelarinin, va amlakinin tam
bazar dayarini giymatlandirmak t¢iin motabar
beynalxalq niifuza malik sarmaya bank tayin
edacakdir; va

Sazisin qiitwada oldugu va har hansi miiddata
uzadildigi vaxt arzinda Podratcidan savay! heg bir
basqa tarafa Sazisda nazarda tutulan konkret hallar
istisna olmaqla, Kontrakt saheasinda neinki
Karbohidrogenlar ehtiyatlarinin —_kasfiyyatt va
iskanmasi hiiquqlar! verilmayacek, elaca da bela
hiiqugiarin verilmasina imkan yaradilmayacaqdir;
va

yy

(©)

(

that none of the Contractor Party's rights, interests or
property shall be expropriated, nationalised or otherwise
taken by on of any act of any authority of the

Republic of Azerbaijan. In the event, however, that,
notwithstanding the provisions of this Guarantee and
Undertaking ("Government Guarantee"), any such
expropriation, nationalisation or other taking of any of
the Contractor Party's rights, interests or property
(including undeveloped reserves) occurs, the
Government shall provide full and prompt compensation
in Dollars at the full market value determined on the
basis of a going concern utilising the discounted cash
flow method, assuming a willing buyer and a willing
seller in a non-hostile environment and disregarding the
unfavourable circumstances under which or following
which such Contractor Party has been deprived of its
rights, interests or property. The Government shall
submit itself to the jurisdiction of the arbitration panel as
provided in Paragraph 4 below and the arbitration panel
shall select an investment bank of good international
reputation for the purpose of appraising the full market
value of said rights, interests and property of each such
Contractor Party on the principles stated herein; and

that no grant of rights to explore for and develop
Petroleum reserves in the Contract Area shall be given or
permitted to be given to any parties other than Contractor
during the term of the Agreement and any extensions
thereof, except as otherwise expressly provided in the
Agreement; and

.
(g) Sazisin azarbaycanca matninin bitin middaalari
Sazisin ingilisca matninin bitin miiddaalarinin
mea’nasini daqiq ifada edir.

Bundan alava, Hékumat razilasir va Ghdasina gétiriir ki,
6zinin  salahiyyatlari htdudlarinda Sazisa va bu
Hokiimatin Taminata gdre Podratgiya, Podratginin Ortaq
sirkatlarina va  onlarin§ Subpodratcilarina,  habela
Omoaliyyat sirketina va Podratcinin bu sazisa asasen
yaratdigi her hans: hiiqugi sexsaver ilen bitin

hiiquaqlarin, imtiyazlarin va giizastlarin tam hiiquqi
quwasini va tasir géstarmasini tamin etmak magsadila
Sazisi va Hékiimatin taminatt ganun — saviyyasina
qaldirmaq_ iigin) = darhal = qanunvericilik — tadbirlari
goracakdir; o ciimladan:

(a) Sazisin middaalarina uygun olarag, Podratciya

Neft-qaz amoliyyatlari aparmaq, 6z hiiquglarindan
istifada etmak ve ohdaliklarini yerina yetirmak

uciin lazim olan bitin lisenziyalari, icazaleri,
tasdiqnamalari, bayanma sanadlarini va
salahiyyatlari istar Azarbaycan Respublikasinin

HOokumati adindan, istarsa da onun nazirliklari va
ya basqa rasmi organlari adindan Podratgiya
veracakdir; va

(b)  Podratgiya bitin zaruri lisenziyalari, icazalari va
bayanma sanadlarini, gomrik icazalarini, vizalari,
yasayig icazalerini, araziya daxil olmaq tictin
lisenziyalari, idxal va ixrac lisenziyalarini, hamginin
bank hesablari agcmag, amakdaslardan Otrii is
otaqlart va manzillar icaraya gotdirmak va ya almagq,
rabita vasitalarindan istifada etmak hiiquglari va
Neft-qaz amoaliyyatlarint samarali sakilda hayata
kecirmak iiciin vacib sayila bilan buna banzar
basqa hiiqualari veracakdir; va

(42)

(g) _ that all of the provisions in the Azeri language version of
the Agreement accurately convey the same meaning as
all of the provisions set forth in the English language
version of the Agreement.

In addition the Government agrees and undertakes that within
the framework of its authority all measures will be taken
forthwith to enact the Agreement and this Government
Guarantee into law so as to ensure that all rights, privileges and
exemptions granted under the Agreement and this Government
Guarantee to Contractor, Contractor's Affiliates and their Sub-
contractors, as well as the Operating Company and any other
entity established by Contractor pursuant to the Agreement,
have full legal force and effect, and in particular:

(a) to provide Contractor with the necessary licenses,
permits and approvals, permissions and authorisations
whether from the Government, its ministries or other
official bodies in the Republic of Azerbaijan, required by
Contractor to enable it to carry out Petroleum Operations,
exercise its rights and fulfil its obligations in accordance
with the provisions of the Agreement; and

(b) to provide Contractor with the necessary licenses,
permits and approvals, customs clearances, visas,
residence permits, licenses to enter land and import and
export licenses, as well as the right to open bank
accounts, lease or acquire office space and employee
accommodation, operate communication facilities and to
do all other such matters as may be necessary for
efficient implementation of the Petroleum Operations;
and

a?
(d)

Saziga uygun olarag, Podratginin Azarbaycan
Respublikasinda 6z  Karbohidrogenlar —payini
nagletmasina, emal va ixrac uzra bitin zaruri
obyektlardan va infrastrukturdan, hamcinin Neft-
gaz amaliyyatlari tigiin Podratciya garak olan
torpaq sahalarindan istifada etmasina taminat
veracakdir; ham da Hékumata maxsus olan va ya
onun neazarati altinda olan (bela bir nazaratin
ARDNS vasitasila hayata kegirildiyi hallar istisna

olmaqla) bu ciir har hans!  obyektlardan,
infrastrukturdan, yaxud torpaq — sahalarindan
istifada imkani Podratgiya bela obyektlarin va

infrastrukturun kommersiya cahatdan mistadil
olan har hans digar diriist istifadacisina verilan va
ya onunla razilasdirilan an sarfali sartlardan heg da
az sarfali olmayan sartlarla verilmalidir; va

Podratginin Azarbaycan Respublikasinda basqa
obyektlarla yanasi, tikinti va istehsal igiin sahil
avadanligindan va qurgularindan, —_ tachizat
bazalarindan va = gamilarindan, anbarlardan,
noqletma vasitalarindan, mallardan va
xidmatlardan istifada etmak imkani temin
etmakdan trii miistagil suratda Azarbaycan
Respublikasinin digar hakimiyyat orqanlari va ya
Uciinci’ teraflar ila birlikda mimkiin - saylari
géstaracakdir; ham da Podratcya bu imkan bela
obyektlarin va xidmatlarin kommersiya cahatdan
miistaqil olan har hansi digar istifadacisina verilan
va ya onunla razilasdirilan an sarfali sartlardan he¢
da az sarfali olmayan sartlarla va bela obyektlarin
va xidmatlarin keyfiyyatind va samarasind uygun
galan giymatlarla verilmalidir; hamin giymatlar he¢
bir saraitda bu ciir obyektlar va xidmatlar ugiin
Azarbaycan Respublikasinin hiidudlarindan
kanarda istinlik taskil edan beynalxalq bazar
qiymatlarindan 6tiib kecmamailidir; va

iv
—_

(43)

(c)

(@)

to ensure that Contractor has, in accordance with the
Agreement, access for its share of Petroleum to all
necessary transportation, treatment and export facilities
and infrastructure in the Republic of Azerbaijan, as well
as access to land required by Contractor for Petroleum
Operations, and that such access to any such facilities,
infrastructure or land owned or controlled by the
Government (other than through SOCAR) is on terms no
less favourable to Contractor than the best terms granted
or agreed with any other bona fide arm's length user of
such facilities and infrastructure; and

to use its best endeavours, whether itself, or with other
Azerbaijan authorities or Third Parties, to ensure that
Contractor has access to, inter alia, onshore construction
and fabrication facilities, supply bases, warehousing,
means of transportation, goods and services in the
Republic of Azerbaijan, and that such access is on terms
no less favourable to Contractor than the best terms
granted to or agreed with any other bona fide arm's
length user of such facilities and services, and at rates
commensurate with the quality and efficiency of such
facilities and services, which shall in no circumstances
exceed prevailing international market rates for such
facilities and services outside the Republic of Azerbaijan;
and
(e)

()

Podratcinin N eft-qaz amaliyyatlari aparmaq uctin
Azarbaycan Respublikas! arazisinin hiidudlarindan
kanarda asasli olaraq zaruri saydigi hiqualari,
imtiyazlart, icazalari, tasdiqnamaleri, orqanlarla va
yurisdiksiyalarla basqa razilasmalari alda etmasina
kémak etmakdan 6trii mistagil suratda va ya
Azarbaycan Respublikasinin digar hakimiyyat
organlari va ya Uciincii taraflar ila birlikda mumkin
saylari gdstaracakdir. Bela razilagmalar ixrac boru
kamari Uzerinda hiiquglari, kecid hiiquqlari va
islatma huquqlari, Kontrakt sahasinda cixarilmis va
toplanmis Karbohidrogenlarin, hamcinin
Azearbaycan Respublikasi arazisina gatirilan va ya
Azarbaycan Respublikas: arazisindan gdndaritan

materiallarin, avadanligin va basqa_ malilarin
bosaldilib-yiklanmasi, saxlanmasi va hamcinin
digar bela yurisdiksiyalarda aparilan Neft-qaz

amoliyyatlari ila bagli déviat vergilarindan, yerli va
basqa_ vergilardan, gémriklardan, rdisumlardan,
6édanclarden, tranzit haglarindan va  basqa
haqlardan va riisumlardan  azadedilma_ kimi
masalalari ahata eda bilacak va yalniz bunlarla
mahdudlasmaq macburi olmayacaqdir; va

obyektlarin lagv edilmasi barada Po dratcinin
ohdaliklarini Sazisda nazarda tutulmus ohdaliklarla
mahdudlasdiracaqdir; xiisusan Podratci har hans
asas fondlari lagv etmak niyyati barada bildiris
gOndarandan sonra ARDNS-nin yiyalandiyi h ar
hansi asas fondlarin lagvi ila alagadar mas’uliyyat
dasimayacaqdir; va

—7\

(44)

(e)

co)

to use its best endeavours, whether itself, with other
Azerbaijan authorities or Third Parties, to assist
Contractor in obtaining such rights, _ privileges,
authorisations, approvals and other agreements from
authorities and jurisdictions outside the territory of the
Republic of Azerbaijan as Contractor shall reasonably
deem necessary for the Petroleum Operations. Such
agreements may include, but need not be limited to, such
matters as export pipeline rights, rights of way and
operation rights, permits and undertakings with respect to
the transhipment, storage or staging of Petroleum
produced and saved from the Contract Area, material
equipment and other supplies destined to or from the
territory of the Republic of Azerbaijan, and exemptions
from national, local and other taxes, duties, levies,
imposts, transit fees, and other fees and charges on
Petroleum Operations being conducted in such other
jurisdictions; and

that the only abandonment obligations of Contractor shall
be as set forth in the Agreement and in particular
Contractor shall have no liability for abandonment of any
fixed assets which have been taken over by SOCAR upon
Contractor's notice of its intention to abandon them; and
(g)

(h)

Sazisda géstarilan, Podratci taraflarin (hamcinin

mivafiq hallarda Ortaq_ girkatlarin, Ugiincii
taraflarin, Omaliyyat sirkatinin, o climladan onlarin
har hans1 birinin amakdaslarinin va

Subpodratcilarinin) Vergilara aid dhdaliklari va bu
vergilardan azadetma hallart bu Sazisda izah
olunan manasi ila kifayatlanacakdir; bu zaman
ARDNS, ya Podratg: teraflarin har birinin
masuliyyat dasidigi Vergilarin mablagi tizra, ya da
Podratg: taraflarin har birinin Vergi qoyulan
manfaati (manfaetlari) izra misayyanlasdirilan har
hans vasait va ya digar imtiyazlar (o cimladen,
mahdudiyyat qoyulmmadan,  artiq  verilmis
mablaglardan qaytarmalar, kompensasiyalar, vergi
giizastlari va gixilmalar, 6damalar yaxud har hans
Shdaliklar Gzra Sdamaler va ya azadedilmaler)
Hékumeatden  bilavasita va ya dolayisi ila
almayacaqdir; va

Podratcinin, Sazisda nezerda tutulan bank
ameliyyatlar’ aparmaq va valyuta dayisdirmak
hiiququna amal olunmasini, o ciimladan Podratciya
Karbohidrogenlar ixracindan va/yaxud satisindan
alda etdiyi biittin galiri Azarbaycan Respublikasinda
va ya onun hiidudlarindan kanarda sarbast suratda
saxlamaq, elaca da bunlarin sarbast sarancamcisi
olmaq hiiququ, Neft-qaz omoliyyatian ila bag!
faaliyyatdan alda etdiyi bitin goliri sarbast va
geyri-mahdud = suratda =Podratginin ~—-vatanina
qaytaraq hiiququ verilmasini tamin edacakdir; va

is
— |

(45)

(g)

(hy

that liabilities and exemptions of cach Contractor Party
(and, where relevant, Affiliates, Third Parties and
Operating Company, including employees and Sub-
contractors of any of them) with respect to Taxes shall be
as set out in the Agreement, and SOCAR shall not
receive from the Government any funds or other benefit
(including without limitation any rebate, refund, tax
credit or deduction, payment or discharge of any
obligation) which is determined, directly or indirectly, by
reference either to the amount of Taxes for which any of
the Contractor Parties is liable or by the Taxable Profit(s)
of any of Contractor Parties; and

to ensure the banking and currency exchange rights
provided for in the Agreement, including the granting to
Contractor of the right to freely retain, whether in the
Republic of Azerbaijan or elsewhere, and dispose of all
of Contractor's proceeds from the export and/or sale of
Petroleum, and the free and unfettered right of
repatriation of all proceeds from Contractor's activities in
relation to Petroleum Operations; and
(i) Sazis va H6kUmatin taminat tizra Podratcinin (va ya
onun hiquq varislarinin) alda etdiyi hiqualar va
manafelar Podratginin qabaqcadan raziligi olmadan
dayisdirilmamali, dizaldilmamali va ya
azaldilmamalidir. Azarbaycan Respublikasinin har
hans! migavilasi, hékumatlararas! sazisi, qanunu,
farmani va ya inzibati sarancam! o ciimladan vergi
ganunvericiliyinda, gaydalarda va ya_ inzibati
tacriibada har hansi dayisikliklar daxil olmaqla,
Sazisin va/yaxud Hoékiimatin taminatin
middaalarina uygun galmadikda va ya zidd
oldugda, Sazis va/yaxud Taminat tizra Podratginin
hiiguqlarina va ya manafelarina manfi  tasir
gostardikda Hékumat bunun naticasinda har hansi
manfaatin itirilmasi, iqtisadi searaitin pislasmasi,
zarar va ya itki daymasi miigabilinda Podratciya (va
onun hiiqugq varislarina) kompensasiya 6damelidir.
Sazis va/yaxud Hokiimatin taminat ila bela
migavila, hokumatlararasi sazis, qanun, farman va
ya inzibati sarancam arasinda har hanst ziddiyyati
va ya uy gunsuzlugu tezaradan qaldirmaq u
Hékumat yuxarida sadalanan prinsiplera uygun
olaraq miivafiq tadbirlar géracekdir; va

(0) Hédkumate va ya H6kumat organlarina verilan har
hans! maxfi informasiya va ya ma’lumat barada
meaxfiliyin saxlanmasini ta’min edacakdir; va

ARDNS-nin 6zallasdirilmasi, tadiyya igtidarsizligi, lagv
olunmasi, yenidan taskil edilmasi va ya strukturunda,
yaxud hiiquqi vaziyyatinda har hans: basqa dayisikliklar
bas ver masi Hokumatin bu sanaddan irali galan
6hdaliklarina tasir gostarmir. Hé6kumat Sazisin qiivvada
oldugu biitiin miiddat arzinda ARDNS-nin Sazisdan irali
galan h tiquqiarininv a Ohdaliklerinin buc ir Ohdeliklar
gotirmaya va onlar yerina yetirmaya gadir olan organa
verilmasini daima tamin etmalidir, aks taqdirda ARDNS-
nin Sazisdan irali galan bitin ohdaliklarini Hokumat 6zi
bilavasita yerina yetirmalidir.

—

(46)

(i) that the rights and interest accruing to Contractor (or its
assignees) under the Agreement and the Government
Guarantee shall not be amended, modified or reduced
without the prior consent of Contractor. In the event any
Azerbaijan treaty, intergovernmental agreement, law,
decree or administrative order which contravenes or
conflicts with the provisions of the Agreement and/or this
Government Guarantee or adversely affects the rights or
interests of Contractor thereunder, including any changes
in jurisdiction over the Contract Area, tax legislation,
regulations or administrative practice, then the
Government shall indemnify Contractor (and its
assignees) for any disbenefit, deterioration in economic
circumstances, loss or damages that ensue therefrom. The
Government will take appropriate measures to resolve
promptly in accordance with the foregoing principles any
conflict or anomaly between the Agreement and/or the
Government Guarantee and such treaty,
intergovernmental agreement, decree or
administrative order; and

law,

(j) to ensure observance of confidentiality with regard to any
confidential information or data disclosed to the
Government and Governmental Authorities; and

The privatisation, insolvency, liquidation, reorganisation or any
other change in the structure or legal existence of SOCAR shall
not affect the obligations of the Government hereunder. The
Government shall, throughout the entire duration of the
Agreement, ensure that the rights and obligations of SOCAR
under the Agreement are always vested in and undertaken by an
entity authorised to and capable of performing such obligations,
failing which the Government itself shall perform directly all
such obligations of SOCAR under the Agreement.
Bu Hékiimat taminati ila alaqadar HOkumat va Podratg!
arasinda har hans ixtilaf Sazisda géstarildiyi kimi, eyni
yerda, eyni tarzda va eyni prinsiplara uygun olaraq
arbitraj qay das ila hall edilmalidir. Bela arbitrajin bas
tutmasini, habela arbitrajin har hansi qararinin, hokmu
dayisalmir, har hanst ilkin hiquqi midafia vasitasinin va
ya arbitraj qarart ¢ixarilanadak miiraciat edilan digar
miivaqgati mahkama miidafiasi vasitasinin gati olmasini
va icrasint tamin etmak maqsadi ila Hékumat suveren
immunitet talab etmayea dair bitin hiquqlarindan al
cakir.

Bu Hékiimat taminati ila Podratg! tarafa verilan hiquglar
va manafelar onun har hans: hiiquq varisi va ya milvakkili
ticiin hiiquqi qiivvaya malikdir.

Oger Hékumat va Podrat¢i basqa raziliga galmasalar, bu
Hokiimat taminati imzalandigi giindan qiivweaya minir,
Sazisin qivvada oldugu biitiin miiddat arzinda va bu
Taminat va ya Sazis izra Podratgi taraflardan har hans
birinin aldigi har hansi hiiquqlari hayata kecirmak ticgiin,
lazim galersa, daha uzun miiddat arzinda qitwade qalir
va Sazisa (vaxtasiri dayisdirildiyi sakilda) tatbigq edilir.

Bu Hokumet taminatinda istifada olunan va Sazisda
miayyean edilan sézler va ifadalar Sazisda verilan manani
dasnyir.

Bu Hékumat taminati tatbiq edila bilan hiququn Sazisda
géstarilmis prinsiplarina uygun suratda tanzimlanir va
tafsir olunur.

YUXARIDA DEYILONLORIN TaSDIQi OLARAQ Hékumatin
salahiyyatli nimayandasi bu Hékumat taminati 2009-cu il
eee! ayinin -da/da Baki saharinda imzalamisdir.

AZ3RBAYCAN RESPUBLIKASI HOKUMOTININ
adindan va tapsirigi ila

(47)

4. Any dispute between the Government and Contractor
concerning this Government Guarantee shall be resolved by
arbitration in the same place and manner and in accordance
with the same principles as provided in the Agreement. For the
purposes of allowing such arbitration and enforcement and
execution of any arbitration decision, award, issuance of any
attachment, provisional remedy or other pre-award remedy, the
Government hereby waives all rights to claim sovereign
immunity.

5. The rights and interests accorded to a Contractor Party under
this Government Guarantee shall enure for the benefit of any
successor or assignee of such Contractor Party.

6. | This Government Guarantee shall enter into force upon its
execution and shall, unless the Government and Contractor
agree otherwise, remain in force and apply to the Agreement (as
amended from time to time) for its entire duration and for such
longer time as may be necessary for enforcement of any rights
accruing to any of the Contractor Parties hereunder or under the
Agreement.

7. | Words and phrases used in this Government Guarantee and
which are defined in the Agreement shall have the same
meaning as in the Agreement.

8. This Government Guarantee shall be governed by and
interpreted in accordance with the principles of the applicable
law provisions set out in the Agreement.

IN WITNESS WHEREOF the authorised representative of the
Government has executed this Government Guarantee in Baku on
2009.

For and on behalf of
THE GOVERNMENT OF THE REPUBLIC OF AZERBAIJAN

i
1

OLAVA 6

ARBITRAJ QAYDASI

Bu Sazisda ayrica olaraq basqa sakilda gésterilan
hallardan savayi, ARDNS ila har hans Podratg! taraf va ya
bitiin Podratgi taraflar arasinda meydana cixan, 26.3(a)
bandinin middaalarina asasan Taraflarin xosluqla hall
eda bilmadiklari bitiin mibahisalar, o ciimladan bu
Sazisin etibarliligi, tafsiri, iddia qiivvasina malik olmasi
va ya pozulmasi ila bagli her hans! mibahisalarin
mahdudiyyat goyulmadan hamisi Tareflarin yekdil
gararina asasan tak arbitr tarafindan va ya arbitraj
qaydasinda miibahisanin baxilmasi uzra miuraciatin
taqdim edilmasindan sonra otuz (30) giin arzinda bela
yekdil qarara gala bilmadikda 15 Dekabr 1976-ci il
tarixinds qabul olunmus va vaxtasir. UNCITRAL
tarafindan ona dayisikliklar edilmis Birlasmis Millatlar
Taskilatinin Beynalxalq Ticarat Qanunu dizra Komissiyas!
Arbitraj qaydalarina - UNCITRAL (“Qaydalar") uygun
suratda ic (3) arbitrdan ibarat komissiya tarefindan gati
tanzimlanir. Qaydalarda baxilan masalalarin va ya
vaziyyatlarin har hansi birina tatbiq edilmali miiddaalar
yoxdursa, arbitraj bela masalanin tanzimlanmasi Uciin 6z
iisul ve qaydalarim: miiayyen edir va bu yolla goyulmus
har hans qaydalar bundan sonra Qaydalarin bir hissasi
sayilir. Bela bir arbitrajin bas tutmasini, hameinin
arbitrajin har hanst bir qararinin, rayinin, amlaka qoyulan
habsin, har hans ilkin mahkema middafiasi vasitasinin va
ya arbitraj qararindan avwelki digar hiiquqi midafia
vasitasinin macburi suratda hayata kecirilmasini va
icrasint tamin etmak magsadila Taraflardan har biri
immunitet hiiququ, o ctimladen, lakin bununla
mahdudlasmadan, suveren immunitet hiququ barada
biitiin va har ciir bayanatlardan imtina edir.

ig

— |

(48)

Vl

APPENDIX 6

ARBITRATION PROCEDURE.

Except as otherwise provided in this Agreement, all disputes
arising between SOCAR and any or all of the Contractor
Parties, including without limitation, any dispute as to the
validity, construction, enforceability or breach of this
Agreement, which are not amicably resolved by the Parties in
accordance with the provisions of Article 26.3(a) shall be
finally settled by a sole arbitrator appointed by the unanimous
decision of the Parties or, in the absence of such unanimous
decision within thirty (30) days of a submission of the request
for arbitration, by a panel of three (3) arbitrators under the
Arbitration Rules of The United Nations Commission on
International Trade Law known as UNCITRAL (the "Rules")
adopted on 15 December 1976 as amended by UNCITRAL
from time to time. In the event the Rules fail to make provision
for any matter or situation the arbitration tribunal shall establish
its own rules to govern such matter and procedure and any such
tules so adopted shall be considered as a part of the Rules. For
purposes of allowing such arbitration, and enforcement and
execution of any arbitration decision, award, issuance of any
attachment, provisional remedy or other pre-award remedy,
each Party waives any and all claims to immunity, including,
but not limited to, any claims to sovereign immunity.
1.2

Arbitraj isvecin Stokholm saharinda kegirilir. Arbitraj
baxisinin dili ingilis dilidir va arbitrlar bu Sazisin isgilisce
matnindan istifada edacaklar.

Arbitraja muraciat etmak niyyati barada otuz (30) giin
qabaqcadan digar Tarafa yazili bildiris gondardikdan

sonra istar ARDNS, istarsa da Podratgi qaydalarda
nazerda tutuldugu kimi, Haaga gaharindaki Daimi
arbitra) mahkamasinin Bas katibina arbitraj baxisi

haqqinda ariza vermakla va arbitr tayin edarak arbitraj
baxisina baslaya bilarlar (arbitraj baxisina baslayan Taraf
bundan sonra “Birinci taraf” adlanir); yuxarida deyilan
arizada_—sarbitrin adi géstarilmalidir. Miubahisanin
istirakgist olan digar Taraf (“Ikinci taraf") arizanin suratini
aldiqdan sonra otuz (30) giin miiddatinda arizaya cavab
verir va Birinci Tarafla tayin edilmis arbitrin tak arbitr
olmagini gabul etdiyi halda raziligini bildirir va ya aks
halda secdiyi arbitrin adini géstarir.

Oger Ikinci taraf Birinci tarafla tayin edilmis tak arbitri
qabul etmirsa na da 6z arbitrini tayin etmirsa, Haaqa
seharindaki Daimi arbitraj mahkamasinin Bas katibi
Qaydalara uygun olaraq, ikinci arbitr tayin edir. Hamin
iki arbitr otuz (30) giin arzinda Ucgiincii arbitr secir; agar
seca bilmasalar, tigiincu arbirtri Haaqa saharindaki Daimi
arbitra) mahkamasinin Bas katibi Qaydalara uygun
suratda tayin edir. Taraflar arasinda basqa_ yazili
razilasma olmadiqda, teyin edilan wcincu arbitr har
hans! bir Tarafin (o ciimladan, bela Tarafin sas ana
sirkatinin) tasis edildiyi dlkanin vatandasi olmamalidir.

ao

(49)

1.2

The arbitration shall be held in Stockholm, Sweden. The
language used during the procedure shall be the English
language and only the English language text of this Agreement
will be utilised by the arbitrators.

After providing thirty (30) days prior written notice to the other
Party of intent to arbitrate, either SOCAR or Contractor may
initiate arbitration (the Party initiating the arbitration shall
hereinafter be called the "First Party") by submitting a request
for arbitration to the Secretary General of the Permanent Court
of Arbitration in the Hague, as provided in the Rules, and
appointing an arbitrator who shall be identified in said request.
Within thirty (30) days of receipt of a copy of the request, the
other Party to the dispute ("Second Party") shall respond,
indicating whether it accepts the arbitrator appointed by the
First Party as the sole arbitrator, or identifying the different
arbitrator that it has selected.

If the Second Party does not accept the sole arbitrator appointed
by the First Party and also does not appoint its arbitrator, the
Secretary General of the Permanent Court of Arbitration in the
Hague shall appoint a second arbitrator in accordance with the
Rules. The two arbitrators shall, within thirty (30) days, select a
third arbitrator failing which the third arbitrator shall be
appointed by the Secretary General of the Permanent Court of
Arbitration in the Hague, in accordance with the Rules. Unless
otherwise agreed in writing by the Parties, the third arbitrator to
be appointed shall not be a citizen of a country in which any
Party (including the Ultimate Parent Company of such Party) is
incorporated.
1.4

1.5

Taraflar miibahisanin lazimi qaydada halli tigiin arbitraj
mahkemasinin har hansi lazimi malumat almasina her
cuir imkan yaradirlar (Neft-qaz amealiyyatlarina va
obyektlara buraxilmag imkani daxil olmaqla). Har hansi
Tarafa arbitraj baxiginin har hans: marhalada va ya bitin
marhalalarda kecirilmasina mane olan va ya angal
téradan, Uztirstiz sababa géra istirak etmamaya va ya
cagiriga galmamaya yalniz bir dafa icaza verilir. Tarafin
lzrsiz sabab ziindan ¢agirisa takraran galmamasi
arbitraj baxisina fasila verilmasi Uciin asas va ya onun
kecirilmasina mane ola bilmaz.

Oz salahiyyatlarinin imumi xarakterini mahdudlasdirmadan

arbitrlar zaruri hallarda Hékumatin 26.2 bandindaki
miiddaalar barasinda Hoékumatin taminatina uygun
olaraq arbitraj xarclarinin va zararin 6denilmasina dair
garar gabul etmak salahiyyatina malikdirlar.

Arbitrajin garart qatidir, Taraflar tigin macburidir va
darhal icra  edilir. Alinmis arbitraj qarari icraata
gotirilmakla onun barasinda mahkama qarar ¢ixarila
bilar va ya miivafiq yurisdiksiyaya malik har hansi
mahkamadsa icra barada mahkama amri alina bilar va ya
bu ciir har hans! mahkamaya ariza verib saraitdan asili
olaraq, mahkemenin arbitraj qarart ¢ixarmasini, macburi
icra haqqinda amr vermasini xahis etmak olar.

a

(50)

14

15

1.6

The Parties shall extend to the arbitration tribunal all facilities
(including access to the Petroleum Operations and facilities) for
obtaining any information required for the proper determination
of the dispute. Any Party shall be allowed only one absence or
default beyond its reasonable control which prevents or hinders
the arbitration proceeding in any or all of its stages. Additional
absences, or absences which are within a Party's reasonable
control, shall not be allowed to prevent or hinder the arbitration
proceeding.

Without limiting the generality of their powers, the arbitrators
shall have the power to award costs and damages as necessary
with respect to the Government Guarantee and with respect to
Article 26.2.

The arbitration tribunal's award shall be final and binding on the
Parties and shall be immediately enforceable. Judgement on the
award rendered may be entered and execution had in any court
having jurisdiction or application may be made to such court for
a judicial acceptance of the award and an order of enforcement
and execution, as applicable.
1.7 Arbitraj xorclorinin tam hocmi Torofler arasinda borabor

qaydada biliinmolidir. Ug arbitra olan toqdirdo iso, har bir
Taraf 62 arbitrinin uginci  arbitrin
xarclarinin barabar hissalarini édayir; Taraflar hamcinin
Qaydalarla miiayyan edilmis har hans xarclari da tan
bélirlar. Yuxarida deyilanlara baxmayaraq arbitrlar udan
Tarefa uduzan Terefin hesabina arbitraj xearclarinin
(hiquq xidmetlarinin mibadilinda édanilan aglabatan
qonorarlar daxil olmaqla) avazini verdira bilarlar. Zararin
avazi pul ila kompensasiya edildiyi halda buraya pozuntu
vaxtindan baslayaraq verdirilan mablagin tam ddanilmasi
vaxtinadak alinan faizlar daxil edilir. Bela hallarda bu ciir
va ya har hansi digar pozuntu vaxtindan tutmus
verdirilan mablagin tam 6denilmasi vaxtinadak olan dévr
ticin LIBOR faiz daracasi Uistagal dérd (4) faiz tatbiq
olunur. Har bir Taraf alinmamis faizlarin va ya pul
vasaitindan istifada imkanini itirmak naticasinda daymis
zararin avazinin 6danilmasina dair bildirislar taqdim
etmak barada har hans: dévlat qanunvericiliyinin har
hansi va biitiin talablarinin tatbiqindan imtina edir.

Pn

xarclarini va

(51)

1.7 The

ts of a sole arbitrator shall be shared equally by the
‘s. In the event of three arbitrators, each Party shall pay the
costs of its own arbitrator and the costs of the third arbitrator in
equal shares, and any costs imposed by the Rules shall be shared
equally by the Parties. Notwithstanding the above, the
arbitrators may, however, award costs (including reasonable
legal fees) to the prevailing Party from the losing Party. In the
event that monetary damages are awarded, the award shall
include interest from the date of the breach or other violation to
the date when the award is paid in full. The rate of interest shall
be LIBOR plus four (4) percent over the period from the date of
the breach or other violation to the date the award is paid in full.
Each Party waives any and all requirements of any national law
relating to notice of a demand for interest or damage for the loss
of the use of funds.

1.1

OLAVa 7
XAM NEFTIN Vo TeBii QAZIN HOCMLORINI OLCMeK Ve
ONLARI QiYMOTLONDIRMAK QAYDASI
Umumi
Bue 7-ci dJavada_  Kontrakt

Karbohidrogenlarin hacmlarinin
qiymatlandirilmasi tisulu sarh edilir.

sahasinda —gixarilan
dlgiilmasi va

Xam neftin hacmlarinin dlciilmasi

(a) Hacm___masreafdleanlari. Podratc: Catdirilma
mantagasinda daimi hacm masrafdlcanlari qurur.
Kontrakt sahasindan ¢ixarilan Xam neftin daqiq
6lgiilmasini, tipinin, miqdarinin
miayyanlasdirilmasini tamin edaceak hacm
masrefélcanlarina bitin zaruri dlc qurgulari, dlgd
qurgulart icin neazaret cihazlari, Kontrakt
sahasinda ¢ixarilan Xam neftin hacmini dlgmak,
keyfiyyatini va fiziki xiisusiyatlarini miayyan etmak
va qeyda almaq icin cihazlar va basqa zaruri
avadanliq daxil olacaqdir. Podratc: Kontrakt
sahasindan ¢ixarilan Xam neftin hacmini élg¢mak va
giymatlandirmak dciin hacm masrafélcaniarindan
istifada edir.

dR
i |

(52)

APPENDIX 7

CRUDE OIL AND NATURAL GAS MEASUREMENT AND

11

1.2

EVALUATION PROCEDURE

General

This Appendix 7 describes the method of measuring and
evaluating the Petroleum produced from the Contract Area.

Crude Oil Measurement
(a) Custody Transfer Meters. Contractor will have custody
transfer meters permanently installed at the Delivery
Point. The custody transfer meters will be capable of
accurately measuring and evaluating the specific type and
quantity of Crude Oil produced in the Contract Area and
will be comprised of all necessary meters, meter testing
devices, instruments, and other associated equipment
necessary to measure, evaluate and record the quantity,
quality and physical characteristics of the Crude Oil from
the Contract Area. Contractor will use the custody
transfer meters for measurement and evaluation of the
Crude Oil from the Contract Area.
1.4

(b) Podratgi hamcinin Amerika neft institutunun (ANI)
daracalari ila bark maddalari va suyu, sixligi
élgmak agin lazimi cihazlar va alatlar alinmasini
tamin edaceak va hamin cihazlari miivafig
laboratoriyada saxlayacaqdir. Podratci beynalxalq
neft-qaz sanayesinda hamiliqla qabul edilmis
standartlara uygun olaraq, istifada _edilan
saygaclarin daqiqliyini zaruri hallarda, lakin ayda
bir dafadan az olmayaraq sinaqdan keciracak va
kalibrlayacakdir. Bitiin sinaqlarda va kalibrlamada
ham ARDNS-nin, ham da Podratcinin
nimayendalari istirak edacak va naticalar barada
atrafli hesabatlari ARDNS-nin iki (2) va Podratginin
iki (2) nimayandasi imzalayacaqdir.

Xam_neftin hacmlarinin 6lciilmasi middatlari

Hacm masreafélcanlarinin rasmi géstaricilari mihasibat
ugotu. magqsadiari uciin, Xam neftin hasilati va naql
edilmasi tciin haftada bir dafadan az olmayaraq geyda
alinacaqdir. Hamin géstaricilar asasinda alda edilan
informasiya ARDNS$-ya va Podratgiya_ verilacakdir.
Géstaricilarin qeyda alinmasinin konkret vaxtini Podrat¢i
tayin edacak va bu barada ARDNS-ya vaxtinda bildiris
veracakdir. Ham ARDNS-nin, ham da Podratcinin harasi
iki (2) nimayanda ayirmaq hiiququna malik olacaqdir;
onlar masrafélganin géstericilarinin qeyda alinmasinda
istirak edacak va géstaricilerin qeydiyyat varaqasini
imzalayacaqlar.

Tabii gazin hacmlarinin dlciilmasi

=

(53)

13

1.4

Contractor will also provide necessary tools and
instruments to measure BS&W and American Petroleum
Institute (API) gravity and shall store such tools and
instruments in an appropriate laboratory. Contractor shall
test and calibrate the accuracy of the meters being used in
accordance with generally accepted international
Petroleum industry practice whenever necessary and in
any event at least once per month. All testing and
calibration will be witnessed both by SOCAR and by
Contractor with detailed reports and results signed by
two (2) representatives from each of SOCAR and
Contractor.

(b)

Timing of Crude Oil Measurement

Official meter readings for accounting purposes will be
monitored not less than weekly for purposes of providing
production and Crude Oil shipment data. Information obtained
from these readings will be reported to SOCAR and Contractor.
The actual times of meter readings will be determined by
Contractor with timely notification to SOCAR. SOCAR and
Contractor will each have the right to have two (2)
representatives present to witness meter readings and sign meter
tickets.

Natural Gas Measurement
5

Bu Sazis Uzra ¢atdirilmis Tabii qazin hacmi diafraqmali
masrefdlganlarin — géstaricilari = asasinda, — ANI-nin
standartlart va metodu ila muayyan edilir. Tabii qaz dcin
qurulacaq masreafélcanlarin tipini Podratg¢i
muayyenlasdiracakdir. Qurulan dlg¢ma va giymatlandirma
sistemi Tabii qazin miqdarinin, keyfiyyatinin va fiziki
xisusiyyatlarinin qeydiyyati icin bitin = zeruri
masreafélganiardan, alatlardan va  basqa_ alava
avadanliqdan ibaratdir. Tabii qazi dlgan bitin sistem
ikinci dast avadanliqla tachiz edilacak va sarf olunan
bitin Tabii qaz haqqinda ma’lumati daim fasilesiz qeyda
ala bilacakdir. Tabii qaz masrafdlcanlari ayda bir dafaden
az olmayaraq kalibrlanacak va kalibrlama barasinda
hesabatlar ARDNS-nin va Podratcinin niimayandalari
tarafindan tasdiq edilacak va imzalanacaqdir.

Karbohidrogenlarin hacmlarinin 6lciilmasi qaydasi

(a) Podratcg: va ARDNS basqa cir razilasmasalar,
avadanliqdan kecgan Karbohidrogenlari élcmak va
keyfiyyatini miayyanlasdirmak ticiin ANi-nin qabul
etdiyi standartlardan va qaydalardan istifade
olunacaqdir. Hamin gaydalar va standartlar ANi-nin

“Nimunslar gétiirmayin§ standart metodundan
(Standard Method of Sampling) va
“Karbohidrogenlarin 6lgi  standartlarina dair

talimatindan (Manual of Petroleum Measurement
Standards) gétiiritlacakdir. Standartlarin va
qaydalarin suratini (habela har hans!
modifikasiyalar) va bunlara diizalislari) Podratci
taqdim edacak va ham ARDNS, ham da Podratc¢i
ondan har vaxt istifada eda bilacakdir.

we

(54)

The quantity of Natural Gas delivered under this Agreement
will be determined from data obtained from orifice meter runs
using API standards and procedures. ‘The type of Natural Gas
meters to be installed will be determined by Contractor. The
measurement and evaluation system installed will be comprised
of all the necessary meters, instruments and other associated
equipment necessary to record the quantity, quality and
physical characteristics of the Natural Gas. The entire Natural
Gas metering system will have a backup and be capable of
continuously recording throughput data at all times. The
Natural Gas meters will be calibrated at least once per month
with calibration records witnessed and signed by
representatives of both SOCAR and Contractor.

Petroleum Measurement Procedures
(a) Unless Contractor and SOCAR agree otherwise, API
standards and procedures will be used to measure and
evaluate Petroleum flowing through the equipment. The
API standards and procedures will be taken from or
provided by the API's Standard Method of Sampling and
Manual of Petroleum Measurement Standards. A copy of
the standards and procedures (and updates and reviews
thereof) will be provided by Contractor and will be
available both to SOCAR and to Contractor at all times.
(b)

Podratcinin va
Karbohidrogenlerin
qiymatlandirilmasinin konkret daqiq qaydasini va
metodlarin! razilasdirmaq icin gériisacaklar;
gqayda va metodlar Berpa va hasilat Programs
tasdiq olunduqdan sonra amali cahatdan imkan
yaranan kimi tatbiq edilacakdir.

ARDNS-nin miitexassilari
dlciilmesinin ve

c
= |

(55)

©)

Specialists from Contractor and SOCAR shall meet to
agree appropriate detailed Petroleum measurement and
evaluation procedures to be implemented as soon as
practicable after approval of the Rehabilitation and
Production Programme.
OLAVO 8

LAYiH® STANDARTLARI Vo TEXNIKI SORTLOR

Yeni hasilat qurgularinin hamisi va mévcud qurgularin
modifikasiyas! programi garcivasinda qurasdirilan yeni
avadanligin hamist milasir beynalxalg standartlara miivafiq
suratda layihalasdirilacak va lazim galan yerlarda Xazear
danizinin konkret saraiti iigiin modifikasiya edilacakdir.

Mévcud qurgular onlarin insasi! zamani qiiweda olan
standartlar wzra  layihalasdirilmigdir. Podratgi yeni
avadanligin tahlikesiz istismari icin lazim _ bildiyi
hallardan basqa, hamin qurgular beynalxalq standartlara
miivafiq suratda modernlasdirilmayacakdir.

Layihada istifada olunan texniki sartlar cari standartlara va
taninmis beynalxalq konstruktor _taskilatlarr = va
assosiasiyalari tarafindan tdvsiya edilean normalara
asaslanacaqdir; bunlardan bazilari asagida sadalanir.
Texniki layiha gartlarina Podratcinin hamin beynalxalq
standartlar asasinda islayib hazirladigi alava talablar da
daxil edila bilar.

API - Amerika Neft institutu

ANSI - Amerika Milli Standartlar institutu

ASME - Amerika Mihandis—-Mexanik Camiyyati

ASTM - Amerika Sinaq va Materiallar Camiyyati

BSI - Britaniya Standartlar institutu

CEN = Avropa Normallasdirma Komissiyast

CENELEC - Avropa Elektrotexnika Standartlart
Komissiyas

DIN - Almaniya Standartlar institutu

TEC - Beynalxalq Elektrotexnika Komissiyas!

IEEE - Mihandis-Elektriklar va Elektrongular
institutu (ABS)

IP - Neft institutu (Béyiik Britaniya)

ISA - Amerika Cihazgi Mihandislar Camiyyati

{so - Beynalxalg Standartlasdirma Taskilat:

_y

APPENDIX 8
DESIGN STANDARDS AND SPECIFICATIONS

All new production facilities and all new equipment added as part of a
modification programme to existing facilities, will be designed in
accordance with current international standards, modified where
appropriate for the specific requirements of the Caspian Sea
conditions.

Existing facilities were designed to the standards appropriate at the
time of their construction. They will not be modified to comply with
international standards except where determined necessary by
Contractor for the safe operation of new equipment.

The design specifications used will be based on current standards and
recommended practice as published by recognised international
engineering organisations and associations, some of which are listed
below. The design specifications may also include additional
requirements developed from these international standards by
Contractor.

API - American Petroleum Institute

ANSI - American National Standards Institute

ASME - American Society of Mechanical Engineers

ASTM - American Society for Testing and Materials

BSI - British Standards Institution

CEN - European Committee for Normalisation

CENELEC - European Committee for Electrotechnical Standards
DIN - The German Institute for Standards

TEC - International Electrotechnical Commission

TEEE - Institute of Electrical and Electronics Engineers (USA)
IP - Institute of Petroleum (UK)

ISA - Ins trument Society of America

Iso - International Organisation for Standardisation

¢
Korroziya Mihandislari Milli Assosiasiyast NACE

- National Association of Corrosion Engineers (USA)
(ABS)
NEMA = Elektrik Avadanligi istehsalgilarinin Milli NEMA - National Electrical Manufacturers Association (USA)
Assosiasiyas! (ABS)
NFPA - Yangindan Mihafiza Tahliikasizliyi Milli NEPA

National Fire Prevention Association (USA)
Assosiasiyas! (ABS)

A

(57)
OLAVe 9

K@$FIYYAT ISLORI PROQRAMI

Kontrakt sahasinin hiidudlari daxilinda neft va qazin
potensial ehtiyatlarinin kasfiyyati maqsadila Podratg: 7-ci
Maddada tasvir edildiyi kimi, islar programini asagidaki
istiqamatlarda hayata kecirir:

(i) Qazima islarinin tahlikasiz va ekoloji cahatdan tamiz
aparilmasini tamin etmak magqsadila dist kasilisinda
mihandis-geoloji tadqiqat islari aparmaq.

(ii) Perspektiv horizontlarda neftin va  qazin
mévcudlugunu miiayyen etmak icin Kontrakt
sahasinda bir (1) kasfiyyat quyusu qaziyir. Kasfiyyat
dévri arzinda bir (1) kasfiyyat quyusu Kontrakt
kasfiyyat sahasinda yeni alda olunmus yiiz sakkiz
(108) kilometrlik ig-6Icild: seysmikanin naticalarina
asasan verilan darinlikda qazilmalidir.

(iii) Slava kasfiyyat dévrii arzinda, Podratgi, Kontrakt

kasfiyyat sahasi ticiin toplanmis kasfiyyat planina

asasan verilan darinlikda bir (1) quyu qazmalidir.

a

(58)

APPENDIX 9

EXPLORATION WORK PROGRAM

For the purposes of exploring the oil and gas potential within the
Contract Area Contractor shall carry out a program of work as
described in Article 7 in accordance with the following guidelines:

(i) Carry out an upper section site investigation survey to
ensure a safe and environmentally sound base for drilling.

(ii) Drill in the Contract Area one (1) exploration well to
ascertain the presence of oil and gas in the prospective
horizons. During the Exploration Period one (1) well shall
be drilled to a depth based on the results of the newly
acquired one hundred and eight (108) square kilometers
of three-dimensional seismic in the Contract Exploration

Area.

(iii) During the Additional Exploration Period, Contractor shall
drill one (1) well, to a depth based on the integrated

exploration plan for the Exploration Contract Area.
(iv)

(v)

(ii) va (iii) bandlara miivafiq olaraq qazilan quyularin
qazmaqda maqsad Kontrakt kasfiyyat sahasinin
hiidudlart daxilinda askar edilmis
Karbohidrogenlarin yatagi ahata etdiyi masafani,
asagiya doGru yayilma sarhadlarin va parametrlarin
dagiglasdirmakdir. Bela quyularin — qazilmast
beynalxalq neft-qaz sanayesi standartlarina va
tacriibasina uygun olaraq siixur
gotiriilmasi isulu ila hayata kecirilir.

niimunasinin

Kasfiyyat quyularinin giymatlandirilmasi igiin miivafiq
karotaj va sinaq programlari asagidakilan, onlarla
meahdudlasmadan, ahata eda bilar:

(a) yénaldici qoruyucu kemarin buraxildigi
darinlikda - standard karotaj, qamma-karotaj
va ya neytron karotaj (taxminan qoruyucu
kamarin basmaginin qoyuldugu néqtaden
daniz dibina qadar);

(b) texniki qoruyucu  kamarlarin§ buraxildigt
darinlikda - standard karotaj, qamma-karotaj,
induksion karotaji, akustik karotaj, sixliq va
neytron karotaj, quyu diametrinin 6lgiilmeasi
(profilometriya) va saraitdan asili olaraq
laylarin sinaglart (zaruri olduqda);

4

(59)

(iv)

)

Wells drilled as set out in (ii) and (iii) shall have the
objective of further defining the areal extent, downdip limits
and reservoir properties of any Petroleum found within the
Contract Exploration Area. Drilling of such wells shall be
accomplished with conventional core acquisition techniques
according to international Petroleum industry standards.

To evaluate the wells an appropriate logging and testing
program may include but not be limited to the following:

(a) at the conductor casing point — standard logs,
gamma ray and neutron log (from approximately
conductor setting point to seafloor);

(b) at the casing point - standard logs, gamma ray log,
induction logs, sonic log, density and neutron logs,
caliper (profiler), and formations tests as deemed
necessary;
(vi)

(vii)

{c) qazilrms imumi dorinlikda - standard karotaj,
gamma-karotaj, induksion karotaji, akustik
korataj, sixliq. va neytron karotaj, quyu
diametrinin 6lciilmasi (profilometriya) va
geraitdan § asili olaraq  laylarin — sinaqlari
géstarmakla va quyu karotajinin
miayyanlasmasi ila taminat verilmis va
tumumi— darinlikden = daniz  dibi —arasi
intervallarla saquli seysmik profillama ($SP);

(d) _ birinci Kasfiyyat quyusunda biitiin mahsuldar
horizontlarda, névbati Kasfiyyat quyularinda
isa asas mahsuldar horizontlarda laysinayici
vasitasila sinaq islarin aparilmasi (masalan,
MDT).

Podratgi, Kontrakt sahasinda alava geoloji malumat
alda etmak magqsadila, har hansi keasfiyyat
quyusundan kanara yeni quyu liilalari ila ¢xmaq,
quyunun qazilma darinliyini artirmaq va ya alava
kasfiyyat quyulari gazmaq hiiququna malikdir, lakin
o buna borclu deyildir.

K asfiyyat islarina va giymatlandirmaye dair biitiin
hesabatlar va qeydlar bu Sazisin 10-cu maddasina
uygun olaraq taqdim olunur.

|

(60)

(vi)

(vii)

(c) at final drilling depth - standard logs, gamma ray
log, induction logs, sonic log, density and neutron
logs, caliper (profiler), and formation tests as
warranted by shows and well log indications and
vertical seismic profile log (VSP) taken at
intervals between total depth to seafloor;

(d) _ Wireline formation testing (MDT for example) in
the first well for all productive horizons and, in the
subsequent well, in major productive horizons.

Contractor shall have the right, but not the obligation, to
sidetrack any exploration wells, drill to greater depths or
drill additional exploration wells within the Contract
Area for the purposes of obtaining additional geological
information.

All reporting and records pertaining to exploration
drilling and evaluation shall be submitted according to
Article 10 of this Agreement.
I

9LAVd 10

OTRAF MUHITIN MUHAFIZASI STANDARTLARI VO
PRAKTIKASI

Rahbar komitanin atraf mihitin mihafizasi
tzra komakci komitasinin tasis edilmasi va
taskilat strukturu Podratcinin taklifinda sarh
olunur; taklif tasdiq olunmaq ticgiin ARDNS-
ya taqdim edilir. ARDNS tarafindan tasdiq
edildikdan sonra atraf mihitin mihafizasi

tizra kémakci komita tasdiq olunmus
tévsiyalara uygun yaradilir va Podrat¢i
taraflarin, ARDNS-nin, Azarbaycan

Respublikasinin Ekologiya va Tabii Sarvatlar
Nazirliyinin, Azarbaycan Respublikast Elmlar
Akademiyasinin va digar miivafiq tadgiqat
institutlarinin ekologiya dizra
niimayandalarindan ibarat olur.

otraf miihitin mihafizesi
komitenin vezifolori:

uzra kémakci

- secilmis ekoloji parametriarin monitoringi
ucgin monitoring program islayib
hazirlamah;

a"

1)

APPENDIX 10

ENVIRONMENTAL STANDARDS AND PRACTICES

A.

te

M: ement Syste:

Environmental Sub-Committee

The formation and organization of an environmental
sub-committee of the Steering Committee shall be set
forth in a proposal of Contractor which will be
submitted to SOCAR for approval. Once approved by
SOCAR, the Environmental Sub-Committee shall be
formed in accordance with the approved
recommendation and shall be composed of
environmental representatives of Contractor Parties
and SOCAR, the Ministry of Ecology and Natural
Resources of the Republic of Azerbaijan, Azerbaijan
Academy of Sciences and other relevant research
institutes.

Responsibilities of the environmental sub-committee
shall be to:

- design monitoring program for monitoring of
selected environmental parameters;
- monitoring programini alaqalandirmali;

- naticalari nazardan kecirmali va tévsiyalarini

vermali;
- illik hesabat nagr etdirmalidir.
- Neft va gaz amaliyyatiar ile alaqadar

atraf = mishitin mihafizasi uzra
planlasdirmada istirak edir

29.2  bandind uygun_ suratda Neft-qaz
amaliyyatlarinin yerina yetirilmasi zamani ameal
edilacak traf mihitin§ mihafizesi programs
asagidaki marhalalara boliinmalidir:

1. Seysmik tadqigatlara dair
-  atraf mishita tasirin giymatlandirilmasi;
-  Seysmik amealiyyatlar zaman saglamligin

gorunmasi, tahliikasizlik texnikasinin va
atraf. mihitin§ mihafizasinin tamin

edilmasi, ° ciimledan févqelada
vaziyyatlarda, neft dagilarkan gériilmali
tadbirlar plan, _ tullantilarin idara

olunmasi plani va audit programi.

2. Keasfiyyat qazmasi

on

(62)

B.

- co-ordinate monitoring program;

- review results and propose recommendations;

- publish annual report;
- participate in environmental planning related to
Petroleum Operations.

Environmental Work Program

The environmental work program to be pursued during
Petroleum Operations pursuant to Article 29.2 shall be
phased as follows:

1. For seismic surveys

- Environmental impact assessment;

- Health, safety and environmental management plan
for seismic operations, including emergency
procedures, oil spill contingency plan, waste
management plan and an audit program.

2. For exploration drilling

L
Bi

Straf mishiti

Qazmanin atraf mihita tasirinin
qiymatlandirilmasi;

ilkin ekoloji saraitin éyranilmasina dair
tadqiqat;

Straf mihita nazarat program;

Kasfiyyat qazmasi zaman saglamligin
gorunmasi, tahliikasizlik texnikasinin va
atraf. = =mihitin§ mihafizasinin  tamin
edilmasi, ° cimladan févqalada
vaziyyatlarda, neft dagilarken tadbirlar
plan, tullantilar (o ciimladan burugq slami
tullantilari) barada serancamlar plani va
audit programi.

islanma va hasilat icin

Otraf mihita tasirin qiymatlandirilmasi;

islanma va hasilat dévrii agin atraf mishitin
mihafizasina dair is program: islenma
Program ila birlikda tasdiq iigiin ARDNS-
ya taqdim edilir. Bu Sazisin 7.6(e) bandinda
nazarda tutuldugu kimi ARDNS miivafiq
Hékumat orqanindan hear hansi_ talab
olunan tasdiglari almalidir

lartlart

_

(63)

Drilling environment impact assessment;

Baseline environmental study;

Environmental monitoring program;

Health, safety and environment management plan
for exploration drilling, including emergency
procedures, oil spill contingency plan, waste
management plan (including drill cuttings
disposal) and an audit program.

3. For development and production

Environmental impact assessment;

The environmental work program for the
Development and Production Period shall be
submitted together with the Development
Program to SOCAR for approval. SOCAR shall
obtain any requisite approvals from the relevant
Governmental Authority as provided in Article
7.6(e) of this Agreement.

I. Environmental Standards
Asagida Xam neft va Tabii qaz kasfiyyati va hasilati
sahasinda faaliyyatla bagli tullantilar izra Gmumi ve
konkret normalar verilmisdir.

A. Umumi normalar

1. Asagidaki normalarda géstarileniar istisna
edilmakla, emal olunmus neft, quyulardan
gixan qum, lay suyu, buruq mahlulu, buruq
slami, yaxud kasfiyyat va hasilat sahalarindaki
basqa tullantilar atilmir.

2. icaza olmadan tullantilarin bilavasita daniz
sathina atilmasi qadagandir. Normaya asasen
icaza verilan biitiin tullantilara kessonlara
buraxilma yolu ila nazarat edilir va bitin
hallarda kessonlarin§ agiq  uclari daniz
sathindan minimum iki (2) fut darinlikda
yerlasdirilir.

8. — Tullantilara dair normalar va nazarat

a

(64)

The following are general and specific guidelines relating to

discharges associated with C
exploration and production activities.

A.

B.

Je Oil and Natural Gas

General Guidelines

There shall be no discharge of waste oil, produced
water and sand, drilling fluids, drill cuttings or other
wastes from exploration and production sites except
in accordance with the following guidelines.

There shall be no unauthorized discharges directly
to the surface of the sea. All discharges authorized
by these guidelines shall be controlled by
discharging into a caisson whose open end is
submerged, at all times, a minimum of two (2) feet
below the surface of the sea.

Discharge Guidelines and Monitoring

i.

Produced Water
Oger Xazer danizinin suyuna standart
uygunluq testi vasitasila iki su axininin
qarismasi naticasinda Karbohidrogenlar
hasilatinin Gmumi saviyyasinin asagi
diismasina sabab olan lay zadalanmasi bas
vermazsa, Podratci lay tazyiqini saxlamaq
ligin lay suyundan istifada etmaye calisir. iki
su axini_—_bir-birina uyussa, —‘ Podratcr
tamizlanmis lay suyunu yalniz onda lay
tazyigini saxlamaq uciin talab edilan Gmumi
miqdardan ¢ox olan hacmda lay suyu olduqda
va ya qeza veziyyati yarandiqda, avadanliq
sindiqda, yaxud mexaniki cahatdan nasaz
olduqda Xezer danizina ata bilar. gar bu iki
su axini bir-birina uyusmasa, Podratgi lay
suyunu karbonatli yeralti qatlara (“uducu
zonalar”) vura va ya beynalxalq Neft-qaz
sanayesinds tmumilikda qabul — edilmis
standart va praktikalara  uygun_ olaraq
tamizlandikdan sonra lay suyunu Xazer
donizino ata bilar.

Burug slami ve burug mahlullart

(a) Asagidaki 4 (b) bandina uygun qaydada
etraf mihitin miihafizesi teskilatina
barasinda = moalumat  verilan — tasadiifi
tullantilar istisna olmaqla, neft mansoali
burug mahlullarini Xazer danizina atilmir.

=‘

(65)

Contractor will endeavour to utilize produced water
for reservoir pressure maintenance if, through
standard compatibility testing with Caspian Sea
water, no damage to the reservoir resulting in a
reduction in overall hydrocarbon recovery would
occur by mixing the two water streams. In the event
that the two water streams are compatible,
Contractor may only discharge a volume of
produced water after treatment to the Caspian Sea
that exceeds the total volume required for reservoir
pressure maintenance or in the event of an
emergency, accident or mechanical failure. In the
event that the two water streams are not compatible,
Contractor may inject produced water into carbon-
bearing subsurface zones (“absorbing zones”) or
discharge produced water to the Caspian Sea after
treatment in accordance with generally accepted
international Petroleum industry standards and
practices.

Drill Cuttings and Drilling Fluids

(a) There shall be no discharge of oil based
drilling fluids, other than accidental
discharge, duly reported to the appropriate
environmental authority pursuant to article 4
(b) below.
(b) Az zahorli va bioloji cahetden parcalanan

i3)

buruq mahlullarindan istifada naticasinda
alinan buruq slamindan va hamcinin su
mansali buruq mahlullari va slamindan
basqa, neft mansali buruq meahlullarinin,
tarkibinda “yagli su" tipli emulsiya olan
buruq mehlullarinin va ya_ tarkibinda
radiasiya manboleri olan burug
mahlullarinin va ager vardirsa, tarkibinda
islanmis masin yagi, soyuducu yag,
reduktor yagi va neft mangali har hansi
sirtkii yaglart olan burug mahlullarinin
Xazar danizina atilmas! qadagandir.

Bger buruq mehiulu sisteminda olan
xloridin maksimum qatiligi "“qabul edan"
suyun tarkibindaki gatiliqdan dérd (4)
dafadan coxdursa, buruq slaminin va
burug mahlulunun atilmast qadagandir.

=

(66)

shall be no discharge of drill cuttings
generated in association with the use of oil
based drilling fluids, invert emulsion drilling
fluids, or drilling fluids that contain radiation,
if any, waste engine oil, cooling oil, gear oil,
or other oil based lubricants, other than
cuttings generated in association with the use
of low toxicity and biodegradable drilling
fluids as well as water based drilling fluids
and cuttings.

There shall be no discharge of drill cuttings or
drilling fluids if the maximum chloride
concentration of the drilling fluid system is
greater than four (4) times the ambient
concentration of the receiving water.
Ss

(d)

(e)

Qazma programinin yerina yetirilmasina
baslamamisdan aval buruq mahlulunun
dévretma sistemi tartib olunur; hamin

sistem laboratoriyada  Podratc: va
ARDNS$-nin — arasinda __razilasdirilmis,
Xazer danizinin indikator

orqanizmlarindan istifada edilmakla giicli
zaharliliyin ABS otraf mihitin mihafizasi
Agentliyinin 96 saat yoxlamasi isuluna
asasan sinaqdan—_ kecirilir. © Qazma
program: hayata_ kecirilarkan —bioloji
cahatdan pargalanan az zahearli buruq
mahlullarini atmaga icaza verilacakdir.

Qazma amoliyyatlari arzinda Xezer danizi
tgiin miayyanlasdirilmis prosedurlardan
istifada olunmagla zaharliliyi
miiayyanlasdirmak tgiin buruq meahlullar
niimuneleri vaxtasiri olaraq toplanmalidir.

Qazma_ oamoealiyyatlarindaki dayisikliklara
cavab vermak iiciin lazim galdikda buruq
mahlulu sisteminin tarkibi dayisdirila
bilar. Yagliliq, duzlulug va zaharlilik uzra
yuxaridaki tullanti limitlarina cavab
verdiyi géstarilarsa, dayisdirilmis burug
mahlulu sistemi atila bilar.

Basaa tullantilar

]

(67)

3.

(ad)

©

(

Prior to the start of the drilling program, a
drilling mud system will be designed and
laboratory tested under the U.S. EPA, 96-hour
acute toxicity test using indicator organisms
of the Caspian Sea agreed between Contractor
and SOCAR. Those muds biodegradable and
of low toxicity will be authorized for
discharge during the drilling program.

During drilling operations, mud samples will
be collected periodically to determine toxicity
using procedures established for the Caspian
Sea.

The composition of the mud system may be
altered as necessary to meet changes in the
drilling operations. The modified mud system
may be discharged if it has been shown to
meet the above limits for discharge on oil,
salinity and toxicity.

Other Wastes
(a)

(b)

(c)

(d)

(e)

Sanitar tullantilari tarkibinda gézla
gériinan hecg bir dizen bark madda
olmadiqda va timumi qaliq xloridlar ETSN
ila razilasdirilmig miqdarda olmaqla atila
bilar. Qaliq xloridlarin miqdarini délg¢mak
tgiin Hach tsulu ila CN-66-DPD sinagi
kecirilir.

Tarkibinda gézla gériinan tizan_ bark
maddalar olmadiqda tasarriifat tullantilari
va cirkli maisat sularint tamizlanandan
sonra atmaga icaza verilir.

tullantilari

Duzsuzlasdirict = qurgunun

atilmalidir.

Géyarta sulari va pariltis! géza daymayan
yuyuntu sulari atila bilar. Tarkibinda neft
olan sular ila tamiz tullanti sular va ya
yuyuntu sulari ayri-ayriliqda yigilir; tamiz
su daniza buraxilir, tarkibinda neft olan
su isa yuxaridakt B.1 bandinda qeyd
olunmus qaydada tamizlanir.

Zibil daniza atilmir. Zibil tullantilarinin
yox edilmasi icin onlar miivafiq sahil
qurgusuna dasinir.

(68)

(a)

(b)

(©)

@

(©)

Sanitary waste may be discharged with total
residual chlorine content agreed upon with
MENR as long as no floating solids are
observable. The Hach method CN-66-DPD
test shall be used to measure the residual
chlorine.

Domestic wastes and gray water may be
discharged as long as no floating solids are
observable.

Desalinization unit wastes shall be

discharged.

Deck drainage and wash water may be
discharged as long as no visible sheen is
observable. Oily and clean drainage or wash
water shall be segregated; clean water shall be
discharged to the sea and oily water shall be
treated as provided in B.1 above.

Trash shall not be discharged offshore. Trash
shall be transported to an appropriate
land-based disposal facility.

Monitoring

(a)

Produced water
a)

(2)

Lay suyunun atilma hacmi va atilan
suyun tarkibindaki neftin va yagin

, gatiligina fahla heyati ile tamin

edilmis platformalarda iki giindan
bir, digar qurgularda isa hafteda bir
dafa nazarat edilir.

Neftin va yagin orta ayliq gatilig:
barada ETSN  tearafindan  tayin
edilmis atraf mihitin mihafizasi ile
maggul olan organa har ay malumat
verilir.

(b) Burug slami va burug mahlullart

q)

(2)

(3)

Buruq meahlullari asqarlarinin§ va
onlarin yuyucu) maye = sistemina
alava edilan hacmlarinin, yaxud
kitlalarinin ugotu har quyu icin
aparilir.

Buruq mebhlullarinin xassalarina, o
cimladan neftin hacm faizina va
xloridlarin gatiligina har gin har
quyu iizra nazarat edilir.

Atilan su asasli burug slaminin va
buruq meahlullarinin hesablanmis
hacmi har giin qeyda alinir va bu
barada har ay miivafig atraf miihitin
mihafizasi taskilatina) malumat
verilir.

(69)

(b)

Q)

Q)

ay

2)

@)

The volume of produced water
discharged and concentration of oil and
grease contained in the discharge will
be monitored every two days on
manned platforms and once a week for
other installations.

The monthly average oil and grease
concentration will be reported monthly
to. an appropriate environmental
authority designated by MENR.

An inventory of drilling fluids additives
and their volumes or mass added to the
drilling fluid system will be maintained
for each well.

Drilling fluid properties, including
volume percent oil and concentration of
chlorides, will be monitored daily for
each well.

The estimated volume of water based
drill cuttings and drilling fluids
discharged shall be recorded daily and
reported monthly to the appropriate
environmental authority.
(c) Basqa tullantilar

Yuxaridaki II B 2 bélmasina miivafiq atilan
basqa tullantilarin hacmina nazarat edilir
va asagidakilardan ibarat olmaqla har ay
mealumat verilir:

(i) Sanitariya tullantilari

(ii), Maisat tullantilan

(iii) Géyarta sulari va yuyuntu suyu
Atmosfera piiskirtiilar Gzra normativiar va nazarat
Podratgiya piiskirtilari atmosfera buraxmaga
icaza verilir. Bela piiskiirtilarin havaya buraxilmast
beynalxalq Neft-qaz sanayesinda hamiliqla qabul

edilmis prinsiplara va qaydalara uygun olaraq
mahdud olacaq va onlara nazarat edilacakdir.

ictimai saglamlig

Podratgi Neft-qaz sanayesinda imumilikda qabul
edilmis standartlara uygun olaraq Neft-qaz
amaliyyatlarina calb edilmis personalin  ictimai
saGlamlig: ila alaqadar bitin tadbirlari gérmalidir.

Teahlikasizlik texnikasina dair normalar

=]

(70)

(c) Other Wastes

The estimated volume of other wastes
discharged according to section II B 2 above
shall be monitored and reported monthly to
include:

(i) Sanitary waste
(ii) Domestic waste
(iii) Deck drainage and wash water

Air Emission Guidelines and Monitoring

Contractor is authorized to discharge air emissions. Such
discharges will be limited and monitored in accordance
with generally accepted international Petroleum industry
standards and practices.

Public Health

Contractor shall take all actions with respect to public
health of personnel involved in Petroleum Operations in
accordance with generally accepted international
Petroleum industry standards.

Safety Guidelines
29.1 bandinin miiddaalarina amal edilmasi sartila,
Podratg: Sazisa uygun- olaraq _Neft-qaz
ameliyyatlan apararkan Azarbaycan
Respublikasinin miivafiq normativiarini va
asagidaki beynalxalq tahliikasizlik texnikas! va
istehsalat gigiyenas! normalarini nazeare alir:

1. Beynalxalq Neft va Qaz_ istehsalcilari
Assosiasiyasinin (NQH) hesabat va normalari -
SOTOM izra idaraetma;

2. Beynalxalq Qazma Podratcilar! Assosiasiyas!
(BQPA) Qazma zaman tahliikasizlik
texnikasina dair normalar;

3. Beynalxalq Geofiziki Podratcilar Assosiasiyasi,
istismar zaman tahlikasizlik texnikasina dair
normalar;

4. is yerinda kimyavi maddalarin hadd
géstaricilari, Sanaye gigiyenasi tizra dévlat
hakimlarinin Amerika Konfransi.

en)

Contractor shall take into account subject to the
provisions of Article 29.1 relevant Azerbaijani
regulations and the following international safety and
industrial hygiene standards in conducting its Petroleum
Operations under the Agreement:

International Association of Oil and Gas Producers
(OGP) reports and guidelines - HSE Management;

International Association of Drilling Contractors
(IADC) - Drilling Safety Manual;

International Association of Geophysical
Contractors (AGC) - Operations Safety Manual;

Threshold Limited Values for Chemical Substances
in the Work Environment - American Conference of
Governmental Industrial Hygienists.
X9ZOR DANIZIN AZORBAYCAN SEKTORUNDA BAHAR ADDENDUM
YATAGININ Vo QUM-D@NiZ YATAGININ DAXIL OLDUGU
BLOKUN K@SFIYYATI, BARPASI, iSLONMASI Va HASILATIN PAY

BOLGUSU HAQQINDA

to

AGREEMENT ON THE EXPLORATION,
REHABILITATION, DEVELOPMENT AND PRODUCTION
SHARING FOR THE BLOCK INCLUDING THE BAHAR
FIELD AND GUM-DENIZ FIELD IN THE AZERBAIJAN
SECTOR OF THE CASPIAN SEA

SAZIS2

ARDN$-nin Ortaq Neft Sirkatinin yaradilmasina dair ; . .
relating to the formation of SOCAR Oil Affiliate

Azarbaycan Respublikasi Dévlat Neft Sirkati
between
va

he State Oil f th ic of ij;
BAHAR ENERCI LIMITED The fe Oil Company of the Republic of Azerbaijan

arasinda and

QOSMA BAHAR ENERGY LIMITED

(72)
Bu Qosma Xazar danizinin Azarbaycan sektorunda Bahar
yataginin va Qum-Deniz yataginin dahil oldugu blokun
kasfiyyat, barpasi, islanmasi va hasilatin pay bdlgiisii
haqqinda Sazisin (bunda sonra “Sazis” adlanacag) imzalandig)
tarixda

bir tarafdan, Hdkiimat  tagkilatt olan ©AZORBAYCAN
RESPUBLIKASI DOVLOT NEFT SiRKOTI (bundan sonra "ARDNS"
adlanacaq) va

digar tarafden, Dubay, Bod, Cebel Ali azad arazisinda
qeydiyyata alinmis BAHAR ENERCi LiMiTED sirkati (“BAHAR
ENERCI”) arasinda baglanmisdir.

Yuxarida sadalanan hiiquqi sexslar bazen ayriliqda “Taref",
birlikda isa "Taraflar” adlandirila bilar.

NOZORO ALARAQ KI:

1. ARDNS BAHAR ENERCi-ya ARDNS-nin Ortaq Neft
Sirkatinin (bundan sonra “ONS" adlanacaq) hala
yaradilmadigi barada malumat vermisdir; va

2. ARDNS Sazis tizra ONS-in bitin Ghdalik va vezifalarini 6z
uzarina gétirmaya hazirdir va onlar icin masuliyyat
dasimaq salahiyyatina malikdir; va

3. ARDNS va BAHAR ENERCi raziliga galmislar ki, ONS
yaradilanadak va Sazis asagida gésterilan qaydada ONS
tarafindan yazili sakilda ratifikasiya edilanadak ARDNS$
ONS-in adindan faaliyyat géstaracak.

—

This Addendum is made and entered into on the same date as the
Agreement on the Exploration, Rehabilitation, Development and
Production Sharing for the Block including the Bahar Field and Gum-
Doniz Field in the Azerbaijan Sector of the Caspian Sea (hereinafter
called "the Agreement") between:

THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN (hereinafter called "SOCAR") a Government body on
the one hand and

BAHAR ENERGY LIMITED (“BAKHAR ENERGY”) a company
incorporated in Jebel Ali Free Zone, Dubai, UAE, on the other hand.

The entities named above may sometimes be referred to individually
as "Party" and collectively as "the Parties".
WHEREAS:

Le. SOCAR has informed BAHAR ENERGY that SOCAR Oil
Affiliate (hereinafter called "SOA") has not yet been formed;
and

N

SOCAR is willing and fully empowered to assume and be bound
by all the obligations and liabilities of SOA under the
Agreement; and

3h SOCAR and BAHAR ENERGY have agreed that SOCAR will
act on behalf of SOA pending the formation of SOA and SOA's
written ratification of the Agreement as hereinafter appears.
BUNUNLA TAaSDIQ EDILIR Ki, Taraflar asagidakilar barada
raziliga galmislar:

Is

ARDNS bu Sazis va galacakda Digar podrat¢ taraflar va
ONS arasinda imzalanacaq har hans! sonraki sazislar,
migavilalar va ya hiquqi sanedlar Gzra ONS$-in bitin
6hdaliklari dciin masuliyyat dastyir va asagidaki
maqamlaradak ONS-in adindan faaliyyat géstarir: (i) ONS
lazimi qaydada geyda alindigi va onu geyda almis dlkanin
qanunvericiliyina va 6z nizamnamasina miivafiq suratda
mévcud oldugu giinadak (ii) ONS-un Direktorlar Surasi
onun Sazisda istirakini tasdiq edan qarar qabul edanadak;
(iil) ONS ARDN$-nin onun adindan gérdiiyii bitin islari
tasdiq edanadak; (iv) ONS yuxaridaki (i), (ii) va (iii)
bandlarinda géstarilaniarin tasdiq olundugu bitin
sanadiari Digar podratg: taraflara taqdim edanadak.
Taraflar ARDNS-nin ONS-in adindan gérdiyi bitin islari
yuxaridaki (i), (ii), (iii) va (iv) bandlarinda nazarda tutulan
hadisalar va tadbirlar bas verana qadar ONS-in 6ziiniin
gérmiis oldugu islar hesab edirlar.

ARDNS bununla Ghdasina gotirir ki, (i) ONS-in lazimi
qaydada qeyda alinmasini va qanuni suratda moévcud
olmasini tamin edacakdir; (ii) ONS lazimi qaydada
yarandiqdan va qanuni suratda mévcud olduqdan darhal
sonra 6z Direktorlar Surasinin qarari ila 6ziiniin Sazisda
istirakint tasdiq edacayini tamin edacakdir; (iii) ON$
ARDNS-nin onun adindan gérdiyii bitin islari tasdiq
edacakdir; va (iv) ONS bu 2-ci maddanin yuxaridaki (i),
(ii) va (iii) bandlarini tasdiqlayan biitiin sanadleri Taraflara

taqdim edacakdir.

(74)

NOW THEREFORE the Parties hereby agree as follows:

SOCAR shall be primarily responsible for all obligations of
SOA under the Agreement and any further agreements,
contracts or legal instrument between the Other Contractor
Parties and SOA and shall act on behalf of SOA, until such
time as: (i) SOA has been duly organised and is validly
existing in accordance with the law of its country of
incorporation and with its charter; (ii) SOA has ratified its
participation in the Agreement through a resolution of its
Board of Directors; (iii) SOA has ratified all actions taken by
SOCAR on behalf of SOA; and (iv) SOA delivers to the Other
Contractor Parties all documents evidencing (i), (ii) and (iii)
above. The Parties may place reliance on the actions of
SOCAR taken on behalf of SOA, as if taken by SOA itself
until such time as the events and actions required in (i), (ii),
(iii) and (iv) above have occurred.

SOCAR hereby undertakes that: (i) SOA shall be duly
organised and be validly existing; (ii) SOCAR shall ensure that
SOA authorises SOA’s participation in the Agreement
promptly after it is duly organised and is validly existing; (iii)
SOCAR shall ensure that SOA ratifies all actions taken by
SOCAR on behalf of SOA promptly after it is duly organised
and validly existing; and (iv) SOCAR shall ensure that SOA
delivers to the Parties all documents evidencing (i), (ii) and
(iii) of this paragraph 2, promptly after it is duly organised and
validly existing.
Bu Qogma Sazisin gart ve middaalarim burada sarh edildiyt
kimi dayisir va/va ya onlara dizolislar edie va bitan
magsadiar baximindan Sazisin terkib hissasi hesaly edilir,
va Sazigin 28.1 bandinds nazerda tutuldugu idimi, miivafiq
olaraq ona Azerbaycan Respublikasinin tam qanun giivvasi
verilir.

8u Qogmadan irali golen ve ya onunla-bagii har hansi fikir
aynhglas: Sazigin 26.3 bandinds sarh edildiyi kimi hall
edilir ya bu Qosma Sazisin 26.1 bandinds géstarifen
qanunia tanzim olunur.

YUXARIDA GOSTORILONLOR TASDIQ EDSRAK Toraflerin lazimi

salahiyyet. verilmig niimayandalari bu Qosmani “2.”
ELE 2009~cw'il tarixinds imzaladilar.

Azerbaycan Respublikas: Diviet Neft Sirkatt
adindan va onun tapsiuygi Ha

Adi:
Vazifasi:

KOC AB RE

7
Vazitasi: Sz fofky

(75)

3

This Addendum modifies and/or amends the relevant terms and
conditions of the Agreement as set forth herein and shali-be
considered for all purposes a part of the Agreement and shall
accordingly be given the full force of law in the Republic of
Avzerbaijan 28 provided in Article 28.1 of ihe Agreement,

Any disputes arising out. of or in connection with this
Addendum shall be resolved as set forth in Article 26.3 of the
Agreement, and the law governing this Addendum shall be as
set forthin Article 26.1 of the Agreement,

JN WETNESS WHEREOF the Parties have executed this Addendum

as of the “BZ " day of Peee Pander

F° 2009 by ther duly

authorised representatives,

Bor

and on behalf of State Oil Company ofthe

Republic of Azerbaijan

: "Signed"

‘Name:
Position:

"

Nam

Position:

PU BEEF Rpm

"Signed"

Ze

Pevinviad P62 by 22. pee

“

BAHAR ENERGI LIMITED adindan ve onun tapsingt ile

Signed"

Adi:
Vazifast:

"Signed"
Adi: £6
Vazifasi:

For and on behalf of BAHAR ENERGY LEMITED

"Signed" /
Name:
Position:

(76)

For and on behalf of BAHAR ENERGY LIMITED

BAHAR ENERGi LIMITED adindan ve onun tapsinid)

"oy a" ;
PARDEE "Signed"
Adi: ame
Vazifasi: Position:

"Signed"

Vazifasi:

(76)

